Exhibit 10.1

 

Execution Version

 

2015 Amended and Restated Credit Agreement
(5-Year Revolving Loan)

 

by and between

 

CoBank, ACB,
as Joint Lead Arranger, Administrative Agent and Bid Agent,

 

Wells Fargo Bank, National Association,
as Syndication Agent,

 

Wells Fargo Securities, LLC; Bank of America, N.A.; BMO Harris Bank, N.A.;
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch; Mizuho Bank, Ltd.; J.P. Morgan Securities LLC; The Bank of
Tokyo-Mitsubishi UFJ, Ltd.; Sumitomo Mitsui Banking Corporation; SunTrust Bank;
and U.S. Bank, National Association,
as Joint Lead Arrangers,



the Syndication Parties party hereto from time to time,

 

and

 

CHS INC.

 

dated as of September 4, 2015

 

CoBank, ACB and Wells Fargo Securities, LLC,
as Co-Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1. DEFINED TERMS

1

 

 

ARTICLE 2. 5-YEAR FACILITY

19

 

 

2.1

5-Year Facility Loan

19

 

2.1.1

Individual Syndication Party 5-Year Commitment

20

 

2.1.2

Individual Syndication Party 5-Year Pro Rata Share

20

2.2

5-Year Commitment

20

2.3

5-Year Borrowing Notice

20

2.4

Promise to Pay; 5-Year Facility Promissory Notes

21

2.5

Syndication Party Records

21

2.6

Use of Proceeds

21

2.7

Syndication Party Funding Failure

22

2.8

Reduction of 5-Year Commitment

22

2.9

Increase of 5-Year Commitment

22

2.10

Prepayment

23

 

 

 

ARTICLE 3. BID RATE FACILITY; OVERNIGHT FACILITY

23

 

 

 

3.1

5-Year Facility Bid Rate Loans

23

 

3.1.1

Individual 5-Year Commitment

23

 

3.1.2

5-Year Commitment

24

 

3.1.3

Amounts

24

3.2

Bid Request

24

3.3

Bid Procedure

24

3.4

Bid Acceptance Procedure

25

3.5

Bid Rate Loan Funding

25

3.6

Syndication Party Funding Failure

25

3.7

Bid Rate Loans — Bid Maturity Date Beyond Maturity Date

25

3.8

Failure to Implement Bid Process

26

3.9

Overnight Advances

26

3.10

Overnight Advance Funding Failure

27

 

 

 

ARTICLE 4. LETTER OF CREDIT FACILITY

27

 

 

 

4.1

Letter of Credit Request

27

 

4.1.1

Request for Letter of Credit

27

 

4.1.2

Purpose

28

4.2

Letters of Credit

28

 

4.2.1

Available Amount

28

 

4.2.2

Availability

28

 

4.2.3

Issuance Fee

28

 

i

--------------------------------------------------------------------------------


 

 

4.2.4

Treatment of Draws

28

4.3

Closing Date Letters of Credit

29

4.4

Cash Collateral Account

29

4.5

Reimbursement Obligation Unconditional

30

 

 

 

ARTICLE 5. INTEREST; FEES; AND MARGINS

31

 

 

 

5.1

Interest

31

 

5.1.1

Base Rate Option

31

 

5.1.2

LIBO Rate Option

31

5.2

Additional Provisions for LIBO Rate Loans

31

 

5.2.1

Limitation on LIBO Rate Loans

31

 

5.2.2

LIBO Rate Loan Unlawful

32

 

5.2.3

Treatment of Affected Loans

32

5.3

Default Interest Rate

33

5.4

Interest Calculation

33

5.5

Fees

33

 

5.5.1

5-Year Facility Fee

33

 

5.5.2

Letter of Credit Fee

33

5.6

5-Year Margin; 5-Year Facility Fee Factor

34

 

 

 

ARTICLE 6. PAYMENTS; FUNDING LOSSES

34

 

 

 

6.1

Principal Payments

34

6.2

Interest Payments

34

6.3

Application of Principal Payments

34

6.4

Manner of Payment

35

 

6.4.1

Payments to Be Free and Clear

35

 

6.4.2

Grossing-up of Payments

35

6.5

Voluntary Prepayments

36

6.6

Distribution of Principal and Interest Payments

36

 

6.6.1

Principal and Interest Payments on 5-Year Advances

36

 

6.6.2

Principal and Interest Payments on Bid Advances

37

 

6.6.3

Principal and Interest Payments on Overnight Advances

37

6.7

Funding Losses

37

 

 

ARTICLE 7. BANK EQUITY INTERESTS

37

 

 

ARTICLE 8. SECURITY

38

 

 

ARTICLE 9. REPRESENTATIONS AND WARRANTIES

38

 

 

 

9.1

Organization, Good Standing, etc.

38

9.2

Corporate Authority, Due Authorization; Consents

39

9.3

Litigation

39

 

ii

--------------------------------------------------------------------------------


 

9.4

No Violations

39

9.5

Binding Agreement

39

9.6

Compliance with Laws

39

9.7

Principal Place of Business; Place of Organization

39

9.8

Payment of Taxes

39

9.9

Licenses and Approvals

40

9.10

Employee Benefit Plans

40

9.11

Equity Investments

40

9.12

Title to Real and Personal Property

40

9.13

Financial Statements

41

9.14

Environmental Compliance

41

9.15

Fiscal Year

41

9.16

Material Agreements

41

9.17

Regulations U and X

42

9.18

Trademarks, Tradenames, etc.

42

9.19

No Default on Outstanding Judgments or Orders

42

9.20

No Default in Other Agreements

42

9.21

Acts of God

42

9.22

Governmental Regulation

42

9.23

Labor Matters and Labor Agreements

42

9.24

Sanctions Laws and Regulations

43

9.25

Compliance with FCPA

43

9.26

Disclosure

44

 

 

 

ARTICLE 10. CONDITIONS TO CLOSING AND ADVANCES

44

 

 

 

10.1

Conditions to Closing

44

 

10.1.1

Loan Documents

44

 

10.1.2

Approvals

44

 

10.1.3

Organizational Documents

44

 

10.1.4

Evidence of Corporate Action

44

 

10.1.5

Evidence of Insurance

44

 

10.1.6

Appointment of Agent for Service

44

 

10.1.7

No Material Change

45

 

10.1.8

Fees and Expenses

45

 

10.1.9

Bank Equity Interest Purchase Obligation

45

 

10.1.10

Opinion of Counsel

45

 

10.1.11

Further Assurances

45

 

10.1.12

Amendment to Existing Term Loan Credit Agreement

45

 

10.1.13

Term Loan Credit Agreement

45

 

iii

--------------------------------------------------------------------------------


 

 

10.1.14

Amendment to Existing Private Placement Debt Offerings

45

 

10.1.15

No Default

45

 

10.1.16

Accuracy of Representations and Warranties

45

 

10.1.17

Documentation Required by Regulatory Authorities

46

10.2

Conditions to Advances and to Issuance of Letters of Credit

46

 

10.2.1

Default

46

 

10.2.2

Representations and Warranties

46

 

 

 

ARTICLE 11. AFFIRMATIVE COVENANTS

46

 

 

 

11.1

Books and Records

46

11.2

Reports and Notices

46

 

11.2.1

Annual Financial Statements

47

 

11.2.2

Quarterly Financial Statements

47

 

11.2.3

Notice of Default

47

 

11.2.4

ERISA Reports

47

 

11.2.5

Notice of Litigation

48

 

11.2.6

Notice of Material Adverse Effect

48

 

11.2.7

Notice of Environmental Proceedings

48

 

11.2.8

Regulatory and Other Notices

48

 

11.2.9

Adverse Action Regarding Required Licenses

48

 

11.2.10

Budget

49

 

11.2.11

Additional Information

49

11.3

Maintenance of Existence and Qualification

49

11.4

Compliance with Legal Requirements and Agreements

49

11.5

Compliance with Environmental Laws

49

11.6

Taxes

49

11.7

Insurance

50

11.8

Maintenance of Properties

50

11.9

Payment of Liabilities

50

11.10

Inspection

50

11.11

Required Licenses; Permits; Intellectual Property; etc.

51

11.12

ERISA

51

11.13

Maintenance of Commodity Position

51

11.14

Financial Covenants

51

 

11.14.1

Minimum Consolidated Net Worth

51

 

11.14.2

Consolidated Funded Debt to Consolidated Cash Flow

51

 

11.14.3

Adjusted Consolidated Funded Debt to Consolidated Net Worth

51

 

 

 

ARTICLE 12. NEGATIVE COVENANTS

51

 

iv

--------------------------------------------------------------------------------


 

12.1

Borrowing

52

12.2

No Other Businesses

52

12.3

Liens

52

12.4

Sale of Assets

54

12.5

Liabilities of Others

54

12.6

Loans

55

12.7

Merger; Acquisitions; Business Form; etc.

55

12.8

Investments

56

12.9

Transactions With Related Parties

57

12.10

Patronage Refunds, etc.

57

12.11

Change in Fiscal Year

58

12.12

ERISA

58

12.13

Sanctions Laws and Regulations

58

 

 

 

ARTICLE 13. INDEMNIFICATION

59

 

 

 

13.1

General; Stamp Taxes; Intangibles Tax

59

13.2

Indemnification Relating to Hazardous Substances

60

 

 

 

ARTICLE 14. EVENTS OF DEFAULT; RIGHTS AND REMEDIES

61

 

 

 

14.1

Events of Default

61

14.2

No Advance

62

14.3

Rights and Remedies

62

14.4

Allocation of Proceeds

62

 

 

 

ARTICLE 15. AGENCY AGREEMENT

63

 

 

 

15.1

Funding of Syndication Interest

63

15.2

Syndication Parties’ Obligations to Remit Funds

63

15.3

[Reserved]

64

15.4

Syndication Party’s Failure to Remit Funds

64

15.5

Agency Appointment

65

15.6

Power and Authority of the Administrative Agent

65

 

15.6.1

Advice

65

 

15.6.2

Documents

66

 

15.6.3

Proceedings

66

 

15.6.4

Retain Professionals

66

 

15.6.5

Incidental Powers

66

15.7

Duties of the Administrative Agent

66

 

15.7.1

Possession of Documents

66

 

15.7.2

Distribute Payments

66

 

15.7.3

Loan Administration

67

 

v

--------------------------------------------------------------------------------


 

 

15.7.4

Determination of Individual Lending Capacity and Applicable Percentage

67

 

15.7.5

Forwarding of Information

67

15.8

Action Upon Default

67

 

15.8.1

Indemnification as Condition to Action

67

15.9

Bid Agent’s Appointment, Power, Authority, Duties and Resignation or Removal;
Fee

68

15.10

Consent Required for Certain Actions

68

 

15.10.1

Unanimous

68

 

15.10.2

Required Lenders

69

 

15.10.3

Action Without Vote

69

 

15.10.4

Voting Participants

69

15.11

Distribution of Principal and Interest

69

15.12

Distribution of Certain Amounts

70

 

15.12.1

Funding Losses

70

 

15.12.2

Fees

70

15.13

Sharing; Collateral Application

70

15.14

Amounts Required to be Returned

71

15.15

Information to Syndication Parties; Confidentiality

71

15.16

Reliance; No Other Duties

71

15.17

No Trust or Fiduciary Relationship

72

15.18

Sharing of Costs and Expenses

72

15.19

Syndication Parties’ Indemnification of the Administrative Agent and Bid Agent

72

15.20

Books and Records

73

15.21

Administrative Agent Fee

73

15.22

The Administrative Agent’s Resignation or Removal

73

15.23

[Reserved]

74

15.24

Representations and Warranties of CoBank

74

15.25

Syndication Parties’ Independent Credit Analysis

74

15.26

No Joint Venture or Partnership

75

15.27

Restrictions on Transfer; Participations

75

15.28

Certain Participants’ Voting Rights

77

15.29

Method of Making Payments

77

15.30

Defaulting Syndication Parties

77

 

15.30.1

Syndication Party Default

77

 

15.30.2

Defaulting Syndication Party Cure

80

 

15.30.3

Cash Collateral

80

15.31

Status of Syndication Parties

81

 

vi

--------------------------------------------------------------------------------


 

15.32

Replacement of Holdout Lender or Defaulting Syndication Party

83

15.33

Amendments Concerning Agency Function

84

15.34

Agent Duties and Liabilities

84

15.35

The Administrative Agent May File Proofs of Claim

84

15.36

Setoff

85

15.37

Further Assurances

86

 

 

 

ARTICLE 16. MISCELLANEOUS

86

 

 

 

16.1

Costs and Expenses

86

16.2

Service of Process and Consent to Jurisdiction

86

16.3

Jury Waiver

87

16.4

Notices

87

 

16.4.1

Borrower

87

 

16.4.2

Administrative Agent

88

 

16.4.3

Bid Agent

88

 

16.4.4

Syndication Parties

88

16.5

Liability of Administrative Agent and Bid Agent

88

16.6

Successors and Assigns

88

16.7

Severability

88

16.8

Entire Agreement

89

16.9

Applicable Law

89

16.10

Captions

89

16.11

Complete Agreement; Amendments

89

16.12

Additional Costs of Maintaining Loan

89

16.13

Capital Requirements

90

16.14

Replacement Notes

91

16.15

Patronage Payments

91

16.16

Direct Website Communications; Electronic Transmission Communications

91

 

16.16.1

Delivery

91

 

16.16.2

Posting

92

 

16.16.3

Additional Communications

92

 

16.16.4

Disclaimer

92

 

16.16.5

Termination

93

16.17

Accounting Terms

93

16.18

[Reserved]

93

16.19

Mutual Release

93

16.20

Liberal Construction

94

16.21

Counterparts

94

 

vii

--------------------------------------------------------------------------------


 

16.22

Confidentiality

94

16.23

USA PATRIOT Act Notice

95

16.24

Waiver of Borrower’s Rights Under Farm Credit Act

95

16.25

More Restrictive Covenants

95

16.26

Conditional Amendments

96

16.27

Amendment and Restatement of the Existing Credit Agreement

96

16.28

No Advisory or Fiduciary Relationship

98

16.29

Terms Generally

98

 

 

EXHIBITS

 

Exhibit 1A

 

Closing Date Letters of Credit

Exhibit 1B

 

Compliance Certificate

Exhibit 1C

 

List of Subsidiaries

Exhibit 2.3

 

5-Year Borrowing Notice

Exhibit 2.4

 

5-Year Facility Note Form

Exhibit 2.9

 

Form of Adoption Agreement

Exhibit 3.2

 

Bid Request Form

Exhibit 3.3

 

Bid Form

Exhibit 3.4

 

Bid Selection Notice

Exhibit 5.1

 

Conversion or Continuation Notice

Exhibit 9.3

 

Litigation

Exhibit 9.8

 

Payment of Taxes

Exhibit 9.10

 

Employee Benefit Plans

Exhibit 9.11

 

Equity Investments

Exhibit 9.14

 

Environmental Compliance

Exhibit 9.23

 

Labor Matters and Agreements

Exhibit 12.8(f)

 

Existing Investments

Exhibit 15.27

 

Syndication Acquisition Agreement

Exhibit 15.28

 

Closing Date Voting Participants

Exhibit 15.29

 

Wire Instructions

Exhibit 15.31A

 

U.S. Tax Compliance Certificate (for Non-US Lenders that are Not Partnerships
for U.S. Federal Income Tax Purposes)

Exhibit 15.31B

 

U.S. Tax Compliance Certificate (for Non-US Participants that are Not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit 15.31C

 

U.S. Tax Compliance Certificate (for Non-US Participants that are Partnerships
for U.S. Federal Income Tax Purposes)

Exhibit 15.31D

 

U.S. Tax Compliance Certificate (for Non-US Lenders that are Partnerships for
U.S. Federal Income Tax Purposes)

Schedule 1

 

Syndication Parties and Individual Commitments

Schedule 2

 

Applicable Margins; Facility Fee Factors

Schedule 3

 

Conditional Amendments

 

viii

--------------------------------------------------------------------------------


 

2015 AMENDED AND RESTATED CREDIT AGREEMENT
(5-Year Revolving Loan)

 

THIS 2015 AMENDED AND RESTATED CREDIT AGREEMENT (5-Year Revolving Loan) (“Credit
Agreement”) is entered into as of the 4th day of September, 2015, by and between
COBANK, ACB (“CoBank”) for its own benefit as a Syndication Party, and as the
Administrative Agent for the benefit of the present and future Syndication
Parties (in that capacity, “Administrative Agent”), the Syndication Parties
identified on Schedule 1 hereto, and CHS INC., a cooperative corporation formed
under the laws of the State of Minnesota, whose address is 5500 Cenex
Drive, Inver Grove Heights, Minnesota 55077 (“Borrower”).

 

WHEREAS, Borrower has requested, among other things, that the Syndication
Parties (a) increase the “Revolver” under the existing 2013 Credit Agreement
(5-Year Revolving Loan) (the “Existing Credit Agreement”) dated as of June 26,
2013 by and among CoBank, the syndication parties party thereto and Borrower, to
an aggregate principal amount of $3,000,000,000, with the proceeds to be used by
Borrower (i) to fund working capital requirements, (ii) for general corporate
purposes, including funding capital expenditures, (iii) to support the issuance
of letters of credit, and (iv) to pay off Overnight Advances (at the request of
either Borrower or the Overnight Lender), (b) extend the existing 5-Year
Maturity Date to September 4, 2020 and (c) make certain other modifications to
the Existing Credit Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein,
the parties hereto agree as follows.

 

ARTICLE 1.  DEFINED TERMS

 

As used in this Credit Agreement, the following terms shall have the meanings
set forth below (and such meanings shall be equally applicable to both the
singular and plural form of the terms defined, as the context may require):

 

5-Year Advance:  shall have the meaning set forth in Section 2.1.

 

5-Year Availability Period:  means the period from the Closing Date until the
5-Year Maturity Date or such later date as may be applicable with respect to
5-Year Advances made pursuant to Section 4.4 hereof.

 

5-Year Borrowing Notice:  shall have the meaning set forth in Section 2.3.

 

5-Year Commitment:  means $3,000,000,000, subject to (a) reduction as provided
in Section 2.8 hereof and (b) increase as provided in Section 2.9 hereof.

 

5-Year Facility:  means the loan facility made available to Borrower under
Article 2 of this Credit Agreement.

 

5-Year Facility Fee:  shall have the meaning set forth in Subsection 5.5.1.

 

5-Year Facility Fee Factor:  means the 5-Year Facility Fee Factor determined as
set forth in Schedule 2 hereto and Section 5.6 hereof.

 

--------------------------------------------------------------------------------


 

5-Year Facility Note:  shall have the meaning set forth in Section 2.4.

 

5-Year Funding Notice:  shall have the meaning set forth in Section 2.3.

 

5-Year Margin:  means the 5-Year Margin determined for Base Rate Loans or LIBO
Rate Loans, as applicable, in each case as set forth in Schedule 2 hereto and
Section 5.6 hereof.

 

5-Year Maturity Date:  means September 4, 2020.

 

Additional Costs:  shall have the meaning set forth in Section 16.12.

 

Additional Provision:  shall have the meaning set forth in Section 16.25.

 

Adjusted Consolidated Funded Debt:  means Consolidated Funded Debt, plus the net
present value of all rentals payable under Operating Leases of Borrower and its
Consolidated Subsidiaries as discounted by a rate of 8.0% per annum.

 

Administrative Agent:  shall have the meaning set forth in the preamble.

 

Administrative Agent Office:  means the address set forth at Subsection 16.4.2,
as it may change from time to time by notice to all parties to this Credit
Agreement.

 

Adoption Agreement:  shall have the meaning set forth in Section 2.9.

 

Advance:  means a 5-Year Advance, a Bid Advance, and/or an Overnight Advance, as
the context requires.

 

Advance Date:  means a day (which shall be a Banking Day) on which an Advance is
made.

 

Advance Payment:  shall have the meaning set forth in Section 15.1.

 

Affected Loans:  shall have the meaning set forth in Subsection 5.2.3.

 

Affiliate:  with respect to any Person, means (a) a Subsidiary of such Person,
(b) any Person in which such Person, directly or indirectly, owns more than five
percent (5.0%) of the outstanding equity thereof, and (c) any Person which,
directly or indirectly, (i) owns more than five percent (5.0%) of the
outstanding equity of such Person, or (ii) has the power under ordinary
circumstances to control the management of such Person.

 

Amortization:  means the total amortization of Borrower and its Consolidated
Subsidiaries as measured in accordance with GAAP.

 

Annual Operating Budget:  means the annual operating budget for Borrower and its
Subsidiaries in substantially the form of, and containing substantially the same
or similar information as set forth in, the Annual Operating Budget (Business
Plan) for Borrower and its Subsidiaries included in the lender presentation
delivered to prospective Syndication Parties at the May 28, 2015 bank group
meeting.

 

2

--------------------------------------------------------------------------------


 

Anti-Corruption Laws:  means all laws, rules and regulations of any jurisdiction
applicable to Borrower or its Subsidiaries from time to time concerning or
relating to bribery, corruption or money laundering.

 

Anti-Terrorism Laws:  shall have the meaning set forth in the definition of
Sanctions Laws and Regulations.

 

Applicable Lending Office:  means, for each Syndication Party and for each
Advance, the lending office of such Syndication Party designated as such for
such Advance on its signature page hereof or in the applicable Syndication
Acquisition Agreement or such other office of such Syndication Party as such
Syndication Party may from time to time specify to the Administrative Agent and
Borrower as the office by which its Advances are to be made and maintained.

 

Applicable Percentage:   means with respect to any Syndication Party, the
percentage of the total 5-Year Commitment represented by such Syndication
Party’s Individual 5-Year Commitment.  If the Individual 5-Year Commitments
shall have terminated or expired, the Applicable Percentage shall be determined
based upon the Individual 5-Year Commitments most recently in effect, giving
effect to any assignments.

 

Approved Fund:  means any Fund that is administered or managed by (a) a
Syndication Party, (b) an Affiliate of a Syndication Party or (c) an entity or
an Affiliate of an entity that administers or manages a Syndication Party.

 

Authorized Officer:  shall have the meaning set forth in Subsection 10.1.4.

 

Bank Debt:  means all amounts owing hereunder, including fees, Borrower’s
obligations to purchase Bank Equity Interests, Funding Losses and all principal,
interest, expenses, charges and other amounts payable by Borrower pursuant to
the Loan Documents (including interest, expenses, charges and other amounts
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding).

 

Bank Equity Interests:  shall have the meaning set forth in Article 7 hereof.

 

Banking Day:  means any day (a) other than a Saturday or Sunday and other than a
day on which banks in New York, New York are authorized or required by law to
close, and (b) if such day relates to a borrowing of, a payment or prepayment of
principal of or interest on, a continuation of or conversion into, or a LIBO
Rate Period for, a LIBO Rate Loan, or a notice by Borrower with respect to any
such borrowing, payment, prepayment, continuation, conversion, or LIBO Rate
Period, on which dealings in U.S. Dollar deposits are carried out in the London
interbank market.

 

Base Rate:  means a rate per annum announced by the Administrative Agent on the
first Banking Day of each week, which shall be (a) the greatest of (i) 150 basis
points greater than the one month LIBO Rate, (ii) the Prime Rate and (iii) the
Federal Funds Effective Rate in effect on such day plus ½ of 1% plus (b) the
5-Year Margin for Base Rate Loans.  At no time shall the rate in clause (a) be
deemed to be less than 150 basis points.

 

3

--------------------------------------------------------------------------------


 

Base Rate Loans:  shall have the meaning set forth in Subsection 5.1.1.

 

Bid:  shall have the meaning set forth in Section 3.3.

 

Bid Advance:  shall have the meaning set forth in Section 3.1.

 

Bid Agent:  means CoBank.

 

Bid Maturity Date:  shall have the meaning set forth in Section 3.2.

 

Bid Rate:  shall have the meaning set forth in Section 3.3.

 

Bid Rate Loan:  shall have the meaning set forth in Section 3.1.

 

Bid Request:  shall have the meaning set forth in Section 3.2.

 

Bid Results Notice:  shall have the meaning set forth in Section 3.3.

 

Bid Selection Notice:  shall have the meaning set forth in Section 3.4.

 

Borrower Benefit Plan:  means (a) any “employee benefit plan”, as such term is
defined in Section 3(3) of ERISA (including any “multiemployer plan” as defined
in Section 3(37) of ERISA); (b) any “multiple employer plan” within the meaning
of Section 413 of the Code; (c) any “multiple employer welfare arrangement”
within the meaning of Section 3(40) of ERISA; (d) a “voluntary employees’
beneficiary association” within the meaning of Section 501(a)(9) of the Code;
(e) a “welfare benefit fund” within the meaning of Section 419 of the Code; or
(f) any employee welfare benefit plan within the meaning of Section 3(1) of
ERISA for the benefit of retired or former employees, which is maintained by
Borrower or in which Borrower participates or to which Borrower is obligated to
contribute.

 

Borrower Pension Plan:  means each Borrower Benefit Plan that is an “employee
pension benefit plan” as defined in Section 3(2) of ERISA that is intended to
satisfy the requirements of Section 401(a) of the Code.

 

Borrower’s Account:  means Borrower’s account as set forth on Exhibit 15.29
hereto, or as otherwise specified to the Administrative Agent in writing.

 

Capital Leases:  means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of any asset and the
incurrence of a liability in accordance with GAAP; provided that,
notwithstanding any change in GAAP after the date hereof relating to leases, any
lease that was accounted for by the lessee as an operating lease as of the date
hereof and any similar lease entered into after the date hereof by Borrower and
the Consolidated Subsidiaries shall be treated as an Operating Lease for the
purposes of this definition.

 

Capitalized Lease Obligation:  means with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease (net of interest

 

4

--------------------------------------------------------------------------------


 

expenses) which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

 

Cash Collateral Account:  shall have the meaning set forth in Section 4.4.

 

CFC:  means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

Change in Law:  means the occurrence, after the date of this Credit Agreement,
of any of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

Change of Control: means any Person or Persons acting in concert, together with
the Affiliates thereof, directly or indirectly controlling or owning
(beneficially or otherwise) in the aggregate more than 50% of the aggregate
voting power of the issued and outstanding Voting Interests of Borrower.

 

CHS Capital:  means CHS Capital, LLC (formerly known as Cofina Financial, LLC)
or any other Subsidiary of Borrower that makes seasonal and term loans to member
cooperatives, businesses and individual producers of agricultural products
included in Borrower’s cash flows from investing activities, and each of any
such entity’s Subsidiaries.

 

CHS Capital Debt:  means, on any date of determination, Debt owing by CHS
Capital in connection with the sale or financing of CHS Capital Loan Assets, and
in respect of which neither Borrower nor any of its other Subsidiaries has any
obligation (including, without limitation, any indemnification obligation) or
liability.

 

CHS Capital Loan Assets:  means loan assets owned and loan commitments made by
CHS Capital in the ordinary course of business.

 

Closing Date:  means September 4, 2015, provided that on or before such date
(a) the Administrative Agent, the Bid Agent, the Syndication Parties party
hereto on such date, and Borrower have executed all Loan Documents to which they
are parties; and (b) the conditions set forth in Section 10.1 of this Credit
Agreement have been met.

 

Closing Date Letters of Credit:  means the Letters of Credit which have been
issued for the benefit of Borrower by CoBank and which are outstanding on the
Closing Date as listed on Exhibit 1A hereto.

 

5

--------------------------------------------------------------------------------


 

Code:  means the Internal Revenue Code of 1986.

 

Committed Bid Advances:  means the principal amount of all Bid Advances which
any Syndication Party is obligated to make as a result of such Syndication Party
having received a Bid Selection Notice pursuant to Section 3.4 hereof, but which
has not been funded as a Bid Rate Loan.

 

Committed 5-Year Advances:  means the principal amount of all 5-Year Advances
which any Syndication Party is obligated to make as a result of such Syndication
Party having received a 5-Year Funding Notice pursuant to Section 2.3 hereof,
but which has not been funded.

 

Commitment Increase:  shall have the meaning set forth in Section 2.9.

 

Communications:  shall have the meaning set forth in Subsection 16.16.1.

 

Compliance Certificate:  means a certificate of the chief financial officer of
Borrower acceptable to the Administrative Agent and in the form attached hereto
as Exhibit 1B.

 

Conditional Amendments:  means the modifications to the provisions hereof as
specifically set forth on Schedule 3 hereto.

 

Consolidated Cash Flow:  means, for any period, the sum of (a) earnings before
income taxes of Borrower and its Consolidated Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP (excluding, in the
case of any non-Wholly Owned Consolidated Subsidiary, the portion of earnings
attributable to holders of equity interests of such Consolidated Subsidiary,
other than Borrower or a Consolidated Subsidiary), plus (b) amounts that have
been deducted in the determination of such earnings before income taxes for such
period for (i) Consolidated Interest Expense for such period, (ii) Depreciation
for such period, (iii) Amortization for such period, and (iv) extraordinary
non-cash losses for such period, minus (c) the amounts that have been included
in the determination of such earnings before income taxes for such period for
(i) one-time gains, (ii) extraordinary income, (iii) non-cash patronage income,
and (iv) non-cash equity earnings in joint ventures.

 

Consolidated Funded Debt:  means as of any date of determination, the total of
all Funded Debt of Borrower and its Consolidated Subsidiaries outstanding on
such date, after eliminating all offsetting debits and credits between Borrower
and its Consolidated Subsidiaries and all other items required to be eliminated
in the course of preparation of consolidated financial statements of Borrower
and its Consolidated Subsidiaries in accordance with GAAP.

 

Consolidated Interest Expense:  means, for any period, all interest expense of
Borrower and its Consolidated Subsidiaries, as determined in accordance with
GAAP.

 

Consolidated Net Worth:  means, for any period, the amount of equity accounts
plus (or minus in the case of a deficit) the amount of surplus and retained
earnings accounts of Borrower and its Consolidated Subsidiaries, excluding
(i) accumulated other comprehensive income (or loss) and (ii) non-controlling
interests, all as determined in accordance with GAAP.

 

6

--------------------------------------------------------------------------------


 

Consolidated Subsidiary:  means any Subsidiary whose accounts are consolidated
with those of Borrower in accordance with GAAP.

 

Contributing Syndication Parties:  shall have the meaning set forth in
Section 15.4.

 

Control Agreement:  means a control agreement, in form and substance
satisfactory to the Administrative Agent, executed and delivered by Borrower,
the Administrative Agent, and the applicable securities intermediary with
respect to a Securities Account (as defined in the New York or Colorado Uniform
Commercial Code, as applicable) or bank with respect to a deposit account.

 

Conversion or Continuation Notice:  shall have the meaning set forth in
Subsection 5.1.2.

 

Converted LC:  shall have the meaning set forth in Section 4.4.

 

Debt:  means as to any Person:  (a) indebtedness or liabilities of such Person
for borrowed money, or for the deferred purchase price of property or services
(including trade obligations); (b) all Capitalized Lease Obligations of such
Person; (c) obligations of such Person arising under bankers’ or trade
acceptance facilities, or reimbursement obligations for drawings made under
letters of credit; (d) the aggregate amount of CHS Capital Loan Assets subject
to a sale or refinancing, (e) all Guarantees, endorsements (other than for
collection or deposit in the ordinary course of business), and other contingent
obligations of such Person (i) to purchase any of the items included in this
definition, (ii) to provide funds for payment, (iii) to supply funds to invest
in any other Person, (iv) otherwise to assure a creditor of another Person
against loss or (v) with respect to letters of credit (in each case, without
duplication); (f) all obligations secured by a lien on property owned by such
Person, whether or not the obligations have been assumed; and (g) all
obligations of such Person under any agreement providing for an interest rate
swap, cap, cap and floor, contingent participation or other hedging mechanisms
with respect to interest payable on any of the items described in this
definition; provided that (i) Debt of a Consolidated Subsidiary of Borrower
shall exclude such obligations and Guarantees, endorsements and other contingent
obligations and Guarantees of such Consolidated Subsidiary if owed or guaranteed
by such Consolidated Subsidiary to Borrower or a Wholly Owned Consolidated
Subsidiary of Borrower, (ii) Debt of Borrower shall exclude such obligations and
Guarantees, endorsements and other contingent obligations if owed or guaranteed
by Borrower to a Wholly Owned Consolidated Subsidiary of Borrower and (iii) Debt
of Borrower shall exclude any unfunded obligations which may exist now and in
the future in Borrower’s pension plans.

 

Debtor Relief Laws:  means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

Defaulting Syndication Party:  means, subject to Section 15.30, any Syndication
Party that (a) has failed to (i) fund all or any portion of its Loans within two
Banking Days of the date such Loans were required to be funded hereunder unless
such Syndication Party notifies the Administrative Agent and Borrower in writing
that such failure is the result of such Syndication Party’s determination that
one or more conditions precedent to funding (each of which

 

7

--------------------------------------------------------------------------------


 

conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the Letter of Credit Bank, the Overnight Lender or any
other Syndication Party any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit or Overnight
Advances) within two Banking Days of the date when due, (b) has notified
Borrower, the Administrative Agent, the Overnight Lender or the Letter of Credit
Bank in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Syndication Party’s obligation to fund a Loan
hereunder and states that such position is based on such Syndication Party’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Banking Days after reasonable written request by the Administrative Agent or
Borrower, to confirm in writing to the Administrative Agent and Borrower that it
will comply with its prospective funding obligations hereunder (provided that
such Syndication Party shall cease to be a Defaulting Syndication Party pursuant
to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other State or Federal
regulatory authority acting in such a capacity; provided that a Syndication
Party shall not be a Defaulting Syndication Party solely by virtue of the
ownership or acquisition of any equity interest in that Syndication Party or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Syndication Party
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Syndication Party (or such Governmental Authority) to reject, repudiate, disavow
or disaffirm any contracts or agreements made with such Syndication Party.  Any
determination by the Administrative Agent that a Syndication Party is a
Defaulting Syndication Party under clauses (a) through (e) above shall be
conclusive and binding absent manifest error, and such Syndication Party shall
be deemed to be a Defaulting Syndication Party (subject to Section 15.30.3) upon
delivery of written notice of such determination to Borrower, the Letter of
Credit Bank, the Overnight Lender and each other Syndication Party.

 

Default Interest Rate:  means a rate of interest equal to (i) in the case of the
principal amount of any Loan, 200 basis points in excess of the rate or rates of
interest otherwise being charged on such Loan and (ii) in the case of all other
obligations, 200 basis points in excess of the Base Rate which would otherwise
be applicable at the time.

 

Delinquency Interest:  shall have the meaning set forth in Section 15.4.

 

Delinquent Amount:  shall have the meaning set forth in Section 15.4.

 

Delinquent Syndication Party:  shall have the meaning set forth in Section 15.4.

 

8

--------------------------------------------------------------------------------


 

Departing Lender:  means each lender under the Existing Credit Agreement that
has indicated to the Administrative Agent in writing that it shall cease to be a
party to the Existing Credit Agreement to which it is a party on the Closing
Date.

 

Depreciation:  means the total depreciation of Borrower and its Consolidated
Subsidiaries as measured in accordance with GAAP.

 

Designated Persons:  means a person or entity (a) listed in the annex to any
Executive Order, (b) named as a “Specifically Designed National and Blocked
Person” on the most current list published by OFAC at its official website or
any replacement website or other replacement official publication of such list
or (c) that is otherwise the subject of any Sanctions Laws and Regulations.

 

Dollars:  means dollars in lawful currency of the United States.

 

Environmental Laws:  means any federal, state, or local law, statute, ordinance,
rule, regulation, administration order, or permit now in effect or hereinafter
enacted, including any such law, statute, ordinance, rule, regulation, order or
permit enacted in any foreign country where Borrower or any of its Subsidiaries
has operations or owns property, pertaining to the public health, safety,
industrial hygiene, or the environmental conditions on, under or about any of
the real property interests of a Person, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Resource Conservation and Recovery Act of 1976, the Clean Air Act, the
Federal Water Pollution Control Act, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Toxic Substances Control Act and the
Occupational Safety and Health Act, as any of the same may be amended, modified
or supplemented from time to time.

 

Environmental Regulations:  shall have the meaning set forth in the definition
of Hazardous Substances.

 

ERISA:  shall have the meaning set forth in Section 9.10.

 

ERISA Affiliate:  means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as Borrower or is under common control (within the
meaning of Section 414(c) of the Code) with Borrower, provided, however, that
for purposes of provisions herein concerning minimum funding obligations
(imposed under Section 412 of the Code or Section 302 of ERISA), the term “ERISA
Affiliate” shall also include any entity required to be aggregated with Borrower
under Section 414(m) or 414(o) of the Code.

 

Event of Default:  shall have the meaning set forth in Section 14.1.

 

Executive Order:  shall have the meaning set forth in the definition of
Sanctions Laws and Regulations.

 

Extended Duration LC:  shall have the meaning set forth in Section 4.4.

 

Existing Credit Agreement:  shall have the meaning set forth in the preamble.

 

9

--------------------------------------------------------------------------------


 

Existing Term Loan Credit Agreement:  means that certain Credit Agreement (10
Year Term Loan) dated as of December 12, 2007 by and between Borrower and
CoBank, as administrative agent for all syndication parties thereunder, and as a
syndication party thereunder, and the other syndication parties set forth on the
signature pages thereto, as amended, supplemented or otherwise modified from
time to time.

 

Fair Market Value:  shall have the meaning set forth in Section 12.3.

 

Farm Credit System Institution:  means any Farm Credit Bank, any Federal land
bank association, any production credit association, the banks for cooperatives,
and such other institutions as may be a part of the Farm Credit System and
chartered by and subject to regulation by the Farm Credit Administration.

 

FATCA:  means Sections 1471 through 1474 of the Code, as of the date of this
Credit Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

 

Federal Funds Effective Rate:  means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers (or, if such day is not a
Banking Day, for the next preceding Banking Day), as published on the next
succeeding Banking Day by the Federal Reserve Bank of New York, or, if such rate
is not so published for any day that is a Banking Day, the average of the
quotations for the day of such transactions received by CoBank, from three
federal funds brokers of recognized standing selected by it.

 

Fiscal Quarter:  means each three (3) month period beginning on the first day of
each of the following months:  September, December, March and June.

 

Fiscal Year:  means a year commencing on September 1 and ending on August 31.

 

Fronting Exposure:  means, at any time there is a Defaulting Syndication Party,
(a) with respect to the Letter of Credit Bank, such Defaulting Syndication
Party’s Applicable Percentage of the outstanding Letter of Credit Exposure with
respect to Letters of Credit issued by the Letter of Credit Bank other than the
Letter of Credit Exposure as to which such Defaulting Syndication Party’s
participation obligation has been reallocated to other Syndication Parties or
cash collateralized in accordance with the terms hereof, and (b) with respect to
the Overnight Lender, such Defaulting Syndication Party’s Applicable Percentage
of outstanding Overnight Advances made by the Overnight Lender other than
Overnight Advances as to which such Defaulting Syndication Party’s participation
obligation has been reallocated to other Syndication Parties.

 

Fund:  means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

Funded Debt:  means with respect to any Person, all Debt which would, in
accordance with GAAP, be required to be classified as a long term liability on
the books of such Person, and

 

10

--------------------------------------------------------------------------------


 

shall include, without limitation (a) any Debt which by its terms or by the
terms of any instrument or agreement relating thereto matures, or which is
otherwise payable or unpaid, more than one year from the date of creation
thereof, (b) any Debt outstanding under a revolving credit or similar agreement
providing for borrowings (and renewals and extensions thereof) which would, in
accordance with GAAP, be required to be classified as a long term liability of
such Person, (c) any Capitalized Lease Obligation of such Person and all
obligations to reimburse the Letter of Credit Bank or any Syndication Party or
any letter of credit issuer or other credit provider (or related
risk-participating lender) with respect to all Letters of Credit or other
letters of credit which support long-term debt, with expiration dates in excess
of one-year from the date of issuance thereof, and (d) any Guarantee of such
Person with respect to Funded Debt of another Person.

 

For the avoidance of doubt, (w) any borrowings under a revolving credit or
similar agreement where such borrowings are not used for working capital
purposes would be classified as Funded Debt, (x) borrowings under a revolving
credit or similar agreement where such borrowings are outstanding for less than
one year and which are used for working capital purposes would not be classified
as Funded Debt, (y) borrowings used for working capital purposes outstanding for
one year or longer would be classified as Funded Debt and (z) current maturities
of long-term debt would be classified as Funded Debt.

 

Funding Losses:  shall have the meaning set forth in Section 6.7.

 

Funding Loss Notice:  shall have the meaning set forth in Section 6.7.

 

Funding Share:  means the amount of any Advance which each Syndication Party is
required to fund, which shall be determined as follows:  (a) subject to the
limitations set forth in Section 2.1.1, for a 5-Year Advance (excluding
Overnight Advances), the amount of such 5-Year Advance multiplied by such
Syndication Party’s Applicable Percentage as of the date of the 5-Year Funding
Notice for, but without giving effect to, such 5-Year Advance; (b) for an
Advance under a Bid won by such Syndication Party, the amount of such Bid; and
(c) for an Overnight Advance or a risk participation therein, the amount
determined as provided in Section 3.9 hereof.

 

Funding Source:  shall have the meaning set forth in Section 2.9.

 

GAAP:  means generally accepted accounting principles in the United States of
America, as in effect from time to time.

 

Good Faith Contest:  means the contest of an item if (a) the item is diligently
contested in good faith by appropriate proceedings timely instituted, (b) either
the item is (i) bonded or (ii) adequate reserves are established with respect to
the contested item if and to the extent required in accordance with GAAP,
(c) during the period of such contest, the enforcement of any contested item is
effectively stayed, and (d) the failure to pay or comply with the contested item
could not reasonably be expected to result in a Material Adverse Effect.

 

Governmental Authority:  means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

11

--------------------------------------------------------------------------------


 

Guarantee:  means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt, dividend or other obligation of any other Person in any manner, whether
directly or indirectly, including (without limitation) obligations incurred
through an agreement, contingent or otherwise, by such Person:  (a) to purchase
such Debt or obligation or any property constituting security therefor; (b) to
advance or supply funds (i) for the purchase or payment of such Debt or
obligation, or (ii) to maintain any working capital or other balance sheet
condition or any income statement condition of any other Person or otherwise to
advance or make available funds for the purchase or payment of such Debt or
obligation; (c) to lease properties or to purchase properties or services
primarily for the purpose of assuring the owner of such Debt or obligation of
the ability of any other Person to make payment of the Debt or obligation; or
(d) otherwise to assure the owner of such Debt or obligation against loss in
respect thereof.  In any computation of the Debt or other liabilities of the
obligor under any Guarantee, the Debt or other obligations that are the subject
of such Guarantee shall be assumed to be direct obligations of such obligor.

 

Hazardous Substances:  means any dangerous, toxic or hazardous pollutants,
contaminants, chemicals, wastes, materials or substances, as defined in or
governed by the provisions of any Environmental Laws or any other federal, state
or local law, statute, code, ordinance, regulation, requirement or rule,
including any such law, statute, code, ordinance, rule, regulation enacted in
any foreign country where Borrower has operations or owns property, relating
thereto (“Environmental Regulations”), and also including urea formaldehyde,
polychlorinated biphenyls, asbestos, asbestos-containing materials, nuclear fuel
or waste, and petroleum products, or any other waste, material, substances,
pollutant or contaminant which would subject an owner of property to any
damages, penalties or liabilities under any applicable Environmental
Regulations.

 

Holdout Lender:  shall have the meaning set forth in Section 15.32.

 

Indemnified Agency Parties:  shall have the meaning set forth in Section 15.19.

 

Indemnified Parties:  shall have the meaning set forth in Section 13.1.

 

Individual 5-Year Commitment:  means with respect to any Syndication Party the
amount shown as its Individual 5-Year Commitment on Schedule 1 hereto, subject
to adjustment pursuant to Section 15.4 or in the event of the sale of all or a
portion of a Syndication Interest in accordance with Section 15.27 hereof, or a
reduction in the 5-Year Commitment in accordance with Section 2.8 hereof, or, if
applicable to such Syndication Party, an increase in its Individual 5-Year
Commitment in accordance with Section 2.9 hereof.

 

Individual 5-Year Lending Capacity:  means with respect to any Syndication Party
the amount at any time of its Individual 5-Year Commitment, less its Individual
Outstanding 5-Year Obligations.

 

Individual Outstanding 5-Year Obligations:  means with respect to any
Syndication Party the total at any time, without duplication, and subject to
Section 15.4, of (a) the aggregate outstanding principal amount of all 5-Year
Advances (excluding Overnight Advances, in the

 

12

--------------------------------------------------------------------------------


 

case of the Overnight Lender, but including risk participations in Overnight
Advances pursuant to Section 3.9) made by such Syndication Party, (b) the
aggregate outstanding principal amount of all Bid Advances made by such
Syndication Party, (c) such Syndication Party’s risk participation interest in
the undrawn face amount of all outstanding Letters of Credit; (d) all of such
Syndication Party’s Committed 5-Year Advances; and (e) all of such Syndication
Party’s Committed Bid Advances.

 

Intellectual Property:  shall have the meaning set forth in Section 9.18.

 

Investment:  means, with respect to any Person, (a) any loan or advance by such
Person to any other Person, (b) the purchase or other acquisition by such Person
of any capital stock, obligations or securities of, or any capital contribution
to, or investment in, or the acquisition by such Person of all or substantially
all of the assets of, or any interest in, any other Person, (c) any performance
or standby letter of credit where (i) that Person has the reimbursement
obligation to the issuer, and (ii) the proceeds of such letter of credit are to
be used for the benefit of any other Person, (d) the agreement by such Person to
make funds available for the benefit of another Person to either cover cost
overruns incurred in connection with the construction of a project or facility,
or to fund a debt service reserve account, (e) the agreement by such Person to
assume, guarantee, endorse or otherwise be or become directly or contingently
responsible or liable for the obligations or debts of any other Person (other
than by endorsement for collection in the ordinary course of business), (f) an
agreement to purchase any obligations, stocks, assets, goods or services but
excluding an agreement to purchase any assets, goods or services entered into in
the ordinary course of business, (g) an agreement to supply or advance any
assets, goods or services not in the ordinary course of business, or (h) an
agreement to maintain or cause such Person to maintain a minimum working capital
or net worth or otherwise to assure the creditors of any Person against loss.

 

Issuance Fee:  means, with respect to each Letter of Credit, the greater of
(a) $2,500.00; or (b) the face amount of such Letter of Credit multiplied by 20
basis points.

 

LC Commitment:  means $200,000,000.00.

 

LC Request:  shall have the meaning set forth in Subsection 4.1.1.

 

LC Separation Arrangements:  shall have the meaning set forth in Section 4.4.

 

Letter of Credit:  means a letter of credit issued by the Letter of Credit Bank
pursuant to the provisions of Sections 4.1 and 4.2 hereof and shall include all
Closing Date Letters of Credit.

 

Letter of Credit Bank:  means CoBank.

 

Letter of Credit Exposure:  means at any time the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time and (b) the
aggregate amount of all payments or disbursements made by the Letter of Credit
Bank that have not yet been reimbursed by or on behalf of Borrower at such time.

 

13

--------------------------------------------------------------------------------


 

Letter of Credit Fee:  for any Fiscal Quarter of Borrower shall be an amount
equal to the 5-Year Margin for LIBO Rate Loans in effect (a) multiplied by the
undrawn face amount of each Letter of Credit for each day during such Fiscal
Quarter, (b) divided by 360.

 

LIBO Rate:  means (a) with respect to each day during each LIBO Rate Period
applicable to a LIBO Rate Loan, (i) the per annum rate for the LIBO Rate Period
selected by Borrower equal to the rate determined by the Administrative Agent to
be the London interbank offered rate for deposits (for delivery on the first day
of such period) as reported by Bloomberg Information Services (or on any
successor or substitute service providing rate quotations comparable to those
currently provided by such service, as determined by the Administrative Agent
from time to time, for the purpose of providing quotations of interest rates
applicable to Dollar deposits in the London interbank market), determined as of
approximately 11:00 A.M. (London time), two (2) Banking Days prior to the
commencement of such LIBO Rate Period, rounded up to the next 1/100th of 1% per
annum, plus (ii) the 5-Year Margin for LIBO Rate Loans or (b) with respect to
the determination of the Base Rate, the per annum rate for a LIBO Rate Period of
one (1) month equal to the rate determined by the Administrative Agent to be the
London interbank offered rate for deposits (for delivery on the first day of
such period) as reported by Bloomberg Information Services (or on any successor
or substitute service providing rate quotations comparable to those currently
provided by such service, as determined by the Administrative Agent from time to
time, for the purpose of providing quotations of interest rates applicable to
Dollar deposits in the London interbank market), determined as of approximately
11:00 A.M. (London time), two (2) Banking Days prior to the commencement of such
LIBO Rate Period, in each case, with the LIBO Rate (not including the 5-Year
Margin for LIBO Rate Loans) divided by a percentage equal to 100% minus the
stated maximum rate of all reserve requirements (including, without limitation,
any marginal, emergency, supplemental, special or other reserves) applicable on
such date to any member bank of the Federal Reserve System in respect of
“Eurocurrency liabilities” as defined in Regulation D (or any successor category
of liabilities under Regulation D); provided, that in in the event the
Administrative Agent is not able to determine the LIBO Rate using the
methodology as set forth in each of clause (a) and (b) above, the Administrative
Agent shall notify Borrower and the Administrative Agent and Borrower will agree
upon a substitute basis for obtaining such quotations.  At no time shall the
LIBO Rate as set forth in clauses (a)(i) and (b) above be deemed to be below 0%.

 

LIBO Rate Loan:  shall have the meaning set forth in Subsection 5.1.2.

 

LIBO Rate Period:  shall have the meaning set forth in Subsection 5.1.2.

 

Licensing Laws:  shall have the meaning set forth in Section 9.4.

 

Lien:  means with respect to any asset any mortgage, deed of trust, pledge,
security interest, hypothecation, assignment for security purposes, encumbrance,
lien (statutory or other), or other security agreement or charge, or encumbrance
of any kind or nature whatsoever (including, without limitation, any conditional
sale, Capital Lease or other title retention agreement related to such asset,
and including, in the case of capital stock, any stockholder agreements, voting
trust agreements and all similar arrangements).

 

Loan Documents:  means this Credit Agreement, the Letters of Credit and the
Notes.

 

14

--------------------------------------------------------------------------------


 

Loans:  means, collectively, all Bid Advances, all Base Rate Loans, all LIBO
Rate Loans, and all Overnight Advances outstanding at any time.

 

Material Adverse Effect:  means a material adverse effect on (a) the financial
condition, results of operation, business or property of Borrower, or of
Borrower and its Subsidiaries taken as a whole; or (b) the ability of Borrower
to perform its obligations under this Credit Agreement and the other Loan
Documents; or (c) the ability of the Administrative Agent or the Syndication
Parties to enforce their rights and remedies against Borrower under the Loan
Documents.

 

Material Agreements:  means all agreements of Borrower or any of its
Subsidiaries, the termination or breach of which, based upon Borrower’s
knowledge as of the date of making any representation with respect thereto,
would have a Material Adverse Effect.

 

Material Debt Agreements:  means as to Borrower and any of its Subsidiaries,
(a) its private placement debt offerings, the Existing Term Loan Credit
Agreement, the Term Loan Credit Agreement, the Pre-Export Credit Agreement,
including any agreement entered into in connection therewith including any
renewals, extensions, amendments, supplements, restatements, replacements or
refinancing thereof in each case to the extent such financings create or
evidence indebtedness for borrowed money in a principal amount outstanding or
available for borrowing (whether or not committed) equal to or greater than
$100,000,000 (or the equivalent of such amount in the relevant currency of
payment) and (b) any other agreement or series of agreements creating or
evidencing Debt the termination or breach of which could reasonably be expected
to have a Material Adverse Effect (which, in the case of agreements relating to
Funded Debt means any indebtedness with a principal amount outstanding or
available for borrowing (whether or not committed) equal to or exceeding
$100,000,000 (or the equivalent of such amount in the relevant currency of
payment, determined, as of the date of the closing of such facility based on the
exchange rate of such other currency));

 

provided, however that to the extent all Debt incurred by a Subsidiary which is
a CFC under a related credit agreement does not constitute Funded Debt and is
used by such CFC solely to finance inventory and receivables (or both) relating
to agricultural commodities or crude products, then for so long as such
Subsidiary is a CFC, for the purposes of only Section 16.25(c), such credit
agreement shall not constitute a Material Debt Agreement.

 

Maximum Commitment Increase Amount:  means $700,000,000 minus the principal
amount of any Commitment Increase implemented pursuant to Section 2.9.

 

Multiemployer Plan:  means a Plan meeting the definition of a “multiemployer
plan” in Section 3(37) of ERISA.

 

Non-Defaulting Syndication Party:  means any Syndication Party that is not a
Defaulting Syndication Party.

 

Non-US Lender:  means (a) if Borrower is a U.S. Person, a Syndication Party that
is not a U.S. Person, and (b) if Borrower is not a U.S. Person, a Syndication
Party that is resident or organized under the laws of a jurisdiction other than
that in which Borrower is resident for tax purposes.

 

15

--------------------------------------------------------------------------------


 

Note or Notes:  means the 5-Year Facility Notes, and all amendments, renewals,
substitutions and extensions thereof.

 

OFAC:  shall have the meaning set forth in the definition of Sanctions Laws and
Regulations.

 

Operating Lease:  means any lease of property (whether real, personal or mixed)
by a Person under which such Person is lessee, other than a Capital Lease.

 

Overnight Advance:  shall have the meaning set forth in Section 3.9.

 

Overnight Advance Request:  shall have the meaning set forth in Section 3.9.

 

Overnight Funding Commitment:  means $200,000,000.00.

 

Overnight Lender:  means CoBank.

 

Overnight Maturity Date:  shall have the meaning set forth in Section 3.9.

 

Overnight Rate:  shall have the meaning set forth in Section 3.9.

 

Payment Account:  shall have the meaning set forth in Section 15.11.

 

Payment Distribution:  shall have the meaning set forth in Section 15.11.

 

PBGC:  shall have the meaning set forth in Section 9.10.

 

Permitted Encumbrance:  shall have the meaning set forth in Section 12.3.

 

Person(s):  means any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, cooperative association, institution, government or
governmental agency (whether national, federal, state, provincial, country,
city, municipal or otherwise, including without limitation, any instrumentality,
division, agency, body or department thereof), or other entity.

 

Plan:  means any plan, agreement, arrangement or commitment which is an employee
benefit plan, as defined in Section 3(3) of ERISA, maintained by Borrower or any
Subsidiary or any ERISA Affiliate or with respect to which Borrower or any
Subsidiary or any ERISA Affiliate at any relevant time has any liability or
obligation to contribute.

 

Platform:  shall have the meaning set forth in Subsection 16.16.2.

 

Potential Default:  means any event, other than an event described in
Section 14.1(a) hereof, which with the giving of notice or lapse of time, or
both, would become an Event of Default.

 

Pre-Export Credit Agreement:  means the Pre-Export Credit Agreement dated as of
September 24, 2013 (as amended, restated, supplemented or otherwise modified) by
and among CHS Agronegocio Industria e Comercio Ltda., as borrower, CHS Inc., as
guarantor, Crédit

 

16

--------------------------------------------------------------------------------


 

Agricole Corporate and Investment Bank, as administrative agent and the
syndication parties party thereto from time to time.

 

Prime Rate:  means a rate of interest per annum equal to the “prime lending
rate” as published from time to time in the “Money Rates” section of The Wall
Street Journal, or if more than one rate is published as the prime lending rate,
then the highest of such rates (each change in the Prime Rate to be effective as
of the date of publication in The Wall Street Journal of a “prime lending rate”
that is different from that published on the preceding Banking Day), or if The
Wall Street Journal shall cease publication or cease publishing the “prime
lending rate” on a regular basis, such other reasonably comparable index or
source to use as the basis for the Prime Rate as is acceptable to the
Administrative Agent in its reasonable discretion.

 

Priority Debt:  means, at any time, without duplication, the sum of (a) all then
outstanding Debt of Borrower or any Consolidated Subsidiary secured by any Lien
on any property of Borrower or any Consolidated Subsidiary (other than Debt
secured only by Liens permitted under Section 12.3(a) through (k)), plus (b) all
Funded Debt of the Consolidated Subsidiaries of Borrower, plus (c) all Debt
(other than Funded Debt) of the Consolidated Subsidiaries of Borrower in the
aggregate in excess of (i) for the period commencing August 31, 2015 through and
including August 31, 2016, an amount equal to eleven percent (11%) of
Consolidated Net Worth in the aggregate and (ii) at any time on and after
September 1, 2016, an amount equal to eight percent (8%) of Consolidated Net
Worth in the aggregate, in each case under clauses (i) and (ii) determined as of
the last day of Borrower’s most recently ended fiscal year for which financial
statements have been provided pursuant to Section 11.2.1; provided that any CHS
Capital Debt in an aggregate amount not to exceed $1,000,000,000 secured only by
any Lien on any CHS Capital Loan Asset will not be deemed to constitute Priority
Debt.  This definition is subject to the Conditional Amendments as set forth in
Section 16.26 and Schedule 3 hereto.

 

Prohibited Transaction:  means any transaction prohibited under Section 406 of
ERISA or Section 4975 of the Code.

 

Related Parties:  means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

Replacement Lender:  shall have the meaning set forth in Section 15.32.

 

Reportable Event:  means any of the events set forth in Section 4043(b) of ERISA
or in the regulations thereunder.

 

Requested 5-Year Advance:  means the amount of the 5-Year Advance requested by
Borrower in any 5-Year Borrowing Notice.

 

Required Lenders:  means Syndication Parties (including Voting Participants)
whose aggregate Individual 5-Year Commitments (or if all Individual 5-Year
Commitments have been terminated or reduced to zero, the principal amount of the
aggregate outstanding Loans) constitute more than fifty percent (50.0%) of the
5-Year Commitment.  Pursuant to Section 15.28 hereof, Voting Participants shall,
under the circumstances set forth therein, be entitled to voting

 

17

--------------------------------------------------------------------------------


 

rights and to be included in determining whether certain action is being taken
by the Required Lenders.  The determination of Required Lenders shall be
adjusted pursuant to Section 15.4 in the case of a Delinquent Syndication Party
and pursuant to Section 15.30 in the case of a Defaulting Syndication Party.

 

Required License:  shall have the meaning set forth in Section 9.9.

 

Sanctioned Country:  shall have the meaning set forth in Section 9.24.

 

Sanctioned Person:  shall have the meaning set forth in Section 9.24.

 

Sanctions Laws and Regulations:  means (a) any laws relating to terrorism or
money laundering (“Anti-Terrorism Laws”), including the USA PATRIOT Act, (b) any
economic or trade sanctions or restrictive measures enacted, administered,
imposed or enforced by any executive order (an “Executive Order”) or by the U.S.
Department of the Treasury Office of Foreign Assets Control (“OFAC”) or the U.S.
Department of State and (c) any economic or trade sanctions or restrictive
measures enacted, administered, imposed or enforced by the United Nations
Security Council, European Union or the United Kingdom.

 

Significant Subsidiary:  means any Subsidiary that would be a “significant
subsidiary” of Borrower within the meaning of Rule 1-02(w) of Regulation S-X
under the Securities Act of 1933, or any group of Subsidiaries that together
would constitute a Significant Subsidiary.

 

Subsidiary:  means with respect to any Person:  (a) any corporation in which
such Person, directly or indirectly, (i) owns more than fifty percent (50%) of
the outstanding stock thereof, or (ii) has the power under ordinary
circumstances to elect at least a majority of the directors thereof, or (b) any
partnership, association, joint venture, limited liability company, or other
unincorporated organization or entity, with respect to which such Person,
(i) directly or indirectly owns more than fifty percent (50%) of the equity
interest thereof, or (ii) directly or indirectly owns an equity interest in an
amount sufficient to control the management thereof.  All of Borrower’s
Subsidiaries owned as of the Closing Date are set forth on Exhibit 1C hereto.

 

Successor Agent:  means such Person as may be appointed as successor to the
rights and duties of the Administrative Agent as provided in Section 15.22 of
this Credit Agreement.

 

Syndication Acquisition Agreement:  shall have the meaning set forth in
Section 15.27.

 

Syndication Interest:  shall have the meaning set forth in Section 15.1.

 

Syndication Parties:  means those entities listed on Schedule 1 hereto as having
an Individual 5-Year Commitment, the Overnight Lender (in the case of Overnight
Advances), and such Persons as shall from time to time execute (a) a Syndication
Acquisition Agreement substantially in the form of Exhibit 15.27 hereto
signifying their election to purchase all or a portion of the Syndication
Interest of any Syndication Party, in accordance with Section 15.27 hereof, and
to become a Syndication Party hereunder; or (b) an Adoption Agreement
substantially in the form of Exhibit 2.9 hereto in connection with any
Commitment Increase as provided in Section 2.9 hereof.

 

18

--------------------------------------------------------------------------------


 

Syndication Party Advance Date:  shall have the meaning set forth in
Section 15.2.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

Term Loan Credit Agreement:  means the 2015 Credit Agreement (10-Year Term Loan)
entered into on September 4, 2015 (as amended, restated, supplemented or
otherwise modified) by and among CoBank, as lead arranger and administrative
agent, the syndication parties party thereto and CHS Inc., as borrower.

 

Transfer:  shall have the meaning set forth in Section 15.27.

 

USA PATRIOT Act:  means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

 

U.S. Person: means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

Voting Interest:  shall mean membership or other ownership interests in Borrower
whose holders are entitled under ordinary circumstances to vote for the election
of the directors of Borrower or persons performing similar functions
(irrespective of whether at the time membership or other ownership interests of
any other class or classes shall have or might have voting power by reasoning of
the happening of any contingency).

 

Voting Participant:  shall have the meaning set forth in Section 15.28.

 

Wholly Owned:  means, at any time with respect to any Subsidiary, that one
hundred percent (100%) of all of the equity interests (except directors’
qualifying shares) and voting interests of such Subsidiary are owned by any one
or more of Borrower and Borrower’s other Wholly Owned Subsidiaries at such time.

 

Wire Instructions:  shall have the meaning set forth in Section 15.29.

 

ARTICLE 2.  5-YEAR FACILITY

 

2.1                               5-Year Facility Loan.  On the terms and
conditions set forth in this Credit Agreement, and (except in the case of a
5-Year Advance requested by the Overnight Lender pursuant to Section 3.9 or a
5-Year Advance to be funded pursuant to Section 4.2.4 or 4.4) so long as no
Event of Default or Potential Default has occurred (or if a Potential Default or
an Event of Default has occurred, it has been waived in writing by the
Administrative Agent pursuant to the provisions of Section 15.10 hereof), each
of the Syndication Parties severally agrees to advance funds under the 5-Year
Facility (each a “5-Year Advance”) upon receipt of a 5-Year Funding Notice from
time to time during the 5-Year Availability Period, subject to the following
limits:

 

19

--------------------------------------------------------------------------------


 

2.1.1                     Individual Syndication Party 5-Year Commitment.  No
Syndication Party (other than the Overnight Lender, which shall be permitted but
not required to do so in the case of Overnight Advances made in accordance with
Section 3.9) shall be required or permitted to make a 5-Year Advance which would
exceed its Individual 5-Year Lending Capacity as in effect at the time of the
Administrative Agent’s receipt of the 5-Year Borrowing Notice requesting such
5-Year Advance.

 

2.1.2                     Individual Syndication Party 5-Year Pro Rata Share. 
No Syndication Party (other than the Overnight Lender, which shall be permitted
but not required to do so in the case of Overnight Advances made in accordance
with Section 3.9) shall be required or permitted to fund a 5-Year Advance in
excess of an amount equal to its Applicable Percentage multiplied by the amount
of the requested 5-Year Advance.  Each Syndication Party agrees to fund its
Applicable Percentage of each 5-Year Advance.

 

2.2                               5-Year Commitment.  Borrower shall not be
entitled to request a 5-Year Advance in an amount which, when added to the
aggregate Individual Outstanding 5-Year Obligations of all Syndication Parties,
would exceed the 5-Year Commitment.

 

2.3                               5-Year Borrowing Notice.  Borrower shall give
the Administrative Agent prior written notice by telecopier or other electronic
transmission (effective upon receipt) of each request for a 5-Year Advance
(other than an Overnight Advance, which shall be subject to Section 3.9) (a) in
the case of a Base Rate Loan, on or before 11:00 A.M. (Central time) on the
requested Banking Day of making such Base Rate Loan, and (b) in the case of a
LIBO Rate Loan, on or before 11:00 A.M. (Central time) at least three
(3) Banking Days prior to the date of making such LIBO Rate Loan.  Each notice
must be in substantially the form of Exhibit 2.3 hereto (“5-Year Borrowing
Notice”) and must specify (w) the amount of such 5-Year Advance (which must be a
minimum of $10,000,000.00 and in incremental multiples of $1,000,000.00),
(x) the proposed date of making such 5-Year Advance, (y) whether Borrower
requests that the 5-Year Advance will bear interest at (i) the Base Rate or
(ii) the LIBO Rate, and (z) in the case of a LIBO Rate Loan, the initial LIBO
Rate Period applicable thereto.  The Administrative Agent shall, on or before
12:00 noon (Central time) of the same Banking Day, notify each Syndication Party
(“5-Year Funding Notice”) of its receipt of each such 5-Year Borrowing Notice
and the amount of such Syndication Party’s Funding Share thereunder.  Not later
than 2:00 P.M. (Central time) on the date of a 5-Year Advance, each Syndication
Party will make available to the Administrative Agent at the Administrative
Agent’s Office, in immediately available funds, such Syndication Party’s Funding
Share of such 5-Year Advance.  After the Administrative Agent’s receipt of such
funds, but (if so received) not later than 3:00 P.M. (Central time) on such
Banking Day (or if not so received by such time, promptly following receipt
thereof), and upon fulfillment of the applicable conditions set forth in
Article 10 hereof, the Administrative Agent will make such 5-Year Advance
available to Borrower, in immediately available funds, and will transmit such
funds by wire transfer to Borrower’s Account.  A 5-Year Advance may be requested
by the Overnight Lender as provided in Section 3.9 hereof, by a written notice
to the Administrative Agent generally complying with the requirements set forth
above for a 5-Year Borrowing Notice, provided that such amount shall initially
bear interest at the Base Rate, and such notice may be provided on or before
11:00 A.M. (Central Time) on the day of making such 5-Year Advance (and such
notice shall be deemed automatically given upon the occurrence of a Potential
Default or Event of Default under Section 14.1(e) or upon the exercise of
remedies

 

20

--------------------------------------------------------------------------------


 

provided in Section 14.3).  Thereafter on or before 1:00 P.M. (Central Time) on
the date of such 5-Year Advance the Administrative Agent shall send out a 5-Year
Funding Notice, each Syndication Party shall make available to the
Administrative Agent such Syndication Party’s Funding Share thereof as provided
above on or before 3:00 P.M. (Central Time) on such day, and the Administrative
Agent shall transmit such funds by wire transfer to the Overnight Lender
promptly thereafter.  Each funding of a draw under a Letter of Credit shall be
deemed automatically to constitute notice to the Administrative Agent of a
5-Year Advance in the amount of such draw initially bearing interest at the Base
Rate, and on or before 1:00 P.M. (Central time) on the date of such draw (or on
the following Banking Day, if such draw occurs after 1:00 P.M. (Central time))
the Administrative Agent shall send out a 5-Year Funding Notice, each
Syndication Party shall make available to the Administrative Agent such
Syndication Party’s Funding Share thereof on or before 3:00 P.M. (Central time)
on such date, and the Administrative Agent shall transmit such funds by wire
transfer to (or as directed by) the Letter of Credit Bank.

 

2.4                               Promise to Pay; 5-Year Facility Promissory
Notes.  Borrower promises to pay to each Syndication Party, at the office of the
Administrative Agent specified pursuant to Subsection 16.4.2, or such other
place as the Administrative Agent shall direct in writing, an amount equal to
(a) the outstanding amount of (i) 5-Year Advances (including Overnight Advances,
if any) and (ii) Bid Advances, in each case made by such Syndication Party; plus
(b) any Bank Debt owing hereunder to such Syndication Party; plus (c) interest
as set forth herein, payable to such Syndication Party for the account of its
Applicable Lending Office.  All such amounts are to be payable in the manner and
at the time set forth in this Credit Agreement.  At the request of any
Syndication Party, made to the Administrative Agent which shall then provide
notice to Borrower, Borrower, in order to further evidence its obligations to
such Syndication Party as set forth above in this Section 2.4, agrees to execute
its promissory note in substantially the form of Exhibit 2.4 hereto duly
completed (and in each case, for purposes of cancellation, Borrower shall
receive any notes delivered to such Syndication Party pursuant to the Existing
Credit Agreement), in the stated maximum principal amount equal to such
Syndication Party’s Individual 5-Year Commitment (and the Overnight Funding
Commitment, in the case of the Overnight Lender), dated the date of this Credit
Agreement, payable to such Syndication Party for the account of its Applicable
Lending Office, and maturing as to principal on the 5-Year Maturity Date (or the
Overnight Maturity Date, in the case of Overnight Advances) (each a “5-Year
Facility Note” and collectively, the “5-Year Facility Notes”).

 

2.5                               Syndication Party Records.  Each Syndication
Party shall record on its books and records the amount of each 5-Year Advance,
the rate and interest period applicable thereto, all payments of principal and
interest, and the principal balance from time to time outstanding.  The
Syndication Party’s record thereof shall be prima facie evidence as to all such
amounts and shall be binding on Borrower absent manifest error.  Notwithstanding
the foregoing, Borrower will never be required to pay as principal more than the
principal amount of the 5-Year Advances, Bid Advances and Overnight Advances
funded by such Syndication Party.

 

2.6                               Use of Proceeds.  The proceeds of the 5-Year
Loans will be used by Borrower (a) to fund working capital requirements, (b) for
general corporate purposes, including funding capital expenditures, (c) to
support the issuance of letters of credit, and (d) to pay off Overnight Advances
(at the request of either Borrower or the Overnight Lender), and Borrower agrees
not

 

21

--------------------------------------------------------------------------------


 

to request or use such proceeds for any other purpose.  Borrower will not,
directly or indirectly, use any part of such proceeds for the purpose of
purchasing or carrying any margin stock within the meaning of Regulation U of
the Board of Governors or to extend credit to any Person for the purpose of
purchasing or carrying any such margin stock.

 

2.7                               Syndication Party Funding Failure.  The
failure of any Syndication Party to fund its Funding Share of any requested
5-Year Advance or risk participation to be made by it on the date specified for
such Advance shall not relieve any other Syndication Party of its obligation (if
any) to fund its Funding Share of any Advance or risk participation on such
date, but no Syndication Party shall be responsible for the failure of any other
Syndication Party to make any Advance or risk participation to be made by such
other Syndication Party.

 

2.8                               Reduction of 5-Year Commitment.  Borrower may,
by written telecopier or electronic transmission notice to the Administrative
Agent on or before 10:00 A.M. (Central time) on any Banking Day, irrevocably
reduce the 5-Year Commitment; provided that (a) such reduction must be a minimum
of $50,000,000.00 and in increments of $1,000,000.00 and (b) Borrower must
simultaneously make any principal payment necessary (along with any applicable
Funding Losses on account of such principal payment) so that (i) the aggregate
amount of the Individual Outstanding 5-Year Obligations of all Syndication
Parties does not exceed the reduced 5-Year Commitment on the date of such
reduction, and (ii) the Individual Outstanding 5-Year Obligations owing to any
Syndication Party do not exceed the Individual 5-Year Commitment of that
Syndication Party (after reduction thereof in accordance with the following
sentence).  In the event the 5-Year Commitment is reduced as provided in the
preceding sentence, then the Individual 5-Year Commitment of each Syndication
Party shall be reduced in the same proportion as the Individual 5-Year
Commitment of such Syndication Party bears to the 5-Year Commitment before such
reduction.

 

2.9                               Increase of 5-Year Commitment.  Borrower shall
have the right to increase the 5-Year Commitment (“Commitment Increase”) from
time to time by an aggregate amount over the life of this Credit Agreement not
to exceed the Maximum Commitment Increase Amount; provided that each of the
following conditions has been satisfied:  (a) no Event of Default or Potential
Default has occurred (or if a Potential Default or an Event of Default has
occurred, it has been waived in writing by the Administrative Agent pursuant to
the provisions of Section 15.10 hereof); (b) Borrower has submitted to the
Administrative Agent a written request for such Commitment Increase, specifying
(i) the aggregate dollar amount thereof, which shall be a minimum of
$50,000,000.00 and in increments of $1,000,000.00, (ii) the name of one or more
financial institutions or Farm Credit System Institutions (which, in any case,
may be an existing Syndication Party hereunder, it being understood that any
such existing Syndication Party, if requested to participate, shall be entitled
to agree or decline to participate) that has committed to provide funding of the
Commitment Increase pursuant to the terms of, and as a Syndication Party under,
this Credit Agreement (each a “Funding Source”), and (iii) the amount of the
Commitment Increase which each such Funding Source has committed to provide,
which must be a minimum of $10,000,000.00 and in increments of $1,000,000.00;
(c) each Funding Source has, unless it is at such time a Syndication Party
hereunder, executed an agreement in the form of Exhibit 2.9 hereto (“Adoption
Agreement”); (d) the Administrative Agent has approved each Funding Source as a
Syndication Party hereunder (unless such Funding Source is already a Syndication
Party), which approval shall not be unreasonably withheld; (e) each Funding
Source

 

22

--------------------------------------------------------------------------------


 

has remitted to the Administrative Agent, by wire transfer in accordance with
the Wire Instructions, the amount directed by the Administrative Agent so that
such Funding Source will have funded its share (based on such Funding Source’s
Applicable Percentage as recalculated as provided in clause (w) below in this
Section 2.9) of all outstanding Advances other than Bid Advances and Overnight
Advances, to the extent not previously funded by such Funding Source; and
(f) Borrower has, if requested by such Funding Source(s), executed such
additional 5-Year Facility Notes payable to such Funding Source(s) and in such
amounts, as the Administrative Agent shall require to reflect the Commitment
Increase.  Upon the satisfaction of each of the foregoing conditions, (v) the
5-Year Commitment shall be automatically increased by the amount of the
Commitment Increase; (w) the Applicable Percentage of each of the Syndication
Parties, including the Funding Source(s) and, if such Funding Source is an
existing Syndication Party, the Individual 5-Year Commitment of such existing
Syndication Party, shall be recalculated by the Administrative Agent to reflect
the amount of the Commitment Increase which each such Funding Source has
committed to provide, and the amount of the Commitment Increase; (x) the Funding
Source(s) shall be allocated a share of all existing 5-Year Advances, other than
Bid Advances and Overnight Advances, and any such amounts remitted pursuant to
clause (e) above shall be allocated among, and paid over to, those Persons who
were Syndication Parties prior to the Commitment Increase, based on their
Applicable Percentages as they existed prior to the Commitment Increase, to
reflect a reduction in their share of outstanding 5-Year Advances (other than
Bid Advances and Overnight Advances); (y) to the extent that any Syndication
Party is entitled to recover Funding Losses on account of having been allocated
any portion of the amounts remitted pursuant to clause (e) above, Borrower shall
pay to the Administrative Agent the amount of such Funding Losses which the
Administrative Agent shall then forward to such Syndication Party; and (z) the
Administrative Agent shall revise Schedule 1 to reflect the Commitment Increase.

 

2.10                        Prepayment.  If at any time the aggregate principal
amount of all the Advances plus the undrawn face amount of all Letters of Credit
outstanding exceeds the 5-Year Commitment at such time, then Borrower shall
immediately pay to the Administrative Agent for the accounts of the applicable
Syndication Parties the amount of such excess.

 

ARTICLE 3.  BID RATE FACILITY; OVERNIGHT FACILITY

 

3.1                               5-Year Facility Bid Rate Loans.  Subject to
the terms and conditions of this Credit Agreement, including the procedures set
forth in Article 3 hereof, each Syndication Party may in its sole discretion
make Advances (each Advance made by a Syndication Party pursuant to this
Section 3.1 a “Bid Advance” and the total of such Advances made by the
Syndication Parties the “Bid Rate Loans”) to Borrower from time to time during
the 5-Year Availability Period, provided that:

 

3.1.1                     Individual 5-Year Commitment.  No Syndication Party
shall be permitted to make a Bid Advance under the 5-Year Facility which, when
added to its aggregate Individual Outstanding 5-Year Obligations, would exceed
such Syndication Party’s Individual 5-Year Commitment.

 

23

--------------------------------------------------------------------------------


 

3.1.2                     5-Year Commitment.  Borrower may not make a Bid
Request in an amount which, when added to the aggregate Individual Outstanding
5-Year Obligations of all Syndication Parties, would exceed the 5-Year
Commitment.

 

3.1.3                     Amounts.  Each Bid Request shall be in an amount at
least equal to five million dollars ($5,000,000) and in integral multiples of
one million dollars ($1,000,000), and each Bid shall be in an amount at least
equal to one million dollars ($1,000,000) or the amount remaining under the
Individual 5-Year Commitment of the Syndication Party submitting such Bid, if
less.  Each Bid Advance made by a Syndication Party will be in the amount of its
Bids, or portions thereof, under the 5-Year Facility that are accepted by
Borrower in accordance with Section 3.4 hereof.

 

3.2                               Bid Request.  No more frequently than once
each Banking Day, Borrower may request offers from all Syndication Parties which
have an Individual 5-Year Commitment, acting severally and not jointly, to make
Bid Advances by giving the Bid Agent notice by telecopier or electronic
transmission (effective upon receipt), substantially in the form of Exhibit 3.2
hereto (“Bid Request”) on or before 9:00 A.M. (Central time) on the Banking Day
the proposed Bid Rate Loan is to be made.  By 9:30 A.M. (Central time) of the
same Banking Day, the Bid Agent shall, by telecopier or electronic transmission,
send to all of the Syndication Parties eligible to receive a Bid Request a copy
of such Bid Request.  Each Bid Request must specify (a) the total amount of such
requested Bid Advances, (b) the individual amount of each requested Bid Advance
with a different proposed Bid Maturity Date, (c) the proposed Banking Day of
making such Bid Advance (which shall be the same Banking Day on which the Bid is
submitted), and (d) the proposed maturity dates for such Bid Advances (each a
“Bid Maturity Date”) which must be Banking Days and which must not extend beyond
the 5-Year Maturity Date.  Borrower may request offers to make more than one Bid
Rate Loan (up to a maximum of five (5) Bid Rate Loans in a single Bid Request),
each with a different Bid Maturity Date, in a single Bid Request.

 

3.3                               Bid Procedure.  Each Syndication Party with an
Individual 5-Year Commitment may, in its sole discretion, submit to the Bid
Agent a written quote, substantially in the form of Exhibit 3.3 hereto and
signed by an authorized signatory of such Syndication Party as determined by the
Bid Agent in its sole discretion (“Bid”), containing an offer or offers to make
one or more Bid Advances in a specified amount or amounts in response to such
Bid Request (and may elect to bid with respect to any or all Bid Advances with
different Bid Maturity Dates specified in the Bid Request); provided, however,
each Syndication Party is limited to one Bid submission per Bid Request (which
may cover more than one Bid Maturity Date) and a Syndication Party may not
submit a Bid in an amount in excess of such Syndication Party’s Individual
5-Year Lending Capacity.  A Bid may set forth offers for up to five (5) separate
Bid Rates for each of the applicable Bid Advances, provided that each Bid shall
specify the aggregate principal amount of Bid Advances for all Bid Maturity
Dates that the Syndication Party submitting such Bid is willing to make at the
interest rate or rates specified in such Bid (each a “Bid Rate”) pursuant to
such Bid.  Each Bid by a Syndication Party (other than by the Bid Agent acting
in its capacity as a Syndication Party) must be submitted to the Bid Agent by
telecopier or electronic transmission not later than 10:15 A.M. (Central time)
on the same Banking Day.  The Bid Agent, in its capacity as a Syndication Party,
may submit Bids; provided such Bids must be finalized not later than 10:00
A.M. (Central time) on the same Banking Day.  Each Bid shall be irrevocable. 
The Bid Agent shall disregard a Bid if it (a) is not substantially in conformity
with

 

24

--------------------------------------------------------------------------------


 

Exhibit 3.3 hereto, (b) contains qualifying or conditional language,
(c) proposes terms other than or in addition to those set forth in the
applicable Bid Request, or (d) arrives after the applicable time set forth in
this Section 3.3.  By 10:30 A.M. (Central time) on the same Banking Day, the Bid
Agent shall send copies of all Bids to Borrower by telecopier or electronic
transmission (“Bid Results Notice”).

 

3.4                               Bid Acceptance Procedure.  Not later than
11:00 A.M. (Central time) on the same Banking Day, Borrower shall provide to the
Bid Agent by telecopier or electronic transmission notice, in the form of
Exhibit 3.4 hereto, of its acceptance or rejection of each of the Bids submitted
to Borrower by the Bid Results Notice (“Bid Selection Notice”).  In the case of
each acceptance the Bid Selection Notice shall specify the aggregate principal
amount of Bid Advances for each of the Bids that are accepted.  Regardless of
the amounts or interest rates bid by any Syndication Party, Borrower may accept
or decline any Bid in whole or in part, provided that (a) the aggregate
principal amount of Bid Advances accepted may not exceed the applicable amount
set forth in the related Bid Request, and (b) Borrower may not accept any offer
that fails to comply with this Article 3.  Bids not accepted by 11:00
A.M. (Central time) will be irrevocably deemed to have been rejected by
Borrower.  No later than 12:00 noon (Central time) on the same Banking Day, the
Bid Agent shall send, by telecopier or electronic transmission, a copy of such
Bid Selection Notice to the Administrative Agent and the Administrative Agent
shall inform each Syndication Party which submitted a Bid of the acceptance or
rejection of such Bid and if accepted the terms thereof.

 

3.5                               Bid Rate Loan Funding.  Not later than 1:00
P.M. (Central time) on the same Banking Day, each Syndication Party that is to
make one or more Bid Advances in accordance with the Bid Selection Notice shall
make available to the Administrative Agent at the Administrative Agent’s Office,
in immediately available funds, an amount sufficient to fund such Bid Advances. 
After the Administrative Agent’s receipt of such funds, but (if so received) not
later than 2:00 P.M. (Central time), and upon fulfillment of the applicable
conditions set forth in Article 10 hereof, the Administrative Agent will make
the proceeds of such Bid Advances available to Borrower, in immediately
available funds, and will transmit such funds by wire transfer to Borrower’s
Account.

 

3.6                               Syndication Party Funding Failure.  In the
event any Syndication Party fails to make any requested Bid Advance to be made
by it on the date specified for such Advance, the Administrative Agent may, in
its sole and absolute discretion and in its role and capacity of the
Administrative Agent, advance such funds to Borrower on behalf of such
Syndication Party, notwithstanding limitations, if any, contained herein
relating to the Administrative Agent in its role as a Syndication Party,
including its Individual 5-Year Commitment or Individual 5-Year Lending
Capacity.  In the event of the funding of any such Advance by the Administrative
Agent, the Syndication Party failing to fund such Advance will be treated as a
Delinquent Syndication Party under Section 15.4 hereof, and the Administrative
Agent will be treated as a Contributing Syndication Party under such Section.

 

3.7                               Bid Rate Loans — Bid Maturity Date Beyond
Maturity Date.  Notwithstanding any other provision in this Credit Agreement
that may be construed to the contrary, in the event that a Syndication Party, at
its sole discretion, makes a Bid Advance to Borrower with a Bid Maturity Date
later than the 5-Year Maturity Date; and (a) (i) the 5-Year Maturity Date is

 

25

--------------------------------------------------------------------------------


 

subsequently extended by amendment to this Credit Agreement; and (ii) such
Syndication Party does not renew its Individual 5-Year Commitment at a level at
least equal to the outstanding amount of such Bid Advance, then, in such case,
such outstanding amount will be due and payable by Borrower, and accepted by
such Syndication Party, on the 5-Year Maturity Date (as in effect prior to such
extension thereof) without any liability for Funding Losses on such amount; or
(b) the 5-Year Maturity Date is not subsequently extended by amendment to this
Credit Agreement, then, in each such case, such outstanding amount will be
repaid by Borrower in accordance with the terms of this Credit Agreement
(including provision for Funding Losses) and this Credit Agreement will be
deemed to continue in force for the limited purpose of facilitating such
payments.

 

3.8                               Failure to Implement Bid Process.  In the
event the Bid Agent fails to hold an auction pursuant to a proper Bid Request,
the Administrative Agent may, in its sole and absolute discretion and in its
role and capacity of the Administrative Agent, make an Advance to Borrower on
behalf of all Syndication Parties in the amount of each Bid Advance requested in
such Bid Request to bear interest at the then current Base Rate to be repaid out
of proceeds of Bid Advances on the next Banking Day, and in such event the
Administrative Agent will cause the Bid Agent to hold the auction for such Bid
Advances the following Banking Day.

 

3.9                               Overnight Advances.  In addition to Borrower’s
right to request a 5-Year Advance under Article 2 hereof or a Bid Advance under
Section 3.2 hereof, Borrower may, subject to the terms and conditions of this
Section 3.9 and Section 10.2 hereof, at any time before 2:00 P.M. (Central time)
on a Banking Day, request the Overnight Lender to make an Advance to Borrower
under the 5-Year Facility on the same Banking Day (“Overnight Advance”) in
accordance with the provisions of this Section 3.9.  Each Banking Day by 10:30
A.M. (Central time) the Overnight Lender may notify Borrower of the interest
rate (“Overnight Rate”) that it will charge on all Overnight Advances made that
Banking Day (provided that if the Overnight Lender does not so notify Borrower,
the Overnight Rate shall be equal to the Base Rate as in effect from time to
time).  Borrower’s request for an Overnight Advance (“Overnight Advance
Request”) shall be made in writing by telecopier or electronic transmission,
must be directed to the Overnight Lender, and must specify the amount of such
Advance.  If Borrower submits an Overnight Advance Request, the Overnight Lender
shall promptly, but not later than 3:00 P.M. (Central time) on the same Banking
Day, fund such Overnight Advance and advise the Administrative Agent in writing
of the amount and Overnight Rate of such Overnight Advance.  Each Overnight
Advance shall bear interest at the applicable Overnight Rate and shall be
payable in full, including interest, on the earliest of:  (a) the fifth day of
the next succeeding month following the date of the Advance, (b) one Banking Day
following demand for repayment by the Overnight Lender at its sole discretion or
(c) the 5-Year Maturity Date (the “Overnight Maturity Date”).  Such payment may,
at Borrower’s discretion, and subject to the conditions of this Credit
Agreement, be made by an Advance under the 5-Year Facility.  Overnight Advances
shall be made only by the Overnight Lender.  Borrower’s entitlement to receive,
and the Overnight Lender’s obligation to fund, any Overnight Advance shall be
subject to the conditions and limitations set forth in Section 2.1 hereof and
applicable to 5-Year Advances generally and, in addition, (x) the aggregate
outstanding principal amount of all such Overnight Advances shall not at any
time exceed the Overnight Funding Commitment, and (y) the aggregate Individual
Outstanding 5-Year Obligations of all Syndication Parties (after giving effect
to such Overnight Advances and risk participations therein) shall not exceed the
5-Year Commitment.  Immediately

 

26

--------------------------------------------------------------------------------


 

upon the making of an Overnight Advance in accordance with the terms hereof,
each Syndication Party (other than the Overnight Lender) shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Overnight
Lender a risk participation in such Syndication Party’s Applicable Percentage of
such Overnight Advance, which shall be funded in accordance with this
Section 3.9.  Such obligation to risk participate shall be absolute and
unconditional irrespective of any setoff, counterclaim, recoupment, defense or
other right which such Syndication Party may have.  At the sole discretion of
the Overnight Lender, any Overnight Advance may be paid off at any time by a
5-Year Advance requested by the Overnight Lender pursuant to Section 2.3.  If
for any reason such Overnight Advance cannot be so paid off, each Syndication
Party shall, at the request of the Overnight Lender, promptly fund its risk
participation in such Overnight Advance directly to the Overnight Lender.  The
Overnight Lender may terminate or suspend its commitment to make Overnight
Advances at any time in its sole discretion upon notice to Borrower and the
Overnight Lender shall not be required to fund any Overnight Advances unless it
is satisfied that it will have no Fronting Exposure after giving effect to such
Overnight Advance.

 

3.10                        Overnight Advance Funding Failure.  In the event the
Overnight Lender fails to make any requested Overnight Advance to be made by it
on the date specified for such Advance, the Administrative Agent (in that
capacity) may, in its sole and absolute discretion and in its role and capacity
of the Administrative Agent, advance such funds to Borrower on behalf of such
Overnight Lender, notwithstanding limitations, if any, contained herein relating
to the Administrative Agent in its role as a Syndication Party, including its
Individual 5-Year Commitment or Individual 5-Year Lending Capacity.  In the
event of any such advance by the Administrative Agent, the Overnight Lender will
be treated as a Delinquent Syndication Party under Section 15.4 hereof, and the
Administrative Agent will be treated as a Contributing Syndication Party under
such Section.  In the event of any failure by a Syndication Party to fund its
risk participation of an Overnight Advance in accordance with Section 3.9, such
Syndication Party will be treated as a Delinquent Syndication Party under
Section 15.4 hereof, and the Overnight Lender will be treated as a Contributing
Syndication Party under such Section.

 

ARTICLE 4.  LETTER OF CREDIT FACILITY

 

4.1                               Letter of Credit Request.  On the terms and
conditions set forth in this Credit Agreement, and so long as no Event of
Default or Potential Default has occurred (or if a Potential Default or an Event
of Default has occurred, it has been waived in writing by the Administrative
Agent in accordance with the provisions of Section 15.10 hereof), Borrower may
request the issuance of one or more documentary letters of credit or standby
letters of credit as Letters of Credit pursuant to the conditions and
limitations set forth below.

 

4.1.1                     Request for Letter of Credit.  Borrower may request
issuance of a Letter of Credit by providing, not later than 12:00 noon (Central
time) on a Banking Day, a written request therefor (“LC Request”) to the
Administrative Agent and the Letter of Credit Bank.  The LC Request shall set
forth (a) the face amount and expiry date, (b) the beneficiary, (c) the terms
thereof, and (d) such other information as the Letter of Credit Bank shall
request.  Letters of Credit shall be issued under the 5-Year Facility.  In no
event may the expiry date be later than 364 days past the 5-Year Maturity Date.

 

27

--------------------------------------------------------------------------------


 

4.1.2                     Purpose.  Borrower may not request issuance of a
Letter of Credit for other than a purpose for which a 5-Year Advance could be
requested under Section 2.6 hereof.

 

4.2                               Letters of Credit.  No later than 1:00
P.M. (Central time) on the Banking Day of the receipt by the Letter of Credit
Bank of a LC Request, it shall, if it approves the form and substance thereof,
issue the requested Letter of Credit for any expiry period from seven (7) days
following the date of issuance to the date which is 364 days past the 5-Year
Maturity Date, subject to the following:

 

4.2.1                     Available Amount.  The face amount of the requested
Letter of Credit may not exceed the lesser of (a) the amount determined by
subtracting the aggregate Individual Outstanding 5-Year Obligations of all
Syndication Parties from the 5-Year Commitment, or (b) the amount determined by
subtracting the undrawn face amount of all Letters of Credit and Closing Date
Letters of Credit then outstanding (including any Letter of Credit requested but
not yet issued unless the Letter of Credit Bank has declined to issue the Letter
of Credit) from the LC Commitment.

 

4.2.2                     Availability.  Letters of Credit may be requested for
issuance only during the 5-Year Availability Period.  In the event that a
Syndication Party is a Defaulting Syndication Party, the Letter of Credit Bank
will not be required to issue any Letter of Credit unless the Letter of Credit
Bank has entered into arrangements satisfactory to it and Borrower to eliminate
the Letter of Credit Bank’s Fronting Exposure with respect to all Defaulting
Syndication Parties, including by cash collateralizing each such Defaulting
Syndication Party’s participating share in each Letter of Credit.

 

4.2.3                     Issuance Fee.  Borrower shall pay at the time of the
issuance, extension, renewal or reissuance of each Letter of Credit the Issuance
Fee therefor on the face amount thereof (including any increases thereto
pursuant to any renewal, extension or reissuance) to be distributed to the
Letter of Credit Bank.

 

4.2.4                     Treatment of Draws.  Immediately upon the issuance of
a Letter of Credit (which issuance shall be deemed to be the Closing Date in the
case of Closing Date Letters of Credit constituting Letters of Credit) in
accordance with the terms hereof, each Syndication Party (other than the Letter
of Credit Bank) shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Letter of Credit Bank a risk participation in such
Syndication Party’s Applicable Percentage of such Letter of Credit, the
obligations thereunder and in Borrower’s reimbursement obligations in respect of
draws thereunder, which shall be funded in accordance with this Subsection
4.2.4.  Such obligation to risk participate shall be absolute and unconditional
irrespective of any setoff, counterclaim, recoupment, defense or other right
which such Syndication Party may have.  Each draw under a Letter of Credit shall
be funded by each of the Syndication Parties pursuant to Section 2.3 as a 5-Year
Advance under the 5-Year Facility in accordance with their respective Applicable
Percentage.  If and to the extent any such draw under a Letter of Credit is not
fully funded as a 5-Year Advance pursuant to Section 2.3 within one Banking Day
following such draw, Borrower shall immediately reimburse the Letter of Credit
Bank for any unfunded or unreimbursed amounts of such draw.  If and to the
extent any such draw under a Letter of Credit is not funded as a 5-Year Advance
or reimbursed by Borrower within two Banking Days following such draw, each
Syndication Party shall, at the

 

28

--------------------------------------------------------------------------------


 

request of the Letter of Credit Bank, promptly fund its risk participation in
such Letter of Credit directly to the Letter of Credit Bank.

 

4.3                               Closing Date Letters of Credit.  Borrower and
each Syndication Party agree that each Closing Date Letter of Credit shall, as
of the Closing Date, be deemed to have been issued as a Letter of Credit under
the 5-Year Facility, and that the issuer thereof shall for all purposes be
deemed to have been the Letter of Credit Bank hereunder with respect to each
such Closing Date Letter of Credit.

 

4.4                               Cash Collateral Account.  Upon (a) the
occurrence of an Event of Default, or (b) the occurrence of the date which is
105 days prior to the 5-Year Maturity Date, Borrower shall immediately
(x) establish an account, if one has not previously been established, with the
Administrative Agent, or with such other financial institution as shall be
approved by the Required Lenders (“Cash Collateral Account”); (y) deposit by
wire transfer funds into such Cash Collateral Account in an amount equal to
(i) in the case of the application of clause (a) of this Section, the undrawn
face amount of all Letters of Credit then outstanding, or (ii) in the case of
the application of clause (b) of this Section 4.4, the undrawn face amount of
all Letters of Credit which on that date have an expiry date later than the
5-Year Maturity Date (each an “Extended Duration LC”); and (z) take such action,
including the execution and delivery (and, where requested, obtaining the
execution thereof by third parties) of security documents, Control Agreements,
financing statements, and/or such other documents as the Administrative Agent
may require, in order to grant to the Administrative Agent, on behalf of the
Syndication Parties, a first lien security interest on such Cash Collateral
Account and the funds on deposit therein; provided that in the case of clause
(b) above, in lieu of the foregoing provisions of this Section 4.4 Borrower may,
upon terms and conditions satisfactory to the Administrative Agent in its sole
discretion, (A) enter into arrangements satisfactory to the Administrative Agent
and the Letter of Credit Bank to eliminate the Letter of Credit Bank’s risk with
respect to each such Letter of Credit, including by providing cash collateral to
the Letter of Credit Bank, in each case in its individual capacity as issuer of
a letter of credit and (B) pay all Letter of Credit Fees and other fees,
expenses or other amounts accrued and unpaid at such time with respect to such
Letters of Credit (the “LC Separation Arrangements”); provided, further, that
upon entering into the LC Separation Arrangements, each such Letter of Credit
shall permanently cease to be a Letter of Credit hereunder, and the LC
Commitment shall permanently be reduced to zero.  In addition, Borrower shall,
on the date of issuance of each Extended Duration LC which is issued on, or any
time subsequent to the date which is 105 days prior to, the 5-Year Maturity
Date, deposit by wire transfer funds into such Cash Collateral Account in an
amount equal to the face amount of each such Extended Duration LC unless a
deposit was made on account of such Extended Duration LC pursuant to clause
(y) above.  In the event that Borrower fails or refuses to establish and fund
the Cash Collateral Account or enter into the LC Separation Arrangements as
required above, the Syndication Parties shall establish such an account in the
name of the Administrative Agent and fund such account by a 5-Year Advance or
otherwise in the same manner that a draw under any such Letter of Credit would
be funded.  Notwithstanding any other provision contained in this Credit
Agreement or any of the other Loan Documents, draws made against any Letter of
Credit on or after the date of funding of the Cash Collateral Account with
respect to such Letter of Credit, shall be funded out of the funds on deposit in
the Cash Collateral Account rather than out of 5-Year Advances, to the extent
that the funds deposited into the Cash Collateral Account with respect to such
Letter of Credit remain on deposit in the Cash Collateral

 

29

--------------------------------------------------------------------------------


 

Account on the date of such draw.  At and after such time as there no longer
exists any Event of Default, the Administrative Agent shall within a reasonable
time after receipt of a written request therefor from Borrower (which Borrower
may send at any time after the date all Events of Default have been cured (if
cure is allowed) or waived pursuant to the provisions of this Credit Agreement),
refund to Borrower the amounts in the Cash Collateral Account which were
deposited therein on account of such Events of Default (less any amounts
withdrawn from the Cash Collateral Account to fund draws on any Letters of
Credit).  Any draw under an Extended Duration LC funded as a 5-Year Advance
shall be repaid by Borrower no later than the next Banking Day if such draw
occurs after the 5-Year Maturity Date to the extent that it is not funded out of
the Cash Collateral Account as provided above.  Upon receiving proof
satisfactory to the Administrative Agent of the termination, reduction in
amount, or expiration of any Extended Duration LC, and unless an Event of
Default has occurred and is continuing, and so long as there remains on deposit
in the Cash Collateral Account funds equal to the undrawn face amount of all
Extended Duration LCs which remain outstanding, the Administrative Agent shall
within a reasonable time after receiving a written request therefor from
Borrower, refund to Borrower an amount equal to the undrawn face amount of such
terminated or expired Extended Duration LC or the amount by which the undrawn
face amount of such Extended Duration LC has been reduced, as applicable.  In
the event of the extension of the 5-Year Maturity Date to a date beyond the
expiry date of an Extended Duration LC, each Extended Duration LC whose expiry
date is no longer later than the date which is 105 days prior to the 5-Year
Maturity Date as so extended (each hereinafter referred to as a “Converted LC”),
shall no longer be deemed to be an Extended Duration LC, and unless an Event of
Default has occurred and is continuing, and so long as there remains on deposit
in the Cash Collateral Account funds equal to the undrawn face amount of all
Extended Duration LCs, excluding each such Converted LC, the Administrative
Agent shall within a reasonable time after receipt of a written request therefor
from Borrower (which Borrower may send at any time after the effective date of
such extension of the 5-Year Maturity Date), refund to Borrower an amount equal
to the undrawn face amount of each such Converted LC.  The agreements and
obligations in this Section 4.4 shall survive the payment of the Loans and the
expiration or termination of this Credit Agreement.

 

4.5                               Reimbursement Obligation Unconditional.  All
draws under the Letters of Credit are absolutely, unconditionally, and
irrevocably reimbursable by Borrower and shall be funded as 5-Year Advances (or
as provided otherwise in Section 4.2.4 or 4.4 hereof), notwithstanding:

 

(a)                                 any lack of validity or enforceability of
the Letter of Credit, any of the documents referenced in the Letter of Credit,
or any other agreement or instrument related to any such documents;

 

(b)                                 the existence of any claim, setoff, defense
or other right which Borrower may have at any time against the beneficiary or
any transferee of the Letter of Credit (or any person for whom the beneficiary
or transferee may be acting);

 

(c)                                  any statement, draft, certificate, or any
other document presented under the Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect, or any statement therein
being untrue or inaccurate in any respect whatsoever or the draw certificate was
otherwise unauthorized, it being expressly understood and agreed by Borrower
that neither the Letter of Credit Bank nor any Syndication Party shall have any
liability on

 

30

--------------------------------------------------------------------------------


 

account of any lack of authorization or forgery and any recovery from third
parties on account of such lack of authorization or such forgery shall be the
sole responsibility of Borrower; or

 

(d)                                 the payment of a draw against presentation
of a draft or certificate which does not comply with the terms of the Letter of
Credit, unless such payment is made as a result of the gross negligence or
willful misconduct of the issuer of the Letter of Credit.

 

ARTICLE 5.  INTEREST; FEES; AND MARGINS

 

5.1                               Interest.  Except as provided in Article 3
hereof, interest on all Loans shall be calculated as follows:

 

5.1.1                     Base Rate Option.  Unless Borrower requests and
receives a LIBO Rate Loan pursuant to Subsection 5.1.2 hereof, the outstanding
principal balance owing hereunder for 5-Year Advances (unless otherwise
specified pursuant to Section 3.9, in the case of Overnight Advances) shall bear
interest at the Base Rate (each a “Base Rate Loan”).

 

5.1.2                     LIBO Rate Option.  From time to time, and so long as
no Event of Default has occurred and is continuing, at the request of Borrower
included in a 5-Year Borrowing Notice, all or any part of the outstanding
principal balance owing hereunder for 5-Year Advances may bear interest at the
LIBO Rate (each a “LIBO Rate Loan”); provided that Borrower may have no more
than ten (10) LIBO Rate Loans outstanding at any time.  To effect this option,
the 5-Year Borrowing Notice must specify (a) the principal amount that is to
bear interest at the LIBO Rate, which must be a minimum of $10,000,000.00 and in
incremental multiples of $1,000,000.00 and (b) the period selected by Borrower
during which the LIBO Rate is to be applied (“LIBO Rate Period”), which may be
any period of one, two, three, or six months, but must expire no later than the
5-Year Maturity Date.  In addition, Borrower may convert any Base Rate Loan to a
LIBO Rate Loan, or continue a LIBO Rate Loan, by making a written request
therefor, substantially in the form of Exhibit 5.1 hereto (“Conversion or
Continuation Notice”), to the Administrative Agent by telecopier or electronic
transmission at least three (3) Banking Days prior to the first date of the LIBO
Rate Period therefor, specifying (y) the principal amount that is to bear
interest at the LIBO Rate, which must be a minimum of $10,000,000.00 and in
incremental multiples of $1,000,000.00 and (z) the LIBO Rate Period selected by
Borrower during which the LIBO Rate is to be applied.  The Administrative Agent
shall incur no liability in acting upon a request which it believed in good
faith had been made by a properly authorized employee of Borrower.  Following
the expiration of the LIBO Rate Period for any LIBO Rate Loan, interest shall
automatically accrue at the Base Rate unless Borrower requests and receives
another LIBO Rate Loan as provided in this Subsection 5.1.2.

 

5.2                               Additional Provisions for LIBO Rate Loans.

 

5.2.1                     Limitation on LIBO Rate Loans.  Anything herein to the
contrary notwithstanding, if, on or prior to the determination of the LIBO Rate
for any LIBO Rate Period:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive) that quotations of interest rates in
accordance with the definition of LIBO Rate are not being provided in the
relevant amounts or for the relevant maturities for purposes of determining
rates of interest for LIBO Rate Loans as provided in this Credit Agreement; or

 

31

--------------------------------------------------------------------------------


 

(b)                                 any Syndication Party determines (which
determination shall be conclusive) that the relevant rates of interest referred
to in the definition of LIBO Rate upon the basis of which the rate of interest
for LIBO Rate Loans for such LIBO Rate Period is to be determined do not
adequately cover the cost to the Syndication Parties of making or maintaining
such LIBO Rate Loans for such LIBO Rate Period;

 

then Administrative Agent shall give Borrower prompt notice thereof, and so long
as such condition remains in effect, in the case of clause (a) above, the
Syndication Parties, and in the case of clause (b) above, the Syndication Party
that makes the determination, shall be under no obligation to make LIBO Rate
Loans, convert Base Rate Loans into LIBO Rate Loans, or continue LIBO Rate
Loans, and Borrower shall, on the last days of the then current applicable LIBO
Rate Periods for the outstanding LIBO Rate Loans, either prepay such LIBO Rate
Loans or such LIBO Rate Loans shall automatically be converted into a Base Rate
Loan in accordance with Section 5.1 hereof.

 

5.2.2                     LIBO Rate Loan Unlawful.  If any Change in Law shall
make it unlawful for any of the Syndication Parties to (a) advance its Funding
Share of any LIBO Rate Loan or (b) maintain its share of all or any portion of
the LIBO Rate Loans, each such Syndication Party shall promptly, by telephone
(in which case it must be promptly followed by a writing) or telecopier or
electronic transmission, notify the Administrative Agent thereof, and of the
reasons therefor and the Administrative Agent shall promptly notify Borrower
thereof and shall provide a copy of such written notice to Borrower.  In the
former event, any obligation of any such Syndication Party to make available its
Funding Share of any future LIBO Rate Loan shall immediately be canceled (and,
in lieu thereof shall be made as a Base Rate Loan), and in the latter event, any
such unlawful LIBO Rate Loans or portions thereof then outstanding shall be
converted, at the option of such Syndication Party, to a Base Rate Loan;
provided, however, that if any such Change in Law shall permit the LIBO Rate to
remain in effect until the expiration of the LIBO Rate Period applicable to any
such unlawful LIBO Rate Loan, then such LIBO Rate Loan shall continue in effect
until the expiration of such LIBO Rate Period.  Upon the occurrence of any of
the foregoing events on account of any Change in Law, Borrower shall pay to the
Administrative Agent immediately upon demand such amounts as may be necessary to
compensate any such Syndication Party for any fees, charges, or other costs
(including Funding Losses) incurred or payable by such Syndication Party as a
result thereof and which are attributable to any LIBO Rate Loan made available
to Borrower hereunder, and any reasonable allocation made by any such
Syndication Party among its operations shall be conclusive and binding upon
Borrower absent manifest error.

 

5.2.3                     Treatment of Affected Loans.  If the obligations of
any Syndication Party to make or continue LIBO Rate Loans, or to convert Base
Rate Loans into LIBO Rate Loans, are suspended pursuant to Subsection 5.2.1 or
5.2.2 hereof (all LIBO Rate Loans so affected being herein called “Affected
Loans”), such Syndication Party’s Affected Loans shall, on the last day(s) of
the then current LIBO Rate Period(s) for the Affected Loans (or, in the case of
a conversion required by Subsection 5.2.1 or 5.2.2, on such earlier date as such
Syndication Party may specify to Borrower), be automatically converted into Base
Rate Loans for the account of such Syndication Party.  To the extent that such
Syndication Party’s Affected Loans have been so converted, all payments and
prepayments of principal which would otherwise be applied to such Syndication
Party’s Affected Loans shall be applied instead to its Base Rate Loans.  All

 

32

--------------------------------------------------------------------------------


 

Advances which would otherwise be made or continued by such Syndication Party as
LIBO Rate Loans shall be made or continued instead as Base Rate Loans, and all
Base Rate Loans of such Syndication Party which would otherwise be converted
into LIBO Rate Loans shall remain as Base Rate Loans.

 

5.3                               Default Interest Rate.  All past due payments
on 5-Year Advances (including Overnight Advances), Bid Advances, or of any other
Bank Debt (whether as a result of nonpayment by Borrower when due, at maturity,
or upon acceleration) shall bear interest at the Default Interest Rate from and
after the due date for the payment, or on the date of maturity or acceleration,
as the case may be.

 

5.4                               Interest Calculation.  Interest on all Loans
shall be calculated on the actual number of days the principal owing thereunder
is outstanding with the daily rate calculated on the basis of a year consisting
of 360 days.  In calculating interest, the Advance Date shall be included and
the date each payment is received shall be excluded.

 

5.5                               Fees.  Subject to Section 15.30, Borrower
shall pay or cause to be paid the following fees:

 

5.5.1                     5-Year Facility Fee.  A non-refundable fee (“5-Year
Facility Fee”) calculated in arrears as of the end of each of Borrower’s Fiscal
Quarters following the Closing Date, until the Loans are paid in full, all
Letters of Credit are canceled or have expired, and the Syndication Parties have
no further obligation to make a 5-Year Advance or issue Letters of Credit
hereunder.  The 5-Year Facility Fee for each such period shall be equal to
(a) the average daily 5-Year Commitment in effect during such period,
(b) multiplied by the average daily 5-Year Facility Fee Factor in effect during
such period, as converted to a daily rate using a year of 360 days, (c) with the
product thereof being further multiplied by the number of days in such period. 
The 5-Year Facility Fee shall be payable to the Administrative Agent in arrears
on the Banking Day coinciding with, or immediately preceding the fifth (5th) day
after the close of each such Fiscal Quarter, for distribution to each
Syndication Party in the ratio that its Individual 5-Year Commitment bears to
the 5-Year Commitment as calculated by the Administrative Agent on the last day
of each such period.  Any amounts of such “5-Year Facility Fee” (as defined in
the Existing Credit Agreement) accrued and outstanding under the Existing Credit
Agreement shall be due and payable on the Closing Date.

 

5.5.2                     Letter of Credit Fee.  Borrower shall pay the
non-refundable Letter of Credit Fee calculated in arrears as of the last day of
each of Borrower’s Fiscal Quarters or as otherwise provided in Section 4.4.  The
Letter of Credit Fee shall be payable to the Administrative Agent in arrears on
the Banking Day coinciding with, or immediately preceding the fifth (5th) day
after the close of each of Borrower’s Fiscal Quarters or as otherwise provided
in Section 4.4, for distribution to each Syndication Party in accordance with
its Applicable Percentage as calculated by the Administrative Agent on the last
day of each such period.  Any amounts of such “Letter of Credit Fee” (as defined
in the Existing Credit Agreement) accrued and outstanding under the Existing
Credit Agreement shall be due and payable on the Closing Date.

 

33

--------------------------------------------------------------------------------


 

5.6                               5-Year Margin; 5-Year Facility Fee Factor.  If
the Compliance Certificate with respect to any Fiscal Quarter or Fiscal Year is
not received by the Administrative Agent by the date required as provided in
Subsections 11.2.1 and 11.2.2 hereof, the 5-Year Margin and the 5-Year Facility
Fee Factor for the period commencing on the first day of the Fiscal Quarter or
Fiscal Year commencing immediately after the Fiscal Quarter or Fiscal Year for
which such Compliance Report was required, shall each be determined based on
Tier 4 of Schedule 2 for that entire Fiscal Quarter or Fiscal Year.  If at any
time within one year of any date of determination of the ratio of Consolidated
Funded Debt to Consolidated Cash Flow for purposes of calculating the 5-Year
Margin and 5-Year Facility Fee Factor, as a result of any restatement of or
other adjustment to the financial statements of Borrower or for any other
reason, (i) the ratio of Consolidated Funded Debt to Consolidated Cash Flow as
calculated by Borrower as of any applicable date was inaccurate and (ii) a
proper calculation of the ratio of Consolidated Funded Debt to Consolidated Cash
Flow would have resulted in higher pricing for such period, Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of each Syndication Party promptly, and in any event within five
(5) Banking Days, on demand by the Administrative Agent, an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.

 

ARTICLE 6.  PAYMENTS; FUNDING LOSSES

 

6.1                               Principal Payments.  Principal shall be
payable on the 5-Year Maturity Date; provided that (a) principal owing on all
Bid Advances shall be payable (i) on the Bid Maturity Date as provided in the
Bid under which such Bid Advance was made, if such date is earlier than the
5-Year Maturity Date, and (ii) as provided in Section 3.7 hereof; (b) principal
owing on all Overnight Advances shall be payable on the applicable Overnight
Maturity Date; and (c) prepayments may be made only as provided in Section 6.5
hereof.

 

6.2                               Interest Payments.  Interest shall be payable
as follows:  (a) interest on Base Rate Loans and Overnight Advances shall be
payable monthly in arrears on the fifth day of the next succeeding month,
(b) interest on LIBO Rate Loans shall be payable on the last day of the LIBO
Rate Period therefor unless the LIBO Rate Period is longer than three
(3) months, in which case interest shall also be payable on each three month
anniversary of the first day of the applicable LIBO Rate Period, (c) interest on
each Bid Rate Loan shall be payable on the Bid Maturity Date therefor unless the
Bid Maturity Date is more than three (3) months from the date of the Advance
under such Bid Rate Loan, in which case interest shall also be payable on each
three month anniversary of the date of the relevant Advance, (d) interest on
Overnight Advances then accrued and unpaid shall be payable on the Overnight
Maturity Date, and (e) interest on all Loans then accrued and unpaid shall be
payable on the 5-Year Maturity Date.

 

6.3                               Application of Principal Payments.  Subject to
Section 14.4, principal payments and prepayments shall be applied (a) so long as
no Event of Default or Potential Default has occurred and is continuing, to
principal amounts owing under the 5-Year Facility, including to Overnight
Advances, as Borrower directs in writing (provided that Bid Rate Loans may not
be prepaid); or (b) if an Event of Default or Potential Default has occurred and
is continuing, or if Borrower provides no specific direction, then to principal
amounts owing (i) under those Overnight Advances with respect to which the
Overnight Maturity Date has occurred, then

 

34

--------------------------------------------------------------------------------


 

(ii) under those Bid Rate Loans with respect to which the Bid Maturity Date has
occurred, then (iii) under the 5-Year Facility (other than Bid Rate Loans or
Overnight Advances), then (iv) under those Overnight Advances with respect to
which the Overnight Maturity Date has not occurred, then (v) under the Bid Rate
Loans with respect to which the Bid Maturity Date has not occurred (provided
that Bid Rate Loans shall not be prepaid unless an Event of Default or Potential
Default is continuing, and Borrower will be responsible for all Funding Losses
applicable to such prepayment).  Subject to the provisions of the foregoing
sentence, payments shall be applied first to Base Rate Loans and then to LIBO
Rate Loans unless Borrower directs otherwise in writing; provided, subject to
Section 14.4, upon the occurrence and during the continuance of an Event of
Default or Potential Default, such payments shall be applied, first to fees,
second to interest, third to principal pro-rata to the applicable Loans, fourth
to the Cash Collateral Account, and last to any other Bank Debt.

 

6.4                               Manner of Payment.  All payments, including
prepayments, that Borrower is required or permitted to make under the terms of
this Credit Agreement and the other Loan Documents shall be made to the
Administrative Agent in immediately available federal funds, to be received no
later than 1:00 P.M. (Central time) of the date on which such payment is due (or
the following Banking Day if such date is not a Banking Day) by wire transfer
through Federal Reserve Bank, Kansas City, as provided in the Wire Instructions
(or to such other account as the Administrative Agent may designate by notice).

 

6.4.1                     Payments to Be Free and Clear.  All sums payable by
Borrower under this Credit Agreement and the other Loan Documents shall be paid
without setoff or counterclaim and free and clear of, and without any deduction
or withholding on account of, any tax imposed, levied, collected, withheld or
assessed by or within the United States of America or any political subdivision
in or of the United States of America or any other jurisdiction from or to which
a payment is made by or on behalf of Borrower or by any federation or
organization of which the United States of America or any such jurisdiction is a
member at the time of payment (excluding (i) taxes imposed on or measured by the
net income or net profits of the recipient of such payment, and franchise taxes
imposed in lieu thereof or (ii) any taxes imposed pursuant to FATCA).

 

6.4.2                     Grossing-up of Payments.  If Borrower or any other
Person is required by law to make any deduction or withholding on account of any
such tax from any sum paid or payable by Borrower to the Administrative Agent or
any Syndication Party under any of the Loan Documents:

 

(a)                                 Borrower shall notify the Administrative
Agent of any such requirement or any change in any such requirement as soon as
Borrower becomes aware of it;

 

(b)                                 Borrower shall pay any such tax when such
tax is due, such payment to be made (if the liability to pay is imposed on
Borrower) for its own account or (if that liability is imposed on the
Administrative Agent or such Syndication Party, as the case may be) on behalf of
and in the name of the Administrative Agent or such Syndication Party;

 

(c)                                  the sum payable by Borrower in respect of
which the relevant deduction, withholding or payment is required shall be
increased to the extent necessary to

 

35

--------------------------------------------------------------------------------


 

ensure that, after the making of that deduction, withholding or payment, the
Administrative Agent or such Syndication Party, as the case may be, receives on
the due date a net sum equal to what it would have received had no such
deduction, withholding or payment been required or made; and

 

(d)                                 within thirty (30) days after paying any sum
from which it is required by law to make any deduction or withholding, and
within thirty (30) days after the due date of payment of any tax which it is
required by clause (b) above to pay, Borrower shall deliver to the
Administrative Agent evidence satisfactory to the other affected parties of such
deduction, withholding or payment and of the remittance thereof to the relevant
taxing or other authority; provided that no such additional amount shall be
required to be paid to any Syndication Party under clause (c) above except to
the extent that any change after the date on which such Syndication Party became
a Syndication Party in any such requirement for a deduction, withholding or
payment as is mentioned therein shall result in an increase in the rate of such
deduction, withholding or payment from that in effect at the date on which such
Syndication Party became a Syndication Party, in respect of payments to such
Syndication Party.  The obligations of Borrower under this Section 6.4 shall
survive the termination of this Credit Agreement and other covenants.

 

6.5                               Voluntary Prepayments.  Borrower shall have
the right to prepay all or any part of the outstanding principal balance under
the Loans at any time in integral multiples of $1,000,000.00 (or the entire
outstanding balance, if less) and subject to a $5,000,000.00 minimum prepayment
on LIBO Rate Loans and Base Rate Loans (or the entire outstanding balance, if
less), on any Banking Day; provided that (a) in the event of prepayment of any
LIBO Rate Loan, whether voluntary (including payments pursuant to Section 2.9
hereof) or on account of acceleration (i) Borrower must provide three
(3) Banking Day’s notice to the Administrative Agent prior to making such
voluntary prepayment, and (ii) Borrower must, at the time of making such
prepayment, pay all accrued but unpaid interest and all Funding Losses
applicable to such prepayment, (b) in the event of prepayment of any Base Rate
Loan, whether voluntary (including payments pursuant to Section 2.9 hereof) or
on account of acceleration (i) Borrower must provide one (1) Banking Day’s
notice to the Administrative Agent prior to making such voluntary prepayment,
and (ii) Borrower must, at the time of making such prepayment, pay all accrued
but unpaid interest applicable to such prepayment and (c) Borrower shall not
have the right to prepay any Bid Rate Loan before the applicable Bid Maturity
Date, but if a Bid Rate Loan is deemed prepaid on account of acceleration,
Borrower must pay all accrued but unpaid interest and all Funding Losses
applicable to such prepayment.  Principal amounts prepaid may be reborrowed
under the terms and conditions of this Credit Agreement.

 

6.6                               Distribution of Principal and Interest
Payments.  The Administrative Agent shall distribute payments of principal and
interest among the Syndication Parties as follows:

 

6.6.1                     Principal and Interest Payments on 5-Year Advances. 
Principal and interest payments on 5-Year Advances shall be remitted to the
Syndication Parties in the ratio in which they funded the 5-Year Advance to
which such payments are applied.

 

36

--------------------------------------------------------------------------------


 

6.6.2                     Principal and Interest Payments on Bid Advances. 
Principal and interest payments on Bid Advances shall be remitted to the
Syndication Party which made the Bid Advance to which such payments are applied.

 

6.6.3                     Principal and Interest Payments on Overnight
Advances.  Principal and interest payments on Overnight Advances shall be
remitted to the Overnight Lender.

 

6.7                               Funding Losses.  Borrower will indemnify each
Syndication Party against any Funding Losses that such Syndication Party may
sustain or incur as a consequence of any event (other than a default by such
Syndication Party in the performance of its obligations hereunder) which results
in (a) such Syndication Party receiving any amount on account of the principal
of any LIBO Rate Loan or Bid Rate Loan prior to the last day of the LIBO Rate
Period in effect therefor (in the case of LIBO Rate Loans) or the Bid Maturity
Date therefor (in the case of Bid Rate Loans), (b) the conversion of a LIBO Rate
Loan to a Base Rate Loan, or any conversion of the LIBO Rate Period with respect
to any LIBO Rate Loan, in each case other than on the last day of the LIBO Rate
Period in effect therefor, or (c) any LIBO Rate Loan to be made, converted or
continued by such Syndication Party not being made, converted or continued after
notice thereof shall have been given by Borrower.  “Funding Losses” shall be
determined on an individual Syndication Party basis as the amount which would
result in such Syndication Party being made whole (on a present value basis) for
the actual or imputed funding losses (including, without limitation, any loss,
cost or expense incurred by reason of obtaining, liquidating or employing
deposits or other funds acquired by such Syndication Party to fund or maintain a
LIBO Rate Loan or Bid Rate Loan) incurred by such Syndication Party as a result
of such payment (regardless of whether the Syndication Party actually funded
with such deposits).  In the event of any such payment, each Syndication Party
which had funded the LIBO Rate Loan being paid (or the Syndication Party which
made the Bid Advance being prepaid) shall, promptly after being notified of such
payment, send written notice (“Funding Loss Notice”) to the Administrative Agent
by telecopier or electronic transmission setting forth the amount of
attributable Funding Losses.  The Administrative Agent shall notify Borrower
orally or in writing of the amount of such Funding Losses.  A determination by a
Syndication Party as to the amounts payable pursuant to this Section 6.7 shall
be conclusive absent manifest error.  The obligations of Borrower under this
Section 6.7 shall survive the termination of this Credit Agreement and other
covenants.

 

ARTICLE 7.  BANK EQUITY INTERESTS

 

Borrower agrees to purchase such equity interests in CoBank (“Bank Equity
Interests”) as CoBank may from time to time require in accordance with its
bylaws and capital plans as applicable to cooperative borrowers generally.  In
connection with the foregoing, Borrower hereby acknowledges receipt, prior to
the execution of this Credit Agreement, of the following with respect to
CoBank:  (a) the bylaws, (b) a written description of the terms and conditions
under which the Bank Equity Interests are issued and (c) the most recent annual
report, and if more recent than the latest annual report, the latest quarterly
report.  Borrower agrees to be bound by the terms of CoBank’s bylaws and
capitalization plan, including without limitation, provisions applicable to
patronage distributions.  CoBank shall have no obligation to retire the Bank
Equity Interests upon any Event of Default or Potential Default or at any other
time, either for application to the Bank Debt or otherwise.  Neither the Bank
Equity Interests nor any accrued

 

37

--------------------------------------------------------------------------------


 

patronage shall be taken into consideration for purposes of determining the
Syndication Parties’ pro rata shares hereunder.  Neither the Bank Equity
Interests nor any accrued patronage shall be offset against the Bank Debt owing
to CoBank, except that in the event of an Event of Default, CoBank may elect,
solely at its discretion, to apply the cash portion of any patronage
distribution or retirement of equity to amounts due under this Credit
Agreement.  Borrower acknowledges that any corresponding tax liability
associated with such application is the sole responsibility of Borrower.  CoBank
reserves the right to sell participations under the provisions of Section 15.27
on a non-patronage basis.  In addition, Borrower agrees to purchase such equity
interests in any Farm Credit System Institution which is a Syndication Party
hereunder as such Farm Credit System Institution may from time to time require
in accordance with its bylaws and capital plans as applicable to cooperative
borrowers generally and as is required by any written agreement Borrower may
execute with any such Farm Credit System Institution.

 

ARTICLE 8.  SECURITY

 

The obligations of Borrower under this Credit Agreement shall be unsecured,
except (a) with respect to the Cash Collateral Account as provided in
Section 4.4 and cash collateral provided under Section 15.30; (b) the statutory
lien in favor of CoBank (but not any other Syndication Parties) in the Bank
Equity Interests (and each party hereto acknowledges that CoBank has a statutory
first lien on all of the Bank Equity Interests pursuant to 12 U.S.C. 2131, and
that such statutory lien shall be for CoBank’s sole and exclusive benefit and
shall not be subject to this Credit Agreement or any other Loan Document); and
(c) the statutory lien, if any, in favor of any Farm Credit System Institution
(but not any other Syndication Parties), which may require Borrower to purchase
equity interests as provided in Article 7 hereof, in such equity interests.

 

ARTICLE 9.  REPRESENTATIONS AND WARRANTIES

 

To induce the Syndication Parties to make the Loans, and the Letter of Credit
Bank to issue Letters of Credit, and recognizing that the Syndication Parties,
the Administrative Agent, the Letter of Credit Bank, and the Bid Agent are
relying thereon, Borrower represents and warrants as follows:

 

9.1                               Organization, Good Standing, etc.  Borrower: 
(a) is duly organized, validly existing, and in good standing under the laws of
its state of incorporation; (b) qualifies as a cooperative association under the
laws of its state of incorporation; (c) is duly qualified to do business and is
in good standing in each jurisdiction in which the transaction of its business
makes such qualification necessary, except to the extent that the failure to so
qualify has not resulted in, and could not reasonably be expected to cause, a
Material Adverse Effect; and (d) has all authority and all requisite corporate
and legal power to own and operate its assets and to carry on its business, and
to enter into and perform the Loan Documents to which it is a party.  Each
Subsidiary:  (a) is duly organized, validly existing, and in good standing under
the laws of its state of incorporation; (b) is duly qualified to do business and
is in good standing in each jurisdiction in which the transaction of its
business makes such qualification necessary, except to the extent that the
failure to so qualify has not resulted in, and could not reasonably be expected
to cause, a Material Adverse Effect; and (c) has all authority and all requisite
corporate and legal power to own and operate its assets and to carry on its
business.

 

38

--------------------------------------------------------------------------------


 

9.2                               Corporate Authority, Due Authorization;
Consents.  Borrower has taken all corporate action necessary to execute, deliver
and perform its obligations under the Loan Documents to which it is a party. 
All consents or approvals of any Person which are necessary for, or are required
as a condition of Borrower’s execution, delivery and performance of and under
the Loan Documents, have been obtained.

 

9.3                               Litigation.  Except as described on
Exhibit 9.3 hereto, there are no pending legal or governmental actions,
proceedings or investigations to which Borrower or any Subsidiary is a party or
to which any property of Borrower or any Subsidiary is subject which (a) might
reasonably be expected to result in any Material Adverse Effect or (b) involve
this Credit Agreement or any of the other Loan Documents and, to Borrower’s
knowledge, no such actions or proceedings are threatened or contemplated by any
federal, state, county, or city (or similar unit) governmental agency or any
other Person.

 

9.4                               No Violations.  The execution, delivery and
performance of its obligations under the Loan Documents will not:  (a) violate
any provision of Borrower’s articles of incorporation or bylaws, or any law,
rule, regulation (including, without limitation, Regulations T, U, and X of the
Board of Governors of the Federal Reserve System), or any judgment, order or
ruling of any court or governmental agency; (b) violate, require consent under
(except such consent as has been obtained), conflict with, result in a breach
of, constitute a default under, or with the giving of notice or the expiration
of time or both, constitute a default under, any existing real estate mortgage,
indenture, lease, security agreement, contract, note, instrument or any other
agreements or documents binding on Borrower or affecting its property; or
(c) violate, conflict with, result in a breach of, constitute a default under,
or result in the loss of, or restriction of rights under, any Required License
or any order, law, rule, or regulation under or pursuant to which any Required
License was issued or is maintained (“Licensing Laws”).

 

9.5                               Binding Agreement.  Each of the Loan Documents
to which Borrower is a party is, or when executed and delivered, will be, the
legal, valid and binding obligation of Borrower, enforceable in accordance with
its terms, subject only to limitations on enforceability imposed by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
creditors’ rights generally and by general principles of equity.

 

9.6                               Compliance with Laws.  Borrower and each
Subsidiary are in compliance with all federal, state, and local laws, rules,
regulations, ordinances, codes and orders, including without limitation all
Environmental Laws and all Licensing Laws, with respect to which noncompliance
could reasonably be expected to result in a Material Adverse Effect.

 

9.7                               Principal Place of Business; Place of
Organization.  Borrower’s place of business, or chief executive office if it has
more than one place of business, and the place where the records required by
Section 11.1 hereof are kept, is located at the address specified pursuant to
Section 16.4.  Borrower is a cooperative corporation formed under the laws of
the State of Minnesota.

 

9.8                               Payment of Taxes.  Except as shown on
Exhibit 9.8 hereto, Borrower and each Subsidiary have filed all required
federal, state and local tax returns and have paid all taxes as shown on such
returns as they have become due, and have paid when due all other taxes,

 

39

--------------------------------------------------------------------------------


 

assessments or impositions levied or assessed against Borrower or any
Subsidiary, or their business or properties, except where the failure to make
such filing or payment could not reasonably be expected to result in a Material
Adverse Effect.  Exhibit 9.8 specifically indicates all such taxes, if any,
which are subject to a Good Faith Contest.

 

9.9                               Licenses and Approvals.  Borrower and each
Subsidiary have ownership of, or license to use, or have been issued, all
trademarks, patents, copyrights, franchises, certificates, approvals, permits,
authorities, agreements, and licenses which are used or necessary to permit it
to own its properties and to conduct the business as presently being conducted
as to which the termination or revocation thereof could reasonably be expected
to have a Material Adverse Effect (“Required Licenses”).  Each Required License
is in full force and effect, and there is no outstanding notice of cancellation
or termination or, to Borrower’s knowledge, any threatened cancellation or
termination in connection therewith, nor has an event occurred with respect to
any Required License which, with the giving of notice or passage of time or
both, could result in the revocation or termination thereof or otherwise in any
impairment of Borrower’s rights with respect thereto, which impairment could
reasonably be expected to have a Material Adverse Effect.  No consent,
permission, authorization, order, or license of any Governmental Authority, is
necessary in connection with the execution, delivery, performance, or
enforcement of and under the Loan Documents to which Borrower is a party except
such as have been obtained and are in full force and effect.

 

9.10                        Employee Benefit Plans.  Exhibit 9.10 sets forth as
of the Closing Date a true and complete list of each Borrower Benefit Plan that
is maintained by Borrower or any of its Subsidiaries or in which Borrower or any
of its Subsidiaries participates or to which Borrower or any of its Subsidiaries
is obligated to contribute, in each case as of the Closing Date.  Borrower and
its Subsidiaries are in compliance in all material respects with the Employee
Retirement Income Security Act of 1974, as amended, and the regulations
thereunder (“ERISA”), to the extent applicable to them, and have not received
any notice to the contrary from the Pension Benefit Guaranty Corporation
(“PBGC”).

 

9.11                        Equity Investments.  Borrower does not now own any
stock or other voting or equity interest, directly or indirectly, in any Person
valued at the greater of book value or market value at $5,000,000 or more, other
than:  (a) the Bank Equity Interests, and (b) as set forth on Exhibit 9.11.

 

9.12                        Title to Real and Personal Property.  Borrower and
each Subsidiary have good and marketable title to, or valid leasehold interests
in, all of their material properties and assets, real and personal, including
the properties and assets and leasehold interests reflected in the financial
statements of Borrower and its Subsidiaries referred to in Section 9.13 hereof,
except (a) any properties or assets disposed of in the ordinary course of
business, and (b) for defects in title and encumbrances which could not
reasonably be expected to result in a Material Adverse Effect; and none of the
properties of Borrower or any Consolidated Subsidiary are subject to any Lien,
except as permitted by Section 12.3 hereof.  All such property is in good
operating condition and repair, reasonable wear and tear excepted, and suitable
in all material respects for the purposes for which it is being utilized except
where their failure to be in good operating condition could not reasonably be
expected to result in a Material Adverse Effect.  All of the leases of Borrower
and each Subsidiary which constitute Material Agreements are in full force

 

40

--------------------------------------------------------------------------------


 

and effect and afford Borrower or such Subsidiary peaceful and undisturbed
possession of the subject matter thereof.

 

9.13                        Financial Statements.  The (a) consolidated balance
sheets of Borrower and its Subsidiaries as of August 31, 2014 and
(b) consolidated balance sheets of Borrower and its Subsidiaries as of May 31,
2015, and in each case the related consolidated statements of operations, cash
flows and consolidated statements of capital shares and equities for the Fiscal
Year then ended, and with respect to clause (a) above, the accompanying
footnotes, together with the unqualified opinion thereon, dated August 31, 2014
of PricewaterhouseCoopers LLP, independent certified public accountants, copies
of which have been furnished to the Administrative Agent and the Syndication
Parties, fairly present in all material respects the consolidated financial
condition of Borrower and its Subsidiaries as at such dates and the results of
the consolidated operations of Borrower and its Subsidiaries for the periods
covered by such statements, all in accordance with GAAP consistently applied. 
Since August 31, 2014, there has been no material adverse change in the
financial condition, results of operations, business or prospects of Borrower or
any of its Subsidiaries.  As of the Closing Date, there are no liabilities of
Borrower or any of its Subsidiaries, fixed or contingent, which are material but
are not reflected in the financial statements of Borrower and its Subsidiaries
referred to above or referred to in the notes thereto, other than liabilities
arising in the ordinary course of business since August 31, 2014.  No
information, exhibit, or report furnished by Borrower or any of its Subsidiaries
to the Administrative Agent or the Syndication Parties in connection with the
negotiation of this Credit Agreement contained any material misstatement of fact
or omitted to state a material fact or any fact necessary to make the statements
contained therein not materially misleading in light of the circumstances in
which they were made and taken together with the other information, exhibits and
reports furnished to the Administrative Agent and/or the Syndication Parties.

 

9.14                        Environmental Compliance.  Except as set forth on
Exhibit 9.14 hereto, Borrower and each Subsidiary have obtained all permits,
licenses and other authorizations which are required under all applicable
Environmental Laws, except to the extent failure to have any such permit,
license or authorization could not reasonably be expected to result in a
Material Adverse Effect.  Except as set forth on Exhibit 9.14 hereto, Borrower
and each Subsidiary are in compliance with all Environmental Laws and the terms
and conditions of the required permits, licenses and authorizations, and are
also in compliance with all other limitations, restrictions, obligations,
schedules and timetables contained in those Laws or contained in any plan,
order, decree, judgment, injunction, notice or demand letter issued, entered,
promulgated or approved thereunder, except to the extent, in each case, failure
to comply has not resulted in, and could not reasonably be expected to result
in, a Material Adverse Effect.

 

9.15                        Fiscal Year.  Each fiscal year of Borrower begins on
September 1 of each calendar year and ends on August 31 of the following
calendar year.

 

9.16                        Material Agreements.  Neither Borrower nor, to
Borrower’s knowledge, any other party to any Material Agreement, is in default
thereunder, and no facts exist which with the giving of notice or the passage of
time, or both, would constitute such a default.

 

41

--------------------------------------------------------------------------------


 

9.17                        Regulations U and X.  No portion of any Advance or
Letter of Credit will be used for the purpose of purchasing, carrying, or making
loans to finance the purchase of, any “margin security” or “margin stock” as
such terms are used in Regulations U or X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 221 and 224.

 

9.18                        Trademarks, Tradenames, etc.  Borrower owns or
licenses all patents, trademarks, trade names, service marks and copyrights
(collectively, “Intellectual Property”) that it utilizes in its business as
presently being conducted and as anticipated to be conducted, except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.  The Intellectual Property is in full force and effect, and
Borrower has taken or caused to be taken all action, necessary to maintain the
Intellectual Property in full force and effect and has not taken or failed to
take or cause to be taken any action which, with the giving of notice, or the
expiration of time, or both, could result in any such Intellectual Property
being revoked, invalidated, modified, or limited.

 

9.19                        No Default on Outstanding Judgments or Orders. 
Borrower and each Subsidiary have satisfied all judgments and Borrower and each
Subsidiary are not in default with respect to any judgment, writ, injunction,
decree, rule or regulation of any court, arbitrator or federal, state, municipal
or other Governmental Authority, commission, board, bureau, agency or
instrumentality, domestic or foreign, except to the extent such failure to
satisfy any or all such judgments or to be in such a default has not resulted
in, and could not reasonably be expected to result in, a Material Adverse
Effect.

 

9.20                        No Default in Other Agreements.  Neither Borrower
nor any Subsidiary is a party to any indenture, loan or credit agreement or any
lease or other agreement or instrument or subject to any certificate of
incorporation or corporate restriction which has resulted in, or could
reasonably be expected to result in, a Material Adverse Effect.  Neither
Borrower nor any Subsidiary is in default in any respect in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement or instrument where such failure to perform, observe
or fulfill has resulted in, or could reasonably be expected to result in, a
Material Adverse Effect.

 

9.21                        Acts of God.  Neither the business nor the
properties of Borrower or any Subsidiary are currently affected by any fire,
explosion, accident, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) which
has resulted in, or could reasonably be expected to result in, a Material
Adverse Effect.

 

9.22                        Governmental Regulation.  Neither Borrower nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940,
the Interstate Commerce Act, the Federal Power Act or any statute or regulation,
in each case, limiting its ability to incur indebtedness for money borrowed as
contemplated hereby.

 

9.23                        Labor Matters and Labor Agreements.  Except as set
forth in Exhibit 9.23 hereto:  (a) as of the Closing Date, there are no
collective bargaining agreements or other labor agreements covering any
employees of Borrower or any Subsidiary the termination, cessation, or breach of
which could reasonably be expected to result in a Material Adverse Effect, and a
true

 

42

--------------------------------------------------------------------------------


 

and correct copy of each such agreement will be furnished to the Administrative
Agent upon its written request from time to time, (b) there is no organizing
activity involving Borrower pending or, to Borrower’s knowledge, threatened by
any labor union or group of employees, (c) there are, to Borrower’s knowledge,
no representation proceedings pending or threatened with the National Labor
Relations Board, and no labor organization or group of employees of Borrower has
made a pending demand for recognition, (d) there are no complaints or charges
against Borrower pending or, to Borrower’s knowledge threatened to be filed with
any federal, state, local or foreign court, governmental agency or arbitrator
based on, arising out of, in connection with, or otherwise relating to the
employment or termination of employment by Borrower of any individual, (e) there
are no strikes or other labor disputes against Borrower that are pending or, to
Borrower’s knowledge, threatened, and (f) hours worked by and payment made to
employees of Borrower or any Subsidiary have not been in violation of the Fair
Labor Standards Act (29 U.S.C. § 201 et seq.) or any other applicable law
dealing with such matters.  The representations made in clauses (b) through
(f) of this Section 9.23 are made with respect to those occurrences described
which could, considered in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

9.24                        Sanctions Laws and Regulations.  None of Borrower,
any of its Subsidiaries or any of their respective directors, officers or
employees or, to the knowledge of Borrower, any Affiliates of Borrower or its
Subsidiaries or any broker or agent of Borrower or any of its Subsidiaries,
(a) is a Designated Person, (b) is an individual or entity, that is, or is owned
or controlled by persons that are: (i) the subject/target of any Sanctions Laws
and Regulations (a “Sanctioned Person”) or (ii) located, organized or resident
in a country or territory that is, or whose government is, the subject of
Sanctions Laws and regulations broadly prohibiting dealings with such
government, country, or territory (a “Sanctioned Country”), (c) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Sanctioned Person, (d) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to an Executive Order, (e) has engaged, engages in or
conspires to engage in any activity, conduct or transaction which would violate
any applicable Anti-Corruption Laws and the Borrower has instituted and
maintains policies and procedures designated to prevent violation of such
Anti-Corruption Laws or (f) has engaged, engages in or conspires to engage in
any activity, conduct or transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Laws.  Borrower, its Subsidiaries and their
respective officers and employees and to the knowledge of Borrower, its
directors and agents, are in compliance with Sanctions Laws and Regulations.  No
borrowing hereunder or use of proceeds will violate any Sanctions Laws and
Regulations.

 

9.25                        Compliance with FCPA.  Each of Borrower and its
Subsidiaries and their respective directors, officers and employees is in
compliance with the Anti-Corruption Laws.  None of Borrower or its Subsidiaries
has made a payment, offering, or promise to pay, or authorized the payment of,
money or anything of value (a) in order to assist in obtaining or retaining
business for or with, or directing business to, any foreign official, foreign
political party, party official or candidate for foreign political office,
(b) to a foreign official, foreign political party or party official or any
candidate for foreign political office, and (c) with the intent to induce the
recipient to misuse his or her official position to direct business wrongfully
to Borrower or such Subsidiary or to any other Person, in violation of any
Anti-Corruption Laws.

 

43

--------------------------------------------------------------------------------


 

9.26                        Disclosure.  The representations and warranties
contained in this Article 9 and in the other Loan Documents or in any financial
statements provided to the Administrative Agent do not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
such representations or warranties not misleading; and all projections provided
to the Administrative Agent were prepared in good faith based on reasonable
assumptions.

 

ARTICLE 10.  CONDITIONS TO CLOSING AND ADVANCES

 

10.1                        Conditions to Closing.  The obligation of the
Syndication Parties to make any Advances, and the obligation of the Letter of
Credit Bank to issue any Letters of Credit hereunder are subject to
satisfaction, in the sole discretion of the Administrative Agent and the
Syndication Parties (except that satisfaction of Subsection 10.1.7 shall be
determined in the reasonable discretion of the Administrative Agent and the
Syndication Parties), of each of the following conditions precedent:

 

10.1.1              Loan Documents.  The Administrative Agent shall have
received duly executed copies of the Loan Documents.

 

10.1.2              Approvals.  The Administrative Agent shall have received
evidence satisfactory to it of all consents and approvals of governmental
authorities and third parties which are with respect to Borrower, necessary for,
or required as a condition of the validity and enforceability of the Loan
Documents to which it is a party.

 

10.1.3              Organizational Documents.  The Administrative Agent shall
have received:  (a) a good standing certificate, dated no more than thirty (30)
days prior to the Closing Date, for Borrower for its state of incorporation;
(b) a copy of the articles of incorporation of Borrower (and any amendments
thereto) certified by the Secretary of State of its state of organization; and
(c) a copy of the bylaws of Borrower, certified as true and complete by the
Secretary or Assistant Secretary of Borrower.

 

10.1.4              Evidence of Corporate Action.  The Administrative Agent
shall have received in form and substance satisfactory to the Administrative
Agent:  (a) documents evidencing all corporate action taken by Borrower to
authorize (including the specific names and titles of the persons authorized to
so act (each an “Authorized Officer”)) the execution, delivery and performance
of the Loan Documents to which it is a party, certified to be true and correct
by the Secretary or Assistant Secretary of Borrower; and (b) a certificate of
the Secretary or Assistant Secretary of Borrower, dated the Closing Date,
certifying the names and true signatures of the Authorized Officers.

 

10.1.5              Evidence of Insurance.  Borrower shall have provided the
Administrative Agent with insurance certificates and such other evidence, in
form and substance satisfactory to the Administrative Agent, of all insurance
required to be maintained by it under the Loan Documents.

 

10.1.6              Appointment of Agent for Service.  The Administrative Agent
shall have received evidence satisfactory to the Administrative Agent that
Borrower has appointed CT Corporation System to serve as its agent for service
of process at their New York, New York

 

44

--------------------------------------------------------------------------------


 

office (presently at 111 Eighth Avenue, New York, NY 10011), and that CT
Corporation System has accepted such appointment by Borrower.

 

10.1.7              No Material Change.  (a) No material adverse change shall
have occurred since August 31, 2014 (i) in the business, assets, liabilities
(actual or contingent), operations, condition (financial or otherwise) or
prospects of Borrower and its Subsidiaries, taken as a whole, or (ii) in facts
and information regarding such entities as represented to the Administrative
Agent or any Syndication Party on or prior to the Closing Date; and (b) no
change shall have occurred in the condition or operations of Borrower since
August 31, 2014 which could reasonably be expected to result in a Material
Adverse Effect.

 

10.1.8              Fees and Expenses.  Borrower shall have paid the
Administrative Agent, by wire transfer of immediately available federal funds
all fees set forth in Section 5.5 hereof and any other fees owing to the
Administrative Agent or the Syndication Parties which are due on the Closing
Date, and all expenses owing pursuant to Section 16.1 hereof.

 

10.1.9              Bank Equity Interest Purchase Obligation.  Borrower shall
have purchased such Bank Equity Interests as CoBank may require pursuant to
Article 7 hereof.

 

10.1.10                   Opinion of Counsel.  Borrower shall have provided a
favorable opinion of its counsel addressed to the Administrative Agent and each
of the present and future Syndication Parties, covering such matters as the
Administrative Agent may reasonably require.

 

10.1.11                   Further Assurances.  Borrower shall have provided
and/or executed and delivered to the Administrative Agent such further
assignments, documents or financing statements, in form and substance
satisfactory to the Administrative Agent, which Borrower is to execute and/or
deliver pursuant to the terms of the Loan Documents or as the Administrative
Agent may reasonably request.

 

10.1.12                   Amendment to Existing Term Loan Credit Agreement. 
Borrower shall have entered into an amendment to the Existing Term Loan Credit
Agreement which shall be in form and substance satisfactory to the
Administrative Agent.

 

10.1.13       Term Loan Credit Agreement.  Borrower shall have entered into the
Term Loan Credit Agreement which shall be in form and substance satisfactory to
the Administrative Agent.

 

10.1.14                   Amendment to Existing Private Placement Debt
Offerings.  Borrower shall have entered into amendments with respect to its
existing private placement debt offerings which shall be in form and substance
satisfactory to the Administrative Agent.

 

10.1.15                   No Default.  As of the Closing Date, no Event of
Default or Potential Default shall have occurred and be continuing.

 

10.1.16                   Accuracy of Representations and Warranties.  The
representations and warranties of Borrower herein shall be true and correct in
all material respects on and as of the Closing Date.

 

45

--------------------------------------------------------------------------------


 

10.1.17                   Documentation Required by Regulatory Authorities.  The
Syndication Parties shall have received, to the extent requested on or prior to
five Banking Days before the Closing Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act.

 

10.2                        Conditions to Advances and to Issuance of Letters of
Credit.  The Syndication Parties’ obligation to fund each Advance (other than a
5-Year Advance requested by the Overnight Lender pursuant to Section 3.9 or a
5-Year Advance to be funded pursuant to Section 4.2.4 or 4.4), and the
obligation of the Letter of Credit Bank to issue, or make any amendments to or
extensions of, Letters of Credit is subject to the satisfaction, in the sole
discretion of the Administrative Agent and the Syndication Parties, of each of
the following conditions precedent, as well as those set forth in Section 10.1
hereof (other than the condition set forth in Section 10.1.7, in the case of
fundings or issuances occurring after the Closing Date), and each request by
Borrower for an Advance or Letter of Credit shall constitute a representation by
Borrower, upon which the Administrative Agent may rely, that the conditions set
forth in Subsections 10.2.1 and 10.2.2 hereof have been satisfied:

 

10.2.1                          Default.  As of the Advance Date or the issuance
date of a Letter of Credit, as the case may be, no Event of Default or Potential
Default shall have occurred and be continuing, and the disbursing of the amount
of the Advance requested shall not result in an Event of Default or Potential
Default.

 

10.2.2                          Representations and Warranties.  The
representations and warranties of Borrower herein (other than the representation
and warranty set forth in the second sentence of Section 9.13, in the case of
fundings or issuances occurring after the Closing Date) shall be true and
correct in all material respects on and as of the date on which the Advance is
to be made or the Letter of Credit is to be issued as though made on such date. 
Borrower shall have paid the Administrative Agent, by wire transfer of
immediately available U.S. funds all fees set forth in Section 5.5 hereof which
are then due and payable, including all expenses owing pursuant to Section 16.1
hereof.

 

ARTICLE 11.  AFFIRMATIVE COVENANTS

 

From and after the date of this Credit Agreement and until the Bank Debt is
indefeasibly paid in full, all Letters of Credit and Closing Date Letters of
Credit have expired or been fully drawn or terminated, and the Syndication
Parties have no obligation to make any Advance, and the Letter of Credit Bank
has no obligation to issue any Letters of Credit hereunder, Borrower agrees that
it will observe and comply with the following covenants for the benefit of the
Administrative Agent, the Syndication Parties, and the Letter of Credit Bank:

 

11.1                        Books and Records.  Borrower shall at all times
keep, and cause each Subsidiary to keep, proper books of record and account, in
which correct and complete entries shall be made of all its dealings, in
accordance with GAAP.

 

11.2                        Reports and Notices.  Borrower shall provide to the
Administrative Agent the following reports, information and notices:

 

46

--------------------------------------------------------------------------------


 

11.2.1              Annual Financial Statements .  As soon as available, but in
no event later than one hundred and thirty (130) days after the end of any
Fiscal Year of Borrower occurring during the term hereof one copy of the audit
report for such year and accompanying consolidated financial statements
(including all footnotes thereto), including a consolidated balance sheet, a
consolidated statement of earnings, a consolidated statement of capital, and a
consolidated statement of cash flow for Borrower and its Subsidiaries, showing
in comparative form the figures for the previous Fiscal Year, all in reasonable
detail, prepared in conformance with GAAP consistently applied and certified
without qualification by PricewaterhouseCoopers, or other independent public
accountants of nationally recognized standing selected by Borrower and
satisfactory to the Administrative Agent.  Delivery to the Administrative Agent
within the time period specified above of copies of Borrower’s Annual Report on
Form 10-K as prepared and filed in accordance with the requirements of the
Securities and Exchange Commission shall be deemed to satisfy the requirements
of this Subsection 11.2.1 if accompanied by the required unqualified
accountant’s certification.  Such annual financial statements or Form 10-Ks
required pursuant to this Subsection 11.2.1 shall be accompanied by a Compliance
Certificate signed by Borrower’s Chief Financial Officer or other officer of
Borrower acceptable to the Administrative Agent.  Borrower shall be deemed to
have complied with this Section 11.2 if such financial statements are delivered
to the Administrative Agent by electronic transmission, or in the case of the
Form 10-K, such Form 10-K is available on the EDGAR system, and an electronic
copy of the signed Compliance Certificate is delivered to the Administrative
Agent.

 

11.2.2              Quarterly Financial Statements.  As soon as available but in
no event more than fifty-five (55) days after the end of each Fiscal Quarter
(except the last Fiscal Quarter of Borrower’s Fiscal Year) the following
financial statements or other information concerning the operations of Borrower
and its Subsidiaries for such Fiscal Quarter, the Fiscal Year to date, and for
the corresponding periods of the preceding Fiscal Year, all prepared in
accordance with GAAP consistently applied:  (a) a consolidated balance sheet,
(b) a consolidated summary of earnings, (c) a consolidated statement of cash
flows, and (d) such other statements as the Administrative Agent may reasonably
request.  Delivery to the Administrative Agent within the time period specified
above of copies of Borrower’s Quarterly Report on Form 10-Q as prepared and
filed in accordance with the requirements of the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this Subsection 11.2.2
other than clause (d) hereof.  Such quarterly financial statements or Form 10-Qs
required pursuant to this Subsection 11.2.2 shall be accompanied by a Compliance
Certificate signed by Borrower’s Chief Financial Officer or other officer of
Borrower acceptable to the Administrative Agent (subject to normal year end
adjustments).  Borrower shall be deemed to have complied with this Section 11.2
if such financial statements are delivered to the Administrative Agent by
electronic transmission, or in the case of the Form 10-Q, such Form 10-Q is
available on the EDGAR system, and an electronic copy of the signed Compliance
Certificate is delivered to the Administrative Agent.

 

11.2.3              Notice of Default.  As soon as the existence of any Event of
Default or Potential Default becomes known to any officer of Borrower, prompt
written notice of such Event of Default or Potential Default, the nature and
status thereof, and the action being taken or proposed to be taken with respect
thereto.

 

11.2.4              ERISA Reports.  As soon as possible and in any event within
twenty (20) days after Borrower knows or has reason to know that any Reportable
Event or Prohibited

 

47

--------------------------------------------------------------------------------


 

Transaction has occurred with respect to any Plan or that the PBGC or Borrower
or any Subsidiary has instituted or will institute proceedings under Title IV of
ERISA to terminate any Plan, or that Borrower, any Subsidiary or any ERISA
Affiliate has completely or partially withdrawn from a Multiemployer Plan, or
that a Plan which is a Multiemployer Plan is in reorganization (within the
meaning of Section 4241 of ERISA), is insolvent (within the meaning of
Section 4245 of ERISA) or is terminating, a certificate of Borrower’s Chief
Financial Officer setting forth details as to such Reportable Event or
Prohibited Transaction or Plan termination or withdrawal or reorganization or
insolvency and the action Borrower or such Subsidiary proposes to take with
respect thereto, provided, however, that notwithstanding the foregoing, no
reporting is required under this Subsection 11.2.4 unless the matter(s),
individually or in the aggregate, result, or could be reasonably expected to
result, in aggregate obligations or liabilities of Borrower and/or the
Subsidiaries in excess of twenty-five million dollars ($25,000,000).

 

11.2.5              Notice of Litigation.  Promptly after the commencement
thereof, notice of all actions, suits, arbitration and any other proceedings
before any Governmental Authority, affecting Borrower or any Subsidiary which,
if determined adversely to Borrower or any Subsidiary, could reasonably be
expected to require Borrower or any Subsidiary to have to pay or deliver assets
having a value of twenty-five million dollars ($25,000,000) or more (whether or
not the claim is covered by insurance) or could reasonably be expected to result
in a Material Adverse Effect.

 

11.2.6              Notice of Material Adverse Effect.  Promptly after Borrower
obtains knowledge thereof, notice of any matter which, alone or when considered
together with other matters, has resulted or could reasonably be expected to
result in a Material Adverse Effect.

 

11.2.7              Notice of Environmental Proceedings.  Without limiting the
provisions of Subsection 11.2.5 hereof, promptly after Borrower’s receipt
thereof, notice of the receipt of all pleadings, orders, complaints,
indictments, or other communication alleging a condition that may require
Borrower or any Subsidiary to undertake or to contribute to a cleanup or other
response under Environmental Regulations, or which seeks penalties, damages,
injunctive relief, or criminal sanctions related to alleged violations of such
laws, or which claims personal injury or property damage to any person as a
result of environmental factors or conditions or which, if adversely determined,
could reasonably be expected to have a Material Adverse Effect.

 

11.2.8              Regulatory and Other Notices.  Promptly after Borrower’s
receipt thereof, copies of any notices or other communications received from any
Governmental Authority with respect to any matter or proceeding the effect of
which could reasonably be expected to have a Material Adverse Effect.

 

11.2.9              Adverse Action Regarding Required Licenses.  As soon as
Borrower learns that any petition, action, investigation, notice of violation or
apparent liability, notice of forfeiture, order to show cause, complaint or
proceeding is pending, or, to the best of Borrower’s knowledge, threatened, to
seek to revoke, cancel, suspend, modify, or limit any of the Required Licenses,
prompt written notice thereof and Borrower shall contest any such action in a
Good Faith Contest.

 

48

--------------------------------------------------------------------------------


 

11.2.10                   Budget.  Promptly upon becoming available and in any
event within thirty (30) days after the beginning of each Fiscal Year, a copy of
the Annual Operating Budget for the next succeeding Fiscal Year and for each
Fiscal Year through the 5-Year Maturity Date approved by Borrower’s board of
directors, together with the assumptions and projections on which such budget is
based and a copy of forecasts of operations and capital expenditures (including
investments) for each Fiscal Year.  In addition, if any material changes are
made to such budget or projections or forecasts during the year, then Borrower
will furnish copies to the Administrative Agent of any such changes promptly
after such changes have been approved.

 

11.2.11                   Additional Information.  With reasonable promptness,
such other information respecting the condition or operations, financial or
otherwise, of Borrower or any Subsidiary as the Administrative Agent or any
Syndication Party may from time to time reasonably request.

 

11.3                        Maintenance of Existence and Qualification. 
Borrower shall, and shall cause each Subsidiary to, maintain its corporate
existence in good standing under the laws of its state of organization; provided
any Subsidiary of Borrower shall be permitted to dissolve, merge, consolidate
with any entity, convey, transfer, or lease all or substantially all of its
assets to the extent otherwise permitted under this Credit Agreement, so long as
such event could not reasonably be expected to result in a Material Adverse
Effect.  Borrower shall, and shall cause each Subsidiary to, qualify and remain
qualified as a foreign corporation in each jurisdiction in which such
qualification is necessary in view of its business, operations and properties
except where the failure to so qualify has not and could not reasonably be
expected to result in a Material Adverse Effect; provided, this Section 11.3 is
subject to the Conditional Amendments as set forth in Section 16.26 and Schedule
3 hereto.

 

11.4                        Compliance with Legal Requirements and Agreements. 
Borrower shall, and shall cause each Subsidiary to:  (a) comply with all laws,
rules, regulations and orders applicable to Borrower (or such Subsidiary, as
applicable) or its business unless such failure to comply is the subject of a
Good Faith Contest; and (b) comply with all agreements, indentures, mortgages,
and other instruments to which it (or any Subsidiary, as applicable) is a party
or by which it or any of its (or any Subsidiary, or any of such Subsidiary’s, as
applicable) property is bound; provided, however, that the failure of Borrower
to comply with this sentence in any instance not directly involving the
Administrative Agent or a Syndication Party shall not constitute an Event of
Default unless such failure could reasonably be expected to have a Material
Adverse Effect.

 

11.5                        Compliance with Environmental Laws.  Without
limiting the provisions of Section 11.4 of this Credit Agreement, Borrower
shall, and shall cause Subsidiary to, comply in all material respects with, and
take all reasonable steps necessary to cause all persons occupying or present on
any properties owned or leased by Borrower (or any Subsidiary, as applicable) to
comply with, all Environmental Regulations, the failure to comply with which
would have a Material Adverse Effect or unless such failure to comply is the
subject of a Good Faith Contest.

 

11.6                        Taxes.  Borrower shall pay or cause to be paid, and
shall cause each Subsidiary to pay, when due all taxes, assessments, and other
governmental charges upon it, its income, its sales, its properties (or upon
such Subsidiary and its income, sales, and properties, as applicable), and
federal and state taxes withheld from its (or such Subsidiary’s, as applicable)
employees’

 

49

--------------------------------------------------------------------------------


 

earnings, unless (a) the failure to pay such taxes, assessments, or other
governmental charges could not reasonably be expected to result in a Material
Adverse Effect, or (b) such taxes, assessments, or other governmental charges
are the subject of a Good Faith Contest and Borrower has established adequate
reserves therefor in accordance with GAAP.

 

11.7                        Insurance.  Borrower shall maintain, and cause each
Subsidiary to maintain, insurance with one or more financially sound and
reputable insurance carrier or carriers reasonably acceptable to the
Administrative Agent, in such amounts (including deductibles and self insurance
retention levels) and covering such risks (including fidelity coverage) as are
usually carried by companies engaged in the same or a similar business and
similarly situated, provided, however, that Borrower may, to the extent
permitted by applicable law, provide for appropriate self-insurance with respect
to workers’ compensation.  Borrower shall provide the Administrative Agent with
certificates of insurance (or other evidence of insurance acceptable to the
Administrative Agent) evidencing the continuation or renewal of insurance
coverage required by this Section 11.7, within ten (10) days following the
scheduled date of expiration thereof (before giving effect to such continuation
or renewal).  At the request of the Administrative Agent, copies of all policies
(or such other proof of compliance with this Section 11.7 as may be reasonably
satisfactory) shall be delivered to the Administrative Agent.  Borrower agrees
to pay all premiums on such insurance as they become due (including grace
periods), and will not permit any condition to exist which would wholly or
partially invalidate any insurance thereon.

 

11.8                        Maintenance of Properties.  Borrower shall maintain,
keep and preserve, and cause each Subsidiary to maintain, keep and preserve, all
of its material properties (tangible and intangible) necessary or used in the
proper conduct of its business in good working order and condition, ordinary
wear and tear excepted, and shall cause to be made all repairs, renewals,
replacements, betterments and improvements thereof, all as in the sole judgment
of Borrower may be reasonably necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times.

 

11.9                        Payment of Liabilities.  Borrower shall pay, and
shall cause its Subsidiaries to pay, all liabilities (including, without
limitation:  (a) any indebtedness for borrowed money or for the deferred
purchase price of property or services; (b) any obligations under leases which
have or should have been characterized as Capital Leases; and (c) any contingent
liabilities, such as guaranties, for the obligations of others relating to
indebtedness for borrowed money or for the deferred purchase price of property
or services or relating to obligations under leases which have or should have
been characterized as Capital Leases) as they become due beyond any period of
grace under the instrument creating such liabilities, unless (with the exception
of the Bank Debt) (x) the failure to pay such liabilities within such time
period could not reasonably be expected to result in a Material Adverse Effect
or (y) they are contested in good faith by appropriate actions or legal
proceedings, Borrower establishes adequate reserves therefor in accordance with
GAAP, and such contesting will not result in a Material Adverse Effect.

 

11.10                 Inspection.  Borrower shall permit, and cause its
Subsidiaries to permit, the Administrative Agent or any Syndication Party or
their agents, during normal business hours or at such other times as the parties
may agree, to inspect the assets and operations of Borrower and its Subsidiaries
and to examine, and make copies of or abstracts from, Borrower’s properties,
books, and records, and to discuss the affairs, finances, operations, and
accounts of Borrower and

 

50

--------------------------------------------------------------------------------


 

its Subsidiaries with their respective officers, directors, employees, and
independent certified public accountants (and by this provision Borrower
authorizes said accountants to discuss with the Administrative Agent or any
Syndication Party or their agents the finances and affairs of Borrower);
provided, that, in the case of each meeting with the independent accountants
Borrower is given an opportunity to have a representative present at such
meeting.

 

11.11                 Required Licenses; Permits; Intellectual Property; etc. 
Borrower shall duly and lawfully obtain and maintain in full force and effect,
and shall cause its Subsidiaries to obtain and maintain in full force and
effect, all Required Licenses and Intellectual Property as appropriate for the
business being conducted and properties owned by Borrower or such Subsidiaries
at any given time.

 

11.12                 ERISA.  Borrower shall make or cause to be made, and cause
each Subsidiary to make or cause to be made, all payments or contributions to
all Borrower Pension Plans covered by Title IV of ERISA, which are necessary to
enable those Borrower Pension Plans to continuously meet all minimum funding
standards or requirements.

 

11.13                 Maintenance of Commodity Position.  Borrower shall protect
its commodity inventory holdings or commitments to buy or sell commodities
against adverse price movements, including the taking of equal and opposite
positions in the cash and futures markets, to minimize losses and protect
margins in commodity production, storage, processing and marketing as is
recognized as financially sound and reputable by prudent business persons in the
commodity business.

 

11.14                 Financial Covenants.  Borrower shall maintain the
following financial covenants:

 

11.14.1                   Minimum Consolidated Net Worth.  Borrower shall have
as of the end of each Fiscal Quarter, a Consolidated Net Worth equal to or
greater than $3,500,000,000.

 

11.14.2                   Consolidated Funded Debt to Consolidated Cash Flow. 
Borrower shall have as of the end of each Fiscal Quarter, a ratio of
Consolidated Funded Debt divided by Consolidated Cash Flow, as measured on the
previous consecutive four Fiscal Quarters, of no greater than 3.50 to 1.00.

 

11.14.3                   Adjusted Consolidated Funded Debt to Consolidated Net
Worth.  Borrower shall not permit the ratio of Adjusted Consolidated Funded Debt
to Consolidated Net Worth to exceed .80 to 1.00, as measured at the end of each
Fiscal Quarter.

 

This Section 11.14 is subject to the Conditional Amendments as set forth in
Section 16.26 and Schedule 3 hereto.

 

ARTICLE 12.  NEGATIVE COVENANTS

 

From and after the date of this Credit Agreement until the Bank Debt is
indefeasibly paid in full, all Letters of Credit and Closing Date Letters of
Credit have expired or been fully drawn or terminated, the Syndication Parties
have no obligation to make any Advance, and the Letter of Credit Bank has no
obligation to issue any Letters of Credit hereunder, Borrower agrees that it
will observe and comply with the following covenants:

 

51

--------------------------------------------------------------------------------


 

12.1                        Borrowing.  Borrower shall not (nor shall it permit
any of its Consolidated Subsidiaries to) create, incur, assume or permit to
exist, directly or indirectly, any Priority Debt if after giving effect thereto
the aggregate outstanding principal amount of all Priority Debt would exceed 20%
of Consolidated Net Worth.

 

12.2                        No Other Businesses.  Borrower shall not (nor shall
it permit any of its Consolidated Subsidiaries to) engage in any material
respects in any business activity or operations other than operations or
activities (a) in the agriculture industry, (b) in the food industry, (c) in the
energy industry, (d) in the financial services industry consisting of the
financing of member cooperatives, producers and other commercial businesses,
insurance and bonding services, and hedging brokerage, in each case conducted in
the ordinary course of business or (e) which are not substantially different
from or are related to its present business activities or operations.

 

12.3                        Liens.  Borrower shall not (nor shall it permit any
of its Consolidated Subsidiaries to) create, incur, assume or suffer to exist
any Lien on any of its real or personal properties (including, without
limitation, leasehold interests, leasehold improvements and any other interest
in real property or fixtures), now owned or hereafter acquired, except the
following Liens (“Permitted Encumbrances”):

 

(a)                                 Liens for taxes or assessments or other
charges or levies of any Governmental Authority, that are not delinquent or if
delinquent (i) are the subject of a Good Faith Contest but in no event past the
time when a penalty would be incurred, and (ii) the aggregate amount of
liabilities so secured (including interest and penalties) does not exceed
$25,000,000.00 at any one time outstanding;

 

(b)                                 Liens imposed by law, such as mechanic’s,
worker’s, repairman’s, miner’s, agister’s, attorney’s, materialmen’s,
landlord’s, warehousemen’s and carrier’s Liens and other similar Liens which are
securing obligations incurred in the ordinary course of business for sums not
yet due and payable or if due and payable which are the subject of a Good Faith
Contest;

 

(c)                                  Liens under workers’ compensation,
unemployment insurance, social security or similar legislation (other than
ERISA), or to secure payments of premiums for insurance purchased in the
ordinary course of business, or to secure the performance of tenders, statutory
obligations, surety and appearance bonds and bids, bonds for release of an
attachment, stay of execution or injunction, leases, government contracts,
performance and return-of-money bonds and other similar obligations, all of
which are incurred in the ordinary course of business of Borrower or such
Consolidated Subsidiary, as applicable, and not in connection with the borrowing
of money;

 

(d)                                 Any attachment or judgment Lien, the time
for appeal or petition for rehearing of which shall not have expired or in
respect of which Borrower or such Consolidated Subsidiary is protected in all
material respects by insurance or for the payment of which adequate reserves
have been established, provided that the execution or other enforcement of such
Liens is effectively stayed and the claims secured thereby are the subject of a
Good Faith Contest, and provided, further, that the aggregate amount of
liabilities of Borrower and its

 

52

--------------------------------------------------------------------------------


 

Consolidated Subsidiaries so secured (including interest and penalties) shall
not be in excess of $25,000,000.00 at any one time outstanding;

 

(e)                                  Easements, rights-of-way, restrictions,
encroachments, covenants, servitudes, zoning and other similar encumbrances
which, in the aggregate, do not materially interfere with the occupation, use
and enjoyment by Borrower or any Consolidated Subsidiary of the property or
assets encumbered thereby in the normal course of its business or materially
impair the value of the property subject thereto;

 

(f)                                   Liens arising in the ordinary course of
business and created in connection with amounts on deposit in charge card and
like accounts (such as Visa or MasterCard);

 

(g)                                  Any Lien created to secure all or any part
of the purchase price or cost of construction, or to secure Debt incurred or
assumed to pay all or a part of the purchase price or cost of construction, of
any property (or any improvement thereon) acquired or constructed by Borrower or
a Consolidated Subsidiary after the date of this Credit Agreement, provided that

 

(i)                                     no such Lien shall extend to or cover
any property other than the property (or improvement thereon) being acquired or
constructed or rights relating solely to such item or items of property (or
improvement thereon),

 

(ii)                                  the principal amount of Debt secured by
any such Lien shall at no time exceed an amount equal to the lesser of (A) the
cost to Borrower or such Consolidated Subsidiary of the property (or improvement
thereon) being acquired or constructed or (B) the “Fair Market Value” (defined
as the sale value of such property that would be realized in an arm’s-length
sale at such time between an informed and willing buyer and an informed and
willing seller (neither being under a compulsion to buy or sell, respectively))
(as determined in good faith by Borrower) of such property, determined at the
time of such acquisition or at the time of substantial completion of such
construction, and

 

(iii)                               such Lien shall be created contemporaneously
with, or within 180 days after, the acquisition or completion of construction of
such property (or improvement thereon);

 

(h)                                 Any Lien existing on property acquired by
Borrower or any Consolidated Subsidiary at the time such property is so acquired
(whether or not the Debt secured thereby is assumed by Borrower or such
Consolidated Subsidiary) or any Lien existing on property of a Person
immediately prior to the time such Person is merged into or consolidated with
Borrower or any Consolidated Subsidiary, provided that

 

(i)                                     no such Lien shall have been created or
assumed in contemplation of such acquisition of property or such consolidation
or merger,

 

(ii)                                  such Lien shall extend only to the
property acquired or the property of such Person merged into or consolidated
with Borrower or such

 

53

--------------------------------------------------------------------------------


 

Consolidated Subsidiary which was subject to such Lien as of the time of such
consolidation or merger, and

 

(iii)                               the principal amount of the Debt secured by
any such Lien shall at no time exceed an amount equal to 100% of the Fair Market
Value (as determined in good faith by the board of directors of Borrower or such
Consolidated Subsidiary) of the property subject thereto at the time of the
acquisition thereof or at the time of such merger or consolidation;

 

(i)                                     Liens of CoBank and other cooperatives,
respectively, on Investments by Borrower in the stock, participation
certificates, or allocated reserves of CoBank or other cooperatives,
respectively, owned by Borrower;

 

(j)                                    All precautionary filings of financing
statements under the Uniform Commercial Code which cover property that is made
available to or used by Borrower or any Consolidated Subsidiary pursuant to the
terms of an Operating Lease or Capital Lease;

 

(k)                                 Liens consisting of the cash
collateralization of obligations in respect of Letters of Credit; and

 

(l)                                     other Liens not otherwise permitted
under clauses (a) through (k) of this Section 12.3 securing Debt, provided that
the existence, creation, issuance, incurrence or assumption of such Debt is
permitted under Sections 12.1 and 11.14 hereof.

 

12.4                        Sale of Assets.  Borrower shall not (nor shall it
permit any of its Consolidated Subsidiaries to) sell, convey, assign, lease or
otherwise transfer or dispose of, voluntarily, by operation of law or otherwise,
any material part of its now owned or hereafter acquired assets during any
twelve (12) month period commencing September 1, 2014 and each September 1
thereafter, except:  (a) the sale of inventory, equipment and fixtures disposed
of in the ordinary course of business, (b) the sale or other disposition of
assets no longer necessary or useful for the conduct of its business, (c) leases
or sales of assets of Borrower or any Subsidiary of Borrower to any joint
venture entity, of which Borrower or any Subsidiary of Borrower holds an
ownership interest and shares in the earnings; provided, that the terms of any
such lease or sale and the division of the joint venture’s earnings, when viewed
as a whole, can be reasonably expected to generate the same or greater book
earnings and cash flow for Borrower or such Subsidiary of Borrower as would be
generated absent such lease or sale, and (d) the sale by CHS Capital of loans
and commitments originated by it in the ordinary course of business.  For
purposes of this Section 12.4, “material part” shall mean ten percent (10%) or
more of the lesser of the book value or the market value of the assets of
Borrower or such Consolidated Subsidiary as shown on the balance sheets thereof
as of the August 31 immediately preceding each such twelve (12) month
measurement period.

 

12.5                        Liabilities of Others.  Borrower shall not (nor
shall it permit any of its Consolidated Subsidiaries to) assume, Guarantee,
become liable as a surety, endorse, contingently agree to purchase, or otherwise
be or become liable, directly or indirectly (including, but not limited to, by
means of a maintenance agreement, an asset or stock purchase agreement, or any
other agreement designed to ensure any creditor against loss), for or on

 

54

--------------------------------------------------------------------------------


 

account of the obligation of any Person, except:  (a) by the endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of Borrower’s or any Consolidated Subsidiary’s business;
(b) guarantees made from time to time, whether in existence on the Closing Date
or made subsequent thereto, among Borrower and its Consolidated Subsidiaries;
provided, that guarantees of obligations of CHS Capital by Borrower and its
Consolidated Subsidiaries (other than CHS Capital) shall not exceed in the
aggregate (x) $1,000,000,000.00 minus (y) the amount of loans or advances by
Borrower and such Consolidated Subsidiaries to CHS Capital under
Section 12.6(c) and Investments by Borrower and such Consolidated Subsidiaries
in CHS Capital under Section 12.8(g); and (c) guarantees made from time to time
(including, for the avoidance of doubt, guarantees of producer loans and
guarantees of loans to member cooperatives), whether in existence on the Closing
Date or made subsequent thereto, by Borrower and its Consolidated Subsidiaries
in the ordinary course of their respective businesses with respect to the
liabilities and obligations of other Persons (other than CHS Capital), provided,
however, that the aggregate amount of all indebtedness guaranteed under this
clause (c) shall not exceed $1,000,000,000.00 in the aggregate; provided, that
this Section 12.5 is subject to the Conditional Amendments as set forth in
Section 16.26 and Schedule 3 hereto.

 

12.6                        Loans.  Borrower shall not (nor shall it permit any
of its Consolidated Subsidiaries to) lend or advance money, credit, or property
to any Person, except for:  (a) loans to Consolidated Subsidiaries (other than
to CHS Capital, except in the case of loans or advances made by CHS Capital);
(b) trade credit extended in the ordinary course of business and advances
against the purchase price for the purchase by Borrower of goods or services in
the ordinary course of business including extensions of credit in the form of
clearing accounts for settlement of grain purchases and related cash management
activities to cooperative association members; (c) loans to CHS Capital in an
aggregate outstanding principal amount not to exceed in the aggregate
(x) $1,000,000,000.00 minus (y) the amount of guarantees by Borrower and its
Consolidated Subsidiaries (other than CHS Capital) in favor of CHS Capital under
Section 12.5(b) and Investments by Borrower and such Consolidated Subsidiaries
in CHS Capital under Section 12.8(g); (d) other loans (other than loans to CHS
Capital), provided that at all times the aggregate outstanding principal amount
of all such other loans retained by Borrower and any such Consolidated
Subsidiary shall not exceed $500,000,000; (e) loans by NCRA of its excess cash
reserves to its member owners; and (f) loans by CHS Capital in the ordinary
course of business; provided, clause (c)(x) under this Section 12.6 is subject
to the Conditional Amendments as set forth in Section 16.26 and Schedule 3
hereto.

 

12.7                        Merger; Acquisitions; Business Form; etc.  Borrower
shall not (nor shall it permit any of its Consolidated Subsidiaries to) merge or
consolidate with any entity, or acquire all or substantially all of the assets
of any person or entity, or convey, transfer or lease all or substantially all
of its assets to any Person, in a single transaction or in a series of
transactions, or form or create any new Subsidiary (other than a Consolidated
Subsidiary formed by Borrower), acquire the controlling interest in any Person,
change its business form from a cooperative corporation, or commence operations
under any other name, organization, or entity, including any joint venture;
provided, however,

 

(a)                                 The foregoing shall not prevent any
consolidation, acquisition, or merger if after giving effect thereto:

 

55

--------------------------------------------------------------------------------


 

(i)                                     Borrower is the surviving entity; and

 

(ii)                                  no Event of Default or Potential Default
shall have occurred and be continuing.

 

(b)                                 The foregoing shall not prevent Borrower
from forming or creating any new Subsidiary provided:

 

(i)                                     the Investment in such Subsidiary does
not violate any provision of Section 12.8 hereof; and

 

(ii)                                  such Subsidiary shall not acquire all or
substantially all of the assets of any Person except through an acquisition,
consolidation, or merger satisfying the requirements of clause (a) of this
Section 12.7.

 

(c)                                  The foregoing shall not prevent Borrower
from acquiring the controlling interest of any entity described in
Exhibit 12.8(f) hereto or pursuant to Section 12.8(k).

 

(d)                                 CHS Capital shall be permitted to acquire
the assets of, or a controlling interest in, any Person in connection with a
workout, exercise of remedies or restructuring related to CHS Capital’s
financing activities in the ordinary course of business.

 

(e)                                  CHS Capital may transfer CHS Capital Loan
Assets to a Wholly Owned Subsidiary in the ordinary course of business.

 

No such conveyance, transfer or lease of substantially all of the assets of
Borrower shall have the effect of releasing Borrower or any successor
corporation or limited liability company that shall theretofore have become such
in the manner prescribed in this Section 12.7 from its liability under this
Credit Agreement or the Notes.

 

12.8                        Investments.  Except for the purchase of Bank Equity
Interests, Borrower shall not (nor shall it permit any of its Consolidated
Subsidiaries to) own, purchase or acquire any stock, obligations or securities
of, or any other interest in, or make any capital contribution to, or otherwise
make an Investment in, any Person, except that Borrower and the Consolidated
Subsidiaries may own, purchase or acquire:

 

(a)                                 commercial paper maturing not in excess of
one year from the date of acquisition and rated P1 by Moody’s Investors
Service, Inc. or A1 by Standard & Poor’s Corporation on the date of acquisition;

 

(b)                                 certificates of deposit in North American
commercial banks rated C or better by Keefe, Bruyette & Woods, Inc. or 3 or
better by Cates Consulting Analysts (or any successors thereto), maturing not in
excess of one year from the date of acquisition;

 

(c)                                  obligations of the United States government
or any agency thereof, the obligations of which are guaranteed by the United
States government, maturing, in each case, not in excess of one year from the
date of acquisition;

 

56

--------------------------------------------------------------------------------


 

(d)                                 repurchase agreements of any bank or trust
company incorporated under the laws of the United States of America or any state
thereof and fully secured by a pledge of obligations issued or fully and
unconditionally guaranteed by the United States government;

 

(e)                                  Investments permitted under Sections 12.5,
12.6, and 12.7;

 

(f)                                   Investments in Persons identified,
including the book value of each such Investment, on Exhibit 12.8(f) hereto;
provided that the amount of such Investment shall not increase above the amount
shown in Exhibit 12.8(f), except for Investments made pursuant to clauses
(h) and (k) of this Section 12.8;

 

(g)                                  Investments by Borrower or Consolidated
Subsidiaries in Consolidated Subsidiaries; provided that Investments in CHS
Capital by Borrower and its Consolidated Subsidiaries (other than CHS Capital)
shall not exceed in the aggregate (x) $1,000,000,000.00 minus (y) the amount of
guarantees by Borrower and such Consolidated Subsidiaries in favor of CHS
Capital under Section 12.5(b) and loans or advances by Borrower and such
Consolidated Subsidiaries to CHS Capital under Section 12.6(c); provided, this
clause (g) is subject to the Conditional Amendments as set forth in
Section 16.26 and Schedule 3 hereto;

 

(h)                                 Investments in the form of non-cash
patronage dividends or retained earnings in any Person;

 

(i)                                     insurance and bonding services provided
by CHS Insurance Services, LLC and its Subsidiaries in the ordinary course of
business;

 

(j)                                    Investment in CF Industries Nitrogen LLC
in an amount not to exceed $2,800,000,000; and

 

(k)                                 Investments in addition to those permitted
by clauses (a) through (i) above in other Persons (other than CHS Capital) in an
aggregate amount outstanding at any point in time not exceeding the greater of
(a) $1,500,000,000.00 and (b) 10% of the total assets of Borrower as set forth
on Borrower’s balance sheet for the most recent Fiscal Year, determined in
accordance with GAAP (for the avoidance of doubt, without regard to any limit on
the amount of intangible assets included in other provisions of this Credit
Agreement).

 

12.9                        Transactions With Related Parties.  Borrower shall
not, and will not permit any Subsidiary to, enter into directly or indirectly
any transaction or material group of related transactions (including, without
limitation, the purchase, lease, sale or exchange of properties of any kind or
the rendering of any service) with any Affiliate, except in the ordinary course
and pursuant to the reasonable requirements of Borrower’s or such Subsidiary’s
business and upon fair and reasonable terms no less favorable than would be
obtained by Borrower or such Subsidiary in a comparable arm’s-length transaction
with an unrelated Person.

 

12.10                 Patronage Refunds, etc.  Borrower shall not, directly or
indirectly, in any Fiscal Year (a) declare or pay any cash patronage refunds to
patrons or members which in the aggregate exceed 20% of Borrower’s consolidated
net patronage income for the Fiscal Year of Borrower preceding the Fiscal Year
in which such patronage refunds are to be paid, (b) directly or

 

57

--------------------------------------------------------------------------------


 

indirectly redeem or otherwise retire its equity, or (c) make any cash
distributions of any kind or character in respect of its equity, unless, in the
case of the foregoing clauses (a), (b), or (c), (i) at the time of taking such
action no Event of Default or Potential Default exists hereunder and (ii) after
giving effect thereto no Event of Default or Potential Default would exist
hereunder.

 

12.11                 Change in Fiscal Year.  Borrower shall not change its
Fiscal Year from a year ending on August 31 unless required to do so by the
Internal Revenue Service, in which case Borrower agrees to such amendment of the
terms Fiscal Quarter and Fiscal Year, as used herein, as the Administrative
Agent reasonably deems necessary.

 

12.12                 ERISA.  Borrower shall not:  (a) engage in or permit any
transaction which could result in a “prohibited transaction” (as such term is
defined in Section 406 of ERISA) or in the imposition of an excise tax pursuant
to Section 4975 of the Code with respect to any Borrower Benefit Plan;
(b) engage in or permit any transaction or other event which could result in a
“reportable event” (as such term is defined in Section 4043 of ERISA) for any
Borrower Pension Plan; (c) fail to make full payment when due of all amounts
which, under the provisions of any Borrower Benefit Plan, Borrower is required
to pay as contributions thereto; (d) permit to exist any “accumulated funding
deficiency” (as such term is defined in Section 302 of ERISA) as of the end of
any Fiscal Year, in excess of five percent (5.0%) of net worth (determined in
accordance with GAAP) of Borrower and its Consolidated Subsidiaries, whether or
not waived, with respect to any Borrower Pension Plan; (e) fail to make any
payments to any Multiemployer Plan that Borrower may be required to make under
any agreement relating to such Multiemployer Plan or any law pertaining thereto;
or (f) terminate any Borrower Pension Plan in a manner which could result in the
imposition of a lien on any property of Borrower pursuant to Section 4068 of
ERISA. Borrower shall not terminate any Borrower Pension Plan so as to result in
any liability to the PBGC.

 

12.13                 Sanctions Laws and Regulations.

 

(a)                                 Borrower shall not request any Loans or
Letters of Credit, and Borrower shall not, directly or indirectly, use, and
shall not make available any proceeds hereunder to any of its Subsidiaries,
joint venture partner or any other Person and their respective directors,
officers and employees shall not, directly or indirectly, use the proceeds of
the Loans, Letters of Credit or any other application of the credit facilities
under this Credit Agreement (i) in furtherance of an offer, payment, promise to
pay or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) to fund any
activities or business with any Person, or in any country or territory, that at
the time of such funding is a Sanctioned Person or Sanctioned Country; provided,
that, the Borrower and its Subsidiaries may engage in business activities in
such countries or territories otherwise prohibited under this clause (ii) to the
extent expressly authorized by the governments of the United States, the United
Nations Security Council, the European Union and the United Kingdom, provided
such activities would not result in a violation of any Sanctions Laws and
Regulations by any party to this Credit Agreement, or (iii) in any other manner
that would result in a violation of any Sanctions Laws and Regulations by any
party to this Credit Agreement.

 

(b)                                 Borrower shall not knowingly permit any of
the funds or assets of Borrower that are used to pay any amount due pursuant to
this Credit Agreement to constitute

 

58

--------------------------------------------------------------------------------


 

funds obtained from transactions with or relating to Designated Persons or
countries which are the subject of sanctions under any Sanctions Laws and
Regulations.

 

ARTICLE 13.  INDEMNIFICATION

 

13.1                        General; Stamp Taxes; Intangibles Tax.  Borrower
agrees to indemnify and hold the Administrative Agent, each Syndication Party
and each of their respective Affiliates, together with each of their respective
directors, officers, employees, agents, professional advisers and
representatives (“Indemnified Parties”) harmless from and against any and all
claims, damages, losses, liabilities, costs or expenses whatsoever which the
Administrative Agent or any other Indemnified Party may incur (or which may be
claimed against any such Indemnified Party by any Person), including attorneys’
fees incurred by any Indemnified Party, arising out of or resulting from: 
(a) the execution or delivery of this Credit Agreement or any other Loan
Document or any agreement or instrument contemplated thereby; (b) the use of the
proceeds of the Loans or issuances of Letters of Credit; (c) the material
inaccuracy of any representation or warranty of or with respect to Borrower in
this Credit Agreement or the other Loan Documents; (d) the material failure of
Borrower to perform or comply with any covenant or obligation of Borrower under
this Credit Agreement or the other Loan Documents; (e) the exercise by the
Administrative Agent of any right or remedy set forth in this Credit Agreement
or the other Loan Documents; (f) all acts or omissions of the beneficiary of any
Letter of Credit, and for such purposes, such beneficiary shall be deemed
Borrower’s agent; or (g) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not an Indemnified Party is a party
thereto (and regardless of whether such matter is initiated by a third party or
by Borrower or any of its Subsidiaries or Affiliates); provided that Borrower
shall have no obligation to indemnify any Indemnified Party against claims,
damages, losses, liabilities, costs or expenses to the extent that a court of
competent jurisdiction renders a final non-appealable determination that the
foregoing are solely the result of the willful misconduct or gross negligence of
such Indemnified Party.  In addition, Borrower agrees to indemnify and hold the
Indemnified Parties harmless from and against any and all claims, damages,
losses, liabilities, costs or expenses whatsoever which the Administrative Agent
or any other Indemnified Party may incur (or which may be claimed against any
such Indemnified Party by any Person), including attorneys’ fees incurred by any
Indemnified Party, arising out of or resulting from the imposition or nonpayment
by Borrower of any stamp tax, intangibles tax, or similar tax imposed by any
state, including any amounts owing by virtue of the assertion that the property
valuation used to calculate any such tax was understated.  Borrower shall have
the right to assume the defense of any claim as would give rise to Borrower’s
indemnification obligation under this Section 13.1 with counsel of Borrower’s
choosing so long as such defense is being diligently and properly conducted and
Borrower shall establish to the Indemnified Party’s satisfaction that the amount
of such claims are not, and will not be, material in comparison to the liquid
and unrestricted assets of Borrower available to respond to any award which may
be granted on account of such claim.  So long as the conditions of the preceding
sentence are met, Indemnified Party shall have no further right to reimbursement
of attorneys’ fees incurred thereafter.  To the fullest extent permitted by
applicable law Borrower shall not assert and hereby waives any claim against any
Indemnified Party on any theory of liability for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Credit Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Advance, or the use

 

59

--------------------------------------------------------------------------------


 

of the proceeds thereof.  No Indemnified Party shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Credit Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.  The
obligation to indemnify set forth in this Section 13.1 shall survive the
termination of this Credit Agreement and other covenants.

 

13.2                        Indemnification Relating to Hazardous Substances. 
Borrower shall not locate, produce, treat, transport, incorporate, discharge,
emit, release, deposit or dispose of any Hazardous Substance in, upon, under,
over or from any property owned or held by Borrower, except in accordance with
all Environmental Regulations; Borrower shall not permit any Hazardous Substance
to be located, produced, treated, transported, incorporated, discharged,
emitted, released, deposited, disposed of or to escape in, upon, under, over or
from any property owned or held by Borrower, except in accordance with
Environmental Regulations; and Borrower shall comply with all Environmental
Regulations which are applicable to such property.  Borrower shall indemnify the
Indemnified Parties against, and shall reimburse the Indemnified Parties for,
any and all claims, demands, judgments, penalties, liabilities, costs, damages
and expenses, including court costs and attorneys’ fees incurred by the
Indemnified Parties (prior to trial, at trial and on appeal) in any action
against or involving the Indemnified Parties, resulting from any breach of the
foregoing covenants in this Section 13.2 or the covenants in Section 11.5
hereof, or from the discovery of any Hazardous Substance in, upon, under or
over, or emanating from, such property, it being the intent of Borrower and the
Indemnified Parties that the Indemnified Parties shall have no liability or
responsibility for damage or injury to human health, the environmental or
natural resources caused by, for abatement and/or clean-up of, or otherwise with
respect to, Hazardous Substances as the result of the Administrative Agent or
any Syndication Party exercising any of its rights or remedies with respect
thereto, including but not limited to becoming the owner thereof by foreclosure
or conveyance in lieu of foreclosure of a judgment lien; provided that such
indemnification as it applies to the exercise by the Administrative Agent or any
Syndication Party of its rights or remedies with respect to the Loan Documents
shall not apply to claims arising solely with respect to Hazardous Substances
brought onto such property by the Administrative Agent or such Syndication Party
while engaged in activities other than operations substantially the same as the
operations previously conducted on such property by Borrower.  The foregoing
covenants of this Section 13.2 shall be deemed continuing covenants for the
benefit of the Indemnified Parties, and any successors and assigns of the
Indemnified Parties, including but not limited to, any transferee of the title
of the Administrative Agent or any Syndication Party or any subsequent owner of
the property, and shall survive the satisfaction or release of any lien, any
foreclosure of any lien and/or any acquisition of title to the property or any
part thereof by the Administrative Agent or any Syndication Party, or anyone
claiming by, through or under the Administrative Agent or any Syndication Party
or Borrower by deed in lieu of foreclosure or otherwise.  Any amounts covered by
the foregoing indemnification shall bear interest from the date incurred at the
Default Interest Rate, shall be payable on demand.  The indemnification and
covenants of this Section 13.2 shall survive the termination of this Credit
Agreement and other covenants.

 

60

--------------------------------------------------------------------------------


 

ARTICLE 14.  EVENTS OF DEFAULT; RIGHTS AND REMEDIES

 

14.1                        Events of Default.  The occurrence of any of the
following events (each an “Event of Default”) shall, at the option of the
Administrative Agent or at the direction of the Required Lenders, make the
entire Bank Debt immediately due and payable (provided, that in the case of an
Event of Default under Subsection 14.1(e) with respect to Borrower all amounts
owing hereunder and under the other Loan Documents shall automatically and
immediately become due and payable without any action by or on behalf of the
Administrative Agent), and the Administrative Agent may exercise all rights and
remedies for the collection of any amounts outstanding hereunder and take
whatever action it deems necessary to secure itself, all without notice of
default, presentment or demand for payment, protest or notice of nonpayment or
dishonor, or other notices or demands of any kind or character:

 

(a)                                 Failure of Borrower to pay (i) when due,
whether by acceleration or otherwise, any principal (or any reimbursement
obligation under any Letter of Credit) in accordance with this Credit Agreement
or the other Loan Documents, or (ii) within five (5) days of the date when due,
whether by acceleration or otherwise, any interest or amounts other than
principal in accordance with this Credit Agreement or the other Loan Documents.

 

(b)                                 Any representation or warranty set forth in
any Loan Document, any 5-Year Borrowing Notice, any financial statements or
reports or projections or forecasts, or in connection with any transaction
contemplated by any such document, shall prove in any material respect to have
been false or misleading when made or furnished by Borrower.

 

(c)                                  Any default by Borrower in the performance
or compliance with the covenants, promises, conditions or provisions of Sections
11.2, 11.3 (with respect to Borrower’s existence) 11.10, 11.14 or Article 12
(excluding Section 12.12) of this Credit Agreement.

 

(d)                                 The failure of Borrower to pay when due, or
failure to perform or observe any other obligation or condition with respect to
any of the following obligations to any Person, beyond any period of grace under
the instrument creating such obligation:  (i) any indebtedness for borrowed
money or for the deferred purchase price of property or services, (ii) any
obligations under leases which have or should have been characterized as Capital
Leases, or (iii) any contingent liabilities, such as guaranties, for the
obligations of others relating to indebtedness for borrowed money or for the
deferred purchase price of property or services or relating to obligations under
leases which have or should have been characterized as Capital Leases; provided
that no such failure will be deemed to be an Event of Default hereunder unless
and until the aggregate amount owing under obligations with respect to which
such failures have occurred and are continuing is at least $100,000,000.00.

 

(e)                                  Borrower or any Significant Subsidiary
applies for or consents to the appointment of a trustee or receiver for any part
of its properties; any bankruptcy, reorganization, debt arrangement, dissolution
or liquidation proceeding is commenced or consented to by Borrower or any
Significant Subsidiary; or any application for appointment of a receiver or a
trustee, or any proceeding for bankruptcy, reorganization, debt management or

 

61

--------------------------------------------------------------------------------


 

liquidation is filed for or commenced against Borrower or any Significant
Subsidiary, and is not withdrawn or dismissed within sixty (60) days thereafter.

 

(f)                                   Failure of Borrower to comply with any
other provision of this Credit Agreement or the other Loan Documents not
constituting an Event of Default under any of the preceding subclauses of this
Section 14.1, and such failure continues for thirty (30) days after Borrower
learns of such failure to comply, whether by Borrower’s own discovery or through
notice from the Administrative Agent.

 

(g)                                  The entry of one or more judgments in an
aggregate amount in excess of $25,000,000.00 against Borrower not stayed,
discharged or paid within thirty (30) days after entry.

 

(h)                                 The occurrence of an “Event of Default”
under any Material Debt Agreement.

 

(i)                                     The occurrence of a Change of Control.

 

14.2                        No Advance.  The Syndication Parties shall have no
obligation to make any Advance, and the Letter of Credit Bank shall have no
obligation to issue a Letter of Credit, if a Potential Default or an Event of
Default shall occur and be continuing.

 

14.3                        Rights and Remedies.  In addition to the remedies
set forth in Section 14.1 and 14.2 hereof, upon the occurrence of an Event of
Default, the Administrative Agent shall be entitled to exercise, subject to the
provisions of Section 15.8 hereof, all the rights and remedies provided in the
Loan Documents and by any applicable law.  Each and every right or remedy
granted to the Administrative Agent pursuant to this Credit Agreement and the
other Loan Documents, or allowed the Administrative Agent by law or equity,
shall be cumulative.  Failure or delay on the part of the Administrative Agent
to exercise any such right or remedy shall not operate as a waiver thereof.  Any
single or partial exercise by the Administrative Agent of any such right or
remedy shall not preclude any future exercise thereof or the exercise of any
other right or remedy.

 

14.4                        Allocation of Proceeds.  If an Event of Default has
occurred and is continuing and the maturity of all or any portion of the Bank
Debt has been accelerated pursuant to this Article 14, all payments received by
the Administrative Agent hereunder, in respect of any principal of or interest
on the Bank Debt or any other amounts payable by Borrower hereunder (other than
amounts deposited with the Administrative Agent pursuant to Section 4.4, which
shall be applied to repay any unreimbursed drawings or payments under Letters of
Credit) shall be applied by the Administrative Agent in the following order, in
each case whether or not allowed or allowable in any applicable bankruptcy,
insolvency, receivership or other similar proceeding:

 

(i)                                     amounts due to the Administrative Agent
and the Bid Agent hereunder in their capacity as such;

 

(ii)                                  payments of accrued interest and
outstanding principal amounts owing to the Overnight Lender in respect of
Overnight Advances;

 

62

--------------------------------------------------------------------------------


 

(iii)                               amounts due to the Letter of Credit Bank
pursuant to Sections 4.2.3, 5.5 and 16.1;

 

(iv)                              payment of cash amounts to the Administrative
Agent in respect of Letters of Credit pursuant to Section 4.4 hereof;

 

(v)                                 amounts due to the Syndication Parties
pursuant to Sections 5.5 and 16.1, on a pro rata basis;

 

(vi)                              payments of accrued interest in respect of
Advances, to be applied ratably between 5-Year Advances and Bid Advances and
thereafter applied in accordance with Section 6.6.1 or 6.6.2, as applicable;

 

(vii)                           payments of outstanding principal amounts in
respect of Advances, to be applied ratably between 5-Year Advances and Bid
Advances and thereafter applied in accordance with Section 6.6.1 or 6.6.2, as
applicable;

 

(viii)                        all other Bank Debt, on a pro rata basis;

 

(ix)                              all other obligations of Borrower and its
Subsidiaries owing to any Syndication Party, to the extent evidenced in writing
to Borrower and the Administrative Agent, on a pro rata basis; and

 

(x)                                 any surplus remaining after application as
provided for herein, to Borrower or otherwise as may be required by applicable
law.

 

ARTICLE 15.  AGENCY AGREEMENT

 

15.1                        Funding of Syndication Interest.  Each Syndication
Party, severally but not jointly, hereby irrevocably agrees to fund its Funding
Share of the Advances (“Advance Payment”) as determined pursuant to the terms
and conditions contained herein and in particular, Articles 2, 3, and 4 hereof. 
Each Syndication Party’s Individual 5-Year Commitment and its interest in each
Advance hereunder (collectively, its “Syndication Interest”) shall be without
recourse to the Administrative Agent or any other Syndication Party and shall
not be construed as a loan from any Syndication Party to the Administrative
Agent or any other Syndication Party.

 

15.2                        Syndication Parties’ Obligations to Remit Funds. 
Each Syndication Party agrees to remit its Funding Share of each Advance to the
Administrative Agent as, and within the time deadlines (“Syndication Party
Advance Date”), required in this Credit Agreement.  Unless the Administrative
Agent shall have received notice from a Syndication Party (i) in the case of
LIBO Rate Loans, prior to the date on which such Syndication Party is to provide
funds to the Administrative Agent for an Advance to be made by such Syndication
Party or (ii) in the case of Base Rate Loans, prior to the time and date on
which such Syndication Party is to provide funds to the Administrative Agent for
an Advance to be made by such Syndication Party, that such Syndication Party
will not make available to the Administrative Agent such funds, the
Administrative Agent may assume that such Syndication Party has made such funds
available to the Administrative Agent on the date of such Advance in accordance
with the terms of this

 

63

--------------------------------------------------------------------------------


 

Credit Agreement and the Administrative Agent in its sole discretion may, but
shall not be obligated to, in reliance upon such assumption, make available to
Borrower on such date a corresponding amount.  If and to the extent such
Syndication Party shall not have made such funds available to the Administrative
Agent by the applicable Syndication Party Advance Date and such Syndication
Party has not given the Administrative Agent the notice referenced in the
immediately preceding sentence, such Syndication Party agrees to repay the
Administrative Agent forthwith on demand such corresponding amount (if any) made
available by the Administrative Agent together with interest thereon, for each
day from the date such amount is made available to Borrower until the Banking
Day such amount is repaid to the Administrative Agent (assuming payment is
received by the Administrative Agent at or prior to 2:00 P.M. (Central time),
and until the next Banking Day if payment is not received until after 2:00
P.M. (Central time)), at the customary rate set by the Administrative Agent for
the correction of errors among banks for three (3) Banking Days and thereafter
at the Base Rate.  If such Syndication Party shall repay to the Administrative
Agent such corresponding amount (if any) made available by the Administrative
Agent, such amount so repaid shall constitute such Syndication Party’s Advance
for purposes of this Credit Agreement.  If such Syndication Party does not pay
such corresponding amount (if any) made available by the Administrative Agent
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify Borrower, and Borrower shall immediately pay such
corresponding amount to the Administrative Agent with the interest thereon, for
each day from the date such amount is made available to Borrower until the date
such amount is repaid to the Administrative Agent, at the rate of interest
applicable to such Advance at the time.

 

15.3                        [Reserved].

 

15.4                        Syndication Party’s Failure to Remit Funds.  If a
Syndication Party (“Delinquent Syndication Party”) fails to remit its Funding
Share (a) of a 5-Year Advance (including a risk participation in an Overnight
Advance under Section 3.9), or (b) of a Bid Advance, in full by the date and
time required (the unpaid amount of any such payment being hereinafter referred
to as the “Delinquent Amount”), in addition to any other remedies available
hereunder, any other Syndication Party or Syndication Parties may, but shall not
be obligated to, advance the Delinquent Amount (the Syndication Party or
Syndication Parties which advance such Delinquent Amount are referred to as the
“Contributing Syndication Parties”), in which case (w) the Delinquent Amount
which any Contributing Syndication Party advances shall be treated as a loan to
the Delinquent Syndication Party and shall not be counted in determining the
Individual Outstanding 5-Year Obligations of any Contributing Syndication Party,
and (x) the Delinquent Syndication Party shall be obligated to pay to the
Administrative Agent, for the account of the Contributing Syndication Parties,
interest on the Delinquent Amount at a rate of interest equal to the rate of
interest which Borrower is obligated to pay on the Delinquent Amount plus 200
basis points (“Delinquency Interest”) until the Delinquent Syndication Party
remits the full Delinquent Amount and remits all Delinquency Interest to the
Administrative Agent, which will distribute such payments to the Contributing
Syndication Parties (pro rata based on the amount of the Delinquent Amount which
each of them (if more than one) advanced) on the same Banking Day as such
payments are received by the Administrative Agent if received no later than 2:00
P.M. (Central time) or the next Banking Day if received by the Administrative
Agent thereafter.  In addition, the Contributing Syndication Parties shall be
entitled to share, on the same pro rata basis, and the Administrative Agent
shall pay over to them to the extent

 

64

--------------------------------------------------------------------------------


 

received, for application against Delinquency Interest and the Delinquent
Amount, the Delinquent Syndication Party’s Payment Distribution and any fee
distributions or distributions made under Section 15.11 hereof until the
Delinquent Amount and all Delinquency Interest have been paid in full.  For
voting purposes the Administrative Agent shall readjust the Individual 5-Year
Commitments of such Delinquent Syndication Party and the Contributing
Syndication Parties from time to time first to reflect the advance of the
Delinquent Amount by the Contributing Syndication Parties, and then to reflect
the full or partial reimbursement to the Contributing Syndication Parties of
such Delinquent Amount.  As between the Delinquent Syndication Party and the
Contributing Syndication Parties, the Delinquent Syndication Party’s interest in
its Advances shall be deemed to have been partially assigned to the Contributing
Syndication Parties in the amount of the Delinquent Amount and Delinquency
Interest owing to the Contributing Syndication Parties from time to time.  This
Section 15.4 shall also be applicable to Advances funded by the Administrative
Agent (y) under Section 3.8 hereof, in which case the Administrative Agent, in
its capacity as such, shall be deemed to be the Contributing Syndication Party,
and (z) under Section 3.10 hereof, in which case the Administrative Agent, in
its capacity as such, shall be deemed to be the Contributing Syndication Party
and the Overnight Lender shall be deemed to be the Delinquent Syndication
Party.  For the purposes of calculating interest owed by a Delinquent
Syndication Party, payments received on other than a Banking Day shall be deemed
to have been received on the next Banking Day, and payments received after 2:00
P.M. (Central time) shall be deemed to have been received on the next Banking
Day.

 

15.5                        Agency Appointment.  Each of the Syndication Parties
hereby designates and appoints the Administrative Agent to act as agent to
service and collect the Loans and its respective Advances and Notes, if any, and
to take such action on behalf of such Syndication Party with respect to the
Loans and such Advances and Notes, if any, and to execute such powers and to
perform such duties, as specifically delegated or required herein, as well as to
exercise such powers and to perform such duties as are reasonably incidental
thereto, and to receive and benefit from such fees and indemnifications as are
provided for or set forth herein, until such time as a successor is appointed
and qualified to act as the Administrative Agent.  The institution serving as
the Administrative Agent or Bid Agent hereunder shall have the same rights and
powers in its capacity as a Syndication Party as any other Syndication Party and
may exercise the same as though it were not the Administrative Agent or Bid
Agent, and such Syndication Party and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with Borrower or any
Subsidiary or other Affiliate thereof as if it were not the Administrative Agent
or Bid Agent hereunder.

 

15.6                        Power and Authority of the Administrative Agent. 
Without limiting the generality of the power and authority vested in the
Administrative Agent pursuant to Section 15.5 hereof, the power and authority
vested in the Administrative Agent includes, but is not limited to, the
following:

 

15.6.1                          Advice.  To solicit the advice and assistance of
each of the Syndication Parties and Voting Participants concerning the
administration of the Loans and the exercise by the Administrative Agent of its
various rights, remedies, powers, and discretions with respect thereto.  As to
any matters not expressly provided for by this Credit Agreement or any other
Loan Document, the Administrative Agent shall in all cases be fully protected in
acting, or in

 

65

--------------------------------------------------------------------------------


 

refraining from acting, hereunder in accordance with instructions signed by all
of the Syndication Parties or the Required Lenders, as the case may be (and
including in each such case, Voting Participants), and any action taken or
failure to act pursuant thereto shall be binding on all of the Syndication
Parties, Voting Participants, and the Administrative Agent.  In the absence of a
request by the Required Lenders, the Administrative Agent shall have authority,
in its sole discretion, to take or not to take any action, unless the Loan
Documents specifically require the consent of the Required Lenders, of all of
the Syndication Parties or of other specified Persons.

 

15.6.2              Documents.  To execute, seal, acknowledge, and deliver as
the Administrative Agent, all such instruments as may be appropriate in
connection with the administration of the Loans and the exercise by the
Administrative Agent of its various rights with respect thereto.

 

15.6.3              Proceedings.  To initiate, prosecute, defend, and to
participate in, actions and proceedings in its name as the Administrative Agent
for the ratable benefit of the Syndication Parties.

 

15.6.4              Retain Professionals.  To retain attorneys, accountants, and
other professionals to provide advice and professional services to the
Administrative Agent, with their fees and expenses reimbursable to the
Administrative Agent by Syndication Parties pursuant to Section 15.18 hereof.

 

15.6.5              Incidental Powers.  To exercise powers reasonably incident
to the Administrative Agent’s discharge of its duties enumerated in Section 15.7
hereof.

 

15.7                        Duties of the Administrative Agent.  The duties of
the Administrative Agent hereunder shall consist of the following:

 

15.7.1              Possession of Documents.  To safekeep one original of each
of the Loan Documents other than the Notes (which will be in the possession of
the Syndication Party named as payee therein).

 

15.7.2              Distribute Payments.  To receive and distribute to the
Syndication Parties payments made by Borrower pursuant to the Loan Documents, as
provided in Article 6 hereof.  Unless the Administrative Agent shall have
received notice from Borrower prior to the date on which any payment is due to
any Syndication Party hereunder that Borrower will not make such payment in
full, the Administrative Agent may assume that Borrower has made such payment in
full to the Administrative Agent on such date and the Administrative Agent in
its sole discretion may, but shall not be obligated to, in reliance upon such
assumption, cause to be distributed to each Syndication Party on such due date
an amount equal to the amount then due such Syndication Party.  If and to the
extent Borrower shall not have so made such payment in full to the
Administrative Agent, each Syndication Party shall repay to the Administrative
Agent forthwith on demand such amount distributed to such Syndication Party
together with interest thereon, for each day from the date such amount is
distributed to such Syndication Party until the date such Syndication Party
repays such amount to the Administrative Agent at the customary rate set by the
Administrative Agent for the correction of errors among banks for three
(3) Banking Days and thereafter at the Base Rate.

 

66

--------------------------------------------------------------------------------


 

15.7.3              Loan Administration.  Subject to the provisions of
Section 15.10 hereof, to, on behalf of and for the ratable benefit of all
Syndication Parties, exercise all rights, powers, privileges, and discretion to
which the Administrative Agent is entitled and elects in its sole discretion to
administer the Loans, including, without limitation:  (a) monitor all borrowing
activity, issuances of Letters of Credit, Individual 5-Year Commitment balances,
and maturity dates of all LIBO Rate Loans; (b) monitor and report Credit
Agreement and covenant compliance, and coordinate required credit actions by the
Syndication Parties (including Voting Participants where applicable); (c) manage
the process for future waivers and amendments if modifications to this Credit
Agreement are required; and (d) administer, record, and process all assignments
to be made for the current and future Syndication Parties (including the
preparation of a revised Schedule 1 to replace the previous Schedule 1).

 

15.7.4              Determination of Individual Lending Capacity and Applicable
Percentage.  The Administrative Agent shall calculate the respective Individual
5-Year Lending Capacity and Applicable Percentage of each Syndication Party from
time to time as it deems necessary or appropriate in its sole discretion, and
such determinations shall be binding on the parties hereto absent manifest
error.

 

15.7.5              Forwarding of Information.  The Administrative Agent shall,
within a reasonable time after receipt thereof, forward to the Syndication
Parties and Voting Participants notices and reports provided to the
Administrative Agent by Borrower pursuant to Section 11.2 hereof.

 

15.8                        Action Upon Default.  Each Syndication Party agrees
that upon its learning of any facts which would constitute a Potential Default
or Event of Default, it shall promptly notify the Administrative Agent by a
writing designated as a notice of default specifying in detail the nature of
such facts and default, and the Administrative Agent shall promptly send a copy
of such notice to all other Syndication Parties.  The Administrative Agent shall
be entitled to assume that no Event of Default or Potential Default has occurred
or is continuing unless it has received written notice from Borrower of such
fact, or has received written notice of default from a Syndication Party.  In
the event the Administrative Agent has received written notice of the occurrence
of a Potential Default or Event of Default as provided in the preceding
sentences, the Administrative Agent may, but is not required to exercise or
refrain from exercising any rights which may be available under the Loan
Documents or at law on account of such occurrence and shall be entitled to use
its discretion with respect to exercising or refraining from exercising any such
rights, unless and until the Administrative Agent has received specific written
instruction from the Required Lenders to refrain from exercising such rights or
to take specific designated action, in which case it shall follow such
instruction; provided that the Administrative Agent shall not be required to
take any action which will subject it to personal liability, or which is or may
be contrary to any provision of the Loan Documents or applicable law.  The
Administrative Agent shall not be subject to any liability by reason of its
acting or refraining from acting pursuant to any such instruction.

 

15.8.1              Indemnification as Condition to Action.  Except for action
expressly required of the Administrative Agent hereunder, the Administrative
Agent shall in all cases be fully justified in failing or refusing to act
hereunder unless it shall have received further assurances (which may include
cash collateral) of the indemnification obligations of the

 

67

--------------------------------------------------------------------------------


 

Syndication Parties under Section 15.19 hereof in respect of any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.

 

15.9                        Bid Agent’s Appointment, Power, Authority, Duties
and Resignation or Removal; Fee.  Each of the Syndication Parties hereby
designates and appoints the Bid Agent to act as such and to take such action on
behalf of such Syndication Party with respect to the acceptance and processing
of Bid Requests and Bids as provided herein, as well as to exercise such powers
and to perform such duties as are reasonably incidental thereto, and to receive
and benefit from such fees and indemnifications as are provided for or set forth
herein, until such time as a successor is appointed and qualified to act as the
Bid Agent.  The Bid Agent shall have such duties as specified in this Credit
Agreement.  The resignation, removal, and designation of a successor for the Bid
Agent shall be in accordance with the procedures set forth in Section 15.22
hereof with respect to the Administrative Agent.  The Bid Agent and any
successor Bid Agent shall be entitled to such fee as agreed upon between
Borrower and the Bid Agent for acting as the Bid Agent.  The indemnification,
expense and exculpatory provisions in this Credit Agreement with respect to the
Administrative Agent shall apply equally to the Bid Agent, as applicable.

 

15.10                 Consent Required for Certain Actions.  Notwithstanding the
fact that this Credit Agreement may otherwise provide that the Administrative
Agent may act at its discretion, the Administrative Agent may not take any of
the following actions (nor may the Syndication Parties take the action described
in Subsection 15.10.1(a)) with respect to, or under, the Loan Documents without
the prior written consent, given after notification by the Administrative Agent
of its intention to take any such action (or notification by such Syndication
Parties as are proposing the action described in Subsection 15.10.1(a) of their
intention to do so), of:

 

15.10.1                   Unanimous.  Each of the Syndication Parties and Voting
Participants before:

 

(a)                                 Amending the definition of Required Lenders
as set forth herein or amending Subsections 15.10.1, 15.10.2, 15.10.3 or
15.10.4;

 

(b)                                 Agreeing to an extension of the 5-Year
Maturity Date or the 5-Year Availability Period, or, except as provided in
Section 2.9, an increase in the 5-Year Commitment or any Syndication Party’s
share thereof; or

 

(c)                                  Agreeing to a reduction in the amount, or
to a delay in the due date, of any payment by Borrower of interest (including
reduction of the interest rate), principal, or fees with respect to the 5-Year
Facility; provided, however, this restriction shall not apply to a delay in
payment granted by the Administrative Agent in the ordinary course of
administration of the Loans and the exercise of reasonable judgment, so long as
such payment delay does not exceed five (5) days;

 

(d)                                 Amending Section 16.6 hereof to permit
Borrower to assign or transfer its rights or obligations hereunder without the
prior written consent of all of the Syndication Parties and the Voting
Participants; or

 

(e)                                  Amending Section 6.6 or 15.13 hereof or
Section 2.1 or 2.8 hereof to the extent relating to pro rata sharing.

 

68

--------------------------------------------------------------------------------


 

15.10.2                   Required Lenders.  The Required Lenders before:

 

(a)                                 Consenting to any action, amendment, or
granting any waiver not covered in Subsections 15.10.1 or 15.10.3; or

 

(b)                                 Agreeing to amend Article 15 of this Credit
Agreement (other than Subsections 15.10.1, 15.10.2, 15.10.3, or 15.10.4).

 

15.10.3                   Action Without Vote.  Notwithstanding any other
provisions of this Section 15.10, the Administrative Agent or, with respect to
Subsection 15.10.3(b) hereof, the Letter of Credit Bank and the Administrative
Agent, may take the following actions without obtaining the consent of the
Syndication Parties or the Voting Participants:

 

(a)                                 Determining after the Closing Date
(i) whether the conditions to a 5-Year Advance have been met, and (ii) the
amount of such 5-Year Advance;

 

(b)                                 Determining (i) whether the conditions and
procedures as set forth in Article 4 hereof for issuance of a Letter of Credit
have been properly satisfied, (ii) the amount of such Letter of Credit and
(iii) the determination and implementation of any LC Separation Arrangements;

 

(c)                                  Determining whether the Bid Advance
conditions and procedures as set forth in Article 3 hereof have been properly
satisfied; and

 

(d)                                 Making modifications pursuant to
Section 16.25, or evidencing the effectiveness of the Conditional Amendments as
set forth in Section 16.26.

 

15.10.4                   Voting Participants.  Under the circumstances set
forth in Section 15.28 hereof, each Voting Participant shall be accorded voting
rights as though such Person was a Syndication Party, and in such case the
voting rights of the Syndication Party from which such Voting Participant
acquired its participation interest shall be reduced accordingly.

 

If no written consent or denial is received from a Syndication Party or a Voting
Participant within five (5) Banking Days after written notice of any proposed
action as described in this Section 15.10 is delivered to such Syndication Party
or Voting Participant by the Administrative Agent, such Syndication Party or
Voting Participant shall be conclusively deemed to have consented thereto for
the purposes of this Section 15.10; provided, that, this paragraph shall not
apply with respect to Section 15.10.1.

 

15.11                 Distribution of Principal and Interest.  The
Administrative Agent may, in its sole discretion, receive and accept all or any
payments (including prepayments) of principal and interest made by Borrower on
the Loans in an account segregated from the Administrative Agent’s other funds
and accounts (“Payment Account”).  After the receipt by the Administrative Agent
of any payment representing interest or principal on the Loans, the
Administrative Agent shall remit to each Syndication Party its share of such
payment as provided in Article 6 hereof (“Payment Distribution”), no later than
3:00 P.M. (Central time) on the same Banking Day as such payment is received by
the Administrative Agent if received no later than 1:00 P.M. (Central time) or
the next Banking Day if received by the Administrative Agent

 

69

--------------------------------------------------------------------------------


 

thereafter.  Any Syndication Party’s rights to its Payment Distribution shall be
subject to the rights of any Contributing Syndication Parties to such amounts as
set forth in Section 15.4 hereof.

 

15.12                 Distribution of Certain Amounts.  The Administrative Agent
shall (a) receive for the benefit of all present and future Syndication Parties,
in the Payment Account (if applicable) and (b) remit to the applicable
Syndication Parties, as indicated, the amounts described below:

 

15.12.1                   Funding Losses.  To each Syndication Party its share
of the amount of any Funding Losses paid by Borrower to the Administrative Agent
in accordance with the Funding Loss Notice such Syndication Party provided to
the Administrative Agent, no later than 3:00 P.M. (Central time) on the same
Banking Day that payment of such Funding Losses is received by the
Administrative Agent, if received no later than 1:00 P.M. (Central time), or the
next Banking Day if received by the Administrative Agent thereafter.

 

15.12.2                 Fees.  To each Syndication Party its share of any 5-Year
Facility Fees paid by Borrower to the Administrative Agent, no later than 3:00
P.M. (Central time) on the same Banking Day that payment of such fees is
received by the Administrative Agent, if received no later than 1:00
P.M. (Central time), or the next Banking Day if received by the Administrative
Agent thereafter.

 

15.13                 Sharing; Collateral Application.  The Syndication Parties
shall have no interest in any other loans made to Borrower by any other
Syndication Party other than the Loans, or in any property taken as security for
any other loan or loans made to Borrower by any other Syndication Party, or in
any property now or hereinafter in the possession or control of any other
Syndication Party, which may be or become security for the Loans solely by
reason of the provisions of a security instrument that would cause such security
instrument and the property covered thereby to secure generally all indebtedness
owing by Borrower to such other Syndication Party.  Notwithstanding the
foregoing, to the extent such other Syndication Party applies such funds or the
proceeds of such property to reduction of one or more of the Loans, such other
Syndication Party shall share such funds or proceeds with all Syndication
Parties according to their respective Individual 5-Year Commitments.  In the
event that any Syndication Party shall obtain payment, whether partial or full,
from any source in respect of one or more of the Loans other than as provided in
this Credit Agreement, including without limitation payment by reason of the
exercise of a right of offset, banker’s lien, general lien, or counterclaim,
such Syndication Party shall promptly make such adjustments (which may include
payment in cash or the purchase of further Syndication Interests or
participations in the Loans) to the end that such excess payment shall be shared
with all other Syndication Parties in accordance with their respective
Individual 5-Year Commitments.  Notwithstanding any of the foregoing provisions
of this Section 15.13 or Article 8 hereof, no Syndication Party (other than
CoBank or a Farm Credit System Institution, as applicable) shall have any right
to, or to the proceeds of, or any right to the application to any amount owing
to such Syndication Party hereunder of any the proceeds of, (a) any Bank Equity
Interests issued to Borrower by CoBank or on account of any statutory lien held
by CoBank on such Bank Equity Interests, or (b) any Bank Equity Interests issued
to Borrower by any Farm Credit System Institution which is a Syndication Party
hereunder or on account of any statutory lien held by such Farm Credit System
Institution on such Bank Equity Interests.

 

70

--------------------------------------------------------------------------------


 

15.14                 Amounts Required to be Returned.  If the Administrative
Agent, in its sole discretion, elects to make any payment to a Syndication Party
in anticipation of the receipt of final funds from Borrower, and such funds are
not received from Borrower, or if excess funds are paid by the Administrative
Agent to any Syndication Party as the result of a miscalculation by the
Administrative Agent, then such Syndication Party shall, on demand of the
Administrative Agent, forthwith return to the Administrative Agent any such
amounts, plus interest thereon (from the day such amounts were transferred by
the Administrative Agent to the Syndication Party to, but not including, the day
such amounts are returned by Syndication Party) at a rate per annum equal to the
customary rate set by the Administrative Agent for the correction of errors
among banks for three (3) Banking Days and thereafter at the Base Rate.  If the
Administrative Agent is required at any time to return to Borrower or a trustee,
receiver, liquidator, custodian, or similar official any portion of the payments
made by Borrower to the Administrative Agent, whether pursuant to any bankruptcy
or insolvency law or otherwise, then each Syndication Party shall, on demand of
the Administrative Agent, forthwith return to the Administrative Agent any such
payments transferred to such Syndication Party by the Administrative Agent but
without interest or penalty (unless the Administrative Agent is required to pay
interest or penalty on such amounts to the person recovering such payments).

 

15.15                 Information to Syndication Parties; Confidentiality. 
Except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, nor shall it be liable for the failure to
disclose, any information relating to Borrower or any of the Consolidated
Subsidiaries that is communicated to or obtained by the Administrative Agent. 
The Syndication Parties acknowledge and agree that all information and reports
received pursuant to this Credit Agreement will be received in confidence in
connection with their Syndication Interest, and that such information and
reports constitute confidential information and shall not, without the prior
written consent of the Administrative Agent or Borrower (which consent will not
be unreasonably withheld, provided that Borrower shall have no consent rights
upon the occurrence and during the continuance of an Event of Default), be used
by the Syndication Party except in connection with the Loans and their
respective Syndication Interests.

 

15.16                 Reliance; No Other Duties.  The Administrative Agent shall
not be liable to Syndication Parties or any other Person for any error in
judgment or for any action taken or not taken by the Administrative Agent or its
agents, directors, officers, employees or representatives (including without
limitation any duties of the Administrative Agent under Section 15.7), except to
the extent that a court of competent jurisdiction renders a final non-appealable
judgment that any of the foregoing resulted from the gross negligence or willful
misconduct of the Administrative Agent.  Without limiting the foregoing, the
Administrative Agent may rely on the advice of counsel, accountants or experts
and on any written document or oral statement it believes to be genuine and
correct and to have been signed or sent by the proper Person or Persons.  The
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made by any other
Person in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance by any other Person of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any

 

71

--------------------------------------------------------------------------------


 

condition set forth in Article 10 or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

15.17                 No Trust or Fiduciary Relationship.  Neither the execution
of this Credit Agreement, nor the sharing in the Loans, nor the holding of the
Loan Documents in its name by the Administrative Agent, nor the management and
administration of the Loans and Loan Documents by the Administrative Agent (
holding certain payments and proceeds in the Payment Account for the benefit of
the Syndication Parties), nor any other right, duty or obligation of the
Administrative Agent under or pursuant to this Credit Agreement is intended to
be or create, and none of the foregoing shall be construed to be or create, any
express, implied or constructive trust or fiduciary relationship between the
Administrative Agent or the Bid Agent and any Syndication Party.  Each
Syndication Party hereby agrees and stipulates that neither the Administrative
Agent nor the Bid Agent is acting as trustee or fiduciary for such Syndication
Party with respect to the Loans, this Credit Agreement, or any aspect of either,
or in any other respect.

 

15.18                 Sharing of Costs and Expenses.  To the extent not paid by
Borrower, each Syndication Party will promptly upon demand reimburse the
Administrative Agent for its proportionate share (based on its Applicable
Percentage), for all reasonable costs, disbursements, and expenses incurred by
the Administrative Agent on or after the date of this Credit Agreement for
legal, accounting, consulting, and other services rendered to the Administrative
Agent in its role as the Administrative Agent in the administration of the
Loans, interpreting the Loan Documents, and protecting, enforcing, or otherwise
exercising any rights, both before and after default by Borrower under the Loan
Documents, and including, without limitation, all costs and expenses incurred in
connection with any bankruptcy proceedings and the exercise of any remedies with
respect to the Cash Collateral Account or otherwise.

 

15.19                 Syndication Parties’ Indemnification of the Administrative
Agent and Bid Agent.  Each of the Syndication Parties agrees to indemnify the
Administrative Agent, including any Successor Agent, and the Bid Agent, in each
case in its capacity as such, and their respective directors, officers,
employees, agents, professional advisers and representatives (“Indemnified
Agency Parties”) (to the extent not reimbursed by Borrower, and without in any
way limiting the obligation of Borrower to do so), ratably (based on its
Applicable Percentage), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever which may at any time (including, without
limitation, at any time following the payment of the Loans and/or the expiration
or termination of this Credit Agreement) be imposed on, incurred by or asserted
against the Administrative Agent or the Bid Agent (or any of the Indemnified
Agency Parties while acting for the Administrative Agent or for any Successor
Agent) in any way relating to or arising out of this Credit Agreement or the
Loan Documents, or the performance of the duties of the Administrative Agent or
the Bid Agent hereunder or thereunder or any action taken or omitted while
acting in the capacity of the Administrative Agent or the Bid Agent under or in
connection with any of the foregoing; provided that the Syndication Parties
shall not be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of an Indemnified Agency Party to the extent that a
court of competent jurisdiction renders a final non-appealable judgment that the
foregoing are the result of the willful misconduct or gross negligence of such
Indemnified Agency Party.

 

72

--------------------------------------------------------------------------------


 

In furtherance but not in limitation of the foregoing, to the extent not
indemnified by Borrower, each Syndication Party shall indemnify the
Administrative Agent for the full amount of any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings or similar charges imposed by any
governmental authority that are attributable to such Syndication Party and that
are payable or paid by the Administrative Agent, together with all interest,
penalties, reasonable costs and expenses arising therefrom or with respect
thereto, as determined by the Administrative Agent in good faith.  The
agreements and obligations in this Section 15.19 shall survive the payment of
the Loans and the expiration or termination of this Credit Agreement.

 

15.20                 Books and Records.  The Administrative Agent shall
maintain such books of account and records relating to the Loans as it
reasonably deems appropriate in its sole discretion, and which shall accurately
reflect the Syndication Interest of each Syndication Party and shall be
conclusive and binding on Borrower and the Syndication Parties absent manifest
error.  The Syndication Parties, or their agents, may inspect such books of
account and records at all reasonable times during the Administrative Agent’s
regular business hours.

 

15.21                 Administrative Agent Fee.  The Administrative Agent and
any Successor Agent shall be entitled to such fees as agreed upon between
Borrower and the Administrative Agent for acting as the Administrative Agent.

 

15.22                 The Administrative Agent’s Resignation or Removal. 
Subject to the appointment and acceptance of a Successor Agent (as defined
below), the Administrative Agent may resign at any time by notifying each of the
Syndication Parties and Borrower.  After the receipt of such notice, the
Required Lenders shall appoint a successor (“Successor Agent”).  If (a) no
Successor Agent shall have been so appointed which is either (i) a Syndication
Party, or (ii) if not a Syndication Party, which is a Person approved by
Borrower, such approval not to be unreasonably withheld (provided that Borrower
shall have no approval rights upon the occurrence and during the continuance of
an Event of Default), or (b) such Successor Agent has not accepted such
appointment, in either case within thirty (30) days after the retiring
Administrative Agent’s giving of such notice of resignation, then the retiring
Administrative Agent may, after consulting with, but without obtaining the
approval of, Borrower, appoint a Successor Agent which shall be a bank or a
trust company organized under the laws of the United States of America or any
state thereof and having a combined capital, surplus and undivided profit of at
least $250,000,000.  If no Successor Agent has been appointed pursuant to the
immediately preceding sentence by the forty-fifth (45th) day after the giving of
such notice of resignation, the Administrative Agent’s resignation shall become
effective and the Required Lenders shall thereafter perform all the duties of
the Administrative Agent hereunder and/or under any other Loan Document until
such time, if any, as the Required Lenders appoint a Successor Agent.  If, and
for so long as, the Person acting as the Administrative Agent is a Defaulting
Syndication Party, such Person may be removed as the Administrative Agent upon
the written demand of the Required Lenders, which demand shall also appoint a
Successor Agent.  Upon the appointment of a Successor Agent hereunder, (a) the
term “Administrative Agent” shall for all purposes of this Credit Agreement
thereafter mean such Successor Agent, and (b) the Successor Agent shall notify
Borrower of its identity and of the information called for in Subsection 16.4.2
hereof.  Any such resignation by the Administrative Agent hereunder, unless
otherwise agreed by the resigning Administrative Agent, shall also constitute
its resignation as the Letter of Credit Bank and the Overnight Lender, as
applicable, in which case

 

73

--------------------------------------------------------------------------------


 

the resigning Administrative Agent (x) shall not be required to issue any
further Letters of Credit or make any additional Overnight Advances hereunder
and (y) shall maintain all of its rights as Letter of Credit Bank or Overnight
Lender, as the case may be, with respect to any Letters of Credit issued by it,
or Overnight Advances made by it, prior to the date of such resignation.  The
fees payable by Borrower to a Successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between Borrower and such Successor
Agent.  After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, or the removal hereunder of any Administrative Agent, the
provisions of this Credit Agreement shall continue to inure to the benefit of
such Administrative Agent as to any actions taken or omitted to be taken by it
while it was the Administrative Agent under this Credit Agreement.

 

15.23                 [Reserved].

 

15.24                 Representations and Warranties of CoBank.  Except as
expressly set forth in Section 15.23 hereof, CoBank, in its role as a
Syndication Party and as the Administrative Agent, makes no express or implied
representation or warranty and assumes no responsibilities with respect to the
due authorization, execution, or delivery of the Loan Documents; the accuracy of
any information, statements, or certificates provided by Borrower; the legality,
validity, or enforceability of the Loan Documents; the filing or recording of
any document; the collectibility of the Loans; the performance by Borrower of
any of its obligations under the Loan Documents; or the financial condition or
solvency of Borrower or any other party obligated with respect to the Loans or
the Loan Documents.

 

15.25                 Syndication Parties’ Independent Credit Analysis.  Each
Syndication Party acknowledges receipt of true and correct copies of all Loan
Documents (other than any Note payable to another Syndication Party) from the
Administrative Agent.  Each Syndication Party agrees and represents that it has
relied upon its independent review (a) of the Loan Documents, and (b) any
information independently acquired by such Syndication Party from Borrower or
otherwise in making its decision to acquire an interest in the Loans
independently and without reliance on the Administrative Agent or Bid Agent. 
Each Syndication Party represents and warrants that it has obtained such
information as it deems necessary (including any information such Syndication
Party independently obtained from Borrower or others) prior to making its
decision to acquire an interest in the Loans.  Each Syndication Party further
agrees and represents that it has made its own independent analysis and
appraisal of and investigation into each Borrower’s authority, business,
operations, financial and other condition, creditworthiness, and ability to
perform its obligations under the Loan Documents and has relied on such review
in making its decision to acquire an interest in the Loans.  Each Syndication
Party agrees that it will continue to rely solely upon its independent review of
the facts and circumstances related to Borrower, and without reliance upon the
Administrative Agent, in making future decisions with respect to all matters
under or in connection with the Loan Documents and the Loans.  The
Administrative Agent assumes no responsibility for the financial condition of
Borrower or for the performance of Borrower’s obligations under the Loan
Documents.  Except as otherwise expressly provided herein, none of the
Administrative Agent, the Bid Agent or any Syndication Party shall have any duty
or responsibility to furnish to any other Syndication Parties any credit or
other information concerning Borrower which may come into its possession.

 

74

--------------------------------------------------------------------------------


 

15.26                 No Joint Venture or Partnership.  Neither the execution of
this Credit Agreement, the sharing in the Loans, nor any agreement to share in
payments or losses arising as a result of this transaction is intended to be or
to create, and the foregoing shall not be construed to be, any partnership,
joint venture or other joint enterprise between the Administrative Agent and any
Syndication Party, nor between or among any of the Syndication Parties.

 

15.27                 Restrictions on Transfer; Participations.  (a)  Each
Syndication Party other than CoBank agrees that it will not sell, assign, convey
or otherwise dispose of (“Transfer”) to any Person, or create or permit to exist
any lien or security interest on all or any part of its Syndication Interest,
without the prior written consent of the Administrative Agent and Borrower
(which consent will not be unreasonably withheld; provided that such consent
will not be required in the case of an assignment to a Syndication Party, an
Affiliate of a Syndication Party or an Approved Fund; provided, further, that
Borrower shall have no approval rights upon the occurrence and during the
continuance of an Event of Default; and provided, further, that Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Banking
Days after having received notice thereof); provided that:  (a) any such
Transfer of Loans or Individual 5-Year Commitments (except a Transfer to another
Syndication Party, an Affiliate of a Syndication Party or an Approved Fund or a
Transfer by CoBank) must be in a minimum amount of $10,000,000.00, unless it
Transfers its entire Syndication Interest; (b) each Syndication Party must
maintain an Individual 5-Year Commitment of no less than $5,000,000.00, unless
it Transfers its entire Syndication Interest; (c) the transferee must execute an
agreement substantially in the form of Exhibit 15.27 hereto (“Syndication
Acquisition Agreement”) and assume all of the transferor’s obligations hereunder
and execute such documents as the Administrative Agent may reasonably require;
and (d) the Syndication Party making such Transfer must pay, or cause the
transferee to pay, the Administrative Agent an assignment fee of $3,500.00
(provided that the requirement to pay such fee may be waived by the
Administrative Agent in its sole discretion), unless the assignment is to an
Affiliate of such Syndication Party or to another Syndication Party or an
Approved Fund, in which case no assignment fee will be required.  Any
Syndication Party may participate any part of its interest in the Loans to any
Person with prior written notice to (but without the consent of) the
Administrative Agent and Borrower, and each Syndication Party understands and
agrees that in the event of any such participation:  (x) its obligations
hereunder will not change on account of such participation; (y) the participant
will have no rights under this Credit Agreement, including, without limitation,
voting rights (except as provided in Section 15.28 hereof with respect to Voting
Participants) or the right to receive payments or distributions; and (z) the
Administrative Agent shall continue to deal directly with the Syndication Party
with respect to the Loans (including with respect to voting rights, except as
provided in Section 15.28 hereof with respect to Voting Participants) as though
no participation had been granted and will not be obligated to deal directly
with any participant (except as provided in Section 15.28 hereof with respect to
Voting Participants).  Notwithstanding any provision contained herein to the
contrary, (i) any Syndication Party may at any time pledge or assign all or any
portion of its interest in its rights under this Credit Agreement to secure
obligations of such Syndication Party, including any pledge or assignment to
secure obligations to any Federal Reserve Bank or central bank having
jurisdiction over such Syndication Party or to any Farm Credit Bank, or Transfer
its Syndication Interest to an affiliate bank if and to the extent required
under applicable law in order to pledge such interest to such central bank,
provided that no pledge or assignment pursuant to this clause (i) shall release
such

 

75

--------------------------------------------------------------------------------


 

Syndication Party from its obligations hereunder or substitute any such pledge
or assignee for such Syndication Party as a party hereto, and (ii) no
Syndication Party shall be permitted to Transfer, or sell a participation in,
any part of its Syndication Interest to (A) Borrower or any of Borrower’s
Affiliates or Subsidiaries, (B) any Defaulting Syndication Party or any of its
Subsidiaries, (C) any Person, who, upon becoming a Syndication Party hereunder,
would constitute any of the foregoing Persons described in the foregoing clause
(B), or (D) a natural Person.  CoBank reserves the right to sell participations
on a non-patronage basis; provided that CoBank shall use commercially reasonable
efforts to sell participations on a patronage basis.

 

(b)                                 Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Syndication
Party hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of Borrower and the Administrative Agent, the applicable pro rata share
of Loans previously requested but not funded by the Defaulting Syndication
Party, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Syndication Party to the Administrative Agent, the Letter of
Credit Bank, the Overnight Lender and each other Syndication Party hereunder
(and interest accrued thereon), and (y) acquire (and fund as appropriate) its
full pro rata share of all Loans and participations in Letters of Credit and
Overnight Advances in accordance with its Applicable Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Syndication Party hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting
Syndication Party for all purposes of this Credit Agreement until such
compliance occurs.

 

(c)                                  Subject to acceptance and recording thereof
by the Administrative Agent pursuant to paragraph (d) of this Section 15.27,
from and after the effective date specified in each Syndication Acquisition
Agreement, the assignee thereunder shall be a party to this Credit Agreement
and, to the extent of the interest assigned by such Syndication Acquisition
Agreement, have the rights and obligations of a Syndication Party under this
Credit Agreement, and the assigning Syndication Party thereunder shall, to the
extent of the interest assigned by such Syndication Acquisition Agreement, be
released from its obligations under this Credit Agreement (and, in the case of
an Syndication Acquisition Agreement covering all of the assigning Syndication
Party’s rights and obligations under this Credit Agreement, such Syndication
Party shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 6.7 and 16.1 and Article 13 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Syndication Party will constitute a
waiver or release of any claim of any party hereunder arising from that
Syndication Party’s having been a Defaulting Syndication Party.  Any assignment
or transfer by a Syndication Party of rights or obligations under this Credit
Agreement that does not comply with this paragraph shall be treated for purposes
of this Credit Agreement as a sale by such Syndication Party of a

 

76

--------------------------------------------------------------------------------


 

(non-voting) participation in such rights and obligations in accordance with
paragraph (a) of this Section.

 

(d)                                 The Administrative Agent, acting solely for
this purpose as an agent of Borrower, shall maintain at the address listed in
Section 16.4.2, a copy of each Syndication Acquisition Agreement delivered to it
and a register for the recordation of the names and addresses of the Syndication
Parties, and the 5-Year Commitments of, and principal amounts of the Loans owing
to, each Syndication Party pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and Borrower, the Administrative Agent and the Syndication Parties shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Syndication Party hereunder for all purposes of this Credit
Agreement.  The Register shall be available for inspection by Borrower and any
Syndication Party, at any reasonable time and from time to time upon reasonable
prior notice.

 

15.28                 Certain Participants’ Voting Rights.  Any Farm Credit
System Institution which (a) is listed on Exhibit 15.28 or (b)(i) has acquired
and, at any time of determination maintains, a participation interest in the
minimum aggregate amount of $10,000,000.00 in a particular Syndication Party’s
Individual 5-Year Commitment and/or Individual Outstanding 5-Year Obligations
and (ii) has been designated in writing by such Syndication Party to the
Administrative Agent as having such entitlement (such designation to include for
such participant, its name, contact information, and dollar participation
amount) (each a “Voting Participant”), shall be entitled to vote (and such
Syndication Party’s voting rights shall be correspondingly reduced), on a
dollar-for-dollar basis, as if such Voting Participant were a Syndication Party,
on any matter requiring or allowing a Syndication Party, to provide or withhold
its consent, or to otherwise vote on any proposed action.  The voting rights of
any Syndication Party so designating a Voting Participant shall be reduced by an
equivalent dollar amount.

 

15.29                 Method of Making Payments.  Payment and transfer of all
amounts owing or to be paid or remitted hereunder, including, without
limitation, payment of the Advance Payment by Syndication Parties, and
distribution of principal or interest payments or fees or other amounts by the
Administrative Agent, shall be by wire transfer in accordance with the
instructions contained on Exhibit 15.29 hereto (“Wire Instructions”).

 

15.30                 Defaulting Syndication Parties.

 

15.30.1                 Syndication Party Default.  Notwithstanding anything to
the contrary contained in this Credit Agreement, if any Syndication Party
becomes a Defaulting Syndication Party, then, until such time as such
Syndication Party is no longer a Defaulting Syndication Party, to the extent
permitted by applicable law:

 

(a)                                 the Individual 5-Year Commitment of such
Defaulting Syndication Party (and any Voting Participant entitled to vote on
behalf of such Defaulting Syndication Party) shall not be included in
determining whether the Required Lenders have taken or may take any action under
this Credit Agreement or the Loan Documents (including any consent to any
action, amendment or waiver pursuant to Subsection 15.10.2); provided that
(i) any action,

 

77

--------------------------------------------------------------------------------


 

amendment or waiver requiring the consent of all Syndication Parties pursuant to
Subsection 15.10.1 shall require the consent of such Defaulting Syndication
Party (or Voting Participant, as applicable) and (ii) any amendment of, or
consent or waiver with respect to, this Section 15.30 shall require the consent
of the Required Lenders and each Defaulting Syndication Party (or Voting
Participant, as applicable);

 

(b)                                 Defaulting Syndication Party Waterfall.  Any
payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Syndication Party
(whether voluntary or mandatory, at maturity, pursuant to Article 14 or
otherwise) or received by the Administrative Agent from a Defaulting Syndication
Party pursuant to Section 15.36 shall be applied at such time or times as may be
determined by the Administrative Agent as follows:  first, to the payment of any
amounts owing by such Defaulting Syndication Party to the Administrative Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
such Defaulting Syndication Party to the Letter of Credit Bank or Overnight
Lender hereunder; third, to cash collateralize the Letter of Credit Bank’s
Fronting Exposure with respect to such Defaulting Syndication Party in
accordance with Subsection 15.30.3; fourth, as Borrower may request (so long as
no Potential Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Syndication Party has failed to fund its
portion thereof as required by this Credit Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Syndication Party’s potential future funding
obligations with respect to Loans under this Credit Agreement and (y) cash
collateralize the Letter of Credit Bank’s future Fronting Exposure with respect
to such Defaulting Syndication Party with respect to future Letters of Credit
issued under this Credit Agreement, in accordance with Section 4.4; sixth, to
the payment of any amounts owing to the Syndication Parties, the Letter of
Credit Bank or Overnight Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Syndication Party, the Letter of Credit
Bank or Overnight Lender against such Defaulting Syndication Party as a result
of such Defaulting Syndication Party’s breach of its obligations under this
Credit Agreement; seventh, so long as no Potential Default or Event of Default
exists, to the payment of any amounts owing to Borrower as a result of any
judgment of a court of competent jurisdiction obtained by Borrower against such
Defaulting Syndication Party as a result of such Defaulting Syndication Party’s
breach of its obligations under this Credit Agreement; and eighth, to such
Defaulting Syndication Party or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or Letters of Credit in respect of which such Defaulting
Syndication Party has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 10.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and Letters of Credit owed to, all
Non-Defaulting Syndication Parties on a pro rata basis prior to being applied to
the payment of any Loans of, or Letters of Credit owed to, such Defaulting
Syndication Party until such time as all Loans and funded and unfunded
participations in Letters of Credit and Overnight Advances are held by the
Syndication Parties pro rata in accordance with their respective Applicable
Percentage without giving effect to Subsection 15.30.1(d).  Any payments,
prepayments or other amounts paid or payable to a Defaulting Syndication Party
that are applied (or held) to pay amounts owed by a Defaulting Syndication Party
or to post cash collateral pursuant to this Subsection 15.30.1(b) shall be

 

78

--------------------------------------------------------------------------------


 

deemed paid to and redirected by such Defaulting Syndication Party, and each
Syndication Party irrevocably consents hereto.

 

(c)                                  Certain Fees.

 

(i)                                     No Defaulting Syndication Party shall be
entitled to receive any 5-Year Facility Fee for any period during which that
Syndication Party is a Defaulting Syndication Party (and Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Syndication Party).

 

(ii)                                  Each Defaulting Syndication Party shall be
entitled to receive Letter of Credit Fees for any period during which that
Syndication Party is a Defaulting Syndication Party only to the extent allocable
to its Applicable Percentage of the stated amount of Letters of Credit for which
it has provided cash collateral pursuant to Section 4.4.

 

(iii)                               With respect to any 5-Year Facility Fee or
Letter of Credit Fee not required to be paid to any Defaulting Syndication Party
pursuant to clauses (i) or (ii) above, Borrower shall (x) pay to each
Non-Defaulting Syndication Party that portion of any such fee otherwise payable
to such Defaulting Syndication Party with respect to such Defaulting Syndication
Party’s participation in Letters of Credit or Overnight Advances that has been
reallocated to such Non-Defaulting Syndication Party pursuant to clause
(d) below, (y) pay to the Letter of Credit Bank and Overnight Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Syndication Party to the extent allocable to the Letter of Credit Bank’s or
Overnight Lender’s Fronting Exposure to such Defaulting Syndication Party, and
(z) not be required to pay the remaining amount of any such fee.

 

(d)                                 Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Syndication Party’s
participation in Letters of Credit and Overnight Advances shall be reallocated
among the Non-Defaulting Syndication Parties in accordance with their respective
Applicable Percentage (calculated without regard to such Defaulting Syndication
Party’s 5-Year Commitment) but only to the extent that (x) the conditions set
forth in Section 10.2 are satisfied at the time of such reallocation (and,
unless Borrower shall have otherwise notified the Administrative Agent at such
time, Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Individual 5-Year Lending Capacity of any Non-Defaulting
Syndication Party to be less than zero.  No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Syndication Party arising from that Syndication Party having become a
Defaulting Syndication Party, including any claim of a Non-Defaulting
Syndication Party as a result of such Non-Defaulting Syndication Party’s
increased exposure following such reallocation.

 

(e)                                  Cash Collateral, Repayment of Overnight
Advances.  If the reallocation described in clause (d) above cannot, or can only
partially, be effected, Borrower

 

79

--------------------------------------------------------------------------------


 

shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Overnight Advances in an amount equal to the
Overnight Lenders’ Fronting Exposure and (y) second, cash collateralize the
Letter of Credit Bank’s Fronting Exposure in accordance with the procedures set
forth in Section 15.30.3.

 

15.30.2                 Defaulting Syndication Party Cure.  If Borrower, the
Administrative Agent, the Overnight Lender and the Letter of Credit Bank agree
in writing that a Syndication Party is no longer a Defaulting Syndication Party,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Syndication Party will, to the extent applicable, purchase at par (and
reimburse any Syndication Party for its Funding Losses attributable to such
purchase) that portion of outstanding Loans of the other Syndication Parties or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit and Overnight Advances to be held pro rata by the Syndication Parties
in accordance with the 5-Year Commitments under the applicable facility (without
giving effect to Subsection 15.30.1(d)), whereupon such Syndication Party will
cease to be a Defaulting Syndication Party; provided that no adjustments will be
made retroactively with respect to fees accrued or payments made by or on behalf
of Borrower while that Syndication Party was a Defaulting Syndication Party; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Syndication Party to
Syndication Party will constitute a waiver or release of any claim of any party
hereunder arising from that Syndication Party’s having been a Defaulting
Syndication Party.

 

15.30.3                 Cash Collateral.  (a)  At any time that there shall
exist a Defaulting Syndication Party, within one Banking Day following the
written request of the Administrative Agent or the Letter of Credit Bank (with a
copy to the Administrative Agent) Borrower shall cash collateralize the Letter
of Credit Bank’s Fronting Exposure with respect to such Defaulting Syndication
Party (determined after giving effect to Subsection 15.30.1(d) and any cash
collateral provided by such Defaulting Syndication Party) in an amount not less
than the outstanding Fronting Exposure of the Letter of Credit Bank.

 

(b)                                 Grant of Security Interest.  To the extent
provided by any Defaulting Syndication Party, such Defaulting Syndication Party
hereby grants to the Administrative Agent, for the benefit of the Letter of
Credit Bank, and agrees to maintain, a first priority security interest in all
such cash collateral as security for the Defaulting Syndication Parties’
obligation to fund participations in respect of Letters of Credit, to be applied
pursuant to clause (c) below.  If at any time the Administrative Agent
determines that cash collateral is subject to any right or claim of any Person
other than the Administrative Agent and the Letter of Credit Bank as herein
provided, or that the total amount of such cash collateral is less than the
outstanding Fronting Exposure of the Letter of Credit Bank, Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional cash collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any cash collateral provided
by the Defaulting Syndication Party).

 

80

--------------------------------------------------------------------------------


 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Credit Agreement, cash collateral provided under
this Section 15.30 in respect of Letters of Credit shall be applied to the
satisfaction of the Defaulting Syndication Party’s obligation to fund
participations in respect of Letters of Credit (including, as to cash collateral
provided by a Defaulting Syndication Party, any interest accrued on such
obligation) for which the cash collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

(d)                                 Termination of Requirement.  Cash collateral
(or the appropriate portion thereof) provided to reduce the Letter of Credit
Bank’s Fronting Exposure shall no longer be required to be held as cash
collateral pursuant to this Subsection 15.30.3(d) following (i) the elimination
of the applicable Fronting Exposure (including by the termination of Defaulting
Syndication Party status of the applicable Syndication Party), or (ii) the
determination by the Administrative Agent and the Letter of Credit Bank that
there exists excess cash collateral; provided that, subject to this
Section 15.30, the Person providing cash collateral, the Letter of Credit Bank
may agree that cash collateral shall be held to support future anticipated
Fronting Exposure or other obligations.

 

15.31                 Status of Syndication Parties.

 

(a)                                 Any Syndication Party that is entitled to an
exemption from or reduction in withholding Tax with respect to payments made
under any Loan Document shall deliver to Borrower and the Administrative Agent,
at the time or times reasonably requested by Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Syndication Party, if reasonably requested by Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by Borrower or the Administrative Agent as will enable
Borrower or the Administrative Agent to determine whether or not such
Syndication Party is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 15.31(b)(i), (b)(ii) and
(b)(iv) below) shall not be required if in the Syndication Party’s reasonable
judgment such completion, execution or submission would subject such Syndication
Party to any material unreimbursed cost or expense or would materially prejudice
the legal or commercial position of such Syndication Party.

 

(b)                                 Without limiting the generality of the
foregoing, in the event that Borrower is a U.S. Borrower,

 

(i)                                     any Syndication Party that is a U.S.
Person shall deliver to Borrower and the Administrative Agent on or prior to the
date on which such Syndication Party becomes a Syndication Party under this
Credit Agreement (and from time to time thereafter upon the reasonable request
of Borrower or the Administrative Agent), executed copies of IRS Form W-9
certifying that such Syndication Party is exempt from U.S. federal backup
withholding tax;

 

81

--------------------------------------------------------------------------------


 

(ii)           any Non-US Lender shall, to the extent it is legally entitled to
do so, deliver to Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-US Lender becomes a Syndication Party under this Credit Agreement (and
from time to time thereafter upon the reasonable request of Borrower or the
Administrative Agent), whichever of the following is applicable:  (A)  in the
case of a Non-US Lender claiming the benefits of an income tax treaty to which
the United States is a party (x) with respect to payments of interest under any
Loan Document, executed copies of IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty; (B)  executed copies of IRS
Form W-8ECI; (C) in the case of a Non-US Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit 15.31A to the effect that such
Non-US Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN; or (D) to the extent a
Non-US Lender is not the beneficial owner, executed copies of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit 15.31B or Exhibit 15.31C, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Non-US Lender is a partnership and one or more
direct or indirect partners of such Non-US Lender are claiming the portfolio
interest exemption, such Non-US Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit 15.31D on behalf of each such
direct and indirect partner;

 

(iii)          any Non-US Lender shall, to the extent it is legally entitled to
do so, deliver to Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-US Lender becomes a Syndication Party under this Credit Agreement (and
from time to time thereafter upon the reasonable request of Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in
U.S. federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

 

(iv)          if a payment made to a Syndication Party under any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such
Syndication Party were to fail to comply with the applicable reporting

 

82

--------------------------------------------------------------------------------


 

requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Syndication Party shall deliver to
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower or the Administrative Agent as may be necessary
for Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Syndication Party has complied with such
Syndication Party’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (iv),
“FATCA” shall include any amendments made to FATCA after the date of this Credit
Agreement.

 

Each Syndication Party agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify Borrower and the
Administrative Agent in writing of its legal inability to do so.

 

15.32      Replacement of Holdout Lender or Defaulting Syndication Party.  (a) 
If any action to be taken by the Syndication Parties or the Administrative Agent
hereunder requires the unanimous consent, authorization, or agreement of all
Syndication Parties and Voting Participants, and the consent, authorization or
agreement of the Required Lenders has been obtained but a Syndication Party or
Voting Participant (“Holdout Lender”) fails to give its consent, authorization,
or agreement, or if any Syndication Party shall become a Defaulting Syndication
Party, then the Administrative Agent, upon at least five (5) Banking Days prior
notice to the Holdout Lender or upon one (1) Banking Day’s prior notice to the
Defaulting Syndication Party, may permanently replace the Holdout Lender or
Defaulting Syndication Party with one or more substitute Syndication Parties
(each, a “Replacement Lender”), and the Holdout Lender or Defaulting Syndication
Party shall have no right to refuse to be replaced hereunder.  Such notice to
replace the Holdout Lender or Defaulting Syndication Party shall specify an
effective date for such replacement, which date shall not be later than fifteen
(15) Banking Days after the date such notice is given.  Prior to the effective
date of such replacement, the Holdout Lender or Defaulting Syndication Party and
each Replacement Lender shall execute and deliver a Syndication Acquisition
Agreement, subject only to the Holdout Lender or Defaulting Syndication Party
being repaid its full share of the outstanding Bank Debt without any premium,
discount, or penalty of any kind whatsoever.  If the Holdout Lender or
Defaulting Syndication Party shall refuse or fail to execute and deliver any
such Syndication Acquisition Agreement prior to the effective date of such
replacement, the Holdout Lender or Defaulting Syndication Party shall be deemed
to have executed and delivered such Syndication Acquisition Agreement.  The
replacement of any Holdout Lender or, to the extent possible, any Defaulting
Syndication Party, shall be made in accordance with the terms of Section 15.27
hereof.  Until such time as the Replacement Lenders shall have acquired all of
the Syndication Interest of the Holdout Lender or Defaulting Syndication Party
hereunder and under the other Loan Documents, the Holdout Lender or Defaulting
Syndication Party shall remain obligated to provide the Holdout Lender’s or
Defaulting Syndication Party’s Funding Share of Advances.  In the event that the
Holdout Lender or Defaulting Syndication Party is a Voting Participant, the
Syndication

 

83

--------------------------------------------------------------------------------


 

Party through which such Voting Participant acquired its interest shall have the
first option to repurchase such participation interest and be the Replacement
Lender; provided if the Syndication Party through which such Voting Participant
acquired its interest does not, within five (5) Banking Days (or one (1) Banking
Day, as applicable) after the Administrative Agent has given notice to the
Holdout Lender (or Defaulting Syndication Party) as provided above, elect to
become the Replacement Lender, then such Syndication Party shall cancel or
re-acquire such Voting Participant’s interest and shall sell to the Replacement
Lender(s) an interest in its Individual 5-Year Commitment equivalent to the
Voting Participant interest.

 

(b)           Borrower may terminate the unused amount of the 5-Year Commitment
of any Syndication Party that is a Defaulting Syndication Party upon not less
than one (1) Banking Day’s prior notice to the Administrative Agent (which shall
promptly notify the Syndication Parties thereof), and in such event the
provisions of Subsection 15.30.1(b) will apply to all amounts thereafter paid by
Borrower for the account of such Defaulting Syndication Party under this Credit
Agreement (whether on account of principal, interest, fees, indemnity or other
amounts); provided that (i) no Event of Default shall have occurred and be
continuing, and (ii) such termination shall not be deemed to be a waiver or
release of any claim Borrower, the Administrative Agent, the Letter of Credit
Bank, the Overnight Lender or any Syndication Party may have against such
Defaulting Syndication Party.

 

15.33      Amendments Concerning Agency Function.  None of the Administrative
Agent, the Bid Agent, the Letter of Credit Bank or the Overnight Lender shall be
bound by any waiver, amendment, supplement or modification of this Credit
Agreement or any other Loan Document which affects its rights, duties or
obligations hereunder or thereunder unless it shall have given its prior written
consent thereto.

 

15.34      Agent Duties and Liabilities.  None of the Joint Lead Arrangers, the
Co-Bookrunners or the Syndication Agent shall, in their capacity as such, have
any powers, duties, responsibilities or liabilities with respect to this Credit
Agreement or the transactions contemplated herein.  Without limiting the
foregoing, none of the Joint Lead Arrangers, the Co-Bookrunners or the
Syndication Agent shall be subject to any fiduciary or other implied duties, or
have any liability to any Person for acting as such.  Nothing in this
Section 15.34 shall be construed to relieve the Joint Lead Arrangers, the
Co-Bookrunners or the Syndication Agent of their duties, responsibilities and
liabilities arising out of their capacity as Syndication Parties.

 

15.35      The Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or Letter of Credit shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on Borrower) shall
be entitled and empowered (but not obligated) by intervention in such proceeding
or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, Letter of Credit and all
other Bank Debt that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Letter of
Credit Bank, the Syndication Parties and the Administrative

 

84

--------------------------------------------------------------------------------


 

Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Syndication Parties, the Letter of Credit Bank
and the Administrative Agent and their respective agents and counsel and all
other amounts due the Syndication Parties, the Letter of Credit Bank and the
Administrative Agent under Articles 3 and 13 and Section 16.1) allowed in such
judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Syndication Party and the Letter of Credit Bank to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Syndication Parties and
the Letter of Credit Bank, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Article 13 and Section 16.1.

 

15.36      Setoff.  If an Event of Default shall have occurred and be
continuing, each Syndication Party and the Letter of Credit Bank, and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held, and other obligations (in whatever
currency) at any time owing, by such Syndication Party, the Letter of Credit
Bank, or any such Affiliate, to or for the credit or the account of Borrower
against any and all of the obligations of Borrower now or hereafter existing
under this Credit Agreement or any other Loan Document to such Syndication
Party, the Letter of Credit Bank or their respective Affiliates, irrespective of
whether or not such Syndication Party, the Letter of Credit Bank or Affiliate
shall have made any demand under this Credit Agreement or any other Loan
Document and although such obligations of Borrower  may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Syndication Party
or the Letter of Credit Bank different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Syndication Party shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 15.30 and, pending such payment, shall be segregated by such
Defaulting Syndication Party from its other funds and deemed held in trust for
the benefit of the Administrative Agent, the Letter of Credit Bank, and the
Syndication Party, and (y) the Defaulting Syndication Party shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Bank Debt owing to such Defaulting Syndication Party as to which it
exercised such right of setoff.  The rights of each Syndication Party, the
Letter of Credit Bank and their respective Affiliates under this Section 15.36
are in addition to other rights and remedies (including other rights of setoff)
that such Syndication Party, the Letter of Credit Bank or their respective
Affiliates may have.  Each Syndication Party and the Letter of Credit Bank
agrees to notify Borrower and the Administrative Agent promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application.

 

85

--------------------------------------------------------------------------------


 

15.37      Further Assurances.  The Administrative Agent and each Syndication
Party agree to take whatever steps and execute such documents as may be
reasonable and necessary to implement this Article 15 and to carry out fully the
intent thereof.

 

ARTICLE 16.  MISCELLANEOUS

 

16.1        Costs and Expenses.  To the extent permitted by law, Borrower agrees
to pay to the Administrative Agent, the Syndication Parties and the Letter of
Credit Bank, on demand, all out-of-pocket costs and expenses (a) incurred by the
Administrative Agent (including, without limitation, the reasonable fees and
expenses of counsel retained by the Administrative Agent, and including fees and
expenses incurred for consulting, appraisal, engineering, inspection, and
environmental assessment services) in connection with the preparation,
negotiation, and execution of the Loan Documents and the transactions
contemplated thereby, and processing the 5-Year Borrowing Notices; and
(b) incurred by the Administrative Agent, any Syndication Party or the Letter of
Credit Bank (including, without limitation, the reasonable fees and expenses of
counsel retained by the Administrative Agent, the Syndication Parties and the
Letter of Credit Bank) in connection with the enforcement or protection of the
Syndication Parties’ rights under the Loan Documents upon the occurrence of an
Event of Default or upon the commencement of an action by Borrower against the
Administrative Agent, any Syndication Party or the Letter of Credit, including
without limitation collection of the Loan (regardless of whether such
enforcement or collection is by court action or otherwise).  Borrower shall not
be obligated to pay the costs or expenses of any Person whose only interest in
the Loan is as a holder of a participation interest.  In addition, to the extent
permitted by law, Borrower agrees to pay to the Bid Agent, on demand, all
out-of-pocket costs and expenses incurred by the Bid Agent in connection with
the processing of Bid Rate Loans, including the Bid Requests, Bids, Bid Results
Notices, and Bid Selection Notices and the procedures related thereto.

 

16.2        Service of Process and Consent to Jurisdiction.  Borrower and each
Syndication Party hereby agrees that any litigation with respect to this Credit
Agreement or to enforce any judgment obtained against such Person for breach of
this Credit Agreement or under the Notes or other Loan Documents may be brought
in any New York State court or (if applicable subject matter jurisdictional
requirements are present) Federal court of the United States of America, in each
case sitting in New York County, New York, and any appellate court from any
thereof, as the Administrative Agent may elect; and, by execution and delivery
of this Credit Agreement, Borrower and each Syndication Party irrevocably
submits to such jurisdiction.  With respect to litigation concerning this Credit
Agreement or under the Notes or other Loan Documents, Borrower and each
Syndication Party hereby appoints, until six (6) months after the expiration of
the 5-Year Maturity Date (as it may be extended at anytime), CT Corporation
System, or such other Person as it may designate to the Administrative Agent, in
each case with offices in New York, New York and otherwise reasonably acceptable
to the Administrative Agent to serve as the agent of Borrower or such
Syndication Party to receive for and on its behalf at such agent’s New York, New
York office, service of process, which service may be made by mailing a copy of
any summons or other legal process to such Person in care of such agent. 
Borrower and each Syndication Party agrees that it shall maintain a duly
appointed agent in New York, New York for service of summons and other legal
process as long as it remains obligated under this Credit Agreement and shall
keep the Administrative Agent advised in writing of the identity and location of
such agent.  The receipt by such agent and/or by Borrower or such Syndication
Party,

 

86

--------------------------------------------------------------------------------


 

as applicable, of such summons or other legal process in any such litigation
shall be deemed personal service and acceptance by Borrower or such Syndication
Party, as applicable, for all purposes of such litigation.  Borrower and each
Syndication Party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Credit Agreement or the other Loan Documents in any
New York State or Federal court.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

16.3        Jury Waiver.  IT IS MUTUALLY AGREED BY AND BETWEEN THE
ADMINISTRATIVE AGENT, THE BID AGENT, EACH SYNDICATION PARTY, AND BORROWER THAT
THEY EACH WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT
BY ANY OF THEM AGAINST ANY OTHER PARTY ON ANY MATTER WHATSOEVER ARISING OUT OF
OR IN ANY WAY CONNECTED WITH THIS CREDIT AGREEMENT, THE NOTES, OR THE OTHER LOAN
DOCUMENTS.

 

16.4        Notices.  All notices, requests and demands required or permitted
under the terms of this Credit Agreement shall be in writing and (a) shall be
addressed as set forth below or at such other address as either party shall
designate in writing, (b) shall be deemed to have been given or made:  (i) if
delivered personally, immediately upon delivery, (ii) if by telecopier
transmission, immediately upon sending and upon confirmation of receipt,
(iii) if by electronic transmission, unless the Administrative Agent otherwise
prescribes, and as further set forth in Section 16.16, immediately upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return electronic
transmission (other than an automatically generated reply), or other written
acknowledgement), provided that if such notice or other communication is not
sent during normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of the next Banking Day for the
recipient, (iv) if by nationally recognized overnight courier service with
instructions to deliver the next Banking Day, one (1) Banking Day after sending,
and (v) if by United States Mail, certified mail, return receipt requested, five
(5) days after mailing.

 

16.4.1        Borrower:

 

CHS Inc.
5500 Cenex Drive
Inver Grove Heights, Minnesota 55077
FAX:  (651) 355-4554
Attention:  Executive Vice President and Chief Financial Officer
e-mail address:  Timothy.Skidmore@chsinc.com

 

with a copy to:

 

CHS Inc.
5500 Cenex Drive
Inver Grove Heights, Minnesota 55077

 

87

--------------------------------------------------------------------------------


 

FAX:  (651) 355-4554
Attention:  Executive Vice President and General Counsel
e-mail address:  james.zappa@chsinc.com

 

16.4.2        Administrative Agent:

 

CoBank, ACB
5500 South Quebec Street
Greenwood Village, Colorado 80111
FAX:  (303) 694-5830
Attention:  Administrative Agent
e-mail address:  MB_CapitalMarkets@cobank.com

 

16.4.3        Bid Agent:

 

CoBank, ACB
5500 South Quebec Street
Greenwood Village, Colorado 80111
FAX:  (303) 740-4100
Attention:  Bid Agent
e-mail address:  agencybank@cobank.com

 

16.4.4        Syndication Parties:

 

On file with Administrative Agent.

 

16.5        Liability of Administrative Agent and Bid Agent.  Neither the
Administrative Agent nor the Bid Agent shall have any liabilities or
responsibilities to Borrower or any Subsidiary on account of the failure of any
Syndication Party to perform its obligations hereunder or to any Syndication
Party on account of the failure of Borrower or any Subsidiary to perform their
respective obligations hereunder or under any other Loan Document.

 

16.6        Successors and Assigns.  This Credit Agreement shall be binding upon
and inure to the benefit of Borrower, the Administrative Agent, the Bid Agent,
and the Syndication Parties, and their respective successors and assigns, except
that Borrower may not assign or transfer its rights or obligations hereunder
without the prior written consent of all of the Syndication Parties and the
Voting Participants.

 

16.7        Severability.  In the event any one or more of the provisions
contained in this Credit Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction). 
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

88

--------------------------------------------------------------------------------


 

16.8        Entire Agreement.  This Credit Agreement (together with all exhibits
hereto, which are incorporated herein by this reference) and the other Loan
Documents represent the entire understanding of the Administrative Agent, the
Bid Agent, each Syndication Party, and Borrower with respect to the subject
matter hereof and shall replace and supersede any previous agreements of the
parties with respect to the subject matter hereof.

 

16.9        Applicable Law.  TO THE EXTENT NOT GOVERNED BY FEDERAL LAW, THIS
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN LETTERS OF CREDIT AND
AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.  EACH LETTER OF CREDIT
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OR
RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS OR RULES ARE
DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS MOST
RECENTLY PUBLISHED AND IN EFFECT, ON THE DATE SUCH LETTER OF CREDIT WAS ISSUED,
BY THE INTERNATIONAL CHAMBER OF COMMERCE (THE “UNIFORM CUSTOMS”) AND, AS TO
MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS, THE LAWS OF THE STATE OF NEW YORK.

 

16.10      Captions.  The captions or headings in this Credit Agreement and any
table of contents hereof are for convenience only and in no way define, limit or
describe the scope or intent of any provision of this Credit Agreement.

 

16.11      Complete Agreement; Amendments.  THIS CREDIT AGREEMENT AND THE NOTES
ARE INTENDED BY THE PARTIES HERETO TO BE A COMPLETE AND FINAL EXPRESSION OF
THEIR AGREEMENT AND MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR OR
CONTEMPORANEOUS ORAL AGREEMENT.  THE ADMINISTRATIVE AGENT, THE BID AGENT, EACH
SYNDICATION PARTY, AND BORROWER ACKNOWLEDGE AND AGREE THAT NO UNWRITTEN ORAL
AGREEMENT EXISTS BETWEEN THEM WITH RESPECT TO THE SUBJECT MATTER OF THIS CREDIT
AGREEMENT.  This Credit Agreement may not be modified or amended unless such
modification or amendment is in writing and is signed by Borrower, the
Administrative Agent, the Bid Agent, and the requisite Syndication Parties
necessary to approve such modification or amendment pursuant to Section 15.10
hereof (and each such modification or amendment shall thereupon be binding on
Borrower, the Administrative Agent, the Bid Agent, all Syndication Parties and
all other parties to this Credit Agreement).  Borrower agrees that it shall
reimburse the Administrative Agent for all fees and expenses incurred by the
Administrative Agent in retaining outside legal counsel in connection with any
amendment or modification to this Credit Agreement requested by Borrower.

 

16.12      Additional Costs of Maintaining Loan.  Borrower shall pay to the
Administrative Agent from time to time such amounts as the Administrative Agent
may determine to be necessary to compensate any Syndication Party for any
increase in costs to such Syndication Party which the Administrative Agent
determines, based on information presented to it by such Syndication Party, are
attributable to such Syndication Party’s making or maintaining an Advance
hereunder or its obligation to make such Advance, or any reduction in any amount

 

89

--------------------------------------------------------------------------------


 

receivable by such Syndication Party under this Credit Agreement in respect to
such Advance or such obligation (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), resulting from any
Change in Law which:  (a) changes the basis of taxation of any amounts payable
to such Syndication Party under this Credit Agreement in respect of such Advance
(other than taxes imposed on the overall net income of such Syndication Party);
or (b) imposes or modifies any reserve, special deposit, or similar requirements
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, such Syndication Party; or (c) imposes any other condition
affecting this Credit Agreement or the Notes or amounts payable to such
Syndication Party (or any of such extensions of credit or liabilities).  The
Administrative Agent will notify Borrower of any event occurring after the date
of this Credit Agreement which will entitle such Syndication Party to
compensation pursuant to this Section 16.12 as promptly as practicable after it
obtains knowledge thereof and determines to request such compensation.  The
Administrative Agent shall include with such notice, a certificate from such
Syndication Party setting forth in reasonable detail the calculation of the
amount of such compensation.  Determinations by the Administrative Agent for
purposes of this Section 16.12 of the effect of any Change in Law on the costs
of such Syndication Party of making or maintaining an Advance or on amounts
receivable by such Syndication Party in respect of Advances, and of the
additional amounts required to compensate such Syndication Party in respect of
any Additional Costs, shall be conclusive absent manifest error, provided that
such determinations are made on a reasonable basis.  The obligations of Borrower
under this Section 16.12 shall survive the termination of this Credit Agreement
and other covenants.

 

16.13      Capital Requirements.  In the event that any Change in Law has the
effect of requiring an increase in the amount of capital or liquidity required
or expected to be maintained by such Syndication Party or any corporation
controlling such Syndication Party, and such Syndication Party certifies that
such increase is based in any part upon such Syndication Party’s obligations
hereunder with respect to the 5-Year Facility, and other similar obligations,
Borrower shall pay to such Syndication Party such additional amount as shall be
certified by such Syndication Party to the Administrative Agent and to Borrower
to be the net present value (discounted at the rate described in clause (a) of
the definition of “Base Rate”) of (a) the amount by which such increase in
capital or liquidity reduces the rate of return on capital or liquidity which
such Syndication Party could have achieved over the period remaining until the
5-Year Maturity Date, but for such introduction or change, (b) multiplied by
such Syndication Party’s Applicable Percentage.  The Administrative Agent will
notify Borrower of any event occurring after the date of this Credit Agreement
that will entitle any such Syndication Party to compensation pursuant to this
Section 16.13 as promptly as practicable after it obtains knowledge thereof and
of such Syndication Party’s determination to request such compensation.  The
Administrative Agent shall include with such notice, a certificate from such
Syndication Party setting forth in reasonable detail the calculation of the
amount of such compensation.  Determinations by any Syndication Party for
purposes of this Section 16.13 of the effect of any increase in the amount of
capital or liquidity required to be maintained by any such Syndication Party and
of the amount of compensation owed to any such Syndication Party under this
Section 16.13 shall be conclusive absent manifest error, provided that such
determinations are made on a reasonable basis.  The obligations of Borrower
under this Section 16.13 shall survive the termination of this Credit Agreement
and other covenants.

 

90

--------------------------------------------------------------------------------


 

16.14      Replacement Notes.  Upon receipt by Borrower of evidence satisfactory
to it of:  (a) the loss, theft, destruction or mutilation of any Note, and (in
case of loss, theft or destruction) of the agreement of the Syndication Party to
which the Note was payable to indemnify Borrower, and upon surrender and
cancellation of such Note, if mutilated; or (b) the assignment by any
Syndication Party of its interest hereunder and the Notes, if any, relating
thereto, or any portion thereof, pursuant to this Credit Agreement, then
Borrower will pay any unpaid principal and interest (and Funding Losses, if
applicable) then or previously due and payable on such Notes and, if the
Syndication Party requests a Note as provided in Section 2.4 hereof, will (upon
delivery of such Notes for cancellation, unless covered by subclause (a) of this
Section 16.14) deliver in lieu of each such Note a new Note or, in the case of
an assignment of a portion of any such Syndication Party’s Syndication Interest,
new Notes, for any remaining balance.  Each new or replacement Note shall be
dated as of the Closing Date.

 

16.15      Patronage Payments.  Borrower acknowledges and agrees that:  (a) only
that portion of the Loans represented by CoBank’s Individual Outstanding 5-Year
Obligations which is retained by CoBank for its own account at any time is
entitled to patronage distributions in accordance with CoBank’s bylaws and its
practices and procedures related to patronage distribution; (b) any patronage,
or similar, payments to which Borrower is entitled on account of its ownership
of Bank Equity Interests or otherwise will not be based on any portion of
CoBank’s interest in the Loans in which CoBank has at any time granted a
participation interest or other assignment of rights or obligations under the
Loan Documents; and (c) that portion of the Loans represented by the Individual
Outstanding 5-Year Obligations which is retained by any other Farm Credit System
Institution (other than CoBank) for its own account at any time is entitled to
patronage distributions in accordance with such Farm Credit System Institution’s
bylaws and its practices and procedures related to patronage distribution only
if Borrower has a written agreement to that effect from such Farm Credit System
Institution.

 

16.16      Direct Website Communications; Electronic Transmission
Communications.

 

16.16.1      Delivery.

 

(a)           Borrower hereby agrees that it will provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to this Credit Agreement and any
other Loan Document, including, without limitation, all notices, requests,
financial statements, financial and other reports, certificates and other
information materials, but, subject to the provisions of Subsection 16.16.3
hereof, excluding any such communication that (i) relates to a request for a
new, or a conversion of an existing, borrowing or other extension of credit
(including any election of an interest rate or interest period relating
thereto), (ii) relates to the payment of any principal or other amount due under
this Credit Agreement prior to the scheduled date therefor, (iii) provides
notice of any Potential Default or Event of Default under this Credit Agreement,
or (iv) is required to be delivered to satisfy any condition precedent to the
effectiveness of this Credit Agreement and/or any borrowing, issuance or
reissuance of a Letter of Credit, or other extension of credit hereunder (all
such non-excluded communications collectively, the “Communications”), by
transmitting the Communications in an electronic/soft medium and in a format
acceptable to the Administrative Agent as follows (A) all financial statements
to CIServices@cobank.com and (B) all other Communications to

 

91

--------------------------------------------------------------------------------


 

MB_CapitalMarkets@cobank.com.  In addition, Borrower agrees to continue to
provide the Communications to the Administrative Agent in the manner specified
in this Credit Agreement but only to the extent requested by the Administrative
Agent.  Receipt of the Communications by the Administrative Agent at the
appropriate e-mail address as set forth above shall constitute effective
delivery of the Communications to the Administrative Agent for purposes of this
Credit Agreement and any other Loan Documents.  Nothing in this Section 16.16
shall prejudice the right of the Administrative Agent or any Syndication Party
to give any notice or other communication pursuant to this Credit Agreement or
any other Loan Document in any other manner specified in this Credit Agreement
or any other Loan Document.

 

(b)           Each Syndication Party agrees that receipt of e-mail notification
that such Communications have been posted pursuant to Subsection 16.16.2 below
at the e-mail address(es) set forth beneath such Syndication Party’s name on its
signature page hereto or pursuant to the notice provisions of any Syndication
Acquisition Agreement shall constitute effective delivery of the Communications
to such Syndication Party for purposes of this Credit Agreement and any other
Loan Document.  Each Syndication Party further agrees to notify the
Administrative Agent in writing (including by electronic communication) promptly
of any change in its e-mail address or any extended disruption in its internet
delivery services.

 

16.16.2      Posting.  Borrower further agrees that the Administrative Agent may
make the Communications available to the Syndication Parties by posting the
Communications on “Synd-Trak” (“Platform”).  The Platform is secured with a dual
firewall and a User ID/Password Authorization System and through a single user
per deal authorization method whereby each user may access the Platform only on
a deal-by-deal basis.  Borrower acknowledges that the distribution of
Communications through an electronic medium is not necessarily secure and that
there are confidentiality and other risks associated with such distribution.

 

16.16.3      Additional Communications.  The Administrative Agent reserves the
right and Borrower and each Syndication Party consents and agrees thereto, to,
upon written notice to Borrower and all Syndication Parties, implement and
require use of a secure system whereby any notices or other communications
required or permitted by this Credit Agreement, but which are not specifically
covered by Subsection 16.16.1 hereof, and including, without limitation, 5-Year
Borrowing Notices, Funding Notices, Bid Requests, Bids, Bid Results Notices, Bid
Selection Notices, notices of Overnight Rates, Overnight Advance Requests, and
any communication described in clauses (i) through (iv) of Subsection
16.16.1(a) hereof, shall be sent and received via electronic transmission to the
e-mail addresses described in Subsection 16.16.1(b) hereof.

 

16.16.4      Disclaimer.  The Communications transmitted pursuant to this
Section 16.16 and the Platform are provided “as is” and “as available.”  CoBank
does not warrant the accuracy, adequacy or completeness of the Communications or
the Platform and CoBank expressly disclaims liability for errors or omissions in
the Communications or the Platform.  No warranty of any kind, express, implied
or statutory, including without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by CoBank in connection with
the Communications or the Platform.  In no event shall CoBank or any of its
Related Parties have

 

92

--------------------------------------------------------------------------------


 

any liability to Borrower, any Syndication Party or any other Person or entity
for damages of any kind, including, without limitation, direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of Borrower’s or the Administrative
Agent’s transmission of communications or notices through the Platform.

 

16.16.5      Termination.  The provisions of this Section 16.16 shall
automatically terminate on the date that CoBank ceases to be the Administrative
Agent under this Credit Agreement.

 

16.17      Accounting Terms.  All accounting terms used herein which are not
expressly defined in this Credit Agreement have the meanings respectively given
to them in accordance with GAAP.  Except as otherwise specifically provided
herein, (a) all computations made pursuant to this Credit Agreement shall be
made in accordance with GAAP (except as provided otherwise in the definition of
Capital Leases), and (b) all financial statements shall be prepared in
accordance with GAAP.  For purposes of determining compliance with the financial
covenants contained in this Credit Agreement, any election by Borrower to
measure an item of Debt using fair value (as permitted by FASB ASC 825-10-25 -
Fair Value Option (formerly known as FASB 159) or any similar accounting
standard) shall be disregarded and such determination shall be made as if such
election had not been made.

 

Notwithstanding the foregoing, if Borrower notifies the Administrative Agent
that, in Borrower’s reasonable opinion, or if the Administrative Agent notifies
Borrower that, in the Administrative Agent’s reasonable opinion (or at the
reasonable request of the Required Lenders), as a result of a change in GAAP
after the date hereof, any covenant contained in Sections 11.14, 12.1, 12.3 and
12.4, 12.6 or 12.8, or any of the defined terms used therein no longer apply as
intended such that such covenants are materially more or less restrictive to
Borrower than as at the date of this Credit Agreement, Borrower shall negotiate
in good faith with the Administrative Agent and the Syndication Parties to make
any necessary adjustments to such covenant or defined term to provide the
Syndication Parties with substantially the same protection as such covenant
provided prior to the relevant change in GAAP.  Until Borrower and the
Administrative Agent (with the approval of the Required Lenders) so agree to
reset, amend or establish alternative covenants or defined terms, (a) the
covenants contained in Sections 11.14, 12.1, 12.3 and 12.4, 12.6 or 12.8,
together with the relevant defined terms, shall continue to apply and compliance
therewith shall be determined on the basis of GAAP in effect at the date of this
Credit Agreement and (b) each set of financial statements delivered to the
Administrative Agent pursuant to Section 11.2 after such time shall include
detailed reconciliations reasonably satisfactory to the Required Lenders and the
Administrative Agent as to the effect of such change in GAAP.

 

16.18      [Reserved].

 

16.19      Mutual Release.  Upon full indefeasible payment and satisfaction of
the Bank Debt and the other obligations contained in this Credit Agreement, the
parties, including Borrower, the Administrative Agent, the Bid Agent, and each
Syndication Party shall, except as provided in Article 13 hereof and except with
respect to Borrower’s reimbursement obligation to the issuer of each Letter of
Credit with an expiry date beyond the 5-Year Maturity Date,

 

93

--------------------------------------------------------------------------------


 

thereupon automatically each be fully, finally, and forever released and
discharged from any further claim, liability, or obligation in connection with
the Bank Debt.

 

16.20      Liberal Construction.  This Credit Agreement constitutes a fully
negotiated agreement between commercially sophisticated parties, each assisted
by legal counsel, and shall not be construed and interpreted for or against any
party hereto.

 

16.21      Counterparts.  This Credit Agreement may be executed by the parties
hereto in separate counterparts, each of which, when so executed and delivered,
shall be an original, but all such counterparts shall together constitute one
and the same instrument.  Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all of the parties
hereto.  Copies of documents or signature pages bearing original signatures, and
executed documents or signature pages delivered by a party by telecopier, or
electronic transmission of an Adobe® file format document (also known as a PDF
file) shall, in each such instance, be deemed to be, and shall constitute and be
treated as, an original signed document or counterpart, as applicable.  Any
party delivering an executed counterpart of this Credit Agreement by telecopier,
or electronic transmission (in “.pdf” or similar format) also shall deliver an
original executed counterpart of this Credit Agreement, but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Credit Agreement.

 

16.22      Confidentiality.  Each Syndication Party shall maintain the
confidential nature of, and shall not use or disclose, any of Borrower’s
financial information, confidential information or trade secrets without first
obtaining Borrower’s written consent.  Nothing in this Section 16.22 shall
require any Syndication Party to obtain such consent after there is an Event of
Default.  The obligations of the Syndication Parties shall in no event apply
to:  (a) providing information about Borrower to any financial institution
contemplated or described in Sections 15.7, 15.15, and 15.27 hereof or to such
Syndication Party’s parent holding company or any of such Syndication Party’s
Affiliates, or to any actual or prospective counterparty to any securitization,
swap, credit insurance or derivative transaction relating to Borrower with
respect to any Loan; (b) any situation in which any Syndication Party is
required by law or required or requested by any Governmental Authority or any
self-regulatory organization asserting jurisdiction over such Syndication Party
or its Affiliates to disclose information; (c) providing information to counsel
to any Syndication Party in connection with the transactions contemplated by the
Loan Documents; (d) providing information to independent auditors retained by
such Syndication Party; (e) any information that is in or becomes part of the
public domain otherwise than through a wrongful act of such Syndication Party or
any of its employees or agents thereof; (f) any information that is in the
possession of any Syndication Party prior to receipt thereof from Borrower or
any other Person known to such Syndication Party to be acting on behalf of
Borrower; (g) any information that is independently developed by any Syndication
Party; and (h) any information that is disclosed to any Syndication Party by a
third party that has no obligation of confidentiality with respect to the
information disclosed.  A Syndication Party’s confidentiality requirements
continue after it is no longer a Syndication Party under this Credit Agreement. 
Notwithstanding any provision to the contrary in this Credit Agreement, the
Administrative Agent and each Syndication Party (and each employee,
representative, or other agent thereof) may disclose to any and all Persons,
without limitations of any kind, the tax treatment and tax structure of the
transaction described in this Credit Agreement and all materials

 

94

--------------------------------------------------------------------------------


 

of any kind (including opinions or other tax analyses), if any, that are
provided to the Administrative Agent or such Syndication Party relating to such
tax treatment and tax structure.  Nothing in the preceding sentence shall be
taken as an indication that such transaction would, but for such sentence, be
deemed to be a “reportable transaction” as defined in Treasury Regulation
Section 1.6011-4.

 

16.23      USA PATRIOT Act Notice .  Each Syndication Party that is subject to
the USA PATRIOT Act and the Administrative Agent (for itself and not on behalf
of any Syndication Party) hereby notifies Borrower that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow such Syndication Party
or the Administrative Agent, as applicable, to identify Borrower in accordance
with the USA PATRIOT Act.

 

16.24      Waiver of Borrower’s Rights Under Farm Credit Act.  Borrower, having
been represented by legal counsel in connection with this Credit Agreement and,
in particular, in connection with the waiver contained in this Section 16.24,
does hereby voluntarily and knowingly waive, relinquish, and agree not to assert
at any time, any and all rights that Borrower may have or be afforded under the
sections of the Agricultural Credit Act of 1987 designated as 12 U.S.C. Sections
2199 through 2202e and the implementing Farm Credit Administration regulations
as set forth in 12 C.F.R Sections 617.7000 through 617.7630, including those
provisions which afford Borrower certain rights, and/or impose on any lender to
Borrower certain duties, with respect to the collection of any amounts owing
hereunder or the foreclosure of any liens securing any such amounts, or which
require the Administrative Agent or any present or future Syndication Party to
disclose to Borrower the nature of any such rights or duties.  This waiver is
given by Borrower pursuant to the provisions of 12 C.F.R. 
Section 617.7010(c) to induce the Syndication Parties to fund and extend to
Borrower the credit facilities described herein and to induce those Syndication
Parties which are Farm Credit System Institutions to agree to provide such
credit facilities commensurate with their Individual 5-Year Commitments as they
may exist from time to time.

 

16.25      More Restrictive Covenants.

 

(a)           If at any time, Borrower or any of its Subsidiaries enters into
any Material Debt Agreement (including for the avoidance of doubt the Pre-Export
Credit Agreement) pursuant to which Borrower or such Subsidiary is required to
comply with any covenant or provision that is more restrictive in any respect
than the covenants and provisions contemplated in this Credit Agreement
(including with respect to any provisions corresponding or similar to the
provisions subject to the Conditional Amendments) (such covenant or provision,
an “Additional Provision”), Borrower shall promptly give notice (except with
respect to the Pre-Export Credit Agreement unless it is amended, restated,
supplemented or otherwise modified after the date hereof) to the Administrative
Agent and shall, at the request of the Administrative Agent, whether acting on
behalf of the Syndication Parties or on the instructions of the Required
Lenders, execute and deliver such amendments and/or supplements to this Credit
Agreement to evidence the agreement of Borrower and its Subsidiaries and the
Administrative Agent and the Syndication Parties to comply with such more
restrictive covenant or provision;

 

95

--------------------------------------------------------------------------------


 

(b)           so long as no Potential Default or Event of Default has occurred 
and is continuing on the date on which any Additional Provision is amended or
modified in the relevant Material Debt Agreement such that such Additional
Provision is less restrictive on Borrower in a manner consistent with this
Credit Agreement, any Additional Provision is removed from such Material Debt
Agreement or such Material Debt Agreement shall be terminated, any Additional
Provision incorporated into this Credit Agreement pursuant to this
Section 16.25: (x) shall be deemed amended, modified or removed as a result of
any amendment, modification or removal of such Additional Provision under such
Material Debt Agreement and (y) shall be deemed deleted from this Credit
Agreement at such time as such Material Debt Agreement shall be terminated and
no amounts shall be outstanding thereunder; provided, that, (i) other than as
provided in this Section 16.25, this Credit Agreement shall not be amended to
delete any covenant, undertaking, event of default, restriction or other
provision included in this Credit Agreement (other than by operation of
Section 16.25(a)) or to make any such provision less restrictive on Borrower and
its Consolidated Subsidiaries; and (ii) if any lender, noteholder or agent under
any Material Debt Agreement is paid any remuneration as consideration for any
amendment, modification or removal of such Additional Provision under such
Material Debt Agreement, then such remuneration shall be concurrently paid, on
the same equivalent terms, ratably to each Syndicated Party hereunder; and

 

(c)           Borrower will not at any time permit any Subsidiary to guaranty,
become a co-borrower or otherwise become obligated in respect of any Debt owing
under any Material Debt Agreement unless contemporaneously such Subsidiary
guaranties, or becomes similarly obligated in respect of Bank Debt, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent.

 

16.26      Conditional Amendments.  If the provisions (and any related
definitions) of the Pre-Export Credit Agreement (including any refinancing
indebtedness thereof) corresponding with  the provisions set forth in Schedule 3
hereto (in each case reflecting the terms of such provisions as set forth herein
without giving effect to the Conditional Amendments) (a) have not been amended
in a manner acceptable to Administrative Agent on or prior to December 31, 2015
(or such later date as determined in the sole discretion of the Administrative
Agent), or (b) the Pre-Export Credit Agreement has not been terminated as of
such date, then such Conditional Amendments shall become effective as of such
date until such time as similar amendments have been made to the Pre-Export
Credit Agreement (and any refinancing indebtedness thereof) or the Pre-Export
Credit Agreement has been terminated.  At the discretion of the Administrative
Agent, this Credit Agreement may be amended with the consent of the
Administrative Agent and Borrower to evidence the effectiveness of any
Conditional Amendments that have become effective pursuant to this
Section 16.26.

 

16.27      Amendment and Restatement of the Existing Credit Agreement.

 

(a)           The parties to this Credit Agreement agree that, upon (i) the
execution and delivery by each of the parties hereto of this Credit Agreement
and (ii) satisfaction of the conditions set forth in Section 10.1, the terms and
provisions of the Existing Credit Agreement shall be and hereby are amended,
superseded and restated in their entirety by the terms and provisions of this
Credit Agreement.  This Credit Agreement is not intended to and shall not
constitute a novation.  All “Loans” made and “Bank Debt” incurred or arising
under the

 

96

--------------------------------------------------------------------------------


 

Existing Credit Agreement which are outstanding on the Closing Date shall
continue and be reevidenced as Bank Debt under (and shall be governed by the
terms of) this Credit Agreement and the other Loan Documents (such existing
“Loans” being referred to herein as the “Existing Loans”).  Without limiting the
foregoing, upon the effectiveness hereof:  (A) all references in the “Loan
Documents” (as defined in the Existing Credit Agreement) to the “Administrative
Agent”, the “Credit Agreement” and the “Loan Documents” shall be deemed to refer
to the Administrative Agent, this Credit Agreement and the Loan Documents,
(B) all obligations constituting “Bank Debt” (as defined in the Existing Credit
Agreement) with any Syndication Party or any Affiliate of any Syndication Party
(other than a Departing Lender) which are outstanding on the Closing Date shall
continue as Bank Debt under this Credit Agreement and the other Loan Documents,
(C) the Administrative Agent shall, in consultation with Borrower, make such
reallocations, sales, assignments or other relevant actions in respect of each
Syndication Party’s credit and loan exposure under the Existing Credit Agreement
as are necessary in the judgment of the Administrative Agent in order that each
such Syndication Party’s outstanding Loans hereunder reflect such Syndication
Party’s ratable share of the Loans on the Closing Date, (D) the “Bank Debt” (as
defined in the Existing Credit Agreement) (excluding contingent indemnification
obligations to the extent no unsatisfied claim giving rise thereto has been
asserted and any obligations referred to in clause (E) hereof) under the
Existing Credit Agreement of each Departing Lender shall be repaid in full, each
Departing Lender’s “Individual 5-Year Commitment” under the Existing Credit
Agreement shall be terminated and each Departing Lender shall not be a
Syndication Party hereunder and has no further rights as a Syndication Party
under the Existing Credit Agreement or hereunder; provided that it shall
continue to be entitled to the benefits of Sections 6.7, 13.1, 13.2, 16.12 and
16.13 of the Existing Credit Agreement and the other provisions of the Existing
Credit Agreement and the other Loan Documents (as defined in the Existing Credit
Agreement) that expressly survive the termination hereof with respect to facts
and circumstances occurring prior to the date hereof, and (E) Borrower hereby
agrees to compensate each Syndication Party (including each Departing Lender)
for any and all losses, costs and expenses incurred by such Syndication Party in
connection with the sale and assignment of any LIBO Rate Loans (including the
“LIBO Rate Loans” under the Existing Credit Agreement) and such reallocation
described above, in each case on the terms and in the manner set forth in
Section 6.7 of the Existing Credit Agreement.

 

(b)           Notwithstanding anything to the contrary herein or in the Existing
Credit Agreement, solely with respect to any Syndication Party hereunder that
was a “Syndication Party” under (and as defined in) the Existing Credit
Agreement immediately prior to the effectiveness of this Credit Agreement, other
than any Departing Lender (each such Syndication Party, a “Specified Lender”),
for the period commencing on June 1, 2015 until the Closing Date of this Credit
Agreement, the “5-Year Margin” with respect to each such Specified Lender’s
“Loans”, if any, under (and as defined in) the Existing Credit Agreement shall
be deemed to equal the 5-Year Margin (determined based on Tier 2) with respect
to LIBO Rate Loans hereunder.  The Administrative Agent is hereby authorized by
Borrower and each of the Syndication Parties (including any Departing Lenders)
to take such actions as are necessary to effect the foregoing in the exercise of
its reasonable discretion.

 

(c)           Without limiting the foregoing, the parties hereto (including,
without limitation, each Departing Lender) hereby agree that the consent of any
Departing Lender shall be limited to the acknowledgement and agreement of the
provisions in this Section

 

97

--------------------------------------------------------------------------------


 

16.27 and shall not be required as a condition to the effectiveness of any other
amendments, restatements, supplements or modifications to the Existing Credit
Agreement or the Loan Documents.

 

16.28      No Advisory or Fiduciary Relationship.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), Borrower acknowledges and agrees that (a)(i) the arranging and other
services regarding this Credit Agreement provided by the Administrative Agent
and Syndication Parties are arm’s-length commercial transactions between
Borrower and its respective Affiliates, on the one hand, and the Administrative
Agent and the Syndication Parties, on the other hand, (ii) Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (iii) Borrower is capable of evaluating, and
understands and accepts, the term, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents, (b)(i) the Administrative
Agent and each Syndication Party is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for
Borrower or any of its Affiliates, or any other Person and (ii) neither the
Administrative Agent or any Syndication Party has any obligation to Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent and each Syndication Party and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of Borrower and its respective
Affiliates, and neither Administrative Agent nor any Syndication has any
obligation to disclose any of such interests to Borrower or any of its
Affiliates.

 

16.29      Terms Generally.  Defined terms shall apply equally to both the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation” unless already followed by
such phrase.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”; and the words “asset” and “property” shall be
construed as having the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.  All references herein to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of,
and Exhibits and Schedules to, this Credit Agreement unless the context shall
otherwise require.  Except as otherwise expressly provided herein, (a) any
reference in this Credit Agreement to any Loan Document shall mean such document
as amended, restated, supplemented or otherwise modified from time to time, in
each case, in accordance with the express terms of this Credit Agreement, and
(b) all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time.

 

[Signature pages commence on the next page]

 

98

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this 2015 Amended and Restated
Credit Agreement (5-Year Revolving Loan) as of the date first above written.

 

 

BORROWER:

 

 

 

CHS INC., a cooperative corporation formed under the laws of the State of
Minnesota

 

 

 

 

 

By:

/s/ Timothy N. Skidmore

 

 

 

Name: Timothy N. Skidmore

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

ADMINISTRATIVE AGENT, BID AGENT AND LETTER OF CREDIT BANK:

 

 

 

COBANK, ACB

 

 

 

 

 

By:

/s/ Michael Tousignant

 

 

 

Name: Michael Tousignant

 

Title: Vice President

 

[2015 Amended and Restated Credit Agreement (5-Year Revolving Loan) — Signature
Page]

 

--------------------------------------------------------------------------------


 

 

SYNDICATION PARTY:

 

 

 

 

 

COBANK, ACB

 

 

 

 

 

By:

/s/ Michael Tousignant

 

 

 

Name: Michael Tousignant

 

Title: Vice President

 

[2015 Amended and Restated Credit Agreement (5-Year Revolving Loan) — Signature
Page]

 

--------------------------------------------------------------------------------


 

 

SYNDICATION PARTY:

 

 

 

 

 

Wells Fargo Bank, National Association

 

 

 

 

 

By:

/s/ Peter Kiedrowski

 

 

 

Name: Peter Kiedrowski

 

Title: Director

 

[2015 Amended and Restated Credit Agreement (5-Year Revolving Loan) — Signature
Page]

 

--------------------------------------------------------------------------------


 

 

SYNDICATION PARTY:

 

 

 

 

 

AgStar Financial Services, PCA

 

 

 

 

 

By:

/s/ Timothy F. McNamara

 

 

 

Name: Timothy F. McNamara

 

Title: Associate Vice President - Capital Markets

 

[2015 Amended and Restated Credit Agreement (5-Year Revolving Loan) — Signature
Page]

 

--------------------------------------------------------------------------------


 

 

SYNDICATION PARTY:

 

 

 

 

 

American AgCredit, PCA

 

 

 

 

 

By:

/s/ Linda Sander

 

 

 

Name: Linda Sander

 

Title: Vice President

 

[2015 Amended and Restated Credit Agreement (5-Year Revolving Loan) — Signature
Page]

 

--------------------------------------------------------------------------------


 

 

SYNDICATION PARTY:

 

 

 

 

 

Australia and New Zealand Banking Group Limited

 

 

 

 

 

By:

/s/ Robert Grillo

 

 

 

Name: Robert Grillo

 

Title: Director

 

[2015 Amended and Restated Credit Agreement (5-Year Revolving Loan) — Signature
Page]

 

--------------------------------------------------------------------------------


 

 

SYNDICATION PARTY:

 

 

 

 

 

Bank of America, N.A.

 

 

 

 

 

By:

/s/ Steven K. Kessler

 

 

 

Name: Steven K. Kessler

 

Title: Senior Vice President

 

[2015 Amended and Restated Credit Agreement (5-Year Revolving Loan) — Signature
Page]

 

--------------------------------------------------------------------------------


 

 

SYNDICATION PARTY:

 

 

 

 

 

The Bank of Nova Scotia

 

 

 

 

 

By:

/s/ Paula J. Czach

 

 

 

Name: Paula J. Czach

 

Title: Managing Director

 

[2015 Amended and Restated Credit Agreement (5-Year Revolving Loan) — Signature
Page]

 

--------------------------------------------------------------------------------


 

 

SYNDICATION PARTY:

 

 

 

 

 

Bank of the West

 

 

 

 

 

By:

/s/ Casey Garten

 

 

 

Name: Casey Garten

 

Title: Managing Director

 

[2015 Amended and Restated Credit Agreement (5-Year Revolving Loan) — Signature
Page]

 

--------------------------------------------------------------------------------


 

 

SYNDICATION PARTY:

 

 

 

 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

 

 

 

 

By:

/s/ Mark Maloney

 

 

 

Name: Mark Maloney

 

Title: Authorized Signatory

 

[2015 Amended and Restated Credit Agreement (5-Year Revolving Loan) — Signature
Page]

 

--------------------------------------------------------------------------------


 

 

SYNDICATION PARTY:

 

 

 

 

 

BMO Harris Bank, N.A.

 

 

 

 

 

By:

/s/ Paul Harris

 

 

 

Name: Paul Harris

 

Title: Managing Director

 

[2015 Amended and Restated Credit Agreement (5-Year Revolving Loan) — Signature
Page]

 

--------------------------------------------------------------------------------


 

 

SYNDICATION PARTY:

 

 

 

 

 

BNP Paribas

 

 

 

 

 

 

By:

/s/ Karlien Zumpolle

 

 

 

Name: Karlien Zumpolle

 

Title: Director

 

 

 

 

By:

/s/ Billy Murray

 

 

 

Name: Billy Murray

 

Title: Managing Director

 

[2015 Amended and Restated Credit Agreement (5-Year Revolving Loan) — Signature
Page]

 

--------------------------------------------------------------------------------


 

 

SYNDICATION PARTY:

 

 

 

 

 

Branch Banking and Trust Company

 

 

 

 

 

 

By:

/s/ Michael L. Laurie

 

 

 

Name: Michael L. Laurie

 

Title: Senior Vice President

 

[2015 Amended and Restated Credit Agreement (5-Year Revolving Loan) — Signature
Page]

 

--------------------------------------------------------------------------------


 

 

SYNDICATION PARTY:

 

 

 

 

 

Comerica Bank

 

 

 

 

 

 

By:

/s/ Mark J Leveille

 

 

 

Name: Mark J Leveille

 

Title: Vice President

 

[2015 Amended and Restated Credit Agreement (5-Year Revolving Loan) — Signature
Page]

 

--------------------------------------------------------------------------------


 

 

SYNDICATION PARTY:

 

 

 

 

 

Credit Agricole Corporate and Investment Bank

 

 

 

 

 

 

By:

/s/ Kaya Ea

 

 

 

Name: Kaya Ea

 

Title: Managing Director

 

 

 

 

 

 

By:

/s/ Gordon Yip

 

 

 

Name: Gordon Yip

 

Title: Director

 

[2015 Amended and Restated Credit Agreement (5-Year Revolving Loan) — Signature
Page]

 

--------------------------------------------------------------------------------


 

 

SYNDICATION PARTY:

 

 

 

 

 

Deutsche Bank AG New York Branch

 

 

 

 

 

 

By:

/s/ Ming K. Chu

 

 

 

Name: Ming K. Chu

 

Title: Vice President

 

 

 

 

 

Deutsche Bank AG New York Branch

 

 

 

 

 

 

By:

/s/ Heidi Sandquist

 

 

 

Name: Heidi Sandquist

 

Title: Director

 

[2015 Amended and Restated Credit Agreement (5-Year Revolving Loan) — Signature
Page]

 

--------------------------------------------------------------------------------


 

 

SYNDICATION PARTY:

 

 

 

 

 

Farm Credit East, ACA

 

 

 

 

 

 

By:

/s/ James M. Papai

 

 

 

Name:

James M. Papai

 

Title:

Senior Vice President

 

[2015 Amended and Restated Credit Agreement (5-Year Revolving Loan) — Signature
Page]

 

--------------------------------------------------------------------------------


 

 

SYNDICATION PARTY:

 

 

 

 

 

Farm Credit Services of America, PCA

 

 

 

 

 

 

By:

/s/ Mary Anne Mullen

 

 

 

Name: Mary Anne Mullen

 

Title: Vice President

 

[2015 Amended and Restated Credit Agreement (5-Year Revolving Loan) — Signature
Page]

 

--------------------------------------------------------------------------------


 

 

SYNDICATION PARTY:

 

 

 

 

 

HSBC Bank USA, N.A.

 

 

 

 

 

 

By:

/s/ Graeme Robertson

 

 

 

Name: Graeme Robertson

 

Title: Vice President

 

[2015 Amended and Restated Credit Agreement (5-Year Revolving Loan) — Signature
Page]

 

--------------------------------------------------------------------------------


 

 

SYNDICATION PARTY:

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

 

 

 

 

 

By:

/s/ Krys Szremski

 

 

 

Name: Krys Szremski

 

Title: Vice President

 

[2015 Amended and Restated Credit Agreement (5-Year Revolving Loan) — Signature
Page]

 

--------------------------------------------------------------------------------


 

 

SYNDICATION PARTY:

 

 

 

 

 

Mizuho Bank, Ltd.

 

 

 

 

 

 

By:

/s/ David Lim

 

 

 

Name:

David Lim

 

Title:

Authorized Signatory

 

[2015 Amended and Restated Credit Agreement (5-Year Revolving Loan) — Signature
Page]

 

--------------------------------------------------------------------------------


 

 

SYNDICATION PARTY:

 

 

 

 

 

Natixis, New York Branch

 

 

 

 

 

 

By:

/s/ Paolo Salvi

 

 

 

Name:

Paolo Salvi

 

Title:

Executive Director

 

 

 

 

 

 

 

By:

/s/ Arnaud Stevens

 

 

 

Name:

Arnaud Stevens

 

Title:

Managing Director

 

[2015 Amended and Restated Credit Agreement (5-Year Revolving Loan) — Signature
Page]

 

--------------------------------------------------------------------------------


 

 

SYNDICATION PARTY:

 

 

 

 

 

The Northern Trust Company

 

 

 

 

 

 

By:

/s/ Molly Drennan

 

 

 

Name: Molly Drennan

 

Title: Senior Vice President

 

[2015 Amended and Restated Credit Agreement (5-Year Revolving Loan) — Signature
Page]

 

--------------------------------------------------------------------------------


 

 

SYNDICATION PARTY:

 

 

 

 

 

PNC Bank, National Association

 

 

 

 

 

 

By:

/s/ Philip K. Liebscher

 

 

 

Name: Philip K. Liebscher

 

Title: Relationship Manager

 

[2015 Amended and Restated Credit Agreement (5-Year Revolving Loan) — Signature
Page]

 

--------------------------------------------------------------------------------


 

 

SYNDICATION PARTY:

 

 

 

 

 

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”,

 

New York Branch

 

 

 

 

 

 

By:

/s/ Peter Duncan

 

 

 

Name: Peter Duncan

 

Title: Managing Director

 

 

 

 

 

 

By:

/s/ Peter Glawe

 

 

 

Name: Peter Glawe

 

Title: Executive Director

 

[2015 Amended and Restated Credit Agreement (5-Year Revolving Loan) — Signature
Page]

 

--------------------------------------------------------------------------------


 

 

SYNDICATION PARTY:

 

 

 

 

 

Santander Bank, N.A.

 

 

 

 

 

 

By:

/s/ Geoff O’Malley

 

 

 

Name: Geoff O’Malley

 

Title: Executive Director

 

[2015 Amended and Restated Credit Agreement (5-Year Revolving Loan) — Signature
Page]

 

--------------------------------------------------------------------------------


 

 

SYNDICATION PARTY:

 

 

 

 

 

Sumitomo Mitsui Banking Corporation

 

 

 

 

 

 

By:

/s/ David W. Kee

 

 

 

 

Name:

David W. Kee

 

Title:

Managing Director

 

[2015 Amended and Restated Credit Agreement (5-Year Revolving Loan) — Signature
Page]

 

--------------------------------------------------------------------------------


 

 

SYNDICATION PARTY:

 

 

 

 

 

SunTrust Bank

 

 

 

 

 

 

By:

/s/ Tesha Winslow

 

 

 

 

Name:

Tesha Winslow

 

Title:

Vice President

 

[2015 Amended and Restated Credit Agreement (5-Year Revolving Loan) — Signature
Page]

 

--------------------------------------------------------------------------------


 

 

SYNDICATION PARTY:

 

 

 

 

 

Toronto Dominion (New York) LLC.

 

 

 

 

 

 

By:

/s/ Rayan Karim

 

 

 

Name: Rayan Karim

 

Title: Authorized Signatory

 

[2015 Amended and Restated Credit Agreement (5-Year Revolving Loan) — Signature
Page]

 

--------------------------------------------------------------------------------


 

 

SYNDICATION PARTY:

 

 

 

 

 

U.S. Bank National Association

 

 

 

 

 

 

By:

/s/ James D. Pegues

 

 

 

Name: James D. Pegues

 

Title: Senior Vice-President

 

[2015 Amended and Restated Credit Agreement (5-Year Revolving Loan) — Signature
Page]

 

--------------------------------------------------------------------------------


 

 

VOTING PARTICIPANT:

 

 

 

 

 

1st Farm Credit Services, FLCA

 

 

 

 

 

 

By:

/s/ Dale A. Richardson

 

 

 

Name: Dale A. Richardson

 

Title: Vice President, Capital Markets Group

 

[2015 Amended and Restated Credit Agreement (5-Year Revolving Loan) — Signature
Page]

 

--------------------------------------------------------------------------------


 

 

VOTING PARTICIPANT:

 

 

 

 

 

AgFirst Farm Credit Bank

 

 

 

 

 

By:

/s/ Matthew H Jeffords

 

 

 

 

Name: Matthew H Jeffords

 

Title: Vice President

 

[2015 Amended and Restated Credit Agreement (5-Year Revolving Loan) – Signature
Page]

 

--------------------------------------------------------------------------------


 

 

VOTING PARTICIPANT:

 

 

 

 

 

Badgerland Financial, FLCA

 

 

 

 

 

By:

/s/ Anthony G. Endres

 

 

 

 

Name: Anthony G. Endres

 

Title: AVP — Capital Markets

 

[2015 Amended and Restated Credit Agreement (5-Year Revolving Loan) – Signature
Page]

 

--------------------------------------------------------------------------------


 

 

VOTING PARTICIPANT:

 

 

 

 

 

Farm Credit Bank of Texas

 

 

 

 

 

By:

/s/ Luis M. H. Requejo

 

 

 

 

Name: Luis M. H. Requejo

 

Title: Director Capital Markets

 

[2015 Amended and Restated Credit Agreement (5-Year Revolving Loan) – Signature
Page]

 

--------------------------------------------------------------------------------


 

 

VOTING PARTICIPANT:

 

 

 

 

 

Farm Credit Mid-America, FLCA

 

 

 

 

 

By:

/s/ Joe Beiting

 

 

 

 

Name: Joe Beiting

 

Title: Credit Officer Capital Markets

 

[2015 Amended and Restated Credit Agreement (5-Year Revolving Loan) – Signature
Page]

 

--------------------------------------------------------------------------------


 

 

VOTING PARTICIPANT:

 

 

 

 

 

Farm Credit West, FLCA

 

 

 

 

 

By:

/s/ Ben Madonna

 

 

 

 

Name: Ben Madonna

 

Title: Vice President

 

[2015 Amended and Restated Credit Agreement (5-Year Revolving Loan) – Signature
Page]

 

--------------------------------------------------------------------------------


 

 

VOTING PARTICIPANT:

 

 

 

 

 

Fresno Madera Production Credit Association

 

 

 

 

 

By:

/s/ Robert J. Kratz

 

 

 

 

Name: Robert J. Kratz

 

Title: VP

 

[2015 Amended and Restated Credit Agreement (5-Year Revolving Loan) – Signature
Page]

 

--------------------------------------------------------------------------------


 

 

VOTING PARTICIPANT:

 

 

 

 

 

GreenStone Farm Credit Services, FLCA

 

 

 

 

 

By:

/s/ Alfred S. Compton, Jr.

 

 

 

 

Name: Alfred S. Compton, Jr.

 

Title: SVP/Managing Director

 

[2015 Amended and Restated Credit Agreement (5-Year Revolving Loan) – Signature
Page]

 

--------------------------------------------------------------------------------


 

 

VOTING PARTICIPANT:

 

 

 

 

 

Northwest Farm Credit Services, FLCA

 

 

 

 

 

By:

/s/ Candy Casteal

 

 

 

 

Name: Candy Casteal

 

Title: SVP - Credit

 

[2015 Amended and Restated Credit Agreement (5-Year Revolving Loan) – Signature
Page]

 

--------------------------------------------------------------------------------


 

 

VOTING PARTICIPANT:

 

 

 

 

 

United FCS, FLCA d/b/a FCS Commercial Finance Group

 

 

 

 

 

By:

/s/ Mike Frodermann

 

 

 

 

Name: Mike Frodermann

 

Title: Vice President

 

[2015 Amended and Restated Credit Agreement (5-Year Revolving Loan) – Signature
Page]

 

--------------------------------------------------------------------------------


 

Exhibit 1A
to Credit Agreement
Closing Date Letters of Credit

 

[See attached.]

 

--------------------------------------------------------------------------------


 

CHS

Loan Syndication Letters of Credit

September 4, 2015

 

 

 

 

 

Issuing

 

Issue

 

Expiration

 

 

 

L/C Number

 

Beneficiary

 

Bank

 

Date

 

Date

 

Amount

 

00612927

 

Liberty Mutual Insurance

 

CoBank

 

09/10/98

 

09/30/16

 

2,014,560.00

 

00617915

 

Old Republic Insurance Company

 

CoBank

 

08/28/12

 

09/03/16

 

8,774,747.00

 

00616747

 

MN Rail Services Improvement

 

CoBank

 

07/10/03

 

07/09/16

 

20,681.03

 

00617857

 

Board of Trade City of Chicago

 

CoBank

 

03/03/05

 

12/23/15

 

6,000,000.00

 

00650375

 

Korea Feed Association

 

CoBank

 

03/25/15

 

12/22/15

 

1,278,585.00

 

00650343

 

Korea Feed Association

 

CoBank

 

02/13/15

 

11/11/15

 

1,296,225.00

 

00650382

 

Korea Feed Association

 

CoBank

 

04/02/15

 

01/16/16

 

1,208,970.00

 

00650385

 

Korea Feed Association

 

CoBank

 

04/02/15

 

01/19/16

 

1,392,126.75

 

00650384

 

Korea Feed Association

 

CoBank

 

04/02/15

 

02/11/16

 

1,260,157.50

 

00650404

 

Korea Feed Association

 

CoBank

 

04/27/15

 

02/19/16

 

1,262,803.50

 

00650419

 

Korea Feed Association

 

CoBank

 

05/08/15

 

02/26/16

 

1,255,659.30

 

00650546

 

Korea Feed Association

 

CoBank

 

08/11/15

 

03/02/16

 

1,322,867.70

 

00650545

 

Korea Feed Association

 

CoBank

 

08/11/15

 

04/02/16

 

1,412,302.50

 

00650534

 

Korea Feed Association

 

CoBank

 

08/11/15

 

04/28/16

 

1,179,612.00

 

00617939

 

Taiwan Sugar Corporation

 

CoBank

 

09/20/13

 

08/31/16

 

100,000.00

 

00650182

 

Lower Minnesota River watershed

 

CoBank

 

09/05/14

 

07/31/16

 

107,540.00

 

00617895

 

Nonghyup Feed Inc. - NOFI

 

CoBank

 

12/02/11

 

12/31/15

 

800,000.00

 

00650539

 

Nonghyup Feed Inc. - NOFI

 

CoBank

 

08/06/15

 

05/20/16

 

1,177,470.00

 

00650344

 

Nonghyup Feed Inc. - NOFI

 

CoBank

 

02/13/15

 

11/22/15

 

1,294,020.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

33,158,327.28

 

 

--------------------------------------------------------------------------------


 

CHS

Unilateral Letters of Credit

September 4, 2015

 

L/C Number

 

Beneficiary

 

Issuing
Bank

 

Issue
Date

 

Expiration
Date

 

Amount

 

151-LCS-100213

 

State of Washington

 

Bank of Tokyo-Mitsubishi

 

12/29/03

 

12/20/15

 

2,633,000.00

 

S016629

 

BNP Paribas, Argentina

 

Bank of Tokyo-Mitsubishi

 

04/14/11

 

04/16/16

 

12,000,000.00

 

68013426

 

U.S. Department of Labor, Workers’ Comp

 

Bank of America

 

06/26/06

 

07/01/16

 

400,000.00

 

NZS335936

 

State of Minnesota

 

Wells Fargo

 

05/30/89

 

06/01/16

 

7,285,511.00

 

NZS335937

 

South Dakota Department of Labor

 

Wells Fargo

 

06/16/92

 

06/01/16

 

718,953.00

 

IS0239088U

 

City of Inver Grove Heights

 

Wells Fargo

 

09/04/14

 

12/31/17

 

87,625.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23,125,089.00

 

 

--------------------------------------------------------------------------------

 


 

Exhibit 1B
to Credit Agreement
COMPLIANCE CERTIFICATE
CHS Inc.

 

CoBank, ACB
5500 South Quebec Street
Greenwood Village, Colorado 80111
ATTN:  Administrative Agent, CHS Loan

 

Gentlemen:

 

As required by Subsections 11.2.1 and 11.2.2 of that certain 2015 Amended and
Restated Credit Agreement (5-Year Revolving Loan) (“Credit Agreement”) dated as
of September 4, 2015, by and between CHS Inc. (“Company”), CoBank, ACB, in its
capacity as the Administrative Agent, and the Syndication Parties described
therein, a review of the activities of the Company for the [Fiscal Quarter
ending               , 20  ] [Fiscal Year ending        , 20  ] (the “Fiscal
Period”) has been made under my supervision with a view to determine whether the
Company has kept, observed, performed and fulfilled all of its obligations under
the Credit Agreement and all other agreements and undertakings contemplated
thereby, and to the best of my knowledge, and based upon such review, I certify
that no event has occurred which constitutes, or which with the passage of time
or service of notice, or both, would constitute an Event of Default or a
Potential Default as defined in the Credit Agreement.

 

In addition, I certify that the aggregate face amount of all letters of credit
outstanding for which the Company has a reimbursement obligation, other than
Letters of Credit issued under the Credit Agreement, is $          .

 

I further certify that the amounts set forth on the attachment, to the best of
my knowledge accurately present amounts required to be calculated on a
consolidated basis by financial covenants of the Credit Agreement as of the last
day of the Fiscal Period (unless expressly specified herein). All terms used
herein and on the attachment have the identical meaning as in the Credit
Agreement.

 

 

Very truly yours,

 

 

 

CHS Inc.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

Capitalized terms used herein shall have the definitions set forth in the Credit
Agreement.

 

SUBSECTION 11.14.1:  MINIMUM CONSOLIDATED NET WORTH

 

Test:  Consolidated Net Worth.

 

Target:  Not less than $3,500,000,000.00.
Consolidated Net Worth (Actual)|
For Fiscal Quarter ended    /   /    $

 

SUBSECTION 11.14.2:  CONSOLIDATED FUNDED DEBT TO CONSOLIDATED CASH FLOW(1)

 

Test:  Consolidated Funded Debt divided by Consolidated Cash Flow.

 

Target:  Not greater than 3.50:1 based on the previous consecutive four Fiscal
Quarters.
Consolidated Funded Debt divided by Consolidated Cash Flow for the previous
consecutive four Fiscal Quarters (Actual)
At the Fiscal Quarter ended    /   /          ; 1.00

 

SUBSECTION 11.14.3:  ADJUSTED CONSOLIDATED FUNDED DEBT TO CONSOLIDATED NET
WORTH(2)

 

Test:  Adjusted Consolidated Funded Debt, divided by Consolidated Net Worth.

 

Target:  Not more than .80 to 1.00.
Adjusted Consolidated Funded Debt, divided by Consolidated Net Worth (Actual)
For Fiscal Quarter ended    /   /          ; 1.00

 

--------------------------------------------------------------------------------

(1)  This Subsection is subject to Conditional Amendments as set forth in
Section 16.26 and Schedule 3 of the Credit Agreement.

(2)  This Subsection is subject to Conditional Amendments as set forth in
Section 16.26 and Schedule 3 of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

Exhibit 1C
to Credit Agreement
List of Subsidiaries

 

[See attached.]

 

--------------------------------------------------------------------------------


 

Exhibit 1C - List of Subsidiaries

 

Name

 

Active/
Inactive

 

Foreign/
Domestic

 

Address Line 1

 

Address Line 2

 

City

 

State

 

Zipcode

 

Country

 

Type

 

Type of
Company

 

Business Description

 

Ownership By

 

Division

 

Incorp. Date

 

Date CHS
Interest
Acquired

1856770 Alberta Ltd.

 

A

 

F

 

10 Lampson Avenue

 

 

 

Beiseker

 

Alberta

 

TOM 0G0

 

Canada

 

Sub

 

Corp.

 

Formed to anonymously purchase property near Calgary for Crop Nutrients

 

100% CHS Canada Cooperative

 

Crop Nutrients

 

10/28/14

 

10/28/14

Ag States Reinsurance Company, IC

 

A

 

D

 

1090 Vermont Avenue NW

 

 

 

 

 

Washingotn DC

 

20005

 

USA

 

Sub

 

Corp

 

Cell Captive Insurer of Impact Risk Funding, Inc., PCC

 

100% Impact Risk Funding, Inc., PCC

 

Business Solutions

 

08/24/10

 

08/24/10

Agri Point Ltd.

 

A

 

F

 

Chanteclair Building, 2nd Floor - #205

 

2 Sofouli Street

 

Nicosia

 

 

 

1096

 

Cyprus

 

Sub

 

Corp.

 

Holding company in Cyprus, 95.94% owner of Silotrans SRL

 

99% CHS Europe; 1% Oregana (formerly 100% CHS Europe SA)

 

Ag Business

 

05/12/07

 

01/10/11

Agro Storage d.o.o.

 

A

 

F

 

Ive Andrića br 4,

 

 

 

Brčko

 

 

 

76100

 

Bosnia

 

Sub

 

Corp

 

Ownership of storage companies/assets, storage services of agricultural
commodities

 

100% Agri Point Ltd.

 

Ag Business

 

10/17/13

 

10/17/13

Agromarket Servis LLC

 

A

 

F

 

11, Rubin Ulitsa

 

 

 

Novorossiysk

 

Krasnodarsky Krai

 

353900

 

Russian Federation

 

Sub

 

LLC

 

In the process of closing business activity and merge with RAI

 

100% CHS Agromarket

 

Ag Business

 

06/29/09

 

12/22/09

Badger Energy Services, LLC

 

A

 

D

 

1104 Milligan Drive

 

PO Box 308

 

New London

 

WI

 

54961

 

USA

 

Sub

 

LLC

 

holds assets for propane business (doesn’t operate propane business)

 

100% CHS-LCC Co-op

 

Ag Business

 

08/22/00

 

11/08/12

CENEX AG, Inc.

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

Corp

 

Sale of feed and seed products.

 

100% CHS

 

Energy and Foods

 

10/23/74

 

10/23/74

CENEX Pipeline, LLC

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

LLC

 

Operating Subsidiary for pipeline operations

 

100% CHS

 

Energy and Foods

 

05/04/98

 

05/04/98

Central Montana Propane, LLC

 

A

 

D

 

Highway 191 North

 

PO Box 22

 

Lewistown

 

MT

 

59457

 

USA

 

Sub

 

LLC

 

Owning and operating a propane wholesale and resale operatintion

 

CHS 53.38% and Moore Farmers Oil Company 46.62%

 

Business Solutions

 

09/16/97

 

03/01/00

CHS - Holdrege, Inc.

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64090

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

Coop

 

Carrying on a supply business, as a cooperative, engaging in any activity or
service in connection with the sale of crop inputs, Energy products and
agricultural supply products

 

100% CHS

 

Country Operations

 

11/14/08

 

11/14/08

CHS (Shanghai) Trading Co., Ltd.

 

A

 

F

 

Suite 3902

 

No. 88 Century Avenue

 

Pudong New Area

 

Shanghai

 

 

 

China

 

Sub

 

Corp

 

Import, export, wholesale and commission agency service (exclusive of auction)
of cereals, oil seeds and oleaginous fruits, animal or vegetable fats and oils
and their cleavage products, prepared edible fats and oils, sugars, ethanol,
residues and waste from the food industries, cotton and fertilizers.

 

100% CHS Hong Kong Limited

 

Ag Business

 

01/06/09

 

01/06/09

CHS (Taiwan) Commodity Trading Co. Ltd.

 

A

 

F

 

6F No. 128 Songliang Rd

 

Zhongshan District

 

Taipei

 

Taiwan

 

 

 

Taiwan

 

Sub

 

Company Limited by Shares

 

Wholesale of other agricultural, husbandry and aquatic products; retail sale of
agricultural products; international trade; businesses not prohibited or
restricted by law, except those requiring special license or approval.

 

100% CHS Singapore Trading Company PTE. Ltd.

 

Ag Business

 

08/08/13

 

08/08/13

CHS Acquisition LLC

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

LLC

 

Formed to acquire another entity

 

100% CHS Inc.

 

Co Ops

 

09/22/14

 

09/22/14

CHS Agri Intellience LLC

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

LLC

 

Develop software for an intelligence center; develop processes and procedures to
run said intelligence center; develop sensors to collect/interpret data; develop
algorithms to identify and filter data collected by said sensors; other
activities related to the foregoing; and other lawful activities permitted under
the Act as approved by the Board of Governors

 

80% CHS; 20% Paradigm isr Inc.

 

Corporate

 

10/02/13

 

10/02/13

CHS Agritrade Bulgaria Ltd.

 

A

 

F

 

16, Fr. Jolio Kuriy Str.

 

Block 155, 2nd floor, apt 16

 

Iztok district

 

Sofia

 

1113

 

Bulgaria

 

Sub

 

Ltd.

 

Purchasing, transporting, shipping, storing, trading and representation of
agricultural commodities.

 

100% CHS Europe SA

 

Ag Business

 

02/09/11

 

02/09/11

CHS Agritrade d.o.o.

 

A

 

F

 

Ive Andrića br 4

 

 

 

Brčko

 

 

 

76100

 

Bosnia

 

Sub

 

Corp

 

Import/export, purchase/sale, transport, storage and distribution of
agricultural commodities, primarily but not limited to grains, oilseeds, oilseed
meals and fertilizers

 

100% CHS Europe SA

 

Ag Business

 

10/17/13

 

10/17/13

CHS Agritrade Hungary Ltd.

 

A

 

F

 

Fo utca 14-18

 

 

 

Budapest

 

 

 

H-1011

 

Hungary

 

Sub

 

Ltd.

 

Agricultural trading, purchasing, transporting, shipping, storing agricultural
commodities

 

100% CHS Europe SA

 

Ag Business

 

01/03/11

 

01/03/11

CHS Agritrade Romania SRL

 

A

 

F

 

92-96 Ivor Street, 3rd Floor

 

District 5

 

Bucurest

 

 

 

 

 

Romania

 

Sub

 

Ltd.

 

Wholesale of grain, seeds, feed and unmanufactured tobaco

 

100% CHS Europe SA

 

Ag Business

 

03/01/11

 

03/01/11

 

1

--------------------------------------------------------------------------------

 


 

Name

 

Active/
Inactive

 

Foreign/
Domestic

 

Address Line 1

 

Address Line 2

 

City

 

State

 

Zipcode

 

Country

 

Type

 

Type of
Company

 

Business Description

 

Ownership By

 

Division

 

Incorp. Date

 

Date CHS
Interest
Acquired

CHS Agromarket, LLC

 

A

 

F

 

72, E. Bershanskoy st.

 

 

 

Krasnodar

 

Krasnodarsky Krai

 

353900

 

Russian Federation

 

Sub

 

LLC

 

Russian Operating Company (purchasing, transporting, shipping, and selling
cereals, other agricultural products)

 

28.57% CHS Europe; 71.43% Oregana

 

Ag Business

 

03/24/09

 

12/22/09

CHS AGRONEGOCIO - Industria e Comercio Ltda.

 

A

 

F

 

Av. Dr. Cardoso de Melo

 

1308 5° e 6° and.

 

Villa Olimpia

 

Sao Paulo

 

04548-004

 

SP-Brasil

 

Sub

 

LLC

 

Origination and marketing of grains and oilseeds. Distribution of fertilizers.

 

99% CHS Bermuda GP; 1% CHS Holdings, Inc.

 

Ag Business

 

02/01/03

 

02/01/03

CHS Bermuda GP

 

A

 

F

 

Clarendon House

 

2 Church Street, PO Box HM 666

 

Hamilton

 

 

 

HM 11

 

Bermuda

 

Sub

 

Ptsp

 

Holding Company

 

99% CHS Inc.; 1% CHS Holdings, Inc.

 

Ag Business

 

08/06/12

 

08/06/12

CHS Canada Cooperative

 

A

 

F

 

102 - 7777 10th St. NE

 

 

 

Calgary

 

Alberta

 

T2E 8x2

 

Canada

 

Sub

 

Co-op

 

Holding the real estate assets of CHS CanAgra LP

 

100% CHS

 

Country Operations

 

03/19/14

 

03/19/14

CHS Canada LP (fka CHS CanAgra LP)

 

A

 

F

 

102 - 7777 10th St. NE

 

 

 

Calgary

 

Alberta

 

T2E 8x2

 

Canada

 

Sub

 

Limited Part.

 

Retail agronomy and supply business

 

1% CHS Canada Cooperative, 99% CHS Country Operations Canada, Inc.

 

Country Operations

 

03/24/14

 

03/24/14

CHS Canada, Inc.

 

A

 

F

 

Suite 1180

 

201 Portage Avenue

 

Winnipeg

 

Manitoba

 

R3B3K10

 

Canada

 

Sub

 

Corp.

 

Grain Marketing

 

100% CHS

 

Ag Business

 

05/23/13

 

05/23/13

CHS Capital ProFund LLC

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

LLC

 

 

 

100% CHS Capital LLC

 

Business Solutions

 

10/11/10

 

10/11/10

CHS Capital, LLC

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

LLC

 

Lending Services

 

100% CHS

 

Business Solutions

 

02/09/05

 

02/09/05

CHS Comercio Servicos E Solucoes Agricolas Ltda. (d/b/a CHS Barter Solutions,
f/k/a Atman Producao Agroprecuaria Ltda.)

 

A

 

F

 

Rua 115, n° 2.100

 

Setor Sul

 

Goiânia

 

Goiás

 

 

 

Brazil

 

Sub

 

LLC

 

Input distribution and grain origination company

 

100% CHS do Brasil

 

Ag Business

 

08/16/93

 

07/31/12

CHS Country Operations Canada, Inc.

 

A

 

F

 

102 - 7777 10th St. NE

 

 

 

Calgary

 

Alberta

 

T2E 8x2

 

Canada

 

Sub

 

Corp

 

 

 

100% CHS

 

Country Ops

 

09/12/12

 

09/12/12

CHS de Argentina, S.A.

 

A

 

F

 

San Martin 323

 

Floor 17th

 

Buenos Aires

 

 

 

 

 

Argentina

 

Sub

 

Corp

 

Origination and marketing of grains and oilseeds; distribution of fertilizers

 

99.94% CHS; .06% CHS- Farmco, Inc.

 

Ag Business

 

09/30/09

 

09/30/09

CHS de Paraguay Sociedad de Responsabilidad Limitada (SRL)

 

A

 

F

 

Gabriel Casaccia Street

 

3rd Floor - Office No. 6, Las Margaritas Bldg

 

Hernandarias City

 

Alto Parana State

 

7220

 

Paraguay

 

Sub

 

LLC

 

Trading in agricultural market in many parts of the marketing chain; purpose and
objective reside in agricultural business activities as in the purchase and
export of grains, and also in the import and distribution of fertilizers.

 

99.9995% CHS Singapore Trading Company; .0005% CHS Holdings, Inc.

 

Ag Business

 

10/08/12

 

10/08/12

CHS Energy Canada, Inc.

 

A

 

F

 

2700, 350 7th Ave. SW

 

 

 

Calgary

 

Alberta

 

T2P3N9

 

Canada

 

Sub

 

Corp

 

Petroleum; does no business

 

100% CHS Inc.

 

Energy and Foods

 

06/12/87

 

06/12/87

CHS Europe Sarl (Eff. 1/30/14; f/k/a CHS Europe SA)

 

A

 

F

 

Av. Des Morgines 12

 

 

 

Petit-Lancy

 

1213

 

 

 

Switzerland

 

Sub

 

LLC

 

Develop financial, trading, merchandising, carriage, freight, representation,
agency, consulting & service activity in Switzerland and in Europe

 

Eff. 2/14/14, CHS Inc. is sole member (previously 100% CHSIH)

 

Ag Business

 

08/02/07

 

08/02/07

CHS Hallock, LLC

 

A

 

D

 

5500 Cenex Drive

 

 

 

Inver Grove Heights

 

MN

 

55077

 

USA

 

Sub

 

LLC

 

Canola processing and refining facilities in Hallock, MN and Manitoba, Canada.

 

100% CHS Inc.

 

PFI

 

07/08/15

 

07/08/15

CHS Hedging, LLC

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

Corp

 

Full service commodity futures and option brokerage

 

100% CHS

 

Business Solutions

 

2/10/2014

 

2/10/2014

CHS Holdings, LLC (f/k/a CHS Holdings, Inc.)

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

LLC

 

Rail at Joliette, ND; holds 1% interest in CHS do Brasil; formerly owned CHS
Inc. interest in Agro Distribution LLC; will hold 1% interest in Paraguay entity

 

100% CHS

 

Country Operations

 

04/20/99

 

04/20/99

CHS Hong Kong Limited

 

A

 

F

 

Room 1302, Fook Lee Commercial Centre

 

33 Lockhart Road

 

Wanchai

 

Hong Kong

 

 

 

Hong Kong

 

Sub

 

Corp

 

Holding Company for the PRC Investment; Execution and Trading for Asia Pacific
Region

 

100% CHS Europe

 

Ag Business

 

06/11/08

 

06/11/08

CHS Inc.

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

Self

 

Combined Corporation (Cenex and HSC)

 

100% CHS

 

Corporate

 

07/15/36

 

07/15/36

CHS Inc. de Mexico

 

A

 

F

 

Augusto Rodin #43

 

Departamento 101

 

Col. Napoles

 

Delegacion Benito Juarez

 

C.P. 03810

 

Mexico, D.F.

 

Sub

 

Corp

 

Agricultural/commodities trade business

 

99% CHS; 1% St. Paul Maritime Corporation

 

Ag Business

 

02/20/06

 

02/20/06

CHS Industries Ltd.

 

A

 

F

 

2 Hahadarim Street

 

 

 

Ashdod

 

 

 

77121

 

Israel

 

Sub

 

Corp

 

Soybean processing for specialty soy proteins and soy Isoflavones

 

100% CHS Europe SA

 

Energy and Foods

 

02/14/00

 

02/09/12

CHS Insurance Services, LLC (f/k/a Ag States Agency, LLC)

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

LLC

 

Independent insurance agency

 

100% by CHS

 

Business Solutions

 

12/27/94

 

12/27/94

 

2

--------------------------------------------------------------------------------


 

Name

 

Active/
Inactive

 

Foreign/
Domestic

 

Address Line 1

 

Address Line 2

 

City

 

State

 

Zipcode

 

Country

 

Type

 

Type of
Company

 

Business Description

 

Ownership By

 

Division

 

Incorp. Date

 

Date CHS
Interest
Acquired

CHS Israel Protein Foods Ltd.

 

A

 

F

 

2 Hahadarim Street

 

 

 

Ashdod

 

 

 

77121

 

Israel

 

Sub

 

Corp

 

Soybean processing for specialty soy proteins and soy Isoflavones

 

100% CHS Industries Ltd.

 

Energy and Foods

 

07/04/62

 

02/09/12

CHS Korea, LLC

 

A

 

F

 

Samsung SIMS Bldg. 4th Floor #402

 

Samsung-dong

 

Seoul

 

Kangnam-gu

 

153-55

 

Korea

 

Sub

 

Corp

 

Sale, distribution and distribution promotion of agricultural commodities and
products, livestock products, and processed food products; storage,
preservation, importation and exportation of agricultural commodities and
products, livestock products and processed food products; etc.

 

100% CHS Bermuda GP

 

Ag Business

 

10/27/01

 

10/27/11

CHS Luxembourg, S.a.r.l. (d/b/a in MN as CHS Luxembourg Financial, LLC)

 

A

 

F

 

19, rue de Bitbourg

 

 

 

 

 

 

 

L-1273

 

Luxembourg

 

Sub

 

LLC

 

Holding of participations in any form whatsoever in Luxembourg and foreign
companies; guarantee or grant security or loans; raise funds through borrowing
in any form; carry out any commercial industrial, financial, real estate or IP
activities.

 

100% CHS Inc.

 

Ag Business

 

07/12/13

 

07/12/13

CHS Milling Luxembourg, S.a.r.l.

 

A

 

F

 

19, rue de Bitbourg

 

 

 

 

 

 

 

L-1273

 

Luxembourg

 

Sub

 

LLC

 

Holding of participations in any form whatsoever in Luxembourg and foreign
companies; guarantee or grant security or loans; raise funds through borrowing
in any form; carry out any commercial industrial, financial, real estate or IP
activities.

 

87.48% CHS; 12.52 Luxembourg S.a.r.l. (prev. 50% CHS Inc.; 50% CHS Luxembourg
S.a.r.l.)

 

Ag Business

 

07/12/13

 

07/12/13

CHS Ningbo Protein Foods Ltd.

 

A

 

F

 

12 Xingye Road

 

Ningbo Free Trade Zone

 

 

 

Ningbo

 

 

 

China

 

Sub

 

Corp

 

Soybean processing for specialty soy proteins and soy Isoflavones

 

100%-CHS Pacific Private Limited

 

Energy and Foods

 

10/17/03

 

02/09/12

CHS Pacific Private Limited

 

A

 

F

 

80 Raffles Place #32-01

 

UOB Plaza

 

 

 

 

 

 

 

Singapore

 

Sub

 

Corp

 

Manufacture and processing spices; general wholesale trade

 

100% CHS Industries Ltd.

 

Energy and Foods

 

09/23/03

 

02/09/12

CHS Serbia D.O.O. Novi Sad

 

A

 

F

 

Narodnog Fronta 23

 

 

 

Novi Sad

 

 

 

 

 

 

 

Sub

 

LLC

 

Purchasing, transporting, shipping, storing agricultural commodities

 

100% CHS Europe SA

 

Ag Business

 

04/01/11

 

04/01/11

CHS Singapore Trading Company PTE. LTD.

 

A

 

F

 

1 Raffles Place #30-63

 

One Raffles Place

 

 

 

 

 

48616

 

Singapore

 

Sub

 

Corp

 

Trading commodities, including grains, oilseeds, bi-products, fertilizer and
ocean freight; selling and dealing in grain.

 

100% CHS Bermuda GP

 

Ag Business

 

11/01/11

 

11/01/11

CHS South Sioux City, Inc.

 

A

 

D

 

395 164th Street

 

 

 

South Sioux City

 

NE

 

68776

 

USA

 

Sub

 

Corp

 

Soybean processing for specialty soy proteins and soy Isoflavones

 

100% CHS

 

Energy and Foods

 

09/13/94

 

02/09/12

CHS Spiritwood Fertilizer LLC

 

A

 

D

 

5500 Cenex Drive

 

 

 

Inver Grove Heights

 

MN

 

55077

 

USA

 

Sub

 

Corp

 

Fertilizer plant

 

100% CHS

 

Ag Business

 

09/10/14

 

09/10/14

CHS Tarim ve Gida Sanayi Limited Sirketi

 

A

 

F

 

Sun Plaza Bilim Sokak no 5 kat: -4A Maslak/Sisli

 

 

 

Sisli

 

 

 

34398

 

Istanbul, Turkey

 

Sub

 

LLP

 

 

 

100% CHS Europe

 

Ag Business

 

11/15/13

 

11/15/13

CHS Trading Company Australia Pty Ltd

 

A

 

F

 

Suite 1, Level 29

 

126 Phillip Street

 

Sydney

 

Australia

 

NSW 2000

 

Australia

 

Sub

 

Corp

 

Trading commodities, including grains, oilseeds, bi-products, fertilizer and
ocean freight; selling and dealing in grain.

 

100% CHS Bermuda GP

 

Ag Business

 

06/29/09

 

06/29/09

CHS UKRAINE, LLC

 

A

 

F

 

5th Floor, 7th Entrance, Business Center

 

Illinska Str.8,

 

Illinsky

 

Kiev

 

4070

 

Ukraine

 

Sub

 

LLC

 

Purchasing, transporting, shipping, storing, manufacturing, processing, and
selling cereals, legumes, oil crops, seeds, sugar products, other agricultural
products and their processed products.

 

99.9% CHS Europe SA; .1% CHS VOSTOK

 

Ag Business

 

02/12/08

 

02/12/08

CHS Uruguay SRL

 

A

 

F

 

Montevideo

 

18 de Julio

 

 

 

 

 

1117 P. 5 CP 11100

 

 

 

Sub

 

SRL

 

 

 

99.9% CHS Bermuda; .1% CHS Holdings

 

Ag Business

 

10/29/13

 

10/29/13

CHS-Brule, Inc.

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

Coop

 

Farm Supply business, as a cooperative, engaging in any activity or service in
connection with the purchase, sale and handling of agronomy and Energy products.

 

100% CHS

 

Country Operations

 

01/07/15

 

 

CHS-CFE Co (Carrollton Farmers’ Elevator Company)

 

A

 

D

 

10955 North Street

 

 

 

Waverly

 

IL

 

62692

 

USA

 

Sub

 

Corp

 

Engaging in any cooperative activity in connection with the producing, marketing
or selling of agricultural products or with the harvesting, preserving, drying,
processing, canning, packing, grading.

 

100% CHS

 

Country Operations

 

08/01/14

 

08/01/14

 

3

--------------------------------------------------------------------------------


 

Name

 

Active/
Inactive

 

Foreign/
Domestic

 

Address Line 1

 

Address Line 2

 

City

 

State

 

Zipcode

 

Country

 

Type

 

Type of
Company

 

Business Description

 

Ownership By

 

Division

 

Incorp. Date

 

Date CHS
Interest
Acquired

CHS-Elkton

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

Coop

 

Farm Supply business, as a cooperative, engaging in any activity or service in
connection with the purchase, sale and handling of agronomy and Energy products.

 

100% CHS

 

Country Operations

 

06/29/11

 

06/29/11

CHS-Farmco, Inc.

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

Corp

 

Organized to transact any and all lawful business for which corporations may be
incorporated under Chapter 17 of the KSA

 

100% CHS

 

Country Operations

 

03/13/06

 

03/13/06

CHS-GC, Inc.

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

Coop

 

The transaction of any and all lawful business for which corporations may be
incorporated under the Colorado Business Corporations Act.

 

100% CHS

 

Country Operations

 

06/08/11

 

06/08/11

CHS-Hamilton, Inc.

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

Corp

 

Carrying on a supply business, as a cooperative, engaging in any activity or
service in connection with the sale of crop inputs, Energy products and
agricultural supply products

 

100% CHS

 

Country Operations

 

03/14/11

 

03/14/11

CHSINC. Ibérica S.L.

 

A

 

F

 

World Trade Center Moll de Barcelona Edificio

 

Norte-Planta 3

 

Barcelona

 

 

 

8039

 

Spain

 

Sub

 

Corp

 

Marketing grains toward Iberian Peninsula

 

100% CHS Europe SA

 

Ag Business

 

08/03/09

 

08/03/09

CHS-LCC Co-op

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

Coop

 

Carrying on a supply business, as a cooperative, engaging in any activity or
service in connection with the sale of crop inputs, Energy products and
agricultural supply products

 

100% CHS

 

Country Operations

 

08/22/12

 

08/22/12

CHS-M&M, Inc.

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

Corp

 

 

 

100% CHS

 

Country Operations

 

03/23/07

 

03/23/07

CHS-New Salem

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

Coop

 

Engage in any activity within the purposes for which a cooperative may be
organized under North Dakota Statute 10-15

 

100% CHS

 

Country Operations

 

06/13/11

 

06/13/11

CHS-Ostrander

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

Coop

 

Organized for the purpose of carrying on a grain and supply business, as a
coopertive, engaging in any activity or service in connection with the handling
and marketing of grain, as well as the sale of crop inputs and agricultural
supply products.

 

100% CHS

 

Country Operations

 

09/06/12

 

09/06/12

CHS-Rochester

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

Corp

 

Organized for the purpose of carrying on a grain and supply business, as a
coopertive, engaging in any activity or service in connection with the handling
and marketing of grain, as well as the sale of crop inputs and agricultural
supply products.

 

100% CHS

 

Country Operations

 

12/26/13

 

12/26/13

CHS-Shipman, Inc.

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

Corp

 

The transaction of any and all lawful business for which associations may be
ncorporated under this Chapter.

 

100% CHS

 

Country Operations

 

10/25/11

 

10/25/11

CHS-Sub Whatcom, Inc.

 

A

 

D

 

402 Main Street

 

 

 

Lynden, 98264

 

WA

 

 

 

USA

 

Sub

 

Corp

 

The transaction of any and all lawful business for which associations may be
ncorporated under this Chapter.

 

100% CHS

 

Country Operations

 

05/18/15

 

05/18/15

CHS-Valley City

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

Coop

 

Engage in any activity within the purposes for which a cooperative may be
organized under North Dakota Statute 10-15

 

100% CHS

 

Country Operations

 

10/31/13

 

06/02/14

CHS-Wallace County, Inc.

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

Corp

 

The transaction of any and all lawful business of which corporations may be
incorporated under Chapter 17 of the Kansas Statutes Annotated.

 

100% CHS

 

Country Operations

 

02/17/05

 

02/17/05

Circle Land Management, Inc.

 

A

 

D

 

PO Box 909

 

 

 

Laurel

 

MT

 

59044

 

USA

 

Sub

 

Corp

 

Land Mgt. for property around Laurel MT refinery

 

100% CHS

 

Energy and Foods

 

05/05/93

 

05/05/93

CoBank

 

A

 

D

 

 

 

 

 

 

 

 

 

 

 

USA

 

Investment

 

Invest

 

 

 

 

 

Finance

 

 

 

 

Cofina Funding, LLC

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

LLC

 

Lending Services

 

100% CHS Capital LLC

 

Business Solutions

 

08/09/05

 

08/09/05

 

4

--------------------------------------------------------------------------------


 

Name

 

Active/
Inactive

 

Foreign/
Domestic

 

Address Line 1

 

Address Line 2

 

City

 

State

 

Zipcode

 

Country

 

Type

 

Type of
Company

 

Business Description

 

Ownership By

 

Division

 

Incorp. Date

 

Date CHS
Interest
Acquired

Cross Country Land Management LLC

 

A

 

D

 

2708 1st Avenue North

 

Suite 300

 

Billings

 

MT

 

59101

 

USA

 

Sub

 

LLC

 

Manage trailer court purchased by CHS in Billings, MT

 

100% Circle Land Manageemt

 

Energy and Foods

 

03/11/15

 

 

CZL Australia & Japan Pty. Ltd.

 

A

 

F

 

Level 5

 

Castlereagh St.

 

Sydney NSW

 

Australia

 

2000

 

Australia

 

Sub

 

Corp

 

Purchase and sell wheat and barley to Japan from Australia

 

100% CZL Ltd.

 

Ag Business

 

04/23/15

 

04/23/15

CZL Ltd.

 

A

 

F

 

Selfun-Kiakan

 

 

 

Tokyo

 

Japan

 

 

 

Japan

 

Sub

 

Ltd.

 

Supply commodities, primarily wheat and barley to Japan

 

CHS Singapore Trading Company PTE. LTD. 51%, ZEN- NOH 49%

 

Ag Business

 

03/27/97

 

04/12/12

Dakota Agronomy Partners, L.L.C.

 

A

 

D

 

2550 Valley Street

 

 

 

Minot

 

ND

 

58701

 

USA

 

Sub

 

LLC

 

An agronomy LLC that includes our SunPrairie Grain division (Minot) and 1 local
coops

 

50% CHS (Sun Prairie Grain), 50% FUOC Minot (Consolidated on CHS Financials)

 

Country Operations

 

02/01/99

 

02/01/99

Fin-Ag, Inc.

 

A

 

D

 

4001 South Westport Avenue

 

P.O. Box 88808

 

Sioux Falls

 

SD

 

57105

 

USA

 

Sub

 

Corp

 

Provides cattle feeding and swine financing loans; facility financing loans;
crop production loans, and consulting services

 

100% CHS

 

Country Operations

 

12/17/87

 

12/17/87

Front Range Pipeline, LLC

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

LLC

 

To own and operate the Front Range Pipeline

 

100% CHS

 

Energy and Foods

 

03/23/99

 

03/23/99

GTL Resources Limited

 

A

 

F

 

12 Gough Square

 

 

 

London

 

 

 

EC4A 3DW

 

England

 

Sub

 

 

 

 

 

Sinav Limited 100%

 

Ag Business

 

04/21/93

 

06/04/14

GTL Resources Overseas Investments Limited

 

A

 

F

 

12 Gough Square

 

 

 

London

 

 

 

EC4A 3DW

 

England

 

Sub

 

 

 

 

 

GTL Resources Limited 100%

 

Ag Business

 

05/16/05

 

06/04/14

GTL Resources USA, Inc.

 

A

 

D

 

300 Park Boulevard Building, #325

 

 

 

Itasca

 

IL

 

60143

 

USA

 

Sub

 

 

 

 

 

GTL Resources Overseas Investments Limited 100%

 

Ag Business

 

07/07/05

 

06/04/14

Illinois River Energy, LLC

 

A

 

D

 

1900 Steward Road

 

 

 

Rochelle

 

IL

 

61068

 

USA

 

Sub

 

LLC

 

Ethanol plant

 

100% GTL Resources USA, Inc.

 

Ag Business

 

02/20/02

 

06/04/14

Impact Risk Funding Inc., PCC

 

A

 

D

 

1090 Vermont Avenue NW

 

 

 

 

 

Washington DC

 

20005

 

USA

 

Sub

 

Corp

 

Captive Insurance Company

 

100% CHS Insurance Services, LLC

 

Business Solutions

 

08/24/10

 

08/24/10

Jayhawk Pipeline L.L.C.

 

A

 

D

 

2000 South Main

 

 

 

McPherson

 

KS

 

67460

 

USA

 

Sub

 

LLC

 

Transporter of crude

 

100% NCRA

 

Energy and Foods

 

05/24/94

 

05/24/94

Kaw Pipe Line Company

 

A

 

D

 

2000 South Main

 

 

 

McPherson

 

KS

 

67460

 

USA

 

Sub

 

SUB

 

Operate Crude Oil pipeline, Central Kansas

 

67% NCRA, 33% CITGO

 

Energy and Foods

 

09/13/35

 

07/07/43

Larsen Cooperative TVCS

 

A

 

D

 

1104 Milligan Drive

 

PO Box 308

 

New London

 

WI

 

54961

 

USA

 

Sub

 

 

 

Holds assets of former Tomorrow Valley Cooperative Services

 

100% CHS-LCC Co-op

 

Ag Business

 

06/01/06

 

11/08/12

M Tárház Raktározási és Szolgáltató Korlátolt Felelosségu Társaság (M-Tárház
Kft)

 

A

 

F

 

Fo utca 14-18

 

 

 

Budapest

 

 

 

H-1011

 

Hungary

 

Sub

 

Corp

 

Company owning and operating terminal on Oroshaza (Hungary)

 

100% S.C. Silotrans S.R.L.

 

Ag Business

 

01/20/99

 

01/10/11

Marshall Insurance Agency, Inc.

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

Corp

 

Insurance Agency

 

100% CHS

 

Country Operations

 

04/01/05

 

04/01/05

McPherson Agricultural Product, LLC

 

A

 

D

 

2000 South Main

 

 

 

McPherson

 

KS

 

67460

 

USA

 

Sub

 

LLC

 

Markets sulfur produced by Refinery

 

100% NCRA

 

Energy and Foods

 

10/06/04

 

10/06/04

National Cooperative Refinery Association

 

A

 

D

 

2000 South Main

 

 

 

McPherson

 

KS

 

67460

 

USA

 

Sub

 

Corp.

 

Manufacturer, marketing, and wholesale distribution of petroleum products.

 

CHS - 88.9%, 11.1% Growmark and MFA (eff. 9/1/14)

 

Energy and Foods

 

07/07/43

 

07/07/43

Omega Terminal S.A.

 

A

 

F

 

Rue des Pilettes 3

 

c/o Fiduconsult S.A.

 

Fribourg

 

 

 

1700

 

 

 

Sub

 

Corp

 

Swiss Company involved in Olimpex Project

 

100% Serseris Holdings Limited

 

Ag Business

 

02/25/99

 

02/20/09

Oregana Co., Ltd.

 

A

 

F

 

Orfeos 3A

 

 

 

Nicosia

 

 

 

P.C. 1070

 

Cyprus

 

Sub

 

Corp

 

Cyprus Holding Company for Russian operating entities

 

100% CHS Europe

 

Ag Business

 

10/13/08

 

12/22/09

Osage Pipe Line Company

 

A

 

D

 

2000 South Main

 

 

 

McPherson

 

KS

 

67460

 

USA

 

Sub

 

SUB

 

Crude oil pipeline, OK and KS

 

100% NCRA (per Kent Stos at NCRA)

 

Energy and Foods

 

05/07/75

 

05/07/75

Patriot Export, Inc.

 

A

 

D

 

101 Patriot Way

 

 

 

Annawan

 

IL

 

 

 

USA

 

Sub

 

Corp.

 

Transaction of any or all lawful business for which corporations may be
incorporated under the Illinois Business Corporation Act.

 

100% Patriot Holdings, LLC

 

Energy and Foods

 

07/17/12

 

06/01/15

Patriot Fuels Biodiesel, LLC

 

A

 

D

 

101 Patriot Way

 

 

 

Annawan

 

IL

 

 

 

USA

 

SUb

 

LLC

 

The transaction of any or all lawful business for which limited liability
companies may be organized under the Illinois Limited Liability Company Act.

 

100% Patriot Holdings, LLC

 

Energy and Foods

 

09/03/13

 

06/01/15

 

5

--------------------------------------------------------------------------------


 

Name

 

Active/
Inactive

 

Foreign/
Domestic

 

Address Line 1

 

Address Line 2

 

City

 

State

 

Zipcode

 

Country

 

Type

 

Type of
Company

 

Business Description

 

Ownership By

 

Division

 

Incorp. Date

 

Date CHS
Interest
Acquired

Patriot Holdings, LLC

 

A

 

D

 

101 Patriot Way

 

 

 

Annawan

 

IL

 

 

 

USA

 

Sub

 

LLC

 

Engage in any business and investment activity in which an Illinois limited
liability company may lawfully be engaged, as determined by the Member.

 

100% GLT Resources USA, Inc.

 

Energy and Foods

 

09/14/11

 

06/01/15

Patriot Land Holdings, LLC

 

A

 

D

 

101 Patriot Way

 

 

 

Annawan

 

IL

 

 

 

USA

 

Sub

 

LLC

 

The transaction of any or all lawful business for which Limited liabiltiy
companies may be organized under this Act

 

100% Patriot Holdings, LLC

 

Energy and Foods

 

04/01/13

 

06/01/15

Patriot Renewable Fuels, LLC

 

A

 

D

 

101 Patriot Way

 

 

 

Annawan

 

IL

 

 

 

USA

 

Sub

 

LLC

 

The transaction of any or all lawful business for which limited liability
companies may be organized under the Illinois Limited Liability Company Act.

 

100% Patriot Holdings, LLC

 

Energy and Foods

 

01/31/05

 

06/01/15

PGG/HSC Feed Company, L.L.C.

 

A

 

D

 

300 West Feedville Road

 

 

 

Hermiston

 

OR

 

97838

 

USA

 

Sub

 

LLC

 

Feed Manufacturer

 

80% - CHS and 20% Pendleton Grain Growers

 

Country Operations

 

10/26/94

 

10/26/94

PLC Insurance Agency, Inc.

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

Corp.

 

Insurance Sales

 

100% CHS

 

Country Operations

 

09/30/09

 

09/30/09

RosAgroInvest LLC

 

A

 

F

 

72, E.Bershanskoy st.,

 

 

 

Krasnodar

 

Krasnodarsky Krai, 353900

 

353900

 

Russian Federation

 

Sub

 

LLC

 

Russian Asset Holding Company - owner of 3 handling terminals:

Blagodarniy HT (Stavropol region),

Belaya Glina HT (Krasnodar region),

Timashevsk HT (Krasnodar region)

 

100% Oregana

 

Ag Business

 

03/13/09

 

12/22/09

Russell Consulting Group, L.L.C.

 

A

 

D

 

11146 Q Street

 

 

 

Omaha

 

NE

 

68137

 

USA

 

Sub

 

LLC

 

to provide agricultural consulting to customers

 

CHS Hedging LLC owns 65.6% , Russell Consulting, Inc. owns 34.4%

 

Business Solutions

 

12/30/99

 

06/29/07

S.C. Silotrans S.R.L.

 

A

 

F

 

Incinta Port Constanta

 

Sud, Mol 1, Constanta

 

Judetul Constanta

 

 

 

 

 

Romania

 

Sub

 

Corp.

 

Company owning and operating port terminal on Black Sea in Constanta (Romania)

 

95.94% Agri Point Ltd.; 4.06% S.C.Schenker Romtrans S.A.

 

Ag Business

 

08/18/97

 

01/10/11

S.C. Transporter S.R.L.

 

A

 

F

 

Str. Portului Nr. 1, Zona Libera, Giurgiu

 

Siloz Baza, Giurgiu

 

Judetul Giurgiu

 

 

 

 

 

Romania

 

Sub

 

Corp.

 

Loading dapacity on Danube River (Romania)

 

Eff. 6/21/13 100% Silotrans SRL (formerly 50% S.C. Silotrans S.R.L.; 50% S.C.
Perfect Casa De Comenzi S.R.L.)

 

Ag Business

 

03/17/04

 

01/10/11

S.P.E. CHS Plant Extracts Ltd.

 

A

 

F

 

2 Hahadarin Street

 

 

 

77613 Ashdod

 

Israel

 

 

 

Israel

 

Sub

 

Corp

 

Manufacturer and exporter of soya products

 

100% CHS Industries Ltd.

 

Energy and Foods

 

11/16/00

 

02/09/12

SC Nutron SRL

 

A

 

F

 

Constanta Port South, Pier 15, Berth 114, Office II, 3rd Floor

 

 

 

Agigea

 

 

 

 

 

Romania

 

Sub

 

SRL

 

Loading capacity on Danube River (Romania)

 

Agri Point Ltd

 

Ag Business

 

 

 

09/26/14

Sinav Limited

 

A

 

F

 

12 Gough Square

 

 

 

London

 

 

 

EC4A 3DW

 

England

 

Sub

 

 

 

 

 

100% CHS

 

Ag Business

 

10/19/11

 

06/04/14

Solbar Europe BV

 

A

 

F

 

Zuiderklamp 103

 

5672 HP Neunen

 

Rotterdam

 

 

 

 

 

The Netherlands

 

Sub

 

Corp

 

Sale of Solcaf (soy animal feed) to customers in Western Europe.

 

100% CHS Israel Protein Foods Ltd

 

Energy and Foods

 

05/17/04

 

02/09/12

Southeast Propane, LLC

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

LLC

 

 

 

100% CHS-Valley City

 

Ag Business

 

07/31/00

 

05/05/14

Southwest Crop Nutrients, LLC

 

A

 

D

 

710 West Trail

 

 

 

Dodge City

 

KS

 

67801

 

USA

 

Sub

 

LLC

 

to own and operate a wholesale/retail crop nutrient facility on property located
at Ensign, KS

 

CHS 58.6025%, Dodge City Coop Exchange 33.33%, The Plains Equity Exchange and
Co-operative Union 3.2258%, The Elkhart Cooperative 1.6129%, The Offerle
Cooperative Grain and Supply Co 1.6129%, Sublette Cooperative 1.6129%

 

Ag Business

 

09/09/04

 

09/04/07

St. Hilaire Ag Insurance, Inc.

 

A

 

D

 

Box 128

 

 

 

St. Hilaire

 

MN

 

56754

 

USA

 

Sub

 

Corp

 

Insurance Company

 

100% CHS

 

Country Operations

 

02/20/90

 

08/09/96

St. Paul Maritime Corporation

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

Corp

 

Company provides stevedoring services at Myrtle Grove Terminal, and charters
vessels.

 

100% CHSC

 

Ag Business

 

08/18/95

 

08/18/95

The Farmer’s Elevator Company of Lowder

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

Corp

 

CHS-Lowder, Inc. merged into The Farmer’s Elevator Company of Lowder

 

100% CHS

 

Country Operations

 

12/20/05

 

08/09/10

The Purchasing Group, LLC

 

A

 

D

 

101 S. Detroit

 

 

 

Yuma

 

CO

 

 

 

USA

 

Sub

 

LLC

 

Buying group for agronomy products. Acquired via merger with M&M 3/3/07

 

25% CHS, 25% Stratton Equity Coop, 25% Frontier Equity, 25% Stones Farm Supply

 

Country Operations

 

01/09/03

 

08/28/07

United Country Brands LLC

 

A

 

D

 

3315 North Oak Trafficway

 

 

 

Kansas City

 

MO

 

64116

 

USA

 

Sub

 

LLC

 

Holding Company for membership interests in Agriliance LLC

 

100% CHS

 

Ag Business

 

01/05/00

 

01/05/00

Wagner Gas & Electric, Inc.

 

A

 

D

 

1104 Milligan Drive

 

PO Box 308

 

New London

 

WI

 

54961

 

USA

 

Sub

 

LLC

 

Holds assets for propane business (doesn’t operate propane business)

 

100% CHS-LCC Co-op

 

Ag Business

 

04/21/77

 

11/08/12

 

6

--------------------------------------------------------------------------------


 

Name

 

Active/
Inactive

 

Foreign/
Domestic

 

Address Line 1

 

Address Line 2

 

City

 

State

 

Zipcode

 

Country

 

Type

 

Type of
Company

 

Business Description

 

Ownership By

 

Division

 

Incorp. Date

 

Date CHS
Interest
Acquired

Watertown Crop Nutrients LLC

 

A

 

D

 

5500 Cenex Drive

 

PO Box 64089

 

St. Paul

 

MN

 

55164

 

USA

 

Sub

 

LLC

 

To engage in the business of storage and handling of agriculture products

 

70% CHS, 30% Watertown Cooperative Elevator

 

Ag Business

 

05/19/11

 

10/25/11

Western Feed, LLC

 

A

 

D

 

P.O. Box 426

 

 

 

Morrill

 

NE

 

69358

 

USA

 

Sub

 

LLC

 

Feed Business

 

50% CHS; 50% Western Cooperative Company (Consolidated on CHS Financials)

 

Country Operations

 

02/28/08

 

02/28/08

 

7

--------------------------------------------------------------------------------


 

Exhibit 2.3
to Credit Agreement
5-YEAR BORROWING NOTICE NO.          

, 20                                                               

 

To:                             Administrative Agent

 

From:               CHS Inc. (“Borrower”)

 

Re:                             2015 Amended and Restated Credit Agreement
(5-Year Revolving Loan) (as amended from time to time, the “Credit Agreement”)
dated as of September 4, 2015, among Borrower, CoBank, ACB (“CoBank” and, in its
capacity as such, the “Administrative Agent” and the “Bid Agent”), and the other
Syndication Parties signatory thereto.

 

Pursuant to Section 2.3 of the Credit Agreement, Borrower hereby gives notice of
its desire to receive a 5-Year Advance in accordance with the terms set forth
below (all capitalized terms used herein and not defined herein shall have the
meaning given them in the Credit Agreement):

 

(a)                                 The 5-Year Advance requested pursuant to
this 5-Year Borrowing Notice shall be made on               , 20   [the date
inserted must be a Banking Day and [the same or earlier Banking Day as](3) [at
least three (3) Banking Days prior to](4) the date hereof].

 

(b)                                 The aggregate principal amount of the 5-Year
Advance requested hereunder shall be                    Dollars ($           ).

 

(c)                                  The 5-Year Advance requested hereunder
shall initially bear interest at the [select one]:

 

o            Base Rate and be treated as a Base Rate Loan;

 

o            LIBO Rate and be treated as a LIBO Rate Loan.

 

If the LIBO Rate is selected, the initial LIBO Rate Period shall be a    month
period [select one, two, three, or six month period].

 

 

CHS INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(3)  Applicable only to Base Rate Loans

(4)  Applicable only to LIBO Rate Loans

 

--------------------------------------------------------------------------------


 

Exhibit 2.4
to Credit Agreement
5-YEAR FACILITY NOTE

 

$      .00

[Insert Date]

 

FOR VALUE RECEIVED, CHS INC., a Minnesota cooperative corporation (“Maker”),
promises to pay to        (“Payee”) at the office of the Administrative Agent
(as defined in the Credit Agreement), CoBank, ACB at 5500 South Quebec Street,
Greenwood Village, Colorado 80111, or such other place as the Administrative
Agent shall direct in writing, the principal sum of     Dollars ($      .00) or,
if less, the amount outstanding under this 5-Year Facility Note (this “Note”)
for (a) 5-Year Advances, and (b) Bid Advances, in each case made pursuant to the
2015 Amended and Restated Credit Agreement (5-Year Revolving Loan) dated as of
September 4, 2015, by and among CoBank (for its own benefit as a Syndication
Party, and as the Administrative Agent for the benefit of the present and future
Syndication Parties as named or defined therein, and as the Bid Agent) and Maker
(as it may be amended from time to time in the future, the “Credit Agreement”)
and any Bank Debt related thereto. This Note is issued and delivered to Payee
pursuant to the Credit Agreement.  All capitalized terms used in this Note and
not otherwise defined herein shall have the same meanings as set forth in the
Credit Agreement.

 

The unpaid balance of this Note from time to time outstanding shall bear
interest as set forth in the Credit Agreement.  Interest shall be payable as
provided in the Credit Agreement.  Principal shall be payable on the 5-Year
Maturity Date and as otherwise provided in the Credit Agreement.  This Note has
been issued by Maker to Payee pursuant to the Credit Agreement and reference is
made thereto for specific terms and conditions under which this Note is made and
to which this Note is subject.

 

This Note is subject to voluntary and mandatory prepayments as set forth in the
Credit Agreement.  Amounts repaid in respect of 5-Year Advances may be
reborrowed during the 5-Year Availability Period.  Upon the occurrence of an
Event of Default, Maker agrees that the Administrative Agent and the Payee shall
have all rights and remedies set forth in the Credit Agreement, including
without limitation the rights of acceleration set forth in the Credit
Agreement.  In addition, the Administrative Agent and the Payee shall have the
right to recover all costs of collection and enforcement of this Note as
provided in the Credit Agreement.

 

Maker and any endorser, guarantor, surety or assignor hereby waives presentment
for payment, demand, protest, notice of protest, and notice of dishonor and
nonpayment of this Note, and all defenses on the ground of delay, suretyship,
impairment of collateral, or of extension of time at or after maturity for the
payment of this Note.

 

[This note replaces the original note delivered to Payee under the Existing
Credit Agreement.](5)

 

--------------------------------------------------------------------------------

(5)  If applicable.

 

--------------------------------------------------------------------------------


 

This Note shall be construed in accordance with and governed by the laws of the
State of New York.

 

 

Maker:

 

 

 

 

 

CHS INC.

 

a Minnesota corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit 2.9
to Credit Agreement
SYNDICATION ADOPTION AGREEMENT

 

This Syndication Adoption Agreement entered into this     day of    , 20  
(“Effective Date”) by and between CoBank, ACB, in its capacity as the
Administrative Agent under the Credit Agreement (as defined below) (in such
role, “Administrative Agent”), and each of the other parties signatory hereto
(“Adopting Parties”).

 

Recitals

 

A.                                    Pursuant to the 2015 Amended and Restated
Credit Agreement (5-Year Revolving Loan) by and between the Administrative
Agent, the Syndication Parties named therein, and CHS Inc. (“Borrower”), dated
September 4, 2015 (as it may be amended from time to time, “Credit Agreement”),
the Syndication Parties thereto have agreed to provide, limited to their
respective Individual 5-Year Commitments and Applicable Percentage, financing to
Borrower in the maximum aggregate amount of $3,000,000,000 through the 5-Year
Facility, to be used for the purposes set forth in the Credit Agreement.

 

B.                                    The Credit Agreement provided Borrower
with the option to increase the 5-Year Commitment by as much as an aggregate
amount not to exceed the Maximum Commitment Increase Amount pursuant to the
provisions of Section 2.9 thereof which, among other things, required that each
Person agreeing to fund a portion of the Commitment Increase (as defined in the
Credit Agreement) and who was not then a Syndication Party, execute an Adoption
Agreement.

 

C.                                    Each Adopting Party wishes to be a Funding
Source (as defined in the Credit Agreement) and to become a Syndication Party
under the Credit Agreement with respect to the Individual 5-Year Commitment
amounts set forth beneath its signature on this Syndication Adoption Agreement
(“Syndication Interest”).

 

Agreement

 

For good and valuable consideration, the receipt and sufficiency of which the
parties hereto hereby acknowledge, and each to induce the others to enter into
this Syndication Adoption Agreement (this “Agreement”), the parties hereto
hereby agree as follows:

 

DEFINITIONS

 

Capitalized terms used herein without definition shall have the meaning given
them in the Credit Agreement, if defined therein.

 

1.                                      Acquisition of Syndication Interest.

 

1.1.                            Each Adopting Party agrees to, as of the
Effective Date, and at all times thereafter, comply with all of the obligations
of a Syndication Party holding an Individual 5-Year Commitment in the amount
shown beneath its signature below, as such obligations are set forth in the
Credit Agreement.

 

--------------------------------------------------------------------------------


 

2.                                      Representations, Warranties, and
Agreements.

 

2.1.                            Each Adopting Party represents and warrants
that:  (a) the making and performance of this Agreement including its agreement
to be bound by the Credit Agreement is within its power and has been duly
authorized by all necessary corporate and other action by it; (b) entering into
this Agreement and performance of its obligations hereunder and under the Credit
Agreement will not conflict with nor constitute a breach of its charter or
by-laws nor any agreements by which it is bound, and will not violate any
judgment, decree or governmental or administrative order, rule, law, or
regulation applicable to it; (c) no approval, authorization or other action by,
or declaration to or filing with, any governmental or administrative authority
or any other Person is required to be obtained or made by it in connection with
the execution, delivery and performance of its duties under this Agreement and
the Credit Agreement; (d) this Agreement has been duly executed by it, and, this
Agreement and the Credit Agreement, constitute its legal, valid, and binding
obligation, enforceable in accordance with their terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the rights of
creditors generally and general equitable principles (regardless of whether such
enforceability is considered in a proceeding at law or in equity); and (e) the
act of entering into and performing its obligations under this Agreement and the
Credit Agreement have been approved by its board of directors at an authorized
meeting thereof (or by written consent in lieu of a meeting) and such action was
duly noted in the written minutes of such meeting.

 

2.2.                            Each Adopting Party further represents that it
is entitled to receive any payments to be made to it under the Credit Agreement
without the withholding of any tax and will furnish to the Administrative Agent
and to Borrower such forms, certifications, statements and other documents as
the Administrative Agent or Borrower may request from time to time to evidence
such Adopting Party’s exemption from the withholding of any tax imposed by any
jurisdiction or to enable the Administrative Agent or Borrower, as the case may
be, to comply with any applicable laws or regulations relating thereto.  Without
limiting the effect of the foregoing, if such Adopting Party is not created or
organized under the laws of the United States of America or any state thereof,
such Adopting Party will furnish to the Administrative Agent and Borrower IRS
Form W-8BEN, W-8ECI, 4224, or Form 1001, as appropriate, or such other forms,
certifications, statements or documents, duly executed and completed by Adopting
Party, as evidence of such Adopting Party’s exemption from the withholding of
United States tax with respect thereto.  Notwithstanding anything herein to the
contrary, Borrower shall not be obligated to make any payments to or for the
benefit of Adopting Party until Adopting Party shall have furnished to the
Administrative Agent and Borrower the requested form, certification, statement
or document.

 

2.3.                            Each Adopting Party acknowledges receipt of true
and correct copies of all Loan Documents and agrees and represents that:  (a) it
has relied upon its independent review of (i) the Loan Documents, and (ii) any
information independently acquired by it from Borrower or otherwise in making
its decision to acquire an interest in the Loan independently and without
reliance on any Syndication Party or the Administrative Agent; (b) it has
obtained such information as it deems necessary (including any information it
independently obtained from Borrower or others) prior to making its decision to
acquire the Syndication Interest; (c) it has made its own independent analysis
and appraisal of and investigation into Borrower’s authority,

 

--------------------------------------------------------------------------------


 

business, operations, financial and other condition, creditworthiness, and
ability to perform its obligations under the Loan Documents and has relied on
such review in making its decision to acquire the Syndication Interest, and will
continue to rely solely upon its independent review of the facts and
circumstances related to Borrower, and without reliance upon any Syndication
Party or the Administrative Agent, in making future decisions with respect to
all matters under or in connection with the Loan Documents and its participation
in the Loan as a Syndication Party.

 

2.4.                            Each Adopting Party acknowledges and agrees
that:  (a) neither the Administrative Agent nor any Syndication Party has made
any representation or warranty, except as expressly stated in this Agreement,
nor do they assume any responsibility with respect to the due execution,
validity, sufficiency, enforceability or collectibility of the Loan, the Loan
Documents or the Notes or with respect to the accuracy and completeness of
matters disclosed, represented or warranted in the Loan Documents by Borrower
(including financial matters); (b) neither the Administrative Agent nor any
Syndication Party assumes any responsibility for the financial condition of
Borrower or for the performance of Borrower’s obligations under the Loan
Documents; (c) except as otherwise expressly provided in this Agreement or the
Credit Agreement, neither any Syndication Party nor the Administrative Agent nor
any other Syndication Party shall have any duty or responsibility to furnish to
any other Syndication Parties any credit or other information concerning
Borrower which may come into its or their possession.

 

2.5.                            Each Adopting Party:  (a) represents that it has
acquired and is retaining the Syndication Interest it is acquiring in the Loan
for its own account in the ordinary course of its banking or financing business;
(b) agrees that it will not sell, assign, convey or otherwise dispose of
(“Transfer”), or create or permit to exist any lien or security interest on, all
or any part of its Syndication Interest in the Loan without compliance with all
of the terms and conditions of the Credit Agreement, including Section 15.27
thereof.

 

2.6.                            Each Adopting Party:

 

2.6.1                     Irrevocably consents and submits to the non-exclusive
jurisdiction of any New York State court or (if applicable subject matter
jurisdictional requirements are present) Federal court of the United States of
America sitting in New York County, New York, and any appellate court from any
thereof, and waives any objection based on venue or forum non conveniens with
respect to any action instituted therein arising under this Agreement or the
Credit Agreement or in any way connected with or related or incidental to the
dealings of the parties hereto in respect of this Agreement or the Credit
Agreement or the transactions related hereto, in each case whether now existing
or hereafter arising, and whether in contract, tort, equity or otherwise, and
agrees that any dispute with respect to any such matters may be heard in the
courts described above, as the Administrative Agent may elect.

 

2.6.2                     Hereby agrees that any litigation with respect to the
Credit Agreement or to enforce any judgment obtained against such Person for
breach of the Credit Agreement or under the Notes or other Loan Documents may be
brought in any New York State court or (if applicable subject matter
jurisdictional requirements

 

--------------------------------------------------------------------------------


 

are present) Federal court of the United States of America sitting in New York
County, New York, and any appellate court from any thereof, as the
Administrative Agent may elect; and, by execution and delivery of this
Agreement, Adopting Party irrevocably submits to such jurisdiction.  With
respect to litigation concerning the Credit Agreement or under the Notes or
other Loan Documents, Adopting Party hereby irrevocably appoints, until six
(6) months after the expiration of the 5-Year Maturity Date (as it may be
extended at anytime), [     ], or such other Person as it may designate to the
Administrative Agent, in each case with offices in New York, New York and
otherwise reasonably acceptable to the Administrative Agent to serve as the
agent of Adopting Party to receive for and on its behalf at such agent’s New
York, New York office, service of process, which service may be made by mailing
a copy of any summons or other legal process to such Person in care of such
agent.  Adopting Party agrees that it shall maintain a duly appointed agent in
New York for service of summons and other legal process as long as it remains
obligated under the Credit Agreement and shall keep the Administrative Agent
advised in writing of the identity and location of such agent.  The receipt by
such agent and/or by Adopting Party of such summons or other legal process in
any such litigation shall be deemed personal service and acceptance by Adopting
Party for all purposes of such litigation.  Borrower and each Syndication Party
hereby irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Credit Agreement or the other Loan Documents in any New York
State or Federal court.  Each of the parties hereto hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.

 

2.6.3                     HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER THIS AGREEMENT OR THE CREDIT
AGREEMENT OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR THE CREDIT
AGREEMENT OR THE TRANSACTIONS RELATED THERETO IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. 
ADOPTING PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE
ADMINISTRATIVE AGENT OR ANY SYNDICATION PARTY MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF ADOPTING PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

--------------------------------------------------------------------------------


 

3.                                      General.

 

3.1.                            Each Adopting Party’s address for notice under
Section 16.4 of the Credit Agreement shall be as set forth beneath its signature
below.

 

IN WITNESS HEREOF, the parties hereto have caused this Syndication Adoption
Agreement to be executed as of the Effective Date by their duly authorized
representatives.

 

 

Administrative Agent

 

(as Administrative Agent):

 

 

 

 

 

COBANK, ACB

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ADOPTING PARTY:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Contact Name:

 

Title:

 

Address:

 

 

 

Phone No.:

 

Fax No.:

 

Individual 5-Year Commitment: $

 

Payment Instructions:

 

 

Bank:

 

 

ABA #:

 

 

Acct. Name:

 

 

Account No.:

 

 

Attn:

 

 

Ref:

 

--------------------------------------------------------------------------------


 

BORROWER’S CONSENT

 

Borrower hereby signifies its consent to acquisition of an Individual 5-Year
Commitment by Adopting Party as described above.

 

 

CHS INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit 3.2
to Credit Agreement
BID REQUEST
(5-Year Facility)

 

VIA TELECOPIER (303) 740-4100

, 20     

 

To:                             The Bid Agent and all Syndication Parties
holding an Individual 5-Year Commitment under the Credit Agreement

 

From:               CHS Inc. (“Borrower”)

 

Re:                             2015 Amended and Restated Credit Agreement
(5-Year Revolving Loan) (as amended from time to time, the “Credit Agreement”)
dated as of September 4, 2015 among Borrower, CoBank, ACB (“CoBank” and, in its
capacity as such, the “Administrative Agent” and the “Bid Agent”), and the other
Syndication Parties signatory thereto.

 

We hereby give notice pursuant to Section 3.2 of the Credit Agreement that we
request Bids for the following proposed Bid Advances (all capitalized terms used
herein and not defined herein shall have the meaning given them in the Credit
Agreement) [maximum of five amounts/maturities]:  Date of Borrowing:

 

Aggregate Principal Amount of Borrowing:

 

Principal Amount*

 

Bid Maturity Date+

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

 

--------------------------------------------------------------------------------

*Borrower reserves the right to reduce or apportion this amount during the Bid
selection process.

 

+May not extend beyond the 5-Year Maturity Date

 

 

CHS INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit 3.3
to Credit Agreement
BID REQUEST
(5-Year Facility)

 

VIA TELECOPIER (303) 740-4100

, 20      

 

To:                             CHS Inc. (“Borrower”) and the Bid Agent

 

From:               [NAME OF SYNDICATION PARTY]

 

Re:                             2015 Amended and Restated Credit Agreement
(5-Year Revolving Loan) (as amended from time to time, the “Credit Agreement”)
dated as of September 4, 2015, among Borrower, CoBank, ACB (“CoBank” and, in its
capacity as such, the “Administrative Agent” and the “Bid Agent”), and the other
Syndication Parties signatory thereto.

 

In response to the Bid Request of Borrower dated    , 20  , we hereby offer to
make Bid Advance(s) in the following principal amount(s), with the following Bid
Maturity Date(s) and at the following interest rate(s) (all capitalized terms
used herein and not defined herein shall have the meaning given them in the
Credit Agreement):

 

Principal Amount

 

Bid Maturity Date

 

Bid* Rate

 

$

 

 

 

 

 

 

$

 

 

 

 

 

 

$

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*                                         Specify rate of interest per annum (to
the nearest 1/10,000 of 1%).

 

The offer set forth in this Bid expires at 11:00 A.M. (Central time) on the date
hereof to the extent not accepted by Borrower on or before such time.  Each
offer set forth above is irrevocable, but is subject to the satisfaction of the
applicable conditions set forth in Articles 3 and 10 of the Credit Agreement.

 

Person to contact:                                                         .
Telephone Number: (             )

 

 

[Name of Bank]

 

 

Dated:             , 20

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit 3.4
to Credit Agreement
BID SELECTION NOTICE
(5-Year Facility)

 

 

, 20      

 

To:                             Bid Agent

 

From:               CHS Inc. (“Borrower”)

 

Re:                             2015 Amended and Restated Credit Agreement
(5-Year Revolving Loan) (as amended from time to time, the “Credit Agreement”)
dated as of September 4, 2015, among Borrower, CoBank, ACB (“CoBank” and, in its
capacity as such, the “Administrative Agent” and the “Bid Agent”), and the other
Syndication Parties signatory thereto.

 

Borrower hereby accepts the Syndication Party’s offer, set forth in its Bid
dated        , 20  , for Bid Advances in the following principal amount(s), and
for the following Bid Maturity Date(s), and at the following interest
rate(s) (all capitalized terms used herein and not defined herein shall have the
meaning given them in the Credit Agreement):

 

Syndication Party

 

Principal Amount

 

Bid Maturity Date

 

Bid Rate

 

 

 

$

 

 

 

 

 

 

 

 

$

 

 

 

 

 

 

 

 

$

 

 

 

 

 

 

 

 

CHS INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Dated:             , 20    

 

--------------------------------------------------------------------------------


 

Exhibit 5.1
to Credit Agreement
CONVERSION OR CONTINUATION NOTICE NO.   

, 20                                                              

 

To:                             Administrative Agent

 

From:               CHS Inc. (“Borrower”)

 

Re:                             2015 Amended and Restated Credit Agreement
(5-Year Revolving Loan) (as amended from time to time, the “Credit Agreement”)
dated as of September 4, 2015, among Borrower, CoBank, ACB (“CoBank” and, in its
capacity as such, the “Administrative Agent” and the “Bid Agent”), and the other
Syndication Parties signatory thereto.

 

Pursuant to Section 5.1.2 of the Credit Agreement, Borrower hereby gives notice
of its desire to, in accordance with the terms set forth below (all capitalized
terms used herein and not defined herein shall have the meaning given them in
the Credit Agreement) [select one]:

 

o            Convert a Base Rate Loan to a LIBO Rate Loan;

 

o            Continue a LIBO Rate Loan.

 

(a)                                 The [conversion of the Base Rate Loan to a
LIBO Rate Loan] [continuation of a LIBO Rate Loan] requested pursuant to this
Conversion or Continuation Notice shall be made on               , 20   [the
date inserted must be a Banking Day and at least three (3) Banking Days prior to
the date hereof].

 

(b)                                 The aggregate principal amount [to be
converted from a Base Rate Loan][of the LIBO Rate Loan to be continued]
hereunder shall be                    Dollars ($           ).

 

(c)                                  The LIBO Rate Period shall be     month[s]
[select one, two, three or six months period].

 

 

CHS INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit 9.3
to Credit Agreement
Litigation

 

None.

 

--------------------------------------------------------------------------------


 

Exhibit 9.8
to Credit Agreement
Payment of Taxes

 

None.

 

--------------------------------------------------------------------------------


 

Exhibit 9.10
to Credit Agreement
Employee Benefit Plans

 

CHS Inc. Sponsored Benefit Plans - Plan Name and Number

Plan 001 — CHS Inc. Pension Plan

Plan 002 — CHS Inc. Pension Plan for Production Employees

Plan 014 — CHS Inc. 401(k) Plan

Plan 028 — CHS Inc. 401(k) for Production Employees

Plan 503 — CHS Inc. Comprehensive Welfare Plan - Sub-plans listed under Plan 503
as follows:

CHS Inc. Medical Program

CHS Inc. Retiree Medical Program

CHS Inc. Dental, Vision and Hearing Program

CHS Inc. Flexible Benefit Program

CHS Inc. Short-Term/Temporary Disability Income/Accident and Sick

CHS Inc. Long Term Disability Plan

CHS Group Life

CHS Inc. Severance Program “B” for Job Eliminations

CHS Inc. Severance Program “A” for Job Eliminations

Plan 519 — CHS Inc. Educational Assistance Plan

Plan 520 — CHS Inc. Employee Assistance Plan

 

Multi-Employer / Multiple Employer Plans to which the company is required to
make contributions:

Cooperative Pension Plan (Daeske Pension Plan)

ABC Pension Plan

Co-op Retirement Plan (Wallace County/Sharon
Springs/Holdrege/Holyoke/Shipman/Brule)

Plumbers and Pipefitters National Pension Fund (Minneapolis Pipefitters)

 

CHS Inc. Non-Qualified Plans

CHS Inc. Non employee Director Retirement Plan

CHS Inc. Supplemental Executive Retirement Plan (SERP)

CHS Inc. Deferred Compensation Plan

 

NCRA Plan Name and Number

Plan 001 — NCRA Employee Retirement Plan

Plan 002 — NCRA Thrift Plan

Plan 003 — NCRA Savings and Retirement Plan

Plan 004 — NCRA Union Savings Plan

Plan 502 — NCRA Benefit Program for Non Bargaining Employees

Plan 503 — NCRA Benefit Program for Bargaining Employees

 

NCRA Non-Qualified Plans

Deferred Compensation

Supplemental Employee Retirement Plan (SERP)

 

--------------------------------------------------------------------------------


 

Exhibit 9.11
to Credit Agreement
EQUITY INVESTMENTS
CHS Inc.
Investments > $5,000,000

 

[See attached.]

 

--------------------------------------------------------------------------------


 

Exhibit 9.11

to Credit Agreement

 

EQUITY INVESTMENTS

 

CHS Inc.

Investments > = $5,000,000

 

 

 

Balance

 

 

 

Consolidated

 

 

 

05/31/15

 

Eliminations

 

5/31/15

 

 

 

 

 

 

 

 

 

Ag Processing

 

20,817,003

 

 

 

20,817,003

 

CME-Chicago Mercantile Exchange

 

8,596,574

 

 

 

8,596,574

 

Land O’ Lakes, Inc.

 

72,735,152

 

 

 

72,735,152

 

 

 

 

 

 

 

 

 

INVESTMENTS IN COOPERATIVES & OTHER

 

102,148,729

 

—

 

102,148,729

 

 

 

 

 

 

 

 

 

CONSOLIDATED INVESTMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country Operations Shell Subsidiaries

 

97,516,511

 

(97,516,511

)

—

 

CHS Argentina

 

12,283,364

 

(12,283,364

)

 

 

CHS Europe

 

0

 

0

 

—

 

CHS Bermuda

 

104,020,816

 

(104,020,816

)

—

 

CHS Capital, LLC

 

113,604,803

 

(113,604,803

)

—

 

Cenex Petroleum Inc

 

10,493,577

 

(10,493,577

)

—

 

Cenex Pipeline Company

 

69,017,736

 

(69,017,736

)

—

 

Front Range Pipeline Co

 

67,124,578

 

(67,124,578

)

—

 

Geneva

 

35,270,407

 

(35,270,407

)

—

 

Watertown, SD

 

1,450,222

 

(1,450,222

)

—

 

Oilseed Europe

 

135,255,937

 

(135,255,937

)

—

 

CHS IH

 

87,909,356

 

(87,909,356

)

—

 

CHS Agri Intelligence

 

8,072,694

 

(8,072,694

)

—

 

CHS Country Hedging, Inc.

 

29,483,073

 

(29,483,073

)

—

 

National Co-op Refinery Association Consolidated

 

1,382,647,380

 

(1,382,647,380

)

—

 

 

 

 

 

 

 

 

 

TOTAL CONSOLIDATED INVESTMENTS

 

2,154,150,455

 

(2,154,150,455

)

—

 

 

 

 

 

 

 

 

 

CROP NUTRIENTS, COUNTRY OPERATIONS, ENERGY, GRAIN MARKETING JV’S

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tacoma Export Marketing Co, (Temco)

 

59,962,119

 

 

 

59,962,119

 

Cornerstone Ag, LLC

 

6,348,369

 

 

 

6,348,369

 

Serseris

 

35,972,929

 

 

 

35,972,929

 

AgFarm Australia

 

8,918,327

 

 

 

8,918,327

 

Australia Broadbent

 

15,886,807

 

 

 

15,886,807

 

Andali

 

11,978,220

 

 

 

11,978,220

 

TCN

 

9,326,810

 

 

 

9,326,810

 

Ag Partner LLC

 

10,299,882

 

 

 

10,299,882

 

Central Plains Ag Services

 

12,835,581

 

 

 

12,835,581

 

Agri-Point

 

60,300,058

 

 

 

60,300,058

 

Consumer Supply Distributing

 

21,293,097

 

 

 

21,293,097

 

CHS Argo

 

15,054,324

 

 

 

15,054,324

 

Hamberg, LLC

 

5,950,000

 

 

 

5,950,000

 

Superior East

 

11,541,517

 

 

 

11,541,517

 

CO LLC

 

24,088,062

 

 

 

24,088,062

 

Dakota Agronomy Partners

 

6,980,350

 

 

 

6,980,350

 

Producer Ag LLC

 

6,610,469

 

 

 

6,610,469

 

United Prairie LLC

 

6,074,688

 

 

 

6,074,688

 

Other NCRA Investments

 

12,129,311

 

(711,425

)

11,417,886

 

 

 

 

 

 

 

 

 

TOTAL CTRY OPS, AGRONOMY, ENERGY, GRN MKTG

 

341,550,920

 

(711,425

)

340,839,495

 

 

 

 

 

 

 

 

 

WHEAT MILLING JOINT VENTURES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ardent Mills, LLC

 

195,225,272

 

 

 

195,225,272

 

 

 

 

 

 

 

 

 

TOTAL WHEAT JV’S

 

195,225,272

 

—

 

195,225,272

 

 

 

 

 

 

 

 

 

FOODS JOINT VENTURES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ventura Foods, LLC

 

341,531,394

 

 

 

341,531,394

 

 

 

 

 

 

 

 

 

TOTAL FOODS JOINT VENTURES

 

341,531,394

 

—

 

341,531,394

 

 

 

 

 

 

 

 

 

TOTAL INVESTMENTS

 

3,134,606,770

 

(2,154,861,880

)

979,744,890

 

 

--------------------------------------------------------------------------------

 


 

Exhibit 9.14
to Credit Agreement
Environmental Compliance

 

The Company is a party or could become a party to various environmental claims,
investigations and remediations; however, management believes, based on the
information available to date and the resolution of prior proceedings, that the
ultimate liability of all environmental claims and proceedings will not have a
material impact on the financial condition of the Association.

 

On August 30, 2012, we received from the United States Environmental Protection
Agency (EPA) a request for information pursuant to Section 114 of the Clean Air
Act. The information requested relates to operational information and design
data for flares at our Laurel, Montana refinery for the period from January 1,
2006 to present. The information request could potentially result in an
enforcement action by the EPA with respect to flare efficiency or other issues.
We provided the requested information in December 2012 and are awaiting the
EPA’s response. As it is too early to determine the potential liability or
extent of potential costs associated with any such action, we have not recorded
a liability associated with this request. While the facts and circumstances of
enforcement actions under the Clean Air Act relating to flares at refineries
differ on a case-by-case basis, some refineries have incurred significant
penalties and other costs in connection with such enforcement actions.

 

--------------------------------------------------------------------------------


 

Exhibit 9.23
to Credit Agreement
Labor Matters and Labor Agreements

 

None.

 

--------------------------------------------------------------------------------


 

Exhibit 12.8(f)
to Credit Agreement
EXISTING INVESTMENTS

 

[See attached.]

 

--------------------------------------------------------------------------------


 

Exhibit 12.8(f)

to Credit Agreement

 

EXISTING INVESTMENTS

 

 

 

Balance

 

 

 

Consolidated

 

 

 

05/31/15

 

Eliminations

 

05/31/15

 

 

 

 

 

 

 

 

 

Ag Processing

 

20,817,003

 

 

 

20,817,003

 

CME-Chicago Mercantile Exchange

 

8,596,574

 

 

 

8,596,574

 

CBOE-Chicago Board Options Exchange

 

1,098,654

 

 

 

1,098,654

 

Clarkson Grain Co

 

600,000

 

 

 

600,000

 

CoBank

 

4,534,510

 

 

 

4,534,510

 

Cooperative Finance Association

 

2,487,428

 

 

 

2,487,428

 

INTL FC Stone

 

1,450,776

 

 

 

1,450,776

 

International Malting - Lesaffre

 

700,000

 

 

 

700,000

 

Land O’ Lakes, Inc.

 

72,735,152

 

 

 

72,735,152

 

Lewis-Clark Terminal, Inc

 

2,952,449

 

 

 

2,952,449

 

Servi-Tech, Inc.

 

387,711

 

 

 

387,711

 

Electric & Telephone Coops

 

1,312,201

 

 

 

1,312,201

 

Other Cooperatives, Etc.

 

5,322,343

 

(34,494

)

5,287,849

 

Local Patron Coops

 

3,353,910

 

—

 

3,353,910

 

Other

 

1,245,124

 

 

 

1,245,124

 

INVESTMENTS IN COOPERATIVES & OTHER

 

127,593,834

 

(34,494

)

127,559,341

 

 

 

 

 

 

 

 

 

CONSOLIDATED INVESTMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CHS Capital, LLC

 

113,604,803

 

(113,604,803

)

—

 

 

 

 

 

 

 

 

 

TOTAL CONSOLIDATED INVESTMENTS

 

113,604,803

 

(113,604,803

)

—

 

 

 

 

 

 

 

 

 

CROP NUTRIENTS, AGRONOMY, ENERGY, GRAIN MARKETING JV’S

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alton

 

454,203

 

 

 

454,203

 

Groton

 

75,166

 

 

 

75,166

 

Latty, OH

 

1,882,204

 

 

 

1,882,204

 

Whitesville, IN

 

3,284,276

 

 

 

3,284,276

 

Crestline OH

 

2,314,392

 

 

 

2,314,392

 

Collins, MT

 

3,540,505

 

 

 

3,540,505

 

Crescent City, IL

 

851,265

 

 

 

851,265

 

Green Bay Terminal Corp.

 

397,211

 

 

 

397,211

 

Imperial Valley, LLC

 

2,277,720

 

 

 

2,277,720

 

IC Grain - Hungary

 

9,000

 

 

 

9,000

 

Serseris

 

35,972,929

 

 

 

35,972,929

 

AgFarm Australia

 

8,918,327

 

 

 

8,918,327

 

Australia Boort

 

140,526

 

 

 

140,526

 

Australia Tabbita

 

251,120

 

 

 

251,120

 

Australia Broadbent

 

15,886,807

 

 

 

15,886,807

 

Singapore Investments

 

4,133,347

 

 

 

4,133,347

 

SLE Land

 

129,260

 

 

 

129,260

 

Shel-Bar GP

 

393,524

 

 

 

393,524

 

Andali

 

11,978,220

 

 

 

11,978,220

 

TCN

 

9,326,810

 

 

 

9,326,810

 

Tacoma Export Marketing Co, (Temco)

 

59,962,119

 

 

 

59,962,119

 

CHS Argo

 

15,054,324

 

 

 

15,054,324

 

Hamberg, LLC

 

5,950,000

 

 

 

5,950,000

 

United Country Brands 100% (Agriliance LLC 50%)

 

1,326,677

 

 

 

1,326,677

 

Wabash Valley Grain

 

3,127,092

 

 

 

3,127,092

 

NCRA - Investments in LLC’s

 

12,129,311

 

(711,425

)

11,417,886

 

TOTAL CN, AGRONOMY, ENERGY, GRN MKTG

 

199,766,335

 

(711,425

)

199,054,910

 

 

 

 

 

 

 

 

 

COUNTRY OPS & BUSINESS SOLUTIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Feed LLC - Marshall

 

4,151,651

 

 

 

4,151,651

 

Battle Creek Feed, LLC

 

2,896,897

 

 

 

2,896,897

 

Western Feeds, LLC

 

216,595

 

 

 

216,595

 

Superior East

 

11,541,517

 

 

 

11,541,517

 

QTI - Rochelle

 

750,000

 

 

 

750,000

 

CO LLC

 

24,088,062

 

 

 

24,088,062

 

Ag Partner LLC

 

10,299,882

 

 

 

10,299,882

 

Allied Agronomy, LLC

 

2,700,472

 

 

 

2,700,472

 

Central Montana Propane, LLC

 

1,166,293

 

 

 

1,166,293

 

Central Plains Ag Services

 

12,835,581

 

 

 

12,835,581

 

CHS/ADM, LLC

 

607,593

 

 

 

607,593

 

Cobank Investment held by CHS Capital

 

98,789

 

 

 

98,789

 

Cobank Investment held by Renewable Fuels

 

150,242

 

 

 

150,242

 

Colorado Retail Venture, LLC

 

1,775,699

 

 

 

1,775,699

 

Consumer Supply Distributing

 

21,293,097

 

 

 

21,293,097

 

Cornerstone AG, LLC

 

6,348,369

 

 

 

6,348,369

 

Dakota Agronomy Partners

 

6,980,350

 

 

 

6,980,350

 

Dakota Quality Grain, LLC

 

—

 

 

 

—

 

Energy Partners, LLC

 

3,442,699

 

 

 

3,442,699

 

Genetic Marketing Group, LLC

 

42,241

 

 

 

42,241

 

Illinois Valley Supply

 

—

 

 

 

—

 

Mountain Country, LLC

 

809,126

 

 

 

809,126

 

Norick Risk Funding Concepts, LLC

 

1,862,226

 

 

 

1,862,226

 

Prairie Lakes Grain Storage, LLC

 

48,771

 

 

 

48,771

 

Purchasing Group LLC

 

2,000

 

 

 

2,000

 

Russell Consulting Group

 

2,637,681

 

 

 

2,637,681

 

Shipman Bio Inv

 

388,069

 

 

 

388,069

 

X Seed LLC

 

557,157

 

 

 

557,157

 

Crescent City LLC

 

840,016

 

 

 

840,016

 

Producer Ag LLC

 

6,610,469

 

 

 

6,610,469

 

United Prairie LLC

 

6,074,688

 

 

 

6,074,688

 

Zealand Lumber Holdings, LLC

 

4,083,897

 

 

 

4,083,897

 

TOTAL COUNTRY OPS & BUSINESS SOLUTIONS

 

135,300,129

 

—

 

135,300,129

 

 

 

 

 

 

 

 

 

WHEAT MILLING JOINT VENTURES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ardent Mills, LLC

 

195,225,272

 

 

 

195,225,272

 

 

 

 

 

 

 

 

 

TOTAL WHEAT JV’S

 

195,225,272

 

—

 

195,225,272

 

 

 

 

 

 

 

 

 

FOODS JOINT VENTURES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ventura Foods, LLC

 

341,531,394

 

 

 

341,531,394

 

 

 

 

 

 

 

 

 

TOTAL FOODS JOINT VENTURES

 

341,531,394

 

—

 

341,531,394

 

 

 

 

 

 

 

 

 

TOTAL

 

1,113,021,767

 

(114,350,722

)

998,671,046

 

 

--------------------------------------------------------------------------------

 


 

Exhibit 15.27
to Credit Agreement
SYNDICATION ACQUISITION AGREEMENT

 

This Syndication Acquisition Agreement entered into this    day of    ,
20  (“Effective Date”) pursuant to the Credit Agreement (as defined below) by
and between CoBank, ACB, in its capacity as the Administrative Agent under the
Credit Agreement (in such role, “Administrative Agent”),        , a Syndication
Party under the Credit Agreement (“Transferor”), and           (“Purchaser”).

 

Recitals

 

A.                                    Pursuant to the 2015 Amended and Restated
Credit Agreement (5-Year Revolving Loan) by and between the Administrative
Agent, the Syndication Parties named therein, and CHS Inc. (“Borrower”), dated
as of September 4, 2015 (as amended and as it may be amended in the future, the
“Credit Agreement”), the Syndication Parties have agreed to provide, limited to
their respective Individual 5-Year Commitments, financing to Borrower through
the 5-Year Facility, to be used for the purposes set forth in the Credit
Agreement.

 

B.                                    Transferor wishes to sell and assign a
portion of the principal amounts outstanding under the 5-Year Facility and/or
its obligations under a portion of its Individual 5-Year Commitment (“5-Year
Loan Interest”), as indicated on Exhibit A hereto, and Purchaser wishes to
purchase and assume such 5-Year Loan Interest [IF TRANSFEROR IS ALSO THE
ADMINISTRATIVE AGENT, INSERT THE FOLLOWING (as Syndication Party, and not as the
Administrative Agent)] under the Credit Agreement.

 

Agreement

 

For good and valuable consideration, the receipt and sufficiency of which the
parties hereto hereby acknowledge, and each to induce the others to enter into
this Syndication Acquisition Agreement (this “Agreement”), the parties hereto
hereby agree as follows:

 

DEFINITIONS

 

Capitalized terms used herein without definition shall have the meaning given
them in the Credit Agreement, if defined therein.

 

“Loan” as used herein shall, where the context requires, mean the 5-Year
Facility with respect to which Purchaser has acquired its 5-Year Loan Interest
hereunder.

 

1.                                      Purchase and Sale of Syndication
Interest.

 

1.1.                            Purchaser hereby purchases from Transferor and
Transferor hereby sells to Purchaser, pursuant to the terms and conditions
contained herein and in Article 15 of the Credit Agreement, a Syndication
Interest equal to the Individual 5-Year Commitment as set forth in Exhibit A
hereto (“Purchaser’s 5-Year Loan Commitment Amount”) and a portion of the amount
outstanding under the 5-Year Facility as of the Effective Date determined by
application of the 5-Year Loan Percentage as set forth in Exhibit A hereto
(“Purchaser’s Outstanding 5-

 

--------------------------------------------------------------------------------


 

Year Loan Obligations Amount”), and a proportionate undivided interest in the
Loan Documents (other than the Notes payable to the other Syndication Parties),
and all applicable amounts owing and all applicable payments made by Borrower
thereunder (excluding Borrower’s obligation to purchase Bank Equity Interests,
and patronage dividends and patronage shares paid or payable on account of such
Bank Equity Interests).  Purchaser’s Outstanding 5-Year Loan Obligations Amount
shall be allocated (a) to Bid Loans only if, and to the extent, expressly
provided in Exhibit A hereto; and (b) except as provided pursuant to clause (a),
proportionately in all of the 5-Year Advances, as applicable, outstanding on the
Effective Date.

 

1.2.                            Purchaser’s obligation as set forth in
Section 1.1 above to purchase the Purchaser’s 5-Year Loan Commitment Amount
(individually or collectively “Purchaser’s Commitment Amount”) shall, subject to
the terms and conditions hereof and of Article 15 of the Credit Agreement, be
continuing, unconditional, and irrevocable.  Purchaser’s acquisition of
Purchaser’s Commitment Amount shall be without recourse to Transferor and shall
not be construed as a loan from Purchaser to Transferor.  The term Purchaser’s
Outstanding 5-Year Loan Obligations Amount may be hereinafter referred to as the
“Purchaser’s Outstanding Obligations Amount” and, collectively with Purchaser’s
Commitment Amount as “Purchaser’s Syndication Interest”.

 

1.3.                            Purchaser agrees to remit to Transferor on the
Effective Date, the Purchaser’s Outstanding Obligations Amount.  Transferor and
Purchaser agree to make settlement among themselves, without involvement of the
Administrative Agent, with respect to any interest accrued and outstanding on
the Purchaser’s Outstanding Obligations Amount as of the Effective Date.

 

1.4.                            Purchaser agrees to, as of the Effective Date,
and at all times thereafter, comply with all of the obligations of a Syndication
Party holding an Individual 5-Year Commitment as such obligations are set forth
in the Credit Agreement.

 

1.5.                            Transferor agrees to pay, or cause Purchaser to
pay, to the Administrative Agent on the Effective Date:  (a) if applicable, a
fee in the amount of $3,500.00 for processing Purchaser’s acquisition of the
Purchaser’s Commitment Amount, and (b) the Administrative Agent’s out of pocket
fees and expenses incurred in connection with the transaction described herein,
including its attorney’s fees.

 

2.                                      Purchaser’s Representations, Warranties,
and Agreements.

 

2.1.                            Purchaser represents and warrants that:  (a) the
making and performance of this Agreement including its agreement to be bound by
the Credit Agreement is within its power and has been duly authorized by all
necessary corporate and other action by it; (b) this Agreement is in compliance
with all applicable laws and regulations promulgated thereunder and entering
into this Agreement and performance of its obligations hereunder and under the
Credit Agreement will not conflict with nor constitute a breach of its charter
or by-laws nor any agreements by which it is bound, and will not violate any
judgment, decree or governmental or administrative order, rule or regulation
applicable to it; (c) no approval, authorization or other action by, or
declaration to or filing with, any governmental or administrative authority or
any other Person is required to be obtained or made by it in connection with the
execution, delivery and performance

 

--------------------------------------------------------------------------------


 

of its duties under this Agreement and the Credit Agreement; (d) this Agreement
has been duly executed by it, and, this Agreement and the Credit Agreement,
constitute its legal, valid, and binding obligation, enforceable in accordance
with their terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the rights of creditors generally and general equitable principles
(regardless of whether such enforceability is considered in a proceeding at law
or in equity); and (e) the act of entering into and performing its obligations
under this Agreement and the Credit Agreement have been approved by its board of
directors at an authorized meeting thereof (or by written consent in lieu of a
meeting) and such action was duly noted in the written minutes of such meeting,
and that it will, if requested by the Administrative Agent, furnish the
Administrative Agent with a certified copy of such minutes or an excerpt
therefrom reflecting such approval.

 

2.2.                            Purchaser further represents that it is entitled
to receive any payments to be made to it under the Credit Agreement without the
withholding of any tax and will furnish to the Administrative Agent and to
Borrower such forms, certifications, statements and other documents as the
Administrative Agent or Borrower may request from time to time to evidence
Purchaser’s exemption from the withholding of any tax imposed by any
jurisdiction or to enable the Administrative Agent or Borrower, as the case may
be, to comply with any applicable laws or regulations relating thereto.  Without
limiting the effect of the foregoing, if Purchaser is not created or organized
under the laws of the United States of America or any state thereof, Purchaser
will furnish to the Administrative Agent and Borrower the IRS Forms described in
Section 15.31 of the Credit Agreement, or such other forms, certifications,
statements or documents, duly executed and completed by Purchaser, as evidence
of Purchaser’s exemption from the withholding of United States tax with respect
thereto.  Notwithstanding anything herein to the contrary, Borrower shall not be
obligated to make any payments to Purchaser until Purchaser shall have furnished
to the Administrative Agent and Borrower the requested form, certification,
statement or document.

 

2.3.                            Purchaser acknowledges receipt of true and
correct copies of all Loan Documents from Transferor and agrees and represents
that:  (a) it has relied upon its independent review of (i) the Loan Documents,
and (ii) any information independently acquired by it from Borrower or otherwise
in making its decision to acquire an interest in the Loan independently and
without reliance on Transferor or the Administrative Agent; (b) it has obtained
such information as it deems necessary (including any information it
independently obtained from Borrower or others) prior to making its decision to
acquire the Purchaser’s Syndication Interest; (c) it has made its own
independent analysis and appraisal of and investigation into Borrower’s
authority, business, operations, financial and other condition,
creditworthiness, and ability to perform its obligations under the Loan
Documents and has relied on such review in making its decision to acquire the
Purchaser’s Syndication Interest, and will continue to rely solely upon its
independent review of the facts and circumstances related to Borrower, and
without reliance upon Transferor or the Administrative Agent, in making future
decisions with respect to all matters under or in connection with the Loan
Documents and its participation in the Loan as a Syndication Party.

 

2.4.                            Purchaser acknowledges and agrees that: 
(a) neither the Administrative Agent nor Transferor has made any representation
or warranty, except as expressly stated in the Credit Agreement and this
Agreement, nor do they assume any responsibility with respect to the due
execution, validity, sufficiency, enforceability or collectibility of the Loan,
the Loan Documents

 

--------------------------------------------------------------------------------


 

or the Notes or with respect to the accuracy and completeness of matters
disclosed, represented or warranted in the Loan Documents by Borrower (including
financial matters); (b) neither the Administrative Agent nor Transferor assumes
any responsibility for the financial condition of Borrower or for the
performance of Borrower’s obligations under the Loan Documents; (c) except as
otherwise expressly provided in this Agreement or the Credit Agreement, neither
Transferor nor the Administrative Agent nor any other Syndication Party shall
have any duty or responsibility to furnish to any other Syndication Parties any
credit or other information concerning Borrower which may come into its or their
possession.

 

2.5.                            Purchaser:  (a) agrees that it will not sell,
assign, convey or otherwise dispose of (“Transfer”), or create or permit to
exist any lien or security interest on, all or any part of its Syndication
Interest in the Loan to any Person (“Transferee”) without the prior written
consent of the Administrative Agent and Borrower (which consent will not be
unreasonably withheld; provided that such consent will not be required in the
case of an assignment to a Syndication Party, an Affiliate of a Syndication
Party or an Approved Fund; provided, further, that Borrower shall have no
approval rights upon the occurrence and during the continuance of an Event of
Default; and provided, further, that Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Banking Days after having received notice
thereof), provided that (i) any such Transfer (except a Transfer to another
Syndication Party, an Affiliate of a Syndication Party or an Approved Fund or a
Transfer by CoBank) must be in a minimum amount of $10,000,000.00, unless it
Transfers the full amount of its Syndication Interest; (ii) Purchaser and each
Syndication Party must maintain an Individual 5-Year Commitment of no less than
$5,000,000.00, unless it Transfers its entire Syndication Interest; (iii) the
Transferee must execute an agreement substantially in the form of Exhibit 15.27
to the Credit Agreement and assume all of the obligations thereunder of the
Syndication Party making such Transfer (“Transferor”) and execute such documents
as the Administrative Agent may reasonably require; and (iv) the Transferor must
pay, or cause the Transferee to pay, the Administrative Agent an assignment fee
of $3,500.00 (provided that the requirement to pay such fee may be waived by the
Administrative Agent in its sole discretion), unless the assignment is to an
Affiliate of such Syndication Party or to another Syndication Party or an
Approved Fund, in which case no assignment fee will be required; (b) understands
and agrees that (i) it may participate any part of its interest in the Loans to
any Person (“Participant”) with prior written notice to (but without the consent
of) the Administrative Agent and Borrower, and (ii) in the event of any such
participation:  (A) its obligations hereunder will not change on account of such
participation; (B) the Participant will have no rights under this Credit
Agreement, including, without limitation, voting rights (except as provided in
Section 15.28 of the Credit Agreement with respect to Voting Participants) or
the right to receive payments or distributions; and (C) the Administrative Agent
shall continue to deal directly with the Transferor with respect to the Loans
(including with respect to voting rights, except as provided in Section 15.28 of
the Credit Agreement with respect to Voting Participants) as though no
participation had been granted and will not be obligated to deal directly with
any Participant (except as provided in Section 15.28 of the Credit Agreement
with respect to Voting Participants); and (c) agrees that it will not divulge
any non-public information regarding Borrower which it acquires on account of
its being a Syndication Party to any third Persons not an employee or agent of
Purchaser except (i) as may be required by law, rule, regulation, or court
order, (ii) in connection with an examination of its books or affairs by any of
its regulatory agencies or accountants, or (iii) in connection with a Transfer
of,

 

--------------------------------------------------------------------------------


 

or the sale of a participation interest in, its Syndication Interest in
accordance with the Credit Agreement.  Notwithstanding any provision contained
herein to the contrary, (i) any Syndication Party may at any time pledge or
assign all or any portion of its interest in its rights under this Credit
Agreement to secure obligations of such Syndication Party, including any pledge
or assignment to secure obligations to any Federal Reserve Bank or central bank
having jurisdiction over such Syndication Party or to any Farm Credit Bank or
Transfer its Syndication Interest to an affiliate bank if and to the extent
required under applicable law in order to pledge such interest to such central
bank, provided that no pledge or assignment pursuant to this clause (i) shall
release such Syndication Party from its obligations hereunder or substitute any
such pledge or assignee for such Syndication Party as a party hereto, and
(ii) no Syndication Party shall be permitted to Transfer, or sell a
participation in, any part of its Syndication Interest to (A) Borrower or any of
Borrower’s Affiliates or Subsidiaries, (B) any Defaulting Syndication Party or
any of its Subsidiaries, (C) any Person, who, upon becoming a Syndication Party
hereunder, would constitute any of the foregoing persons described in the
foregoing clause (B), or (D) a natural Person.

 

2.6.                            Purchaser:

 

2.6.1                     Irrevocably consents and submits to the non-exclusive
jurisdiction of any New York State court or (if applicable subject matter
jurisdictional requirements are present) Federal court of the United States of
America, sitting in New York County, New York, and any appellate court from any
thereof, and waives any objection based on venue or forum non conveniens  with
respect to any action instituted therein arising under this Agreement or the
Credit Agreement or in any way connected with or related or incidental to the
dealings of the parties hereto in respect of this Agreement or the Credit
Agreement or the transactions related hereto, in each case whether now existing
or hereafter arising, and whether in contract, tort, equity or otherwise, and
agrees that any dispute with respect to any such matters may be heard in the
courts described above, as the Administrative Agent may elect.

 

2.6.2                     With respect to litigation concerning this Agreement
or the Credit Agreement, Purchaser hereby agrees that any litigation with
respect to the Credit Agreement or to enforce any judgment obtained against such
Person for breach of the Credit Agreement or under the Notes or other Loan
Documents may be brought in any New York State court or (if applicable subject
matter jurisdictional requirements are present) Federal court of the United
States of America, in each case sitting in New York County, New York, and any
appellate court from any thereof, as the Administrative Agent may elect; and, by
execution and delivery of this Syndication Acquisition Agreement, Purchaser
irrevocably submits to such jurisdiction.  With respect to litigation concerning
the Credit Agreement or under the Notes or other Loan Documents, Purchaser
hereby irrevocably appoints, until six (6) months after the expiration of the
5-Year Maturity Date (as it may be extended at anytime), [      ], or such other
Person as it may designate to the Administrative Agent, in each case with
offices in New York, New York and otherwise reasonably acceptable to the
Administrative Agent to serve as the agent of Purchaser to receive for and on
its behalf at such agent’s New York, New York

 

--------------------------------------------------------------------------------


 

office, service of process, which service may be made by mailing a copy of any
summons or other legal process to such Person in care of such agent.  Purchaser
agrees that it shall maintain a duly appointed agent in New York for service of
summons and other legal process as long as it remains obligated under this
Credit Agreement and shall keep the Administrative Agent advised in writing of
the identity and location of such agent.  The receipt by such agent and/or by
Purchaser of such summons or other legal process in any such litigation shall be
deemed personal service and acceptance by Purchaser for all purposes of such
litigation.  Borrower and each Syndication Party hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Credit
Agreement or the other Loan Documents in any New York State or Federal court. 
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

2.6.3                     HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER THIS AGREEMENT OR THE CREDIT
AGREEMENT OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR THE CREDIT
AGREEMENT OR THE TRANSACTIONS RELATED THERETO IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. 
PURCHASER HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT, AGENT,
TRANSFEROR, OR ANY SYNDICATION PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY
OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF PURCHASER
TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

3.                                      Representations of the Administrative
Agent and Transferor.

 

3.1.                            Transferor and the Administrative Agent
represent and warrant that (a) Transferor’s Individual 5-Year Commitment is not
less than Purchaser’s 5-Year Loan Commitment Amount, and (b) the total principal
amount advanced and outstanding by Transferor under the 5-Year Facility as of
the Effective Date is not less than Purchaser’s Outstanding 5-Year Loan
Obligations Amount.

 

4.                                      General.

 

4.1.                            Purchaser’s address for notice under
Section 16.4 of the Credit Agreement shall be as set forth on its signature
page hereto as “Contact Name”.

 

--------------------------------------------------------------------------------


 

IN WITNESS HEREOF, the parties hereto have caused this Syndication Acquisition
Agreement to be executed as of the Effective Date by their duly authorized
representatives.

 

 

Administrative Agent

 

(as Administrative Agent):

 

 

 

COBANK, ACB

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Transferor:

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

BORROWER’S CONSENT

 

Borrower hereby signifies its consent to Transferor’s sale of the Purchaser’s
Syndication Interest to Purchaser as described above.

 

 

CHS INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Purchaser’s signature appears on the next page]

 

--------------------------------------------------------------------------------


 

 

PURCHASER:

 

 

 

[Name]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Contact Name:

 

Title:

 

Address:

 

 

 

e-mail address:

 

Phone No.:

 

Fax

 

No.:

 

Individual 5-Year Commitment: $.00

 

Payment Instructions:

 

 

 

Bank                                    

 

ABA -

 

Acct. Name:

 

Attention:

 

Ref: CHS

 

--------------------------------------------------------------------------------


 

Exhibit A to
SYNDICATION ACQUISITION AGREEMENT

 

An Individual 5-Year Commitment of $         , and

 

The following percentage of the principal amount outstanding under 5-Year
Facility:     % (“5-Year Loan Percentage”)

 

If the following blank is completed, Purchaser’s Outstanding 5-Year Loan
Obligations Amount shall be allocated in the amount(s), and to the specific Bid
Loan(s) as follows:           .

 

--------------------------------------------------------------------------------


 

Exhibit 15.28
to Credit Agreement
Closing Date Voting Participants

 

Name and Address

 

Participation Amount

 

1st Farm Credit Services, FLCA

 

$

30,000,000.00

 

AgFirst Farm Credit Bank

 

$

50,000,000.00

 

Badgerland Financial, FLCA

 

$

20,000,000.00

 

Farm Credit Bank of Texas

 

$

51,000,000.00

 

Farm Credit Mid-America, FLCA

 

$

32,000,000.00

 

Farm Credit West, FLCA

 

$

20,000,000.00

 

Fresno Madera Production Credit Association

 

$

10,000,000.00

 

GreenStone Farm Credit Services, FLCA

 

$

30,000,000.00

 

Northwest Farm Credit Services, FLCA

 

$

15,000,000.00

 

United FCS, FLCA d/b/a FCS Commercial Finance Group

 

$

30,000,000.00

 

 

--------------------------------------------------------------------------------


 

Exhibit 15.29
to Credit Agreement

 

Wire Instructions

 

WIRE INSTRUCTIONS When funds are to be wired to CoBank, including in its role as
the Administrative Agent, by Borrower, the following wiring information must be
used:

 

Beneficiary:

CoBank, ACB (CHS Inc.)

Account:

22274433

Account Name:

CoBank, ACB

ABA Number:

3070-8875-4

Reference:

CHS Inc.

 

WIRE INSTRUCTIONS When funds are to be wired to CoBank, including in its role as
the Administrative Agent, by any Syndication Party, such Syndication Party must
use the wiring information provided in the administrative details form provided
to it by CoBank (as it may be changed from time to time by notice to such
Syndication Party).

 

WIRE INSTRUCTIONS When funds are to be wired to any Syndication Party, the
wiring information provided on the signature page of the Credit Agreement with
respect to such Syndication Party (as it may be changed from time to time by
notice to the Administrative Agent) must be used.

 

WIRE INSTRUCTIONS When funds are to be wired to Borrower by the Administrative
Agent or by any Syndication Party, the following wiring information must be
used:

 

To:

CHS Inc.

Bank Name:

Wells Fargo Bank Minnesota, N.A.

 

420 Montgomery

 

San Francisco, CA 94104

Routing No. :

121000248

Account No.:

0000044070

SWIFT:

WBFIUS6S

 

--------------------------------------------------------------------------------


 

Exhibit 15.31A
to Credit Agreement

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Non-US Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain 2015 Amended and Restated Credit
Agreement (5-Year Revolving Loan) dated as of September 4, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Borrower, CoBank, ACB (“CoBank” and, in its capacity as such,
the “Administrative Agent”) and each syndication party from time to time party
thereto.

 

Pursuant to the provisions of Section 15.31 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
Borrower and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF SYNDICATION PARTY]

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:            , 20[  ]

 

 

--------------------------------------------------------------------------------


 

Exhibit 15.31B
to Credit Agreement

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Non-US Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain 2015 Amended and Restated Credit
Agreement (5-Year Revolving Loan) dated as of September 4, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Borrower, CoBank, ACB (“CoBank” and, in its capacity as such,
the “Administrative Agent”) and each syndication party from time to time party
thereto.

 

Pursuant to the provisions of Section 15.31 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Syndication Party with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Syndication
Party in writing, and (2) the undersigned shall have at all times furnished such
Syndication Party with a properly completed and currently effective certificate
in either the calendar year in which each payment is to be made to the
undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:            , 20[  ]

 

 

--------------------------------------------------------------------------------


 

Exhibit 15.31C
to Credit Agreement

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Non-US Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain 2015 Amended and Restated Credit
Agreement (5-Year Revolving Loan) dated as of September 4, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Borrower, CoBank, ACB (“CoBank” and, in its capacity as such,
the “Administrative Agent”) and each syndication party from time to time party
thereto.

 

Pursuant to the provisions of Section 15.31 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Syndication Party with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption:  (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Syndication Party and (2) the undersigned shall
have at all times furnished such Syndication Party with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:            , 20[  ]

 

 

--------------------------------------------------------------------------------


 

Exhibit 15.31D
to Credit Agreement

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Non-US Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to that certain 2015 Amended and Restated Credit
Agreement (5-Year Revolving Loan) dated as of September 4, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Borrower, CoBank, ACB (“CoBank” and, in its capacity as such,
the “Administrative Agent”) and each syndication party from time to time party
thereto.

 

Pursuant to the provisions of Section 15.31 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption:  (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished Borrower and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

[NAME OF SYNDICATION PARTY]

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:            , 20[  ]

 

 

--------------------------------------------------------------------------------


 

Schedule 1
to Credit Agreement (Revolving Loan)
SYNDICATION PARTIES AND INDIVIDUAL COMMITMENTS

 

Syndication Party Name

 

Individual 5-
Year
Commitment

 

CoBank, ACB, Co-Bookrunner, Administrative Agent, Joint Lead Arranger

 

$

476,000,000.00

 

Wells Fargo Securities, LLC, Co-Bookrunner and Joint Lead Arranger

 

$

175,000,000.00

 

AgStar Financial Services, FLCA

 

$

30,000,000.00

 

American AgCredit, PCA

 

$

30,000,000.00

 

Australia and New Zealand Banking Group Limited

 

$

102,500,000.00

 

Bank of America, N.A., Joint Lead Arranger

 

$

160,000,000.00

 

The Bank of Nova Scotia

 

$

85,000,000.00

 

Bank of the West

 

$

35,000,000.00

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., Joint Lead Arranger

 

$

160,000,000.00

 

BMO Harris Bank, N.A.

 

$

160,000,000.00

 

BNP Paribas

 

$

40,000,000.00

 

Branch Banking and Trust Company

 

$

60,000,000.00

 

Comerica Bank

 

$

25,000,000.00

 

Credit Agricole Corporate and Investment Bank,

 

$

85,000,000.00

 

Deutsche Bank AG New York Branch

 

$

25,000,000.00

 

Farm Credit East, ACA

 

$

9,000,000.00

 

Farm Credit Services of America, FLCA

 

$

30,000,000.00

 

HSBC Bank USA N.A.

 

$

102,500,000.00

 

JPMorgan Chase Bank N.A. (J.P. Morgan Securities LLC, Joint Lead Arranger)

 

$

160,000,000.00

 

Mizuho Bank, Ltd., Joint Lead Arranger

 

$

160,000,000.00

 

Natixis, New York Branch

 

$

35,000,000.00

 

The Northern Trust Company

 

$

60,000,000.00

 

PNC Bank National Association

 

$

50,000,000.00

 

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch, Joint Lead Arranger

 

$

160,000,000.00

 

Santander Bank, N.A.

 

$

60,000,000.00

 

Sumitomo Mitsui Banking Corporation, Joint Lead Arranger

 

$

160,000,000.00

 

SunTrust Bank, Joint Lead Arranger

 

$

160,000,000.00

 

Toronto Dominion (New York) LLC,

 

$

45,000,000.00

 

U.S. Bank National Association, Joint Lead Arranger

 

$

160,000,000.00

 

 

--------------------------------------------------------------------------------


 

Schedule 2
to Credit Agreement
5-YEAR MARGIN AND 5-YEAR FACILITY FEE FACTOR

 

Subject to the provisions of Section 5.6, the determination of the 5-Year Margin
and the 5-Year Facility Fee Factor will be (i) made effective five (5) Banking
Days after the Administrative Agent receives quarterly financial statements from
Borrower and (ii) determined, subject to Section 5.6, as set forth in the most
recent Compliance Certificate received pursuant to Sections 11.2.1 and 11.2.2;
however, no adjustments will be made to the LIBO Rate applicable to LIBO Rate
Loans then outstanding until the end of their then current LIBO Rate Period. 
For the period from the Closing Date and until the Administrative Agent receives
quarterly financial statements from Borrower for the Fiscal Quarter that ends
November 30, 2015, the 5-Year Margin and 5-Year Facility Fee Factor shall be
determined pursuant to Tier 2.

 

TIER

 

Ratio of
Consolidated
Funded Debt to
Consolidated
Cash Flow

 

LIBO Rate
Applicable Margin

 

Base Rate
Applicable
Margin

 

Facility Fee
Factor

 

Tier 1

 

< 1.00

 

90.0 basis points

 

0.0 basis points

 

10.0 basis points

 

Tier 2

 

> 1.00 < 2.00

 

102.5 basis points

 

2.5 basis points

 

10.0 basis points

 

Tier 3

 

> 2.00 < 3.00

 

122.5 basis points

 

22.5 basis points

 

15.0 basis points

 

Tier 4

 

> 3.00

 

145.0 basis points

 

45.0 basis points

 

17.5 basis points

 

 

--------------------------------------------------------------------------------


 

Schedule 3
to Credit Agreement
CONDITIONAL AMENDMENTS

 

1.                                      The reference to “$1,000,000,000” in
each of (a) the definition of “Priority Debt”, (b) clause (b)(x) of
Section 12.5, (c) clause (c)(x) of Section 12.6 and (d) clause (g) of
Section 12.8, shall be changed to “$500,000,000”.

 

2.                                      Section 11.3 (Maintenance of Existence
and Qualification) shall be amended by deleting the first sentence in its
entirety and replacing it with the following:

 

“Borrower shall, and shall cause each Subsidiary to, maintain its corporate
existence in good standing under the laws of its state of organization.”

 

3.                                      Section 11.14.1 (Minimum Consolidated
Net Worth) and Section 11.14.2 (Consolidated Funded Debt to Consolidated Cash
Flow) shall be amended by adding the language “at all times and measured”
immediately after “Borrower shall have”.

 

4.                                      Section 11.14.2 (Consolidated Funded
Debt to Consolidated Cash Flow) shall be further amended by deleting “3.50” and
replacing it with “3.00” (with corresponding amendments to Exhibit 1B
(Compliance Certificate)).

 

5.                                      Section 11.14.3 (Adjusted Consolidated
Funded Debt to Consolidated Net Worth) shall be amended by deleting it in its
entirety and replacing it with the following as well as adding to Article 1 in
alphabetical order the definition of “Adjusted Consolidated Equity” set forth
below (with corresponding amendments to Exhibit 1B (Compliance Certificate)):

 

“11.14.3 Adjusted Consolidated Funded Debt to Adjusted Consolidated Equity. 
Borrower shall not permit the ratio of Adjusted Consolidated Funded Debt to
Adjusted Consolidated Equity to exceed at any time .80 to 1.00.”

 

“Adjusted Consolidated Equity:  means, with respect to Borrower and its
Consolidated Subsidiaries, the amount of equity accounts, plus (or minus in the
case of a deficit) the amount of surplus and retained earnings accounts of
Borrower and its Consolidated Subsidiaries and non-controlling interests;
provided that the total amount of intangible assets of Borrower and its
Consolidated Subsidiaries (including, without limitation, unamortized debt
discount and expense, deferred charges and goodwill) included therein shall not
exceed $30,000,000 (and to the extent such intangible assets exceed $30,000,000,
they will not be included in the calculation of Adjusted Consolidated Equity);
all as determined on a consolidated basis in accordance with GAAP consistently
applied.”

 

--------------------------------------------------------------------------------